Exhibit 10.1

EXECUTION VERSION

 

 

 

Published CUSIP Numbers:             

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

among

RHP HOTEL PROPERTIES, LP,

as the Borrower,

RYMAN HOSPITALITY PROPERTIES, INC.

as Parent and a Guarantor

certain Subsidiaries of

RYMAN HOSPITALITY PROPERTIES, INC.

as Guarantors,

WELLS FARGO BANK NATIONAL ASSOCIATION,

as Administrative Agent, Swing Line Lender and L/C Issuer,

and

The Other Lenders Party Hereto

WELLS FARGO SECURITIES LLC

as Left Book Runner of the RL/TLA Facilities and Right Lead Arranger and Joint
Book Runner of the Tranche B Term Loan Facility

DEUTSCHE BANK SECURITIES INC.,

as Left Lead Arranger, Syndication Agent, Joint Book Runner and Co-Documentation
Agent of the Tranche B Term Loan Facility and as Right Lead Arranger, Joint Book
Runner, Co-Documentation Agent and L/C Issuer under the RL/TLA Facilities

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A.

and

U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers, Joint Book Runners and L/C Issuers under the RL/TLA
Facilities

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A.,

U.S. BANK NATIONAL ASSOCIATION

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK

THE BANK OF NOVA SCOTIA

and

CAPITAL ONE, N.A.

as Joint Lead Arrangers, Joint Book Runners and Co-Documentation Agents of the
Tranche B Term Loan Facility

and Co-Documentation Agents of the RL/TLA Facilities

Dated as of May 11, 2017



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page  

ARTICLE I.

 

DEFINITIONS AND ACCOUNTING TERMS

     1  

1.01.

 

Defined Terms

     1  

1.02.

 

Other Interpretive Provisions

     34  

1.03.

 

Accounting Terms

     35  

1.04.

 

Rounding

     35  

1.05.

 

Times of Day

     35  

1.06.

 

Letter of Credit Amounts

     35  

ARTICLE II.

 

THE COMMITMENTS AND CREDIT EXTENSIONS

     36  

2.01.

 

Revolving Loans and Term Loans

     36  

2.02.

 

Borrowings, Conversions and Continuations of Committed Loans

     37  

2.03.

 

Letters of Credit

     38  

2.04.

 

Swing Line Loans

     44  

2.05.

 

Prepayments

     46  

2.06.

 

Termination, Reduction or Increase of Commitments and Loans; Extensions of
Revolving Credit Maturity Date

     50  

2.07.

 

Repayment of Loans

     55  

2.08.

 

Interest

     55  

2.09.

 

Fees

     56  

2.10.

 

Computation of Interest and Fees; Retroactive Adjustment of Applicable Margin

     56  

2.11.

 

Evidence of Debt

     57  

2.12.

 

Payments Generally; Administrative Agent’s Clawback

     57  

2.13.

 

Sharing of Payments by Lenders

     58  

2.14.

 

Cash Collateral

     59  

2.15.

 

Defaulting Lenders

     60  

2.16.

 

Funds Transfer Disbursements

     61  

2.17.

 

Recourse

     62  

ARTICLE III.

 

TAXES, YIELD PROTECTION AND ILLEGALITY

     62  

3.01.

 

Taxes

     62  

3.02.

 

Illegality

     64  

3.03.

 

Inability to Determine Rates

     65  

3.04.

 

Increased Costs

     65  

3.05.

 

Compensation for Losses

     66  

3.06.

 

Mitigation Obligations; Replacement of Lenders

     66  

3.07.

 

Survival

     67  

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

ARTICLE IV.

 

GUARANTY

     67  

4.01.

 

The Guaranty

     67  

4.02.

 

Obligations Unconditional

     67  

4.03.

 

Reinstatement

     68  

4.04.

 

Certain Additional Waivers

     68  

4.05.

 

Remedies

     69  

4.06.

 

Rights of Contribution

     69  

4.07.

 

Guarantee of Payment; Continuing Guarantee

     69  

4.08.

 

Keepwell

     69  

ARTICLE V.

 

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     69  

5.01.

 

Conditions of Closing Date and Initial Credit Extension and Closing Date

     69  

5.02.

 

Conditions to all Credit Extensions

     73  

ARTICLE VI.

 

REPRESENTATIONS AND WARRANTIES

     75  

6.01.

 

Existence, Qualification and Power; Compliance with Laws

     75  

6.02.

 

Authorization; No Contravention

     75  

6.03.

 

Governmental Authorization; Other Consents

     76  

6.04.

 

Binding Effect

     76  

6.05.

 

Financial Statements; No Material Adverse Effect

     76  

6.06.

 

Litigation

     76  

6.07.

 

No Default

     77  

6.08.

 

Ownership of Property; Liens

     77  

6.09.

 

Environmental Compliance

     77  

6.10.

 

Insurance

     78  

6.11.

 

Taxes

     78  

6.12.

 

ERISA Compliance

     78  

6.13.

 

Capital Structure/Subsidiaries

     79  

6.14.

 

Margin Regulations; Investment Company Act

     79  

6.15.

 

Disclosure

     79  

6.16.

 

Compliance with Laws

     79  

6.17.

 

Intellectual Property

     79  

6.18.

 

Solvency

     80  

6.19.

 

Investments

     80  

6.20.

 

Business Locations

     80  

6.21.

 

Brokers’ Fees

     80  

6.22.

 

Labor Matters

     80  

6.23.

 

Representations and Warranties from Other Loan Documents

     80  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

6.24.

 

Collateral Documents

     80  

6.25.

 

Borrowing Base Properties; Leases and Ground Leases

     80  

6.26.

 

Nature of Business

     81  

6.27.

 

REIT Status

     81  

6.28.

 

Anti-Corruption Laws and Sanctions

     81  

ARTICLE VII.

 

AFFIRMATIVE COVENANTS

     81  

7.01.

 

Financial Statements

     81  

7.02.

 

Certificates; Other Information

     82  

7.03.

 

Notices and Information

     84  

7.04.

 

Borrowing Base Property Ownership; Guarantors

     85  

7.05.

 

Preservation of Existence, Etc

     85  

7.06.

 

Maintenance of Properties

     85  

7.07.

 

Maintenance of Insurance; Condemnation and Casualty

     85  

7.08.

 

Compliance with Laws and Contractual Obligations

     91  

7.09.

 

Books and Records

     92  

7.10.

 

Inspection Rights

     92  

7.11.

 

Use of Proceeds

     92  

7.12.

 

Additional/Update Appraisals

     92  

7.13.

 

Automatic Removal of Borrowing Base Properties

     92  

7.14.

 

Pledged Assets

     93  

7.15.

 

Ground Leases

     93  

7.16.

 

Lease Agreements

     95  

7.17.

 

Management Agreements

     96  

ARTICLE VIII.

 

NEGATIVE COVENANTS

     96  

8.01.

 

Liens

     96  

8.02.

 

Investments

     98  

8.03.

 

Indebtedness

     98  

8.04.

 

Fundamental Changes

     99  

8.05.

 

Dispositions

     100  

8.06.

 

Restricted Payments

     100  

8.07.

 

Change in Nature of Business

     101  

8.08.

 

Transactions with Affiliates and Insiders

     101  

8.09.

 

Burdensome Agreements

     101  

8.10.

 

Use of Proceeds

     101  

8.11.

 

Financial Covenants

     102  

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

8.12.

 

Reduction Limitations

     102  

8.13.

 

Prepayment of Other Indebtedness, Etc

     102  

8.14.

 

Organization Documents; Fiscal Year

     102  

8.15.

 

Ownership of Subsidiaries

     103  

8.16.

 

Sale Leasebacks

     103  

8.17.

 

Leases

     103  

8.18.

 

Foreign Subsidiaries

     103  

8.19.

 

Borrowing Base Property Matters

     103  

8.20.

 

Management Agreements/Lease Agreements

     104  

ARTICLE IX.

 

EVENTS OF DEFAULT AND REMEDIES

     104  

9.01.

 

Events of Default

     104  

9.02.

 

Remedies Upon Event of Default

     106  

9.03.

 

Application of Funds

     106  

ARTICLE X.

 

ADMINISTRATIVE AGENT

     107  

10.01.

 

Appointment and Authority

     107  

10.02.

 

Rights as a Lender

     108  

10.03.

 

Exculpatory Provisions

     108  

10.04.

 

Reliance by Administrative Agent

     108  

10.05.

 

Delegation of Duties

     109  

10.06.

 

Resignation/Removal of Administrative Agent

     109  

10.07.

 

Non-Reliance on Administrative Agent and Other Lenders

     110  

10.08.

 

No Other Duties, Etc

     110  

10.09.

 

Administrative Agent May File Proofs of Claim

     111  

10.10.

 

Collateral and Guaranty Matters

     111  

10.11.

 

Approvals of Lenders

     112  

ARTICLE XI.

 

MISCELLANEOUS

     112  

11.01.

 

Amendments, Etc

     112  

11.02.

 

Notices; Effectiveness of Electronic Communications

     114  

11.03.

 

No Waiver; Cumulative Remedies

     116  

11.04.

 

Expenses; Indemnity; Damage Waiver

     116  

11.05.

 

Payments Set Aside

     117  

11.06.

 

Successors and Assigns

     118  

11.07.

 

Treatment of Certain Information; Confidentiality

     122  

11.08.

 

Set-off

     122  

11.09.

 

Interest Rate Limitation

     123  

 

-iv-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

11.10.

 

Counterparts; Integration; Effectiveness

     123  

11.11.

 

Survival of Representations and Warranties

     123  

11.12.

 

Severability

     123  

11.13.

 

Replacement of Lenders

     124  

11.14.

 

Governing Law; Jurisdiction; Etc

     124  

11.15.

 

Waiver of Jury Trial

     125  

11.16.

 

USA PATRIOT Act Notice

     125  

11.17.

 

Subordination of Intercompany Debt

     125  

11.18.

 

No Advisory or Fiduciary Responsibility

     126  

11.19.

 

Amendment of Existing Credit Agreement

     126  

11.20.

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     126  

SCHEDULES

 

1.01(a)

  

Guarantors

1.01(b)

  

Borrowing Base Properties

1.01(d)

  

Designated Outparcels

2.01

  

Commitments and Applicable Percentages

11.02

  

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

 

A-1

  

Form of Committed Loan Notice

A-2

  

Form of Swing Line Loan Notice

B

  

Form of Security Agreement

C

  

Form of Pledge Agreement

D-1

  

Form of Revolving Note

D-2(a)

  

Form of Closing Date Term Note

D-2(b)

  

Form of Tranche B Term Note

D-3

  

Form of Swing Line Note

E

  

Form of Compliance Certificate

F

  

Form of Joinder Agreement

G

  

Form of Assignment and Assumption

H

  

Form of Disbursement Instruction Agreement

 

-v-



--------------------------------------------------------------------------------

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT

FIFTH AMENDED AND RESTATED CREDIT AGREEMENT (as amended, modified, restated or
supplemented from time to time, this “Agreement”) dated as of May 11, 2017, by
and among RHP HOTEL PROPERTIES, LP, a Delaware limited partnership (together
with any permitted successors and assigns, the “Borrower”), RYMAN HOSPITALITY
PROPERTIES, INC. (the “Parent”), the Parent and certain Subsidiaries of the
Parent, as Guarantors, the Lenders (as defined herein) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, as Administrative Agent, Swing Line Lender and any L/C
Issuers (each, as defined herein).

WHEREAS, the Borrower and Parent are parties to the Existing Credit Agreement
(as defined herein);

WHEREAS, the Borrower and Parent have requested that the Lenders amend and
restate the Existing Credit Agreement; and

WHEREAS, Lenders are willing to amend and restate the Existing Credit Facility
on the terms and conditions set forth herein.

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants and agreements herein
contained, and other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto covenant and
agree as follows:

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

1.01.    Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“Acquired Assets” means, for any twelve (12) month period, all assets purchased
or otherwise acquired by the Consolidated Parties during such period.

“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all of the Capital Stock
or all or substantially all of the Property (or an entire business unit or
product line) of another Person, whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.

“Adjusted Consolidated EBITDA” means, for any period, (a) Consolidated EBITDA
for such period, minus (b) the FF&E/Capex Reserve.

“Adjusted NOI” means, for any period, (a) the NOI for such period, minus (b) the
FF&E/Capex Reserve with respect to all Borrowing Base Properties held as of the
end of such period.

“Administrative Agent” means Wells Fargo Bank, in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. In no event shall the
Administrative Agent, any L/C Issuer or any Lender or any of their respective
Affiliates be an Affiliate of Borrower.



--------------------------------------------------------------------------------

“Agent-Related Persons” means Administrative Agent, together with its
Affiliates, and the officers, directors, employees, agents and attorneys-in-fact
of such Persons and Affiliates.

“Agent Lenders” means a collective reference to each Lender hereunder that also
holds the title of Administrative Agent, Syndication Agent (as identified on the
cover hereto), Managing Agent (as identified on the cover hereto) or
Co-Documentation Agents (as identified on the cover hereto) (whether such agency
is held solely or jointly with another Person).

“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders, as adjusted from time to time in accordance with the terms hereof. The
initial amount of the Aggregate Revolving Commitments in effect on the Closing
Date is SEVEN HUNDRED MILLION DOLLARS ($700,000,000.00).

“Agreement” has the meaning assigned to such term in the heading hereof.

“Anti-Corruption Laws” means all Laws of any jurisdiction concerning or relating
to bribery or corruption, including without limitation, the Foreign Corrupt
Practices Act of 1977.

“Anti-Money Laundering Laws” means any and all Laws related to the financing of
terrorism or money laundering, including without limitation, any applicable
provision of the Patriot Act and The Currency and Foreign Transactions Reporting
Act (also known as the “Bank Secrecy Act,” 31 U.S.C. §§ 5311-5330 and 12U.S.C.
§§ 1818(s), 1820(b) and 1951-1959).

“Applicable Margin” means,

(a)    in the case of Closing Date term Loans, Revolving Loans and Letters of
Credit Fees, subject to the conditions below, the percentages per annum set
forth below, based upon the Consolidated Funded Indebtedness to Total Asset
Value Ratio as set forth in the most recent Compliance Certificate received by
the Administrative Agent pursuant to Section 7.02(b):

 

Pricing Tier

  

Consolidated Funded

Indebtedness to Total Asset

Value Ratio

   Applicable Margin for
Revolving Loans,
Closing Date Term
Loans or Letter of
Credit  Fees that are
Eurodollar Rate Loans   Applicable Margin for
Revolving Loans,
Closing Date Term
Loans or Letter of
Credit  Fees that are
Base Rate Loans

I

   < 40.0%    1.60%   0.55%

II

   > 40.0% and < 45.0%    1.65%   0.65%

III

   > 45.0% and < 50.0%    1.85%   0.85%

IV

   > 50.0% and < 55.0%    2.00%   1.00%

V

   > 55.0% and < 60.0%    2.15%   1.15%

VI

   > 60.0%    2.40%   1.40%

Any increase or decrease in the Applicable Margin for the Revolving Loans,
Closing Date Term Loans or Letter of Credit Fees resulting from a change in the
Consolidated Funded Indebtedness to Total Asset Value Ratio shall become
effective as of the first Business Day immediately following the date a
Compliance Certificate is required to be delivered pursuant to Section 7.02(b);
provided, however, that if a Compliance Certificate is not delivered when due in
accordance with such Section, then Pricing Tier VI shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall continue to apply until the first Business Day
immediately following the date a Compliance Certificate is delivered in
accordance with Section 7.02(b), whereupon the Applicable Margin shall be
adjusted based upon the calculation of the Consolidated Funded Indebtedness to
Total Asset Value Ratio contained in such Compliance Certificate.
Notwithstanding anything in this definition to the contrary, the determination
of the Applicable Margin for any period shall be subject to the provisions of
Section 2.10(b).

 

2



--------------------------------------------------------------------------------

(b)    in the case of Tranche B Term Loans, (i) the Applicable Margin for
Tranche B Term Loans that are Eurodollar Rate Loans shall be 2.25%, and (ii) the
Applicable Margin for Tranche B Term Loans that are Base Rate Loans shall be
1.25%.

“Applicable Percentage” means with respect to any Lender at any time, (a) with
respect to such Lender’s Revolving Commitment at any time, the percentage
(carried out to the ninth decimal place) of the Aggregate Revolving Commitments
represented by such Lender’s Revolving Commitment at such time, subject to
adjustment as provided in Section 2.15; provided, that if the commitment of each
Lender to make Revolving Loans and the obligation of any L/C Issuer to make L/C
Credit Extensions have been terminated pursuant to Section 9.02 or if the
Aggregate Revolving Commitments have expired, then the Applicable Percentage of
each Lender shall be determined based on the Applicable Percentage of such
Lender most recently in effect, giving effect to any subsequent assignments,
(b) with respect to such Lender’s portion of the outstanding Closing Date Term
Loans at any time, the percentage (carried out to the ninth decimal place) of
the outstanding principal amount of Closing Date Term Loans held by such Lender
at such time and (c) with respect to such Lender’s portion of the outstanding
Tranche B Term Loans at any time, the percentage (carried out to the ninth
decimal place) of the outstanding principal amount of Tranche B Term Loans held
by such Lender at such time. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on Schedule 2.01 or in the Assignment
and Assumption pursuant to which such Lender becomes a party hereto, as
applicable.

“Appraised Value” means, as of any date of determination, for each Borrowing
Base Property existing as of such date, the most-recently obtained “as-is”
appraised value of such Borrowing Base Property as set forth in an appraisal in
form and substance acceptable to the Administrative Agent (in its discretion)
and prepared by an appraiser acceptable to the Administrative Agent (in its
discretion); provided, however, that (a) the “Appraised Value” for any Borrowing
Base Property which is the subject of a Substantial Casualty or Substantial
Condemnation and which is being rebuilt, reconstructed and restored pursuant to
the terms of Section 7.07 hereof shall, following the receipt by the
Administrative Agent of any new “as completed” appraisal pursuant to
Section 7.12 hereof and prior to the receipt by the Administrative Agent of a
new “as-is” appraisal of such Property following the completion of the
applicable rebuilding, reconstruction and restoration, equal the “as-completed”
appraised value of such Borrowing Base Property, (b) if as of the Stabilization
Date for any Borrowing Base Property (as specified in such appraisal for such
Borrowing Base Property), the trailing twelve (12) month net operating income
for such Borrowing Base Property is within five percent (5%) of the net
operating income projected by such appraisal in its determination of the “as
stabilized” value for such Borrowing Base Property, then the “as stabilized”
value reflected in such appraisal and (c) the “Appraisal Value” for any
Borrowing Base Property shall be reduced by the value of any personal property
related thereto that is transferred in accordance with the terms hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means a collective reference to the Tranche B Term Loan Arranger and
the RL/TLA Arranger.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a Capital Lease.

 

3



--------------------------------------------------------------------------------

“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the calendar year ended December 31, 2016,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such calendar year, including the notes thereto.

“Availability Period” means, with respect to the Revolving Commitments, the
period from the Closing Date to the earliest of (i) the Revolving Credit
Maturity Date, (ii) the date of termination of the Aggregate Revolving
Commitments pursuant to Section 2.06 and (iii) the date of termination of the
commitment of each Lender to make Revolving Loans and of the obligation of any
L/C Issuer to make L/C Credit Extensions pursuant to Section 9.02.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, as amended, modified, succeeded or replaced from time to time.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Eurodollar Market Index Rate plus one percent (1.0%), (b) the Federal
Funds Rate plus one and one-half percent (1.50%) and (c) the Prime Rate. Each
change in the Base Rate shall take effect simultaneously with the corresponding
change or changes in the Prime Rate, the Federal Funds Rate or the Eurodollar
Market Index Rate (provided that clause (a) shall not be applicable during any
period in which the Eurodollar Rate is unavailable or unascertainable).

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Base Rate Revolving Loan” means a Revolving Loan that is a Base Rate Loan.

“BBP Insurance Proceeds” has the meaning specified in Section 7.07(b).

“BBP Condemnation Proceeds” has the meaning specified in Section 7.07(c).

“BBP Value” means, as of any date of determination, the sum of the most recently
obtained (or determined) Appraised Values of each of the Borrowing Base
Properties existing as of such date.

“Borrower” has the meaning specified in the heading hereof.

“Borrowing” means a Committed Borrowing or a Swing Line Borrowing, as the
context may require.

“Borrowing Base” means, as of any date of determination, an amount equal to
(a) (i) prior to the first Disposition of a Borrowing Base Property after the
Closing Date, fifty-five percent (55.0%) and (ii) on and after the date of the
first Disposition of a Borrowing Base Property, fifty percent (50.0%) multiplied
by (b) the BBP Value as of such date.

“Borrowing Base Leverage” means, as of any date of determination, the quotient,
expressed as a percentage, of all Indebtedness secured by the Borrowing Base
Properties divided by the BBP Value. For avoidance of doubt, “Indebtedness” for
this purpose and all Credit Extension availability calculations hereunder shall
include, without limitation, all Loans made pursuant to this Agreement.

“Borrowing Base Properties” means, as of any date of determination, subject to
the requirements of Section 7.04, the Real Properties (including, without
limitation, all related land, improvements and fixtures) listed on Schedule
1.01(b) (as such schedule may be adjusted (or deemed adjusted) pursuant to
Section 7.13).

 

4



--------------------------------------------------------------------------------

“Business Day” means, (a) for all purposes other than as set forth in clause
(b) below, any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and,
(b) with respect to all notices and determinations in connection with, and
payments of principal and interest on, any Eurodollar Rate Loan, or any Base
Rate Loan as to which the interest rate is determined by reference to the
Eurodollar Rate, any day that is a Business Day described in clause (a) and that
is also a day for trading by and between banks in Dollar deposits in the London
interbank Eurodollar market.

“Businesses” means, at any time, a collective reference to the businesses
operated by the Consolidated Parties at such time.

“Capital Lease” means, as applied to any Person, any lease of any Property
(whether real, personal or mixed) by that Person as lessee which, in accordance
with GAAP, is required to be accounted for as a capital lease on the balance
sheet of that Person.

“Capital Stock” means (i) in the case of a corporation, capital stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited), (iv) in the case of a limited liability company, membership
interests, (v) any other interest or participation that confers on a Person the
right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person; and (vi) means, with respect to any Person, all
other ownership or profit interests in such Person (including partnership,
member or trust interests therein), all of the warrants, options or other rights
for the purchase or acquisition from such Person of any of the previously-noted
interests in such Person, all of the securities convertible into or exchangeable
for any of the previously-noted interests in such Person or warrants, rights or
options for the purchase or acquisition from such Person of such interests, in
each case, whether voting or nonvoting, and whether or not such shares,
warrants, options, rights or other interests are outstanding on any date of
determination.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, L/C Issuers
or Swing Line Lender (as applicable) and the Lenders, as collateral for L/C
Obligations, Obligations in respect of Swing Line Loans or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if any L/C Issuers or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to (a) the Administrative Agent and (b) any
L/C Issuers or the Swing Line Lender (as applicable). “Cash Collateral” shall
have a meaning correlative to the foregoing and shall include the proceeds of
such cash collateral and other credit support.

“Cash Equivalents” means, as at any date, (a) securities issued or directly and
fully guaranteed or insured by the United States or any agency or
instrumentality thereof (provided that the full faith and credit of the United
States is pledged in support thereof) having maturities of not more than twelve
(12) months from the date of acquisition, (b) Dollar denominated time deposits
and certificates of deposit of (i) any Lender, (ii) any domestic commercial bank
of recognized standing having capital and surplus in excess of $500,000,000 or
(iii) any bank whose short-term commercial paper rating from S&P is at least A-1
or the equivalent thereof or from Moody’s is at least P-1 or the equivalent
thereof (any such bank being an “Approved Bank”), in each case with maturities
of not more than two hundred seventy (270) days from the date of acquisition,
(c) commercial paper and variable or fixed rate notes issued by any Approved
Bank (or by the parent company thereof) or any variable rate notes issued by, or
guaranteed by, any domestic corporation rated A-1 (or the equivalent thereof) or
better by S&P or P-1 (or the equivalent thereof) or better by Moody’s and
maturing within six (6) months of the date of acquisition, (d) repurchase
agreements entered into by any Person with a bank or trust company (including
any of the Lenders) or recognized securities dealer having capital and surplus
in excess of $500,000,000 for direct obligations issued by or fully guaranteed
by the United States in which such Person shall have a perfected first priority
security interest (subject to no other Liens) and having, on the date of
purchase thereof, a fair market value of at least one hundred percent (100%) of
the amount of the repurchase obligations, (e) Investments, classified in
accordance with GAAP as current assets, in money market investment programs
registered under the Investment Company Act of 1940, as amended, which are
administered by reputable financial institutions having capital of at least
$500,000,000 and the portfolios of which are limited to Investments of the
character described in the foregoing subdivisions (a) through (d), and (f)
notwithstanding the GAAP classification of same, Investments in AAA-rated
auction rate securities with

 

5



--------------------------------------------------------------------------------

maturities of thirty (30) days or less purchased pursuant to underwriting
agreements and/or other documentation with terms and conditions reasonably
acceptable to the Administrative Agent and which are administered by reputable
financial institutions having capital of at least $500,000,000.

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority;
provided, that, notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

“Change of Control” means an event or series of events by which:

(a)    other than the creation of a holding company that does not involve a
change in the beneficial ownership of the Parent as a result of such
transaction, any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire (such right, an “option right”), whether such
right is exercisable immediately or only after the passage of time), directly or
indirectly, of thirty-five percent (35.0%) or more of the equity securities of
the Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right); or

(b)    during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Parent cease to be composed of individuals (i) who were members of that board or
equivalent governing body on the first day of such period, (ii) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body; or

(c)    any Person or two or more Persons acting in concert shall have acquired
by contract or otherwise, or shall have entered into a contract or arrangement
that, upon consummation thereof, will result in its or their acquisition of the
power to exercise, directly or indirectly, a controlling influence over the
management or policies of the Parent, or control over the equity securities of
the Parent entitled to vote for members of the board of directors or equivalent
governing body of the Parent on a fully-diluted basis (and taking into account
all such securities that such Person or group has the right to acquire pursuant
to any option right) representing thirty-five percent (35.0%) or more of the
combined voting power of such securities; or

(d)    the Parent ceases to own seventy-five percent (75%) of the limited
partnership interests in the Borrower.

“Class” means (a) when used with respect to Loans or a Borrowing, shall refer to
whether such Loans, or the Loans comprising such Borrowing, are Closing Date
Term Loans, Tranche B Term Loans, Incremental Term Loans, Revolving Loans or
Swing Line Loans, (b) when used with respect to Commitments, shall refer to
whether such Commitments are Closing Date Term Loan Commitments, Incremental
Term Loan Commitments, Tranche B Term Loan Commitments or Revolving Commitments
and (c) when used with respect to Lenders, shall refer to whether such Lenders
are Closing Date Term Loan Lenders, Tranche B Term Lenders, Incremental Term
Loan Lenders, Swing Line Lender or Revolving Credit Lenders.

 

6



--------------------------------------------------------------------------------

“Closing Date” means May 11, 2017.

“Closing Date Term Loan Amendment” has the meaning specified in Section 5.03.

“Closing Date Term Loan Commitment” means, as to any Lender, the obligation of
such Lender, if any, to make a Closing Date Term Loan to the Borrower pursuant
to Section 2.01(b). The original aggregate principal amount of the Closing Date
Term Loan Commitments of all Lenders in effect on the Closing Date is ZERO
DOLLARS ($0).

“Closing Date Term Loan Facility” has the meaning specified in the definition of
“Facility”.

“Closing Date Term Loan Funding Date” means the date of funding of the Closing
Date Term Loans, which shall occur upon the satisfaction of the conditions
precedent to funding the Closing Date Term Loans set forth in Section 5.03.

“Closing Date Term Loan Lender” means each Lender that has a Closing Date Loan
Commitment or is the holder of a Closing Date Term Loan.

“Closing Date Term Loan Maturity Date” means April 18, 2017, as such date may be
extended as contemplated in Section 5.03.

“Closing Date Term Loans” has the meaning specified in Section 2.01(b). As of
the Closing Date, the outstanding principal balance of the Closing Date Term
Loans is ZERO DOLLARS ($0.00), provided, however, that subject to satisfaction
of the requirements set forth in Section 5.03, the outstanding principal balance
of the Closing Date Term Loans from and after the funding of the Closing Date
Term Loans on the Closing Date Term Loan Funding Date shall be TWO HUNDRED
MILLION DOLLARS ($200,000,000).

“Closing Date Term Note” has the meaning specified in Section 2.11(a).

“Code” means the Internal Revenue Code of 1986, as amended.

“Collateral” means a collective reference to all real and personal Property with
respect to which Liens in favor of the Administrative Agent, for the benefit of
the Secured Parties, are purported to be granted pursuant to and in accordance
with the terms of the Collateral Documents.

“Collateral Documents” means a collective reference to the Pledge Agreement, the
Mortgage Instruments, the Security Agreement and such other security documents
as may be executed and delivered by the Loan Parties pursuant to the terms of
Section 7.14.

“Commitment” means, as to each Lender, the Revolving Commitment of such Lender,
the Closing Date Term Loan Commitment of such Lender, the Tranche B Term Loan
Commitment of such Lender and/or the Incremental Term Loan Commitment of such
Lender.

“Committed Borrowing” means a borrowing consisting of simultaneous Loans of the
same Class and Type and, in the case of Eurodollar Rate Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01.

“Committed Loan” means each Revolving Loan and each Term Loan.

“Committed Loan Notice” means a notice of (a) a Committed Borrowing, (b) a
conversion of Committed Loans from one Type to the other, or (c) a continuation
of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in writing,
shall be substantially in the form of Exhibit A-1.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

 

7



--------------------------------------------------------------------------------

“Compliance Certificate” means a certificate substantially in the form of
Exhibit E setting forth detailed calculations as more fully set forth in
Section 7.02(b).

“Consolidated Cash Taxes” means for any period for Consolidated Parties on a
consolidated basis, the aggregate of all taxes, as determined in accordance with
GAAP, to the extent the same are paid in cash during such period.

“Consolidated EBITDA” means, for any period, for the Parent and its Subsidiaries
on a consolidated basis, an amount equal to Consolidated Net Income for such
period (provided, that for purposes of this definition, (x) when the applicable
calculation period is twelve (12) months and notwithstanding contrary provisions
of GAAP, income allocable to each Acquired Asset for such period shall equal the
net income, calculated on a trailing twelve month basis, derived from such
Acquired Asset during such period, regardless of how long such Acquired Asset
has been owned by a Consolidated Party, (y) when the applicable calculation
period is twelve (12) months and notwithstanding contrary provisions of GAAP,
income allocable to Newly Operational Assets shall (i) only be included to the
extent such Newly Operational Assets have been open and operational for a full
calendar quarter and (ii) until such Newly Operational Asset has been opened and
operating for a full calendar year, the net income allocable to each Newly
Operational Asset for such period shall equal the annualized net income of the
Consolidated Parties derived from such Newly Operational Asset based on the net
income derived during the full calendar quarters during which such Newly
Operational Asset has been opened and operating (i.e., if the Newly Operational
Asset is opened and operating for one quarter, the net income for such quarter
multiplied by four (4), if such Newly Operational Asset is opened and operating
for two (2) quarters, the net income for such quarters multiplied by two (2) and
if such Newly Operational Asset is opened and operating for three (3) quarters,
the net income for such quarters multiplied by one and one third) and
(z) notwithstanding contrary provisions of GAAP, net income derived from assets
disposed of during any such period shall not be included in the determination of
Consolidated Net Income for such period), plus

(a)    the following to the extent deducted in calculating such Consolidated Net
Income (and, in each case, without duplication):

(i)    Consolidated Fixed Charges for such period;

(ii)    non-cash interest expenses;

(iii)    the provision for Federal, state, local and foreign income taxes
payable by the Parent and its Subsidiaries for such period;

(iv)    depreciation and amortization expense (including amortization of
goodwill and other intangibles, but excluding amortization of prepaid cash
expenses that were paid in a prior period);

(v)    preopening costs relating to the hotel operations of the Parent or its
Subsidiaries for such period;

(vi)    losses related to discontinued operations (as calculated and presented
in accordance with GAAP); and

(vii)    all other non-cash expenses (including, but not limited to, the
non-cash portion of (A) non-cash write-offs of goodwill, intangibles and
long-lived assets, (B) ground rents expense, but excluding any other such
non-cash expense to the extent that it represents an accrual of or reserve for
cash expenses in any future period or amortization of a prepaid cash expense
that was paid in a prior period), and (C) non-cash equity-based compensation;
minus

 

8



--------------------------------------------------------------------------------

(b)    the following to the extent included in calculating such Consolidated Net
Income (and without duplication):

(i)    Federal, state, local and foreign income tax credits of the Parent and
its Subsidiaries for such period;

(ii)    gains related to discontinued operations; and

(iii)    all other non-cash items increasing Consolidated Net Income for such
period; plus

(c)    without duplication and to the extent not otherwise reflected in the
calculation of Consolidated Net Income, actual cash payments received from
available taxes in conjunction with public incentives for future first-class
hotel convention projects;

provided, that, any add-backs or deductions related to a Newly Operational Asset
will be calculated on an annualized basis in the same manner used to determine
net income for such Newly Operational Asset; provided, further, that, any
add-backs or deductions related to an Acquired Asset will be calculated on a
trailing twelve month basis in the same manner used to determine net income for
such Acquired Asset. Notwithstanding the preceding, provisions for taxes based
on income or profits of, Consolidated Fixed Charges and other fixed charges of
and the depreciation and amortization and other non-cash expenses of the
Consolidated Parties which are Subsidiaries shall be added to Consolidated Net
Income (A) in the same proportion that the net income of such Consolidated Party
was added to compute Consolidated Net Income and (B) only to the extent that a
corresponding amount would be permitted at the date of determination to be
dividended or distributed to the Parent by the applicable Consolidated Party
without prior governmental approval (that has not been obtained), and without
direct or indirect restriction pursuant to the terms of its charter and all
agreements, instruments, judgments, decrees, orders, statutes, rules and
governmental regulations applicable to that Consolidated Party or its
stockholders.

“Consolidated Fixed Charge Coverage Ratio” means for the Consolidated Parties in
connection with any four (4) calendar quarter period for which the Parent has
delivered the Required Financial Information, the ratio of (a) Adjusted
Consolidated EBITDA for such period (after giving effect on a Pro Forma Basis to
any Dispositions or acquisitions of assets during such period) to
(b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges” means for any period for the Consolidated Parties,
the sum of (a) Consolidated Interest Charges for such period, to the extent the
same come due or are paid during such period (without duplication of amounts
included in “Consolidated Fixed Charges” for prior period), plus
(b) Consolidated Scheduled Funded Debt Payments for such period plus (c) all
cash dividends required to be paid on preferred capital stock, whether expensed
or capitalized; determined without duplication of items included in Consolidated
Interest Charges.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Parent and its Subsidiaries on a consolidated basis, without duplication,
the sum of (a) the principal portion of all obligations for borrowed money,
(b) the principal portion of all obligations evidenced by bonds, debentures,
notes or similar instruments, or upon which interest payments are customarily
made, (c) the principal portion of all obligations under conditional sale or
other title retention agreements relating to Property purchased by the
Consolidated Parties (other than customary reservations or retentions of title
under agreements with suppliers entered into in the ordinary course of
business), (d) the principal portion of all obligations issued or assumed as the
deferred purchase price of Property or services purchased by the Consolidated
Parties (other than trade debt incurred in the ordinary course of business and
due within six (6) months of the incurrence thereof) which would appear as
liabilities on a balance sheet of the Consolidated Parties, (e) the Attributable
Indebtedness with respect to Capital Leases and Synthetic Lease Obligations,
(f) all direct and contingent obligations arising under letters of credit
(including standby and commercial and bankers’ acceptances, including, without
duplication, all unreimbursed drafts drawn thereunder (less the amount of any
cash collateral securing any such letters of credit or and bankers’
acceptances), (g) all obligations to repurchase any securities issued by the
Consolidated Parties at any time prior to the Maturity Date which repurchase
obligations are related to the issuance thereof, including, without limitation,
obligations commonly known as residual equity appreciation potential shares,
(h) the aggregate amount of uncollected accounts receivable subject at such time
to a sale or securitization of receivables (or similar transaction) to the
extent such transaction is effected with recourse to the Consolidated Parties
(whether or not such transaction would be reflected on the balance sheet of the
Consolidated Parties in accordance with GAAP) (all such Indebtedness of the
types described in the forgoing clauses (a) through (h), as to any Person,
“Funded Indebtedness”), (i) all Funded

 

9



--------------------------------------------------------------------------------

Indebtedness of others secured by (or for which the holder of such Funded
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on, or payable out of the proceeds of production from, Property owned
or acquired by the Consolidated Parties, whether or not the obligations secured
thereby have been assumed, (j) all Guarantees with respect to Funded
Indebtedness of another Person and (k) the Funded Indebtedness of any
Unconsolidated Affiliate based on the greater of (i) such Consolidated Party’s
pro rata share of such Indebtedness based on its ownership percentage with
respect to such Unconsolidated Affiliate and (ii) the extent to which such
Indebtedness is recourse to a Consolidated Party; provided, that “Consolidated
Funded Indebtedness” shall not, in any case, include Indebtedness resulting from
public incentives related to future projects as long as such Indebtedness is
non-recourse to any of the Loan Parties.

“Consolidated Funded Indebtedness to Total Asset Value Ratio” means, as of any
date of determination, the ratio (expressed as a percentage) of (a) Consolidated
Funded Indebtedness as of such date, to (b) Consolidated Total Asset Value as of
such date.

“Consolidated Interest Charges” means for any period for the Consolidated
Parties on a consolidated basis, interest expense (including the amortization of
debt discount and premium, the interest component under Capital Leases and the
implied interest component of Synthetic Lease Obligations), as determined in
accordance with GAAP; provided, however, that notwithstanding the foregoing,
(a) all non-cash interest expenses (including accrued interest associated with
any deferred lease obligations or other obligations or liabilities arising from
Indebtedness that is non-recourse to any of the Loan Parties and that results
from public incentives related to future first-class hotel convention projects)
and (b) capitalized interest reflected on any entity’s financial statements
shall be excluded.

“Consolidated Net Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Funded Indebtedness as of such date minus all
unrestricted cash and Cash Equivalents of the Consolidated Parties as of such
date to (b) Consolidated EBITDA for the period of the most recently ended four
full consecutive fiscal quarters then last ended (in each case taken as one
accounting period) for which financial statements have been or are required to
be delivered pursuant to Section 7.01(a) or (b).

“Consolidated Net Income” means for any period for the Consolidated Parties on a
consolidated basis, net income (excluding extraordinary items and applicable
Designated Non-Recurring Items for such period (in each case, to the extent such
items would increase or decrease such net income)) after interest expense,
income taxes and depreciation and amortization, all as determined in accordance
with GAAP; provided, that (a) net income attributable to any interests of the
Consolidated Parties in non-Consolidated Parties shall be included in the
determination of “Consolidated Net Income” only to the extent of the amount of
cash dividends or distributions paid by such non-Consolidated Parties to
Consolidated Parties during the applicable period, (b) notwithstanding contrary
provisions of GAAP, proceeds of any business interruption or rent loss insurance
received by any Consolidated Party in connection with any Property owned by them
shall be included in the determination of net income upon the receipt thereof by
the Parent or the applicable Loan Party(ies); provided, however, that to the
extent any such proceeds are delivered in lump sum format for the purpose of
covering losses over a period extending to more than one calendar quarter,
addition of such proceeds to net income shall be prorated over such period in a
manner reasonably acceptable to the Administrative Agent.

“Consolidated Net Secured Leverage Ratio” means, as of any date of
determination, the ratio of (a) Consolidated Funded Indebtedness that is secured
by a Lien as of such date minus all unrestricted cash and Cash Equivalents of
the Consolidated Parties as of such date to (b) Consolidated EBITDA for the
period of the most recently ended four full consecutive fiscal quarters then
last ended (in each case taken as one accounting period) for which financial
statements have been or are required to be delivered pursuant to Section 7.01(a)
or (b).

“Consolidated Parties” means a collective reference to the Parent and the
Subsidiaries of the Parent, and “Consolidated Party” means any one of them.

“Consolidated Scheduled Funded Debt Payments” means for any period for the
Consolidated Parties on a consolidated basis, the sum of all scheduled payments
of principal on Consolidated Funded Indebtedness, as determined in accordance
with GAAP. For purposes of this definition, “scheduled payments of principal”
(a) shall be determined without giving effect to any reduction of such scheduled
payments resulting from the application of any voluntary or mandatory
prepayments made during the most-recently ended calendar quarter (but shall give

 

10



--------------------------------------------------------------------------------

effect to all such payments made prior thereto), (b) shall be deemed to include
the Attributable Indebtedness in respect of Capital Leases and Synthetic Lease
Obligations and (c) shall not include any voluntary prepayments or mandatory
prepayments required pursuant to Section 2.04.

“Consolidated Tangible Net Worth” means, as of any date of determination, the
Tangible Net Worth of the Consolidated Parties as of that date.

“Consolidated Tax Expense” means, for any period, the tax expense (including
federal, state, local and foreign income taxes) of the Consolidated Parties, for
such period, determined on a consolidated basis in accordance with GAAP.

“Consolidated Total Asset Value” means, for any date of calculation, the sum of
(a) the Appraised Value of all Borrowing Base Properties as of such date,
(b) cash and Cash Equivalents set forth on the balance sheet of the Parent,
(c) for all other assets or Persons that are consolidated with the Parent for
financial reporting purposes, the greater of (i) the undepreciated GAAP book
value of such asset as reported for the most recently ended calendar quarter and
(ii) the “as-is” appraised value of such asset, as determined by an appraisal in
form and substance reasonably acceptable to the Administrative Agent and with
respect to which the Administrative Agent does not have a reasonable basis for
believing that the value of such asset has been materially decreased since the
date of such appraisal and (d) for all other assets that the Parent owns through
an Unconsolidated Affiliate, Parent’s pro rata share of the greater of (i) the
undepreciated GAAP book value of such asset as reported for the most recently
ended calendar quarter and (ii) the “as-is” appraised value of such asset, as
determined by an appraisal in form and substance reasonably acceptable to the
Administrative Agent and with respect to which the Administrative Agent does not
have a reasonable basis for believing that the value of such asset has been
materially decreased since the date of such appraisal.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Issuance” means the issuance by any Consolidated Party of any Indebtedness
of the type referred to in clause (a) or (b) of the definition thereof set forth
in this Section 1.01.

“Debt Service” means, for any period, Consolidated Interest Charges for such
period plus scheduled principal amortization and mandatory principal repayments
(whether pursuant to this Agreement or otherwise) of all Indebtedness for such
period.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Declined Amount” has the meaning specified in Section 2.05(b)(vii)(D).

“Declining Tranche B Lender” has the meaning specified in
Section 2.05(b)(vii)(D).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

11



--------------------------------------------------------------------------------

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (a) the Base Rate plus (b) the
Applicable Margin, if any, applicable to Base Rate Loans plus (c) two percent
(2%) per annum; provided, however, that with respect to a Eurodollar Rate Loan,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Margin) otherwise applicable to such Loan plus two percent (2%)
per annum, and (b) when used with respect to Letter of Credit Fees, a rate equal
to the Applicable Margin plus two percent (2%) per annum.

“Defaulting Lender” means, subject to Section 2.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within three (3) Business
Days of the date such Loans were required to be funded hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, any
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within three (3) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or any L/C Issuer or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-in Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
equity interest in that Lender or any direct or indirect parent company thereof
by a Governmental Authority so long as such ownership interest does not result
in or provide such Lender with immunity from the jurisdiction of courts within
the United States or from the enforcement of judgments or writs of attachment on
its assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.15(b)) upon delivery of written
notice of such determination to the Borrower, each L/C Issuer, each Swingline
Lender and each Lender.

“Designated Force Majeure Events” means strikes, lock-outs, war, civil
disturbance, natural disaster, acts of terrorism or acts of God or other matters
beyond the control of Borrower (which cannot be immediately cured merely through
the payment of money) which prevent the operation of any Borrowing Base
Property; provided, however, that (a) events qualifying as “Designated Force
Majeure Events” hereunder shall not, in any case, exceed fifteen (15) days in
the aggregate during the term hereof with respect to the operation of any
Borrowing Base Property except as set forth in the following clause (b); and
(b) events qualifying as “Designated Force Majeure Events” hereunder may,
notwithstanding the foregoing clause (a), continue with respect to any
Designated Force Majeure Event (i) if the costs and expenses related to the
construction, re-construction and/or restoration work necessitated by such
Designated Force Majeure Event is, in the reasonable judgment of the
Administrative Agent (based on the information provided by the Borrower), fully
covered by casualty or other insurance then-maintained by any Consolidated Party
(plus any applicable deductibles, to the extent the Consolidated Parties hold
such deductible amount in cash and/or Cash Equivalents), (ii) to the extent the
Borrower provides evidence of such insurance coverage promptly following such
event, delivers all information required by the applicable insurer for
processing of the applicable claim within thirty (30) days of the occurrence of
such event (or, to the extent delivery within such time frame is not reasonably
possible, as soon as reasonably practicable following such event) and proceeds
to use commercially reasonable good faith efforts to pursue and resolve such
claim with the applicable insurer as expeditiously as is reasonably possible
without compromising any material rights of the Borrower or any

 

12



--------------------------------------------------------------------------------

other Loan Party with respect to such claim, and (iii) to the extent the
Borrower has provided the Administrative Agent with restoration plans and other
information with respect to the applicable damage to the extent required herein
and is proceeding with the restoration, repair or reconstruction work with all
due diligence and in good faith, and (c) circumstances that can be remedied or
mitigated merely through the payment of money shall not constitute Designated
Force Majeure Events hereunder to the extent such remedy or mitigation is deemed
reasonable by Administrative Agent in its sole discretion.

“Designated Non-Recurring Items” means, for any period of determination,
(a) lawsuit and settlement costs of the Consolidated Parties incurred during
such period, plus (b) merger transaction and integration costs of the
Consolidated Parties incurred during such period, plus (c) asset impairment
charges of the Consolidated Parties incurred during such period, plus (d) REIT
conversion costs, plus (e) the amount of other non-recurring charges paid or
incurred by the Consolidated Parties during such period; provided, that the
amount calculated pursuant to this clause (e) shall not exceed $15,000,000 for
any twelve (12) month period.

“Designated Outparcels” means those parcels of Real Property referenced on
Schedule 1.01(d).

“Disbursement Instruction Agreement” means an agreement substantially in the
form of Exhibit H to be executed and delivered by the Borrower pursuant to
Section 5.01(a)(vi), as the same may be amended, restated or modified from time
to time with the prior written approval of the Administrative Agent (such
approval not to be unreasonably withheld, delayed or conditioned).

“Disclosure Letter” means that certain Disclosure Letter, dated as of the
Closing Date, executed and delivered by the Borrower to the Administrative
Agent, for the benefit of the Lenders.

“Disposition” or “Dispose” means any sale, disposition or other transfer
(including pursuant to a Sale and Leaseback Transaction) of any or all of the
Property (including, without limitation, the Capital Stock of a Subsidiary) of
any Consolidated Party whether by sale, lease, licensing, transfer or otherwise,
but other than pursuant to any casualty or condemnation event; provided,
however, that the term “Disposition” shall be deemed to exclude any Equity
Issuance.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means (a) a Lender; (b) an Affiliate of a Lender; (c) an
Approved Fund; and (d) any other Person (other than a natural person) approved
by (i) the Administrative Agent and, in the case of the assignment of any
Revolving Commitment, any L/C Issuer and the Swingline Lender, and (ii) unless
an Event of Default has occurred and is continuing, the Parent (each such
approval not to be unreasonably withheld or delayed); provided that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

 

13



--------------------------------------------------------------------------------

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, binding agreements or
binding governmental restrictions relating to pollution and the protection of
the environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon
(a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Equity Issuance” means any issuance by any Consolidated Party to any Person of
(a) shares of its Capital Stock, (b) any shares of its Capital Stock pursuant to
the exercise of options or warrants, (c) any shares of its Capital Stock
pursuant to the conversion of any debt securities to equity or the conversion of
any class equity securities to any other class of equity securities or (d) any
options or warrants relating to its Capital Stock. The term “Equity Issuance”
shall not be deemed to include any Disposition.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with a Loan Party within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Parent or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Parent or any ERISA Affiliate
from a Multiemployer Plan or notification that a Multiemployer Plan is in
reorganization; (d) the filing of a notice of intent to terminate, the treatment
of a Pension Plan or Multiemployer Plan amendment as a termination under
Sections 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan or Multiemployer Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan or receipt of
notification by the Parent that any Multiemployer Plan is in endangered or
critical status within the meaning of Sections 430, 431 and 432 of the Internal
Revenue Code or Sections 303, 304 and 305 of ERISA; or (h) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Parent or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurodollar Market Index Rate” means, for any day, the Eurodollar Rate as of
that day that would be applicable for a Eurodollar Rate Loan having a one-month
Interest Period determined by Administrative Agent at approximately 9:00 a.m.
Pacific time for such day (or if such day is not a Business Day, the immediately
preceding Business Day). The Eurodollar Market Index Rate shall be determined by
Administrative Agent on a daily basis and in no event shall be less than zero.

“Eurodollar Rate” means, for the Interest Period for any Eurodollar Rate Loan,
the rate of interest, rounded up to the nearest whole multiple of one-hundredth
of one percent (0.01%), obtained by dividing (i) the rate of interest, rounded
upward to the nearest whole multiple of one-hundredth of one percent (0.01%),
referred to as the ICE LIBOR rate (or the successor thereto if the ICE Benchmark
Administration is no longer making a LIBOR rate available) as set forth by any
service selected by the Administrative Agent that has been nominated by the ICE
Benchmark Administration (or any other Person that takes over the administration
of such rate) as an authorized

 

14



--------------------------------------------------------------------------------

information vendor for the purpose of displaying such rate for deposits in
Dollars at approximately 9:00 a.m. Pacific time, two (2) Business Days prior to
the date of commencement of such Interest Period for purposes of calculating
effective rates of interest for loans or obligations making reference thereto,
for an amount approximately equal to the applicable Eurodollar Rate Loan and for
a period of time approximately equal to such Interest Period by (ii) a
percentage equal to one minus the stated maximum rate (stated as a decimal) of
all reserves, if any, required to be maintained with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”) as specified in
Regulation D of the Board of Governors of the Federal Reserve System (or against
any other category of liabilities which includes deposits by reference to which
the interest rate on Eurodollar Rate Loans is determined or any applicable
category of extensions of credit or other assets which includes loans by an
office of any Lender outside of the United States of America), provided that,
notwithstanding the foregoing, (i) in the case of the Revolving Loans, the
Eurodollar Rate shall at no time be less than 0% per annum, (ii) in the case of
Closing Date Term Loans, the Eurodollar Rate shall at no time be less than 0%
per annum, and (iii) in the case of Tranche B Term Loans, the Eurodollar Rate
shall at no time be less than 0% per annum. Any change in such maximum rate
shall result in a change in the Eurodollar Base Rate on the date on which such
change in such maximum rate becomes effective.

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate.

“Event of Default” has the meaning specified in Section 9.01.

“Excess Cash Flow” means, for any period, the sum, without duplication, of:

(a)    the sum, without duplication, of:

(i)    Consolidated EBITDA for such period;

(ii)    cash items of income during such period not included in calculating
Consolidated EBITDA;

(iii)    the decrease, if any, in the Net Working Capital from the beginning to
the end of such period; and

(iv)    the reversal, during such period, of any reserve established pursuant to
clause (b)(i) below; minus

(b)    the sum, without duplication, of:

(i)    the amount of any cash Consolidated Tax Expense paid or payable by
Borrower and its Subsidiaries with respect to such period and for which, to the
extent required under GAAP, reserves have been established;

(ii)    the amount of Debt Service for such period;

(iii)    the amount of any dividends or distributions made in accordance with
this Agreement, in each case during such period;

(iv)    the increase, if any, in the Net Working Capital from the beginning to
the end of such period;

(v)    cash items of expense (including losses) during such period not deducted
in calculating Consolidated EBITDA;

(vi)    the amount of any capital expenditures made in cash during such period,
to the extent funded from Internally Generated Funds;

(vii)    [reserved]; and

 

15



--------------------------------------------------------------------------------

(viii)    the amount of any non-cash gain included in Consolidated EBITDA for
such period recognized as a result of any Disposition of a Borrowing Base
Property.

“Excess Cash Flow Application Date” has the meaning specified in
Section 2.05(b)(vi).

“Excluded Swap Contract” means, with respect to any Guarantor, any Swap Contract
if, and to the extent that, all or a portion of the Guarantee of such Guarantor
of, or the grant by such Guarantor of a security interest to secure, such Swap
Contract (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Guarantor’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap Contract.
If a Swap Contract arises under a master agreement governing more than one swap,
such exclusion shall apply only to the portion of such Swap Contract that is
attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 11.06), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 3.01(a) and (d) any U.S. federal withholding Taxes imposed
under FATCA on any amount payable to such recipient as a result of the failure
of such recipient to satisfy the applicable conditions for exemption from such
withholding as set forth under FATCA.

“Existing Credit Agreement” means that certain Fourth Amended and Restated
Credit Agreement, dated as of April 18, 2013, among the Borrower, the
Administrative Agent, the lenders party thereto and the other parties named
therein, as the same may have been amended, restated, supplemented or otherwise
modified from time to time prior to the date hereof.

“Existing Letters of Credit” means those letters of credit issued pursuant to
the Existing Credit Agreement and set forth on Schedule 1.01(c) to the
Disclosure Letter, which letters of credit shall, as of the Closing Date, be
deemed to be Letters of Credit hereunder.

“Facility” means each of (a) the Closing Date Term Loan Commitments and the
Closing Date Term Loans made thereunder (the “Closing Date Term Loan Facility”),
(b) the Tranche B Term Loan Commitments and the Tranche B Term Loans made
thereunder (the “Tranche B Term Loan Facility”) and (c) the Revolving
Commitments and the Revolving Loans made thereunder (the “Revolving Credit
Facility”).

“FAS 141R Changes” means those changes made to a buyer’s accounting practices by
the Financial Accounting Standards Board’s Statement of Financial Accounting
Standard No. 141R, Business Combinations, which is effective for annual
reporting periods that begin in calendar year 2009.

“FATCA” shall mean Sections 1471 through 1474 of the Code as of the Closing
Date, any amendment or successor provisions that are substantively identical and
which do not impose criteria that are materially more onerous than those
contained in such Sections, any regulations promulgated thereunder or official
interpretations thereof and any agreements entered into pursuant to
Section 1471(b)(1) of the Code.

 

16



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any period, the greater of (a) zero percent (0%)
or (b) a fluctuating interest rate per annum equal for each day during such
period to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by the
Administrative Agent from three Federal Funds brokers of recognized standing
selected by the Administrative Agent.

“Fee Letter” means, collectively, (a) the letter agreements, one each, among
Borrower, and each RL/TLA Arranger and its affiliated Agent Lender entered into
in connection with this Agreement and the Closing Date Term Loan Amendment,
(b) the Arrangement Fee Letter between the Borrower and the Tranche B Term Loan
Arranger entered into in connection with the Tranche B Term Loan Facility, and
(c) the fee letters, one each, between Borrower and each of the Tranche B Term
Loan Arranger and the Administrative Agent entered into in connection with the
Tranche B Term Loan Facility.

“FF&E/Capex Reserve” means, for any period and with respect to any one or more
of the Real Properties that are hotels which are owned at any time during such
period, an amount equal to the applicable Reserve Percentage of Gross Revenues
of such Real Properties. For purposes of this definition, the term “Reserve
Percentage” means (a) for properties in operation for less than one (1) year,
one percent (1.0%); (b) for properties in operation for less than two (2) years,
but equal to or more than one (1) year, two percent (2.0%); (c) for properties
in operation for less than three (3) years, but equal to or more than two
(2) years, three percent (3.0%); and (c) for all other properties, four percent
(4.0%). Notwithstanding the foregoing, the “Reserve Percentage” for Newly
Operational Assets shall be one percent (1.0%) during the year such property is
a Newly Operational Asset, and shall increase one percent per year thereafter,
to a maximum of four percent (4.0%).

“FFO Distribution Allowance” means, for any fiscal year of the Consolidated
Parties, an amount equal to ninety-five percent (95%) of Funds From Operations
for such period.

“Financial Covenant Default” means (i) a failure to comply with any financial
covenant set forth in Section 8.11 or (ii) the taking of any action by any Loan
Party or its Subsidiaries if such action was prohibited hereunder solely due to
the existence of a Financial Covenant Default of the type described in clause
(i) of this definition. It is understood and agreed that this definition may not
be amended without the written consent of the Required Covenant Lenders.

“FIRREA” means the Financial Institutions Reform, Recovery, and Enforcement Act
of 1989, as amended, and any successor statute thereto, as interpreted by the
rules and regulations thereunder, as amended, including, without limitation, 12
CFR part 34.41 to 34.47.

“First Extended Revolving Credit Maturity Date” means December 5, 2019, as such
date may be extended as contemplated in Section 5.03.

“Florida Lease Agreement” means that certain lease agreement, dated as of
October 1, 2012, between RHP Operations GP, LLC, as lessee and RHP Property GP,
LP, as lessor, as the same may be modified, amended or restated from time to
time.

“Florida Management Agreement” means that certain management agreement, dated as
of October 1, 2012, between RHP Property GP, LP and Marble Transfer LLC (which
via assignments and transfer documents is between RHP Operations GP, LLC and
Marriott Hotel Services, Inc., as of October 1, 2012), as the same may be
modified, amended or restated from time to time.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

17



--------------------------------------------------------------------------------

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

“Fully Satisfied” means, with respect to the Obligations as of any date, that,
as of such date, (a) all principal of and interest accrued to such date which
constitute Obligations shall have been irrevocably paid in full in cash, (b) all
fees, expenses and other amounts then due and payable which constitute
Obligations shall have been irrevocably paid in cash, (c) all outstanding
Letters of Credit shall have been (i) terminated, (ii) fully irrevocably Cash
Collateralized or (iii) secured by one or more letters of credit on terms and
conditions, and with one or more financial institutions, reasonably satisfactory
to any L/C Issuer and (d) the Commitments shall have expired or been terminated
in full.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“Funded Indebtedness” has the meaning given to such term in the definition of
Consolidated Funded Indebtedness in Section 1.01.

“Funds From Operations” means, with respect to the immediately prior fiscal
quarter period, Consolidated Net Income, plus depreciation and amortization and
after adjustments for unconsolidated partnerships and joint ventures as
hereafter provided; provided, that, to the extent such calculations include
amounts allocable to Unconsolidated Affiliates, such calculations shall be
without duplication and shall only include such amounts to the extent
attributable to any Unconsolidated Affiliate Interests. Without limiting the
foregoing, notwithstanding contrary treatment under GAAP, for purposes hereof,
(a) “Funds From Operations” shall include, and be adjusted to take into account,
(i) Parent’s interests in unconsolidated partnerships and joint ventures, on the
same basis as consolidated partnerships and subsidiaries, as provided in the
“white paper” issued in April 2002 by the National Association of Real Estate
Investment Trusts, as may be amended from time to time, and (ii) amounts
deducted from net income as a result of pre-funded fees or expenses incurred in
connection with acquisitions permitted under the Loan Documents that can no
longer be capitalized due to FAS 141R Changes and charges relating to the
under-accrual of earn outs due to the FAS 141R Changes, and (b) net income (or
loss) of the Consolidated Parties on a consolidated basis shall not include
gains (or, if applicable, losses) resulting from or in connection with
(i) restructuring of indebtedness, (ii) sales of property, (iii) sales or
redemptions of preferred stock or (iv) non cash asset impairment charges.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Gaylord Palms Ground Lease” means that certain Opryland Hotel — Florida Hotel
Lease by and between GP Limited Partnership, as ground lessor/landlord, and
Opryland Hotel – Florida Limited Partnership, as hotel lessee/tenant, dated as
of March 3, 1999, as the same has been amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof (for purposes of
this definition, the “Sub-Ground Lease”), which Sub-Ground Lease constitutes a
sub-ground lease by GP Limited Partnership of its interest in the Property
referenced therein arising pursuant to that certain GP / Xentury Master Ground
Lease, dated as of March 3, 1999, between GP Limited Partnership and Xentury
City Development Company, L.C.

 

18



--------------------------------------------------------------------------------

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

“Gross Revenues” means, for any Real Property that is a hotel over any period,
all receipts resulting from the operation of such Real Property, determined net
of allowances in accordance with GAAP and consistent with the Uniform System of
Accounts for the Lodging Industry, 11th Revised Edition, 2014, as published by
the Hotel Association of New York City, as the same may be further revised from
time to time, including, without limitation, rents or other payments from guests
and customers, tenants, licensees and concessionaires and business interruption
and rental loss insurance payments; provided, that Gross Revenues shall exclude
(a) excise, sales, use, occupancy and similar taxes and charges collected from
guests or customers and remitted or required to be remitted to governmental
authorities, (b) gratuities collected for employees (excluding service charges),
(c) security deposits and other advance deposits, unless and until same are
forfeited to Parent or Borrower, (d) federal, state or municipal excise, sales,
use or similar taxes collected directly from patrons or guests or included as
part of the sales price of any goods or services, (e) interest income, and
(f) rebates, refunds or discounts (including, without limitation, free or
discounted accommodations).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means a collective reference to the Persons identified as
“Guarantors” on the signature pages to this Agreement, the Parent and each other
Person that subsequently becomes a Guarantor by executing a Joinder Agreement as
contemplated by Section 7.04 or otherwise, and “Guarantor” means any one of
them. A list of the Guarantors as of the date hereof is set forth on
Schedule 1.01(a).

“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent and the Lenders pursuant to Article IV hereof.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Implied Debt Service Coverage Ratio” means, for any four (4) calendar quarter
period for which the Parent has delivered the Required Financial Information,
the ratio of (a) Adjusted NOI for such period to (b) Minimum Debt Service for
such period.

“Incremental Closing Date Term Loan” has the meaning provided in
Section 2.01(b)(ii).

 

19



--------------------------------------------------------------------------------

“Incremental Closing Date Term Loan Commitment” means the commitment of a Lender
to make an Incremental Closing Date Term Loan hereunder in accordance with
Section 2.06(b).

“Incremental Tranche B Term Loan” has the meaning provided in
Section 2.06(b)(iii).

“Incremental Tranche B Term Loan Commitment” means the commitment of a Lender to
make an Incremental Tranche B Term Loan hereunder in accordance with
Section 2.06(b).

“Incremental Term Loan” means, collectively, (i) the Incremental Closing Date
Term Loans, and (ii) Incremental Tranche B Term Loans.

“Incremental Term Loan Lender” means each Lender that has a Incremental Closing
Date Term Loan Commitment or an Incremental Tranche B Term Loan Commitment, or
is the holder of an Incremental Term Loan.

“Indebtedness” means, with respect to any Person, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or similar instruments, or upon
which interest payments are customarily made, (c) all obligations of such Person
under conditional sale or other title retention agreements relating to Property
purchased by such Person (other than customary reservations or retentions of
title under agreements with suppliers entered into in the ordinary course of
business), (d) all obligations of such Person issued or assumed as the deferred
purchase price of Property or services purchased by such Person (other than
trade debt incurred in the ordinary course of business and due within six months
of the incurrence thereof) which would appear as liabilities on a balance sheet
of such Person, (e) all obligations of such Person under take-or-pay or similar
arrangements or under commodities agreements, (f) the Attributable Indebtedness
of such Person with respect to Capital Leases and Synthetic Lease Obligations,
(g) all net obligations of such Person under Swap Contracts, (h) all direct and
contingent obligations arising under letters of credit (including standby and
commercial) and bankers’ acceptances, including, without duplication, all
unreimbursed drafts drawn thereunder (less the amount of any cash collateral
securing any such letters of credit or and bankers’ acceptances), (i) all
obligations of such Person to repurchase any securities issued by such Person at
any time prior to the Maturity Date which repurchase obligations are related to
the issuance thereof, including, without limitation, obligations commonly known
as residual equity appreciation potential shares, (j) the aggregate amount of
uncollected accounts receivable of such Person subject at such time to a sale or
securitization of receivables (or similar transaction) to the extent such
transaction is effected with recourse to such Person (whether or not such
transaction would be reflected on the balance sheet of such Person in accordance
with GAAP), (k) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) any Lien on, or payable out of the proceeds of production from,
Property owned or acquired by such Person, whether or not the obligations
secured thereby have been assumed, (l) all Guarantees of such Person with
respect to Indebtedness of another Person and (m) the Indebtedness of any
partnership or unincorporated joint venture in which a Person is a general
partner or a joint venturer based on the greater of (i) such Person’s pro rata
share of such Indebtedness based on its ownership percentage with respect to
such partnership or unincorporated joint venture and (ii) the extent to which
such Indebtedness is recourse to such Person. The amount of any net obligation
under any Swap Contract on any date shall be deemed to be the Swap Termination
Value thereof as of such date. To the extent that the rights and remedies of the
obligee of any Indebtedness are limited to certain property and are otherwise
non-recourse to such Person, the amount of such Indebtedness shall be limited to
the value of the Person’s interest in such property (valued at the higher of
book value or market value as of such date of determination).

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Intangible Assets” means all assets which would be properly classified as
intangible assets under GAAP. For purposes of clarification “Intangible Assets”
shall include intangible lease assets.

“Intellectual Property” has the meaning specified in Section 6.17.

 

20



--------------------------------------------------------------------------------

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date applicable to such Loan; provided, however, that if any Interest Period for
a Eurodollar Rate Loan exceeds three months, the respective dates that fall
every three months after the beginning of such Interest Period shall also be
Interest Payment Dates; and (b) as to any Base Rate Loan (including a Swing Line
Loan), the last Business Day of each March, June, September and December and the
Maturity Date applicable to such Loan.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter (or such earlier date which is at least seven (7) days thereafter as
may be approved by the Administrative Agent; provided, that the Administrative
Agent shall not approve any such shorter Interest Periods to the extent any
Lender has notified the Administrative Agent in writing that it is unable, for
any reason, to fund, maintain or otherwise account for such shorter Interest
Periods; and provided, further, that the Borrower shall not request any Interest
Periods with a duration of less than one month with respect to any Loans
hereunder more than once during every thirty (30) day period), as selected by
the Borrower in its Committed Loan Notice; provided, that:

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period (subject
to the effectiveness of an Interest Period which is shorter than one month, as
provided for above); and

(iii)    no Interest Period shall extend beyond the Maturity Date applicable to
such Loan.

“Internally Generated Funds” means funds not constituting the proceeds of any
Indebtedness, Debt Issuance, Equity Issuance, Disposition, or Involuntary
Disposition (in each case, without regard to the exclusions from the definitions
thereof).

“Investment” by any Person (a) in any Person means (i) any Acquisition of such
Person or its Property, (ii) any other acquisition of Capital Stock, bonds,
notes, debentures, partnership, joint ventures or other ownership interests or
other securities of such other Person, (iii) any deposit with, or advance, loan
or other extension of credit to, such Person (other than deposits made in
connection with the purchase of equipment inventory and supplies in the ordinary
course of business) or (iv) any other capital contribution to or investment in
such Person, including, without limitation, any Guarantee (including any support
for a letter of credit issued on behalf of such Person) incurred for the benefit
of such Person and any Disposition to such Person for consideration less than
the fair market value of the Property disposed in such transaction, but
excluding any Restricted Payment to such Person; and (b) means the purchase
price paid, acquisition costs and expenses incurred and any other value given by
such Person in connection with the purchase or other acquisition for value of
any Property which qualifies as a capital asset or is otherwise purchased
outside the ordinary course of business of such Person. Investments which are
capital contributions or purchases of Capital Stock which have a right to
participate in the profits of the issuer thereof shall be valued at the amount
(or, in the case of any Investment made with Property other than cash, the book
value of such Property) actually contributed or paid (including cash and
non-cash consideration and any assumption of Indebtedness) to purchase such
Capital Stock as of the date of such contribution or payment, less the amount of
all repayments and returns of principal or capital thereon to the extent paid in
cash or Cash Equivalents (or, in the case of any Investment made with Property
other than cash, upon return of such Property, by an amount equal to the lesser
of the book value of such Property at the time of such Investment or the fair
market value of such Property at the time of such return) and received after the
Closing Date. Investments which are loans, advances, extensions of credit or
Guarantees shall be valued at the principal amount of such loan, advance or
extension of credit outstanding as of the date of determination or, as
applicable, the principal amount of the loan or advance outstanding as of the
date of determination actually guaranteed by such Guarantees.

 

21



--------------------------------------------------------------------------------

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any Property of any Consolidated
Party.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit issued hereunder, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter Credit
Application, and any other document, agreement and instrument entered into by
any L/C Issuer and the Borrower (or any Subsidiary) or in favor of any L/C
Issuer and relating to any such Letter of Credit.

“Joinder Agreement” means a Joinder Agreement substantially in the form of
Exhibit F hereto, executed and delivered by a new Guarantor in accordance with
the provisions of Section 7.04.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Lender with a Revolving Commitment,
such Lender’s funding of its participation in any L/C Borrowing in accordance
with its Applicable Percentage of the Revolving Commitments.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing of Revolving Loans.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means, collectively or individually, as the context may suggest or
require, Wells Fargo Bank, Bank of America, N.A., Deutsche Bank AG New York
Branch, JPMorgan Chase Bank, N.A. or U.S. Bank, N.A., each in its capacity as
issuer of certain Letters of Credit hereunder, each as applicable, or any
successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For the purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.06. For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lease” means a lease, sublease, license, concession agreement or other
agreement or other agreement (not including any ground lease) providing for the
use or occupancy of any portion of any Real Property owned or leased by any Loan
Party, including all amendments, supplements, restatements, assignments and
other modifications thereto.

“Lease Agreements” means, collectively, the Tennessee Lease Agreement, the
Florida Lease Agreement, the Texas Lease Agreement, and the Maryland Lease
Agreement.

 

22



--------------------------------------------------------------------------------

“Lenders” means a collective reference to the Closing Date Term Loan Lenders,
Tranche B Term Lenders, Incremental Term Loan Lenders or Revolving Credit
Lenders, together with any Person that subsequently becomes a Lender by way of
assignment in accordance with the terms of Section 11.7 or pursuant to an
amendment in accordance with the terms of Section 2.06(b) or Section 11.01,
together with their respective successors, other than any Person that ceases to
be a Lender as a result of an assignment in accordance with the terms of
Section 11.7 and “Lender” means any one of them, and, as the context requires,
includes the Swing Line Lender.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any letter of credit issued hereunder, including any
Existing Letter of Credit. A Letter of Credit may be a standby letter of credit
only.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.

“Letter of Credit Expiration Date” means the day that is thirty-five (35) days
prior to the Revolving Credit Maturity Date then in effect (or, if such day is
not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Sublimit” means, as of any date of determination, an amount
equal to the lesser of (a) $75,000,000 and (b) the Aggregate Revolving
Commitments as of such date. The Letter of Credit Sublimit is part of, and not
in addition to, the Aggregate Revolving Commitments and only Lenders holding
Revolving Commitments shall participate in exposure related to Letters of
Credit.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means any extension of credit by a Lender to the Borrower under Article
II in the form of a Revolving Loan, a Swing Line Loan and/or a Term Loan, as the
context may require.

“Loan Documents” means this Agreement, each Note, each Letter of Credit, each
Issuer Document, each Joinder Agreement, the Closing Date Term Loan Amendment
(if entered into), and any agreement creating or perfecting rights in Cash
Collateral pursuant to Section 2.14 and the Collateral Documents.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Management Agreements” means, collectively, the Florida Management Agreement,
the Maryland Management Agreement, the Tennessee Management Agreement and the
Texas Management Agreement.

“Marriott International” means Marriott International, Inc.

“Maryland Lease Agreement” means that certain lease agreement, dated as of
October 1, 2012, between RHP Operations NH, LLC, as lessee and RHP Property NH,
LLC, as lessor, as the same may be modified, amended or restated from time to
time.

“Maryland Management Agreement” means that certain management agreement, dated
as of October 1, 2012, between RHP Property NH, LLC and Marble Transfer LLC
(which via assignments and transfer documents is between RHP Operations NH, LLC
and Marriott Hotel Services, Inc., as of the October 1, 2012), as the same may
be modified, amended or restated from time to time.

 

23



--------------------------------------------------------------------------------

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties or condition
(financial or otherwise) of the Parent and its Subsidiaries taken as a whole;
(b) a material impairment of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Maturity Date” means the Revolving Credit Maturity Date, the Tranche B Term
Loan Maturity Date or the Closing Date Term Loan Maturity Date, as applicable.

“Minimum Debt Service” means, for any date of calculation over any specified
period, the sum of the monthly principal and interest payments that would be
required to be made during such period in order to amortize the aggregate of the
Total Facility Outstandings as determined as of 12:00 p.m. on such date over a
25-year period at an interest rate equal to the greater of (a) the then-current
yield for a seven (7) year U.S. Treasury Notes plus two hundred fifty
(250) basis points and (b) seven percent (7.00%).

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated and its
successors and assigns.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Instruments” shall have the meaning assigned such term in
Section 5.01(d).

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Loan Party or any ERISA Affiliate
makes or is obligated to make contributions, or during the preceding five plan
years, has made or been obligated to make contributions.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Consolidated Party in respect of any Disposition, Equity
Issuance, Debt Issuance or Involuntary Disposition, net of (a) direct costs
incurred in connection therewith (including, without limitation, legal,
accounting and investment banking fees, and sales commissions), (b) taxes paid
or payable as a result thereof and (c) in the case of any Disposition, the
amount necessary to retire any Indebtedness secured by a Permitted Lien (ranking
senior to any Lien of the Administrative Agent) on the related Property; it
being understood that “Net Cash Proceeds” shall include, without limitation, any
cash or Cash Equivalents received upon the sale or other disposition of any
non-cash consideration received by any such Consolidated Party in any
Disposition, Equity Issuance, Debt Issuance or Involuntary Disposition.

“Net Working Capital” means, at any time, consolidated current assets at such
time minus consolidated current liabilities at such time, each as calculated in
accordance with past practices approved by Agent, consistently applied, from the
financial statements of the Consolidated Parties required to be delivered
pursuant to Section 7.01(a) for such calendar period.

“Newly Operational Assets” means, for any twelve (12) month period, real
property assets of the Consolidated Parties with respect to which either
(a) construction of the primary improvements related thereto has been
substantially completed and such assets have been opened for business for the
first time during such period or (b) construction of substantial renovations or
expansions thereto have been completed and, to the extent closed for such
renovations, such assets have re-opened for business during such period.

“NOI” means, for any period, an amount equal to (a) Gross Revenues for such
period for all Borrowing Base Properties existing as of the end of such period,
minus, (b) Operating Expenses for such period for all such Borrowing Base
Properties, where Gross Revenues and Operating Expenses are determined on an
accrual basis, except for ground rents payable under the Gaylord Palms Ground
Lease which, for the purposes of this definition will be determined on a cash
basis.

“Note” or “Notes” means the Revolving Notes, the Closing Date Term Notes, the
Tranche B Term Notes and/or the Swing Line Note, individually or collectively,
as appropriate.

 

24



--------------------------------------------------------------------------------

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document, any Fee
Letter or otherwise with respect to any Loan or Letter of Credit, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including
(i) interest and fees that accrue after the commencement by or against any Loan
Party or any Affiliate thereof of any proceeding under any Debtor Relief Laws
naming such Person as the debtor in such proceeding, regardless of whether such
interest and fees are allowed claims in such proceeding and (ii) any Swap
Contract of any Loan Party to which a Lender or any Affiliate of such Lender is
a party and (iii) all obligations under any Treasury Management Agreement
between any Loan Party and any Lender or Affiliate of a Lender; provided, that,
with respect to the Guarantee, Obligations shall not include Excluded Swap
Contracts.

“OFAC” shall have the meaning assigned to such term in Section 6.28(b).

“Operating Expenses” means, with respect to any Borrowing Base Property for any
period, the actual costs and expenses of owning, operating, managing, repairing
and maintaining such Borrowing Base Property during such period (other than
extraordinary costs and expenses, pre-opening costs, applicable Designated
Non-Recurring Items, in each case to the extent related to such Borrowing Base
Properties), including ground rents payable for such period and actual real
estate taxes, as determined in accordance with GAAP.

“Operating Lease” means, as applied to any Person, any lease (including, without
limitation, leases which may be terminated by the lessee at any time) of any
Property (whether real, personal or mixed) which is not a Capital Lease other
than any such lease in which that Person is the lessor.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Original Revolving Credit Maturity Date” means June 5, 2019, as such date may
be extended as contemplated in Section 5.03.

“Other Covered Events” means all events and circumstances (other than those
referenced in the definition of the term “Designated Force Majeure Events”)
which cause any shutdown or cessation of construction or operations at any
Borrowing Base Property and (a) which either (i) is related to a condemnation
event with respect to which any related condemnation award is or will be
delivered to the Administrative Agent for application pursuant to the terms of
Section 7.07(c) hereof and which are reasonably expected to be (in the
reasonable judgment of the Administrative Agent), together with any amounts on
deposit with the Administrative Agent in any related escrow account, sufficient
to rebuild or restore the applicable Property or (ii) gives rise to a fully
insured claim (subject to applicable deductibles) in favor of the Borrower or
any Loan Party pursuant to the terms of valid insurance policies and the
proceeds of which are reasonably expected to be, together with any amounts on
deposit with the Administrative Agent for the account of the Borrower or the
applicable Loan Party, sufficient to rebuild or restore the applicable Property;
(b) to the extent such circumstance or event is a casualty event, the Borrower
provides evidence of the applicable insurance coverage promptly following such
event, delivers all information required by the applicable insurer for
processing of the applicable claim within thirty (30) days of the occurrence of
such event (or, to the extent delivery within such time frame is not reasonably
possible, as soon as reasonably practicable following such event) and proceeds
to use commercially reasonable good faith efforts to pursue and resolve such
claim with the applicable insurer as expeditiously as is reasonably possible
without compromising any material rights of the Borrower or any other Loan Party
with respect to such claim; and (c) the Borrower has provided the Administrative
Agent with restoration plans and other information with respect to the
applicable damage to the extent required herein and, in any case, is proceeding
with the restoration, repair or reconstruction work with all due diligence and
in good faith.

 

25



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (i) with respect to any Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date; and
(ii) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Parent” has the meaning specified in the recitals hereto.

“Participant” has the meaning specified in Section 11.07(d).

“Participant Register” has the meaning specified in Section 11.07(d).

“Patriot Act” has the meaning specified in Section 11.16.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the
Internal Revenue Code and Section 302 of ERISA, each as in effect prior to the
Pension Act and, thereafter, Section 412, 430, 431, 432 and 436 of the Code and
Sections 302, 303, 3004 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by the Parent and
any ERISA Affiliate and is either covered by Title IV of ERISA or is subject to
minimum funding standards under Section 412 of the Code.

“Permitted Investments” means, at any time, Investments by the Consolidated
Parties permitted to exist at such time pursuant to the terms of Section 8.02.

“Permitted Liens” means, at any time, Liens in respect of Property of the
Consolidated Parties permitted to exist at such time pursuant to the terms of
Section 8.01; provided, that with respect to Liens related to Borrowing Base
Properties, the term “Permitted Liens” means (a) Liens permitted to exist at
such time pursuant to the terms of Sections 8.01(c), (d), (g) or (j) which
Liens, in the reasonable judgment of the Administrative Agent, do not adversely
affect in any material respect the value of the applicable Borrowing Base
Property and (b) such other Liens that have been approved in writing by the
Administrative Agent in its sole discretion.

“Permitted PILOT Transaction” means any PILOT Transaction consummated pursuant
to documentation in form and substance reasonably satisfactory to the
Administrative Agent.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“PILOT Lease Agreement” has the meaning assigned to such term in the definition
of “PILOT Transaction”.

“PILOT Transaction” means a transaction or series of related transactions in
which (a) the Guarantor that owns the Borrowing Base Property known as Gaylord
Opryland (as described on Schedule 1.01(b)) transfers the

 

26



--------------------------------------------------------------------------------

legal title of such Borrowing Base Property (subject to the Mortgage Instrument
then in existence with respect to such Borrowing Base Property) to The
Industrial Development Board of the Metropolitan Government of Nashville and
Davidson County (the “IDB”) and simultaneously leases such Borrowing Base
Property back pursuant to a lease (a “PILOT Lease Agreement”) which
(i) obligates the Parent and/or such Guarantor to make payments in lieu of ad
valorem taxes (“PILOT Payments”) equal to what such taxes would be if such
Guarantor had retained legal title to such Borrowing Base Property,
(ii) obligates the Parent and/or such Guarantor to make nominal rent payments
and (iii) grants to the Parent and/or such Guarantor the option to reacquire
title of such Borrowing Base Property for a nominal sum at such time as the
Bonds (as herein defined) have been paid, and (b) the IDB issues bonds (the
“Bonds”) which are payable from all or a portion of such PILOT Payments and/or
other payments to be made by the Parent and/or such Guarantor.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but other than a Multiemployer Plan), maintained
for employees of the Parent or any such Plan to which the Parent is required to
contribute on behalf of any of its employees.

“Platform” means IntraLinks, Syndtrak or another similar electronic system.

“Pledge Agreement” means the Fifth Amended and Restated Pledge Agreement, in the
form of Exhibit C, dated as of the Closing Date, executed in favor of the
Administrative Agent (for the benefit of the Secured Parties) by the Loan
Parties thereto, as amended, modified, restated or supplemented from time to
time.

“Pledged Interests” means, as of any date of determination, a collective
reference to one hundred percent (100.0%) of the Capital Stock of each Person
owning a Borrowing Base Property as of such date.

“Prime Rate” means, at any time, the rate of interest per annum publicly
announced from time to time by the Lender then acting as the Administrative
Agent as its prime rate. Each change in the Prime Rate shall be effective as of
the opening of business on the day such change in such prime rate occurs. The
parties hereto acknowledge that the rate announced publicly by the Lender acting
as Administrative Agent as its prime rate is an index or base rate and shall not
necessarily be its lowest or best rate charged to its customers or other banks.

“Pro Forma Basis” means, for purposes of (w) calculating the Borrowing Base,
(x) calculating the Applicable Margin, (y) calculating compliance with the
covenant is Section 8.02(f) and (z) calculating each of the financial covenants
set forth in Section 8.11, (a) any incurrence or assumption of Indebtedness
pursuant to Sections 8.03(i) and (j), (b) any Disposition pursuant to
Section 8.05; (c) any Acquisition pursuant to Sections 8.02(d) or (f); or
(d) any removal of a Real Property as a Borrowing Base Property pursuant to
Section 7.13 shall be deemed to have occurred as of the first day of the four
calendar quarter period ending as of the most recent calendar quarter end
preceding the date of such transaction with respect to which the Administrative
Agent has received the Required Financial Information.

In connection with the foregoing:

(i)    with respect to any incurrence or assumption of Indebtedness pursuant to
Sections 8.03(i) and (j), any Indebtedness which is retired in connection with
such incurrence or assumption shall be excluded and deemed to have been retired
as of the first day of the applicable period;

(ii)    with respect to any Disposition pursuant to Section 8.05 or any removal
of a Borrowing Base Property pursuant to Section 7.13, income statement and cash
flow statement items (whether positive or negative) attributable to the Property
disposed of or the Borrowing Base Property removed shall be excluded to the
extent relating to any period occurring prior to the date of such transaction;

(iii)    with respect to any Acquisition pursuant to Sections 8.02(d) or (f),
(A) any Indebtedness incurred or assumed by any Consolidated Party (including
the Person or Property acquired) in connection with such transaction and any
Indebtedness of the Person or Property acquired which is not retired in
connection with such transaction (1) shall be deemed to have been incurred as of
the first day of the applicable period and (2) if such Indebtedness has a
floating or formula rate, shall have an implied rate of

 

27



--------------------------------------------------------------------------------

interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination, (B) income statement and
cash flow statement items (whether positive or negative) attributable to the
Person or Property acquired shall be included beginning as of the first day of
the applicable period, (C) pro forma adjustments may be included to the extent
that such adjustments would give effect to events that are (1) directly
attributable to such transaction, (2) expected to have a continuing impact on
the Consolidated Parties and (3) factually supportable (in the reasonable
judgment of the Administrative Agent) and, if applicable and (D) any
Indebtedness which is retired in connection with such transaction shall be
excluded and deemed to have been retired as of the first day of the applicable
period.

“Pro Forma Compliance Certificate” means a certificate of a Responsible Officer
of the Parent delivered to the Administrative Agent in accordance with the terms
hereof giving effect to the applicable transaction as of the most recent
calendar quarter end preceding the date of the applicable transaction with
respect to which the Administrative Agent shall have received the Required
Financial Information.

“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible.

“Qualified ECP Guarantor” means, in respect of any Swap Contract, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Contract or such other person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Properties” means, at any time, a collective reference to each of the
facilities and real properties (including the Borrowing Base Properties) owned
or leased by the Consolidated Parties at such time.

“Register” has the meaning specified in Section 11.07(c).

“REIT” means a Person qualifying for treatment as a “real estate investment
trust” under the Code.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Repricing Event” means (a) any prepayment of the Tranche B Term Loans with the
proceeds of a substantially concurrent issuance or incurrence of, or any
conversion of Tranche B Term Loans into, any new or replacement tranche of
secured bank term loans bearing interest at an “effective” interest rate less
than the “effective” interest rate applicable to the Tranche B Term Loans;
provided, that any such prepayment, conversion or replacement that occurs as a
result of and in connection with a Change of Control relating to the Parent
shall not be deemed a “Repricing Event” hereunder, and (b) any amendment to the
Tranche B Term Loan Facility that, directly or indirectly, reduces the
“effective” interest rate applicable to the Tranche B Term Loans (in each case,
taking into account original issue discount and upfront fees, which will be
deemed to constitute like amounts of original issue discount, being equated to
interest rate margins based on an assumed four-year life to maturity), including
any mandatory assignment in connection therewith with respect to each Tranche B
Term Lender that refuses to consent to such amendment.

“Request for Credit Extension” means (a) with respect to a Committed Borrowing,
conversion or continuation of Committed Loans, a Committed Loan Notice, (b) with
respect to an L/C Credit Extension, a Letter of Credit Application and (c) with
respect to a Swing Line Loan, a Swing Line Loan Notice.

 

28



--------------------------------------------------------------------------------

“Required Covenant Lenders” means, at any time, Lenders holding in the aggregate
more than fifty percent (50%) of (a) (i) the Aggregate Revolving Commitments
(and participations therein) or (ii) if the Aggregate Revolving Commitments have
been terminated, the Total Revolving Outstandings (and participations therein);
plus (b) the Total Closing Date Term Loan Outstandings; provided, that the
unfunded Revolving Commitments of, Total Revolving Outstandings and Total
Closing Date Term Loan Outstandings held or deemed held by any Defaulting Lender
shall be excluded for purposes of making a determination of Required Covenant
Lenders.

“Required Financial Information” means, with respect to each calendar period or
quarter of the Parent, (a) the financial statements required to be delivered
pursuant to Section 7.01(a) or (b) for such calendar period or quarter, and
(b) the certificate of a Responsible Officer of the Parent required by
Section 7.02(b) to be delivered with the financial statements described in
clause (a) above.

“Required Lenders” means, at any time, Lenders holding in the aggregate more
than fifty percent (50%) of (a) (i) the Aggregate Revolving Commitments (and
participations therein) or (ii) if the Aggregate Revolving Commitments have been
terminated, the Total Revolving Outstandings (and participations therein); plus
(b) the Total Term Loan Outstandings; provided, that the unfunded Revolving
Commitments of and the Total Facility Outstandings held or deemed held by any
Defaulting Lender shall be excluded for purposes of making a determination of
Required Lenders.

“Required Revolving Lenders” means at any time, Lenders holding in the aggregate
more than fifty percent (50%) of (a) the Aggregate Revolving Commitments (and
participations therein) or (b) if the Aggregate Revolving Commitments have been
terminated, the Total Revolving Outstandings (and participations therein).

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, vice president of treasury or assistant treasurer
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.

“Restricted Payment” means (a) any dividend or other payment or distribution,
direct or indirect, on account of any shares of any class of Capital Stock of
any Consolidated Party, now or hereafter outstanding (including without
limitation any payment in connection with any dissolution, merger, consolidation
or disposition involving any Consolidated Party), or to the holders, in their
capacity as such, of any shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding, (b) any purchase, redemption,
retirement, sinking fund or similar payment, purchase or other acquisition for
value, direct or indirect, of any shares of any class of Capital Stock of any
Consolidated Party, now or hereafter outstanding, or (c) any payment made to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights to acquire shares of any class of Capital Stock of any Consolidated
Party, now or hereafter outstanding.

“Revolver Unused Fee” has the meaning specified in Section 2.09(a).

“Revolving Commitment” means, as to each Lender, its obligation to (a) make
Committed Loans to the Borrower pursuant to Section 2.01, (b) purchase
participations in L/C Obligations, and (c) purchase participations in Swing Line
Loans, in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule 2.01 or in
the Assignment and Assumption pursuant to which such Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

“Revolving Credit Facility” has the meaning specified in the definition of
“Facility”.

“Revolving Credit Lender” means each Lender that has a Revolving Commitment or
is the holder of a Revolving Loan.

 

29



--------------------------------------------------------------------------------

“Revolving Credit Maturity Date” means the Original Revolving Credit Maturity
Date, subject to extension to the First Extended Revolving Credit Maturity Date
and the Second Extended Revolving Credit Maturity Date in accordance with
Section 2.06(d).

“Revolving Facility Unused Percentage” means, as of any date of determination,
the percentage amount equal to (a) the Aggregate Revolving Commitments as of
such date minus the Total Revolving Outstandings (exclusive of the amount of any
Swing Line Loans outstanding) as of such date, divided by (b) the Aggregate
Revolving Commitments as of such date.

“Revolving Loan” has the meaning specified in Section 2.01(a).

“Revolving Note” has the meaning specified in Section 2.11(a).

“Sanctioned Country” means, at any time, a country, territory or region which
is, or whose government is, the subject or target of any Sanctions.

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by any Governmental
Authority of the United States of America, including without limitation, OFAC or
the U.S. Department of State, or by the United Nations Security Council, Her
Majesty’s Treasury, the European Union or any other Governmental Authority,
(b) any Person located, operating, organized or resident in a Sanctioned
Country, (c) an agency of the government of a Sanctioned Country or (d) any
Person Controlled by any Person or agency described in any of the preceding
clauses (a) through (c).

“Sanctions” means any sanctions or trade embargoes imposed, administered or
enforced by any Governmental Authority of the United States of America,
including without limitation, OFAC or the U.S. Department of State, or by the
United Nations Security Council, Her Majesty’s Treasury, the European Union or
any other Governmental Authority.

“RL/TLA Arranger” means a collective reference to Wells Fargo Securities LLC,
MLPFS, Deutsche Bank Securities Inc., JPMorgan Chase Bank, N.A. and U.S. Bank
National Association, in their capacities as joint lead arrangers and joint book
runners of the Facilities (other than the Tranche B Term Loan Facility).

“S&P” means S&P Global Ratings or any successor thereto.

“Sale and Leaseback Transaction” means any arrangement pursuant to which any
Consolidated Party, directly or indirectly, becomes liable as lessee, guarantor
or other surety with respect to any lease, whether an Operating Lease or a
Capital Lease, of any Property (a) which such Consolidated Party has sold or
transferred (or is to sell or transfer) to a Person which is not a Consolidated
Party or (b) which such Consolidated Party intends to use for substantially the
same purpose as any other Property which has been sold or transferred (or is to
be sold or transferred) by such Consolidated Party to another Person which is
not a Consolidated Party in connection with such lease.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Second Extended Revolving Credit Maturity Date” means June 5, 2020, as such
date may be extended as contemplated in Section 5.03.

“Secured Parties” mean a collective reference to the Administrative Agent, any
L/C Issuer, the Lenders, each Lender or Affiliate of a Lender that is a party to
a Swap Contract or Treasury Management Agreement and each other Person to whom
any Loan Party owes any of the Obligations which are secured by the Loan
Documents.

“Security Agreement” means that certain Fifth Amended and Restated Security
Agreement, in the form of Exhibit B, dated as of the Closing Date, executed in
favor of the Administrative Agent (for the benefit of the Secured Parties) by
the Loan Parties thereto, as amended, modified, restated or supplemented from
time to time.

 

30



--------------------------------------------------------------------------------

“Senior Notes Indenture” means that certain Indenture, dated as of April 14,
2015, between the Borrower, RHP Finance Corporation, and U.S. Bank National
Association, as trustee, as amended from time to time in accordance with its
terms (the “Original Indenture”), under which the Borrower and RHP Finance
Corporation issued their 5.00% Senior Notes due 2023 (the “5.00% Notes”);
provided, however, that, if the Parent or the Borrower issues notes or bonds
(the “New Notes”), the proceeds of which are used, in whole or in part, to
redeem, purchase or otherwise repay the 5.00% Notes, “Senior Notes Indenture”
shall mean the indenture under which such New Notes are issued, as amended from
time to time in accordance with its terms (the “New Indenture”); and provided
further, that (a) if the Original Indenture is terminated for any reason and the
New Indenture has not been entered into, “Senior Notes Indenture” shall mean the
Original Indenture as in effect at the time of such termination, and (b) if the
New Indenture is terminated for any reason, “Senior Notes Indenture” shall mean
the New Indenture as in effect at the time of such termination.

“SNDA” means, with respect to any Borrowing Base Property, the applicable
Subordination, Non-Disturbance and Attornment Agreement between the
Administrative Agent, Marriott Hotel Services, Inc. and the applicable owner of
such Borrowing Base Property, dated on or about the closing date of the Existing
Credit Agreement, and reconfirmed pursuant to the applicable Manager’s
Reconfirmation of Subordination, Non-Disturbance and Attornment Agreement and
Estoppel, dated on or about the Closing Date.

“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person’s ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which such Person’s Property would
constitute unreasonably small capital after giving due consideration to the
prevailing practice in the industry in which such Person is engaged or is to
engage, (d) the fair value of the Property of such Person is greater than the
total amount of liabilities, including, without limitation, contingent
liabilities, of such Person and (e) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured. In computing the amount of contingent liabilities at any time, it is
intended that such liabilities will be computed at the amount which, in light of
all the facts and circumstances existing at such time, represents the amount
that can reasonably be expected to become an actual or matured liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Capital Stock having ordinary voting power for the election of
directors or other governing body (other than Capital Stock having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or
indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Parent.

“Substantial Casualty” has the meaning assigned to such term in Section 7.07(b).

“Substantial Condemnation” has the meaning assigned to such term in
Section 7.07(c).

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

31



--------------------------------------------------------------------------------

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Lender” means Wells Fargo Bank in its capacity as provider of Swing
Line Loans, or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning specified in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit A-2.

“Swing Line Note” has the meaning specified in Section 2.11(a).

“Swing Line Sublimit” means an amount equal to the lesser of (a) $50,000,000 and
(b) the Revolving Commitment of the Swing Line Lender minus the aggregate
outstanding Revolving Loans made by Swing Line Lender as of such date. The Swing
Line Sublimit is part of, and not in addition to, the Aggregate Revolving
Commitments and only Lenders holding Revolving Commitments shall participate in
exposure to Swingline Loans.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Tangible Net Worth” means, for any Person as of any date of determination, the
consolidated shareholders’ equity of such Person determined in accordance with
GAAP, less (without duplication), the sum of the following: (a) all intangibles
determined in accordance with GAAP (including, without limitation, goodwill and
deferred or capitalized acquisition costs), (b) unamortized debt discount and
expense, (c) any non-cash gain (or plus any non-cash loss, as applicable)
resulting from any mark-to-market adjustments made directly to consolidated
shareholders’ equity as a result of fluctuations in the value of financial
instruments owned by Parent or any of its Subsidiaries as mandated under FAS
133.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Tenants” means, collectively, RHP Operations OH, LLC, RHP Operations GP, LLC,
RHP Operations GT, LLC and RHP Operations NH, LLC.

“Tennessee Lease Agreement” means that certain lease agreement dated as of
October 1, 2012, between RHP Operations OH, LLC, as lessee and RHP Hotels, LLC,
as successor by merger to RHP Property OH, LLC, as lessor, as the same may be
modified, amended or restated from time to time.

“Tennessee Management Agreement” means that certain management agreement dated
as of October 1, 2012, between RHP Hotels, LLC (as successor by merger to RHP
Property OH, LLC) and Marble Transfer LLC (which via assignments and transfer
documents is between RHP Operations OH, LLC and Marriott Hotel Services, Inc.,
as of October 1, 2012), as the same may be modified, amended or restated from
time to time.

 

32



--------------------------------------------------------------------------------

“Term Loans” means the Closing Date Term Loans, the Tranche B Term Loans and the
Incremental Term Loans.

“Texas Lease Agreement” means that certain lease agreement, dated as of
October 1, 2012, between RHP Operations GT, LLC, as lessee and RHP Property GT,
LP, as lessor, as the same may be modified, amended or restated from time to
time.

“Texas Management Agreement” means that certain management agreement, dated as
of October 1, 2012, between RHP Property GT, LP and Marble Transfer LLC (which
via assignments and transfer documents is between RHP Operations GT, LLC and
Marriott Hotel Services, Inc., as of October 1, 2012), as the same may be
modified, amended or restated from time to time.

“Threshold Amount” means $10,000,000.

“Title Insurance Company” means Fidelity National Title Insurance Company.

“Total Closing Date Term Loan Outstandings” means, as of any date of
determination, the aggregate Outstanding Amount of all Closing Date Term Loans
as of such date.

“Total Facility Outstandings” means, as of any date of determination, the Total
Revolving Outstandings as of such date plus the Total Term Loan Outstandings as
of such date.

“Total Revolving Outstandings” means, as of any date of determination, the
aggregate Outstanding Amount of all Revolving Loans, all L/C Obligations and all
Swing Line Loans as of such date.

“Total Term Loan Outstandings” means, as of any date of determination, the
aggregate Outstanding Amount of all Term Loans as of such date.

“Tranche B Term Lender” means each Lender that has a Tranche B Term Loan
Commitment or is the holder of a Tranche B Term Loan.

“Tranche B Term Loan” has the meaning specified in Section 2.01(c).

“Tranche B Term Loan Arranger” means Deutsche Bank Securities Inc. in its
capacity as lead arrangers and left book runner of the Tranche B Term Loan
Facility.

“Tranche B Term Loan Commitment” means, as to any Lender, the obligation of such
Lender, if any, to make a Tranche B Term Loan to the Borrower as provided in
this Agreement in a principal amount not to exceed the amount set forth under
the heading “Tranche B Term Loan Commitment” opposite such Lender’s name on
Schedule 2.01 or in the Assignment and Assumption pursuant to which such Lender
became a party hereto, as the same may be changed from time to time pursuant to
the terms hereof. The original aggregate principal amount of the Tranche B Term
Loan Commitments on the Closing Date is FIVE HUNDRED MILLION DOLLARS
($500,000,000.00).

“Tranche B Term Loan Facility” has the meaning specified in the definition of
“Facility”.

“Tranche B Term Loan Maturity Date” means May 11, 2024.

“Tranche B Term Note” has the meaning specified in Section 2.11(a).

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, zero balance accounts, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services.

“Type” means, with respect to any Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

 

33



--------------------------------------------------------------------------------

“Unconsolidated Affiliate” means any corporation, partnership, association,
joint venture or other entity in each case which is not a Consolidated Party and
in which a Consolidated Party owns, directly or indirectly, any Capital Stock.

“Unconsolidated Affiliate Interest” means the percentage of the Capital Stock
owned by a Consolidated Party in an Unconsolidated Affiliate accounted for
pursuant to the equity method of accounting under GAAP.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“Unused Rate” means, with respect to the Aggregate Revolving Commitments as of
any date, a percentage per annum equal to (a) if the Total Revolving
Outstandings is less than fifty percent (50%) of the Aggregate Revolving
Commitments, three-tenths percent (0.30%) and (b) if the Total Revolving
Outstandings is greater than or equal to fifty percent (50%) of the Aggregate
Revolving Commitments, two-tenths percent (0.20%).

“Wells Fargo Bank” means Wells Fargo Bank, National Association, and its
successors.

“Wholly Owned Subsidiary” means any Person one hundred percent (100%) of whose
Capital Stock is at the time owned by the Parent directly or indirectly through
other Persons one hundred percent (100%) of whose Capital Stock is at the time
owned, directly or indirectly, by the Parent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“Yield Differential” shall mean, with respect to any Incremental Closing Date
Term Loans and/or Revolving Loans made pursuant to Section 2.06(b), (i) the
interest rate applicable to such Incremental Closing Date Term Loans and/or
Revolving Loans, as the case may be, minus (ii) the interest rate applicable to
Tranche B Term Loans, as the case may be, set forth in Section 2.08, minus (iii)
50 basis points.

1.02.    Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document (including any Organization Document) shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or in any other Loan
Document), (ii) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (iii) the words “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, and (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time.

 

34



--------------------------------------------------------------------------------

(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

1.03.    Accounting Terms.

(a)    Generally. Except as otherwise specifically prescribed herein, all
accounting terms not specifically or completely defined herein shall be
construed in conformity with, and all financial data (including financial ratios
and other financial calculations) required to be submitted pursuant to this
Agreement shall be prepared in conformity with, GAAP applied on a consistent
basis, as in effect from time to time, applied in a manner consistent with that
used in preparing the Audited Financial Statements; provided, however, that
calculations of Attributable Indebtedness under any Synthetic Lease Obligations
or the implied interest component of any Synthetic Lease Obligations shall be
made by the Borrower in accordance with accepted financial practice and
consistent with the terms of such Synthetic Lease Obligations.

(b)    Changes in GAAP. If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided, that, until so amended, (i) such ratio or requirement shall continue
to be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.

(c)    Effect of Transactions on Calculations. Notwithstanding the above, the
parties hereto acknowledge and agree that (i) calculation of the Borrowing Base,
(ii) calculation of the Applicable Margin, (iii) calculation of the covenant in
Section 8.02(f) and (iv) calculation of the financial covenants set forth in
Section 8.11 shall be determined on a Pro Forma Basis.

1.04.    Rounding.

Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).

1.05.    Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

1.06.    Letter of Credit Amounts.

Unless otherwise specified herein, the amount of a Letter of Credit at any time
shall be deemed to be the stated amount of such Letter of Credit in effect at
such time; provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any Issuer Document related thereto, provides for one
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

35



--------------------------------------------------------------------------------

ARTICLE II.

THE COMMITMENTS AND CREDIT EXTENSIONS

2.01.    Revolving Loans and Term Loans.

(a)    Revolving Loans. Subject to the terms and conditions set forth herein,
each Lender severally agrees to make loans (each such loan, a “Revolving Loan”)
in Dollars to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Commitment; provided, however,
that after giving effect to any Borrowing of Revolving Loans, (i) the Total
Revolving Outstandings shall not exceed the Aggregate Revolving Commitments,
(ii) the Total Facility Outstandings shall not exceed the Borrowing Base, and
(iii) the aggregate Outstanding Amount of the Revolving Loans of any Lender,
plus such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Commitment.
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(a), prepay under Section 2.05(a), and reborrow under this
Section 2.01(a). Revolving Loans may be Base Rate Loans or Eurodollar Rate
Loans, as further provided herein.

(b)    Closing Date Term Loan. Subject to the terms and conditions set forth
herein (including each proviso hereto), each Lender severally agrees to make its
portion of a term loan (the “Closing Date Term Loan”) in Dollars to the Borrower
on the Closing Date Term Loan Funding Date in an aggregate amount not to exceed
such Lender’s Closing Date Term Loan Commitment (as set forth in Closing Date
Term Loan Amendment, if any); provided, however, that after giving effect to the
Borrowing of Closing Date Term Loans, the Total Facility Outstandings shall not
exceed the Borrowing Base. Amounts repaid or prepaid on the Closing Date Term
Loans may not be reborrowed. The Closing Date Term Loans may consist of Base
Rate Loans or Eurodollar Rate Loans, as further provided herein.

(c)    Tranche B Term Loans. Subject to the terms and conditions set forth
herein (including each proviso hereto and thereto), each Lender severally agrees
to make its portion of a term loan (the “Tranche B Term Loan”) in Dollars to the
Borrower on the Closing Date in an aggregate amount not to exceed such Lender’s
Tranche B Term Loan Commitment; provided, however, that after giving effect to
the Borrowing of Tranche B Term Loans, the Total Facility Outstandings shall not
exceed the Borrowing Base. Amounts repaid or prepaid on the Tranche B Term Loans
may not be reborrowed. The Tranche B Term Loans may consist of Base Rate Loans
or Eurodollar Rate Loans, as further provided herein.

(d)    Incremental Closing Date Term Loan. Each Lender with an Incremental
Closing Date Term Loan Commitment pursuant to Section 2.06(b) severally agrees
to make its portion of the applicable Incremental Closing Date Term Loan in a
single advance in Dollars to the Borrower in an aggregate amount not to exceed
such Lender’s Incremental Closing Date Term Loan Commitment; provided, however,
that after giving effect to the Borrowing of the applicable Incremental Closing
Date Term Loan, the Total Facility Outstandings shall not exceed the Borrowing
Base. Once advanced, Incremental Closing Date Term Loans shall be aggregated
with Closing Date Term Loans and all such Loans shall be referred to as Closing
Date Term Loans. Amounts repaid on the Closing Date Term Loans may not be
reborrowed. The Term Loans, including any Incremental Closing Date Term Loan,
may consist of Base Rate Loans or Eurodollar Rate Loans, as further provided
herein.

(e)    Incremental Tranche B Term Loan. Each Lender with an Incremental Tranche
B Term Loan Commitment pursuant to Section 2.06(b) severally agrees to make its
portion of the applicable Incremental Tranche B Term Loan in a single advance in
Dollars to the Borrower in an aggregate amount not to exceed such Lender’s
Incremental Tranche B Term Loan Commitment; provided, however, that after giving
effect to the Borrowing of the applicable Incremental Tranche B Term Loan, the
Total Facility Outstandings shall not exceed the Borrowing Base. Once advanced,
Incremental Tranche B Term Loans shall be aggregated with Tranche B Term Loans
and all such Loans shall be referred to as Tranche B Term Loans. Amounts repaid
on the Tranche B Term Loans may not be reborrowed. The Term Loans, including any
Incremental Tranche B Term Loan, may consist of Base Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

36



--------------------------------------------------------------------------------

2.02.    Borrowings, Conversions and Continuations of Committed Loans.

(a)    Each Committed Borrowing, each conversion of Committed Loans from one
Type to the other, and each continuation of Eurodollar Rate Loans shall be made
upon the irrevocable notice from the Borrower to the Administrative Agent, which
may be given by telephone (provided that such telephonic notice complies with
the information requirements of the form of Committed Loan Notice attached
hereto). Each such notice must be received by the Administrative Agent not later
than 11:00 a.m. (i) three (3) Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans, and
(ii) on the requested date of any Borrowing of Base Rate Loans; provided,
however, all Committed Borrowings made on the Closing Date shall be made as Base
Rate Loans; and provided further, that if the Borrower wishes to request
Eurodollar Rate Loans having an Interest Period other than one, two, three or
six months in duration as provided in the definition of “Interest Period”, the
applicable notice must be received by the Administrative Agent not later than
11:00 a.m. four (4) Business Days prior to the requested date of such Borrowing,
conversion or continuation, whereupon the Administrative Agent shall give prompt
notice to the Lenders of such request and determine whether the requested
Interest Period is acceptable to all of them. Not later than 11:00 a.m., three
(3) Business Days before the requested date of such Borrowing, conversion or
continuation, the Administrative Agent shall notify the Borrower (which notice
may be by telephone) whether or not the requested Interest Period has been
consented to by all the Lenders. Each telephonic notice by the Borrower pursuant
to this Section 2.02(a) must be confirmed promptly by delivery to the
Administrative Agent of a written Committed Loan Notice, appropriately completed
and signed by a Responsible Officer of the Borrower. Each Borrowing of,
conversion to or continuation of Eurodollar Rate Loans shall be in a principal
amount of $1,000,000 or a whole multiple of $500,000 in excess thereof. Except
as provided in Sections 2.03(c) and 2.04(c), each Borrowing of or conversion to
Base Rate Loans shall be in a principal amount of $500,000 or a whole multiple
of $100,000 in excess thereof. Each Committed Loan Notice (whether telephonic or
written) shall specify (i) whether the Borrower is requesting a Committed
Borrowing, a conversion of Committed Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Committed Loans to be borrowed, converted or
continued, (iv) the Type of Committed Loans to be borrowed or to which existing
Committed Loans are to be converted, and (v) if applicable, the duration of the
Interest Period with respect thereto. If the Borrower fails to specify a Type of
Committed Loan in a Committed Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable
Committed Loans shall be made as, or converted to, Base Rate Loans. Any such
automatic conversion to Base Rate Loans shall be effective as of the last day of
the Interest Period then in effect with respect to the applicable Eurodollar
Rate Loans. If the Borrower requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Loan Notice, but
fails to specify an Interest Period, it will be deemed to have specified an
Interest Period of one month. Notwithstanding anything to the contrary herein, a
Swing Line Loan may not be converted to a Eurodollar Rate Loan.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Applicable Percentage of
the applicable Committed Loans, and if no timely notice of a conversion or
continuation is provided by the Borrower, the Administrative Agent shall notify
each Lender of the details of any automatic conversion to Base Rate Loans
described in the preceding subsection. In the case of a Committed Borrowing,
each Lender shall make the amount of its Committed Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Loan Notice. Upon satisfaction of the applicable conditions
set forth in Section 5.02 or Section 5.03, as applicable (and, if such Borrowing
is the initial Credit Extension, Section 5.01), the Administrative Agent shall
make all funds so received available to the Borrower in like funds as received
by the Administrative Agent either by (i) crediting the account of the Borrower
on the books of Wells Fargo Bank with the amount of such funds or (ii) wire
transfer of such funds, in each case in accordance with instructions provided to
(and reasonably acceptable to) the Administrative Agent by the Borrower;
provided, however, that if, on the date a Committed Loan Notice with respect to
a Borrowing consisting of Revolving Loans is given by the Borrower, there are
L/C Borrowings outstanding, then the proceeds of such Borrowing first shall be
applied to the payment in full of any such L/C Borrowings, and second, shall be
made available to the Borrower as provided above.

(c)    Subject to Section 3.05, a Eurodollar Rate Loan may be continued or
converted only on the last day of an Interest Period for such Eurodollar Rate
Loan. During the existence of a Default, no Loans may be requested as, converted
to or continued as Eurodollar Rate Loans having Interest Periods greater than
one month without the consent of the Required Lenders. During the existence of
an Event of Default, no Loans may be converted to or continued as Eurodollar
Rate Loans without the consent of the Required Lenders.

 

37



--------------------------------------------------------------------------------

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurodollar
Rate Loans upon determination of such interest rate.

(e)    After giving effect to all Committed Borrowings, all conversions of
Committed Loans from one Type to the other, and all continuations of Committed
Loans as the same Type, there shall not be more than (i) ten (10) Interest
Periods in effect with respect to the Revolving Loans, and (ii) ten
(10) Interest Periods in effect with respect to the Term Loans.

2.03.    Letters of Credit.

(a)    The Letter of Credit Commitment.

(i)    Subject to the terms and conditions set forth herein, (A) any L/C Issuer
agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.03, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit denominated in Dollars for the account of the Borrower or its
Subsidiaries, and to amend or extend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; and (B) the Lenders holding Revolving Commitments and
Revolving Loans severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder
(based on their respective Applicable Percentages of the Aggregate Revolving
Commitments); provided that after giving effect to any L/C Credit Extension with
respect to any Letter of Credit, (w) the Total Facility Outstandings shall not
exceed the Borrowing Base, (x) the Total Revolving Outstandings shall not exceed
the Aggregate Revolving Commitments, (y) the aggregate Outstanding Amount of the
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s Revolving Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.

(ii)    An L/C Issuer shall not issue any Letter of Credit if, subject to
Section 2.03(b)(iii), the expiry date of such requested Letter of Credit would
occur more than twelve (12) months after the date of issuance or last extension,
unless the Required Revolver Lenders have approved such expiry date; or the
expiry date of such requested Letter of Credit would occur after the Letter of
Credit Expiration Date, unless all the Lenders holding Revolving Commitments
have approved such expiry date.

(iii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or
such Letter of Credit in particular or shall impose upon such L/C Issuer with
respect to such Letter of Credit any restriction, reserve or capital requirement
(for which such L/C Issuer is not otherwise compensated hereunder) not in effect
on the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such L/C
Issuer in good faith deems material to it;

 

38



--------------------------------------------------------------------------------

(B)    the issuance of such Letter of Credit would violate one or more policies
of such L/C Issuer;

(C)    except as otherwise agreed by the Administrative Agent and such L/C
Issuer, such Letter of Credit is in an initial stated amount less than $250,000;

(D)    such Letter of Credit is to be denominated in a currency other than
Dollars;

(E)    such Letter of Credit contains any provision for automatic reinstatement
of the stated amount after any drawing thereunder; or

(F)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion.

(iv)    An L/C Issuer shall not amend any Letter of Credit if any L/C Issuer
would not be permitted at such time to issue such Letter of Credit in its
amended form under the terms hereof.

(v)    An L/C Issuer shall be under no obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue such
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(vi)    An L/C Issuer shall act on behalf of the Lenders holding Revolving
Commitments with respect to any Letters of Credit issued by it and the documents
associated therewith, and such L/C Issuer shall have all of the benefits and
immunities (A) provided to the Administrative Agent in Article X with respect to
any acts taken or omissions suffered by any L/C Issuer in connection with
Letters of Credit issued by it or proposed to be issued by it and Issuer
Documents pertaining to such Letters of Credit as fully as if the term
“Administrative Agent” as used in Article X included any L/C Issuer with respect
to such acts or omissions, and (B) as additionally provided herein with respect
to any L/C Issuer.

(vii)    No L/C Issuer shall be under any obligation to issue any Letter of
Credit if the issuance of such Letter of Credit would cause (A) the aggregate
amount of Letters of Credit issued by such L/C Issuer to exceed twenty percent
(20%) of the Letter of Credit Sublimit or (B) the aggregate Outstanding Amount
of the Revolving Loans of such Lender, plus such Lender’s Applicable Percentage
of the Outstanding Amount of all L/C Obligations issued by another L/C Issuer,
plus 100% of the Outstanding Amount of all L/C Obligations issued by such L/C
Issuer, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all Swing Line Loans made by another Lender, plus 100% of the Swing Line Loans,
if any, outstanding from such L/C Issuer, to exceed such L/C Issuer’s Revolving
Commitment.

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit.

(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to any L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by an L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two (2) Business Days
(or such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance date or

 

39



--------------------------------------------------------------------------------

date of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail satisfactory to the applicable L/C Issuer: (A) the proposed
issuance date of the requested Letter of Credit (which shall be a Business Day);
(B) the amount thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of such Letter of Credit and (H) such other matters as the applicable
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to the applicable L/C Issuer (1) the Letter of
Credit to be amended; (2) the proposed date of amendment thereof (which shall be
a Business Day); (3) the nature of the proposed amendment; and (4) such other
matters as the applicable L/C Issuer may require. Additionally, the Borrower
shall furnish to the applicable L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested Letter of Credit
issuance or amendment, including any Issuer Documents, as the applicable L/C
Issuer or the Administrative Agent may require.

(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the applicable L/C
Issuer has received written notice from any Lender, the Administrative Agent or
any Loan Party, at least one Business Day prior to the requested date of
issuance or amendment of the applicable Letter of Credit, that one or more of
the applicable conditions contained in Article V shall not then be satisfied,
such L/C Issuer shall, on the requested date, issue a Letter of Credit for the
account of the Borrower (or the applicable Subsidiary) or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices. Immediately upon the
issuance of each Letter of Credit, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the applicable L/C
Issuer a risk participation in such Letter of Credit in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Letter
of Credit.

(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer may, in its sole and absolute discretion,
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit such L/C Issuer to prevent any such extension at
least once in each twelve-month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such twelve-month
period to be agreed upon at the time such Letter of Credit is issued. Unless
otherwise directed by the applicable L/C Issuer, the Borrower shall not be
required to make a specific request to such L/C Issuer for any such extension.
Once an Auto-Extension Letter of Credit has been issued, the Lenders shall be
deemed to have authorized (but may not require) the applicable L/C Issuer to
permit the extension of such Letter of Credit at any time to an expiry date not
later than the Letter of Credit Expiration Date; provided, however, that such
L/C Issuer shall not permit any such extension if (A) such L/C Issuer has
determined that it would not be permitted, or would have no obligation at such
time to issue such Letter of Credit in its revised form under the terms hereof
(by reason of the provisions of clause (ii) or (iii) of Section 2.03(a) or
otherwise), or (B) it has received notice (which may be by telephone or in
writing) on or before the day that is five (5) Business Days before the
Non-Extension Notice Date (1) from the Administrative Agent that the Required
Lenders have elected not to permit such extension or (2) from the Administrative
Agent, any Lender or any Loan Party that one or more of the applicable
conditions specified in Section 5.02 is not then satisfied, and in each case
directing such L/C Issuer not to permit such extension.

(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

 

40



--------------------------------------------------------------------------------

(c)    Drawings and Reimbursements; Funding of Participations.

(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, subsequent to the examination of
documents and determination that the drawing complies with the Letter of Credit
terms and conditions, the applicable L/C Issuer shall notify the Borrower and
the Administrative Agent thereof. Not later than 11:00 a.m. on the date of any
payment by any L/C Issuer under a Letter of Credit (each such date, an “Honor
Date”), the Borrower shall reimburse such L/C Issuer through the Administrative
Agent in an amount equal to the amount of such drawing. If the Borrower fails to
so reimburse such L/C Issuer by such time, the Administrative Agent shall
promptly notify each Lender holding a Revolving Commitment of the Honor Date,
the amount of the unreimbursed drawing (the “Unreimbursed Amount”), and the
amount of such Lender’s Applicable Percentage thereof (which shall be based on
such Lender’s Applicable Percentage of the Revolving Commitments). In such
event, the Borrower shall be deemed to have requested a Borrowing of Base Rate
Revolving Loans to be disbursed on the Honor Date in an amount equal to the
Unreimbursed Amount, without regard to the minimum and multiples specified in
Section 2.02 for the principal amount of Base Rate Loans, but subject to the
amount of the unutilized portion of the Aggregate Revolving Commitments and the
conditions set forth in Section 5.02 (other than the delivery of a Committed
Loan Notice). Any notice given by any L/C Issuer or the Administrative Agent
pursuant to this Section 2.03(c)(i) may be given by telephone if immediately
confirmed in writing; provided that the lack of such an immediate confirmation
shall not affect the conclusiveness or binding effect of such notice.

(ii)    Each Lender holding a Revolving Commitment shall upon any notice
pursuant to Section 2.03(c)(i) make funds available (and the Administrative
Agent may apply Cash Collateral provided for this purpose) to the Administrative
Agent for the account of any L/C Issuer at the Administrative Agent’s Office in
an amount equal to its Applicable Percentage (with respect to the Revolving
Commitments) of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Lender that so makes funds
available shall be deemed to have made a Base Rate Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the applicable L/C Issuer.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of Base Rate Revolving Loans because the conditions set forth in
Section 5.02 (other than delivery of a Committed Loan Notice) cannot be
satisfied or for any other reason, the Borrower shall be deemed to have incurred
from the applicable L/C Issuer an L/C Borrowing in the amount of the
Unreimbursed Amount that is not so refinanced, which L/C Borrowing shall be due
and payable on demand (together with interest) and shall bear interest at the
Default Rate. In such event, each Lender’s payment to the Administrative Agent
for the account of the applicable L/C Issuer pursuant to Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv)    Until each applicable Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer for any
amount drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.

(v)    Each applicable Lender’s obligation to make Revolving Loans or L/C
Advances to reimburse any L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.03(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Revolving Loans (but
not to reimburse any L/C Issuer for any L/C Advance in the event the Borrower
fails to do so) pursuant to this Section 2.03(c) is subject to the conditions
set forth in Section 5.02 (other than delivery by the Borrower of a Committed
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the applicable L/C Issuer for the
amount of any payment made by any L/C Issuer under any Letter of Credit,
together with interest as provided herein.

 

41



--------------------------------------------------------------------------------

(vi)    If any applicable Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), such L/C Issuer shall be entitled
to recover from such Lender (acting through the Administrative Agent), on
demand, such amount with interest thereon for the period from the date such
payment is required to the date on which such payment is immediately available
to such L/C Issuer at a rate per annum equal to the greater of the Federal Funds
Rate and rate determined by such L/C Issuer in accordance with banking industry
rules on interbank compensation from time to time in effect. A certificate of
the applicable L/C Issuer submitted to any Lender (through the Administrative
Agent) with respect to any amounts owing under this clause (vi) shall be
conclusive absent manifest error.

(d)    Repayment of Participations.

(i)    At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.03(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof (appropriately adjusted, in the case of
interest payments, to reflect the period of time during which such Lender’s L/C
Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
any L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 11.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Lender shall
pay to the Administrative Agent for the account of such L/C Issuer its
Applicable Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the Federal Funds Rate
from time to time in effect.

(e)    Obligations Absolute. The obligation of the Borrower to reimburse any L/C
Issuer for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

(ii)    the existence of any claim, counterclaim, set-off, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not comply with the terms of
such Letter of Credit; or any payment made by any L/C Issuer under such Letter
of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law; or

 

42



--------------------------------------------------------------------------------

(v)    any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against the applicable L/C
Issuer and its correspondents unless such notice is given as aforesaid.

(f)    Role of L/C Issuer. Each Lender holding a Revolving Commitment and the
Borrower agree that, in paying any drawing under a Letter of Credit, the
applicable L/C Issuer shall not have any responsibility to obtain any document
(other than any sight draft, certificates and documents expressly required by
the Letter of Credit) or to ascertain or inquire as to the validity or accuracy
of any such document or the authority of the Person executing or delivering any
such document. None of any L/C Issuer, any Agent-Related Person nor any of the
respective correspondents, participants or assignees of any L/C Issuer shall be
liable to any Lender for (i) any action taken or omitted in connection herewith
at the request or with the approval of the Lenders or the Required Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct as determined in a final non-appealable judgment of a
court of competent jurisdiction; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Letter of Credit Application. The Borrower hereby assumes all risks
of the acts or omissions of any beneficiary or transferee with respect to its
use of any Letter of Credit; provided, however, that this assumption is not
intended to, and shall not, preclude the Borrower’s pursuing such rights and
remedies as it may have against the beneficiary or transferee at law or under
any other agreement. None of any L/C Issuer, any Agent-Related Person, nor any
of the respective correspondents, participants or assignees of any L/C Issuer,
shall be liable or responsible for any of the matters described in clauses (i)
through (v) of Section 2.03(e); provided, however, that anything in such clauses
to the contrary notwithstanding, the Borrower may have a claim against an L/C
Issuer, and such L/C Issuer may be liable to the Borrower, to the extent, but
only to the extent, of any direct, as opposed to consequential or exemplary,
damages suffered by the Borrower which the Borrower proves were caused by such
L/C Issuer’s willful misconduct or gross negligence (as determined in a final
non-appealable judgment of a court of competent jurisdiction). In furtherance
and not in limitation of the foregoing, any L/C Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary, and no
L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign a
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason.

(g)    Applicability of ISP. Unless otherwise expressly agreed by the applicable
L/C Issuer and the Borrower when a Letter of Credit is issued (including any
such agreement applicable to an Existing Letter of Credit), the rules of the ISP
shall apply to each Letter of Credit.

(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender holding a Revolving Commitment in accordance with
its Applicable Percentage (based on the respective Lenders’ Revolving
Commitments/Loans) a Letter of Credit fee (the “Letter of Credit Fee”) for each
Letter of Credit equal to the Applicable Margin for Eurodollar Rate Loan times
the daily amount available to be drawn under such Letter of Credit. For the
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be (i) computed on a quarterly
basis in arrears, and (ii) due and payable on the first Business Day after the
end of each March, June, September and December, commencing with the first such
date to occur after the issuance of such Letter of Credit, on the Letter of
Credit Expiration Date and thereafter on demand. If there is any change in the
Applicable Margin during any quarter, the daily amount available to be drawn
under each Letter of Credit shall be computed and multiplied by the Applicable
Margin separately for each period during such quarter that such Applicable
Margin was in effect. Notwithstanding anything to the contrary contained herein,
while any Event of Default exists, all Letter of Credit Fees shall accrue at the
Default Rate.

(i)    Fronting Fee and Processing Charges Payable to L/C Issuer. The Borrower
shall, in connection with the issuance or extension (whether or not pursuant to
an automatic extension) of each Letter of Credit, pay

 

43



--------------------------------------------------------------------------------

directly to the applicable L/C Issuer for its own account a fronting fee for
each Letter of Credit equal to the greater of (i) $1,500.00 and (ii) one hundred
twenty-five thousandths percent (0.125%) times the maximum amount available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect with respect to such Letter of Credit). Such fronting fee shall be
payable upon issuance or extension of the applicable Letter of Credit. For the
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. In addition to the foregoing, the Borrower shall pay directly
to the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Documents, the terms hereof shall
control.

(k)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, the Borrower shall be obligated to
reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

2.04.    Swing Line Loans.

(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees (unless it has determined that it is reasonably likely
that a Lender holding Revolving Commitments is or shall become a Defaulting
Lender on or prior to the time on which the relevant Swing Line Loan is capable
of being refinanced in accordance with Section 2.04(c)) may, in its sole
discretion and in reliance upon the agreements of the other Lenders holding
Revolving Commitments as set forth in this Section 2.04, make loans (each such
loan, a “Swing Line Loan”) to the Borrower from time to time on any Business Day
during the Availability Period in an aggregate amount not to exceed at any time
outstanding the amount of the Swing Line Sublimit, notwithstanding the fact that
such Swing Line Loans, when aggregated with the Applicable Percentage of the
Outstanding Amount of Committed Loans and L/C Obligations of the Lender acting
as Swing Line Lender, may exceed the amount of such Lender’s Revolving
Commitment; provided, however, that after giving effect to any Swing Line Loan,
(i) the Total Outstandings shall not exceed the Aggregate Commitments, and
(ii) the aggregate Outstanding Amount of the Revolving Loans of any Lender, plus
such Lender’s Applicable Percentage of the Outstanding Amount of all L/C
Obligations, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all Swing Line Loans shall not exceed such Lender’s Revolving Commitment, and
provided, further, that the Borrower shall not use the proceeds of any Swing
Line Loan to refinance any outstanding Swing Line Loan. Additionally, the Swing
Line Lender shall not be obligated to make a Swing Line Loan if, after giving
effect to such Swing Line Loan, the aggregate Outstanding Amount of the
Revolving Loans of the Swing Line Lender, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all L/C Obligations issued by another
Lender, plus 100% of the Outstanding Amount of all L/C Obligations issued by
such Swing Line Lender, plus 100% of the Swing Line Loans then outstanding,
shall exceed the Swing Line Lender’s Revolving Commitment. Within the foregoing
limits, and subject to the other terms and conditions hereof, the Borrower may
borrow under this Section 2.04, prepay under Section 2.05, and reborrow under
this Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately
upon the making of a Swing Line Loan, each Lender holding a Revolving Commitment
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the Swing Line Lender a risk participation in such Swing Line Loan
in an amount equal to the product of such Lender’s Applicable Percentage (with
respect to such Lender’s Revolving Commitment) times the amount of such Swing
Line Loan.

(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender and the Administrative
Agent, which may be given by telephone. Each such notice must be received by the
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
requested borrowing date, and shall specify (i) the amount to be borrowed, which
shall be a minimum of $250,000 and integral multiples of $50,000 in excess
thereof, and (ii) the requested borrowing date, which shall be a Business Day.
Each such telephonic notice must be confirmed promptly by delivery to the Swing
Line Lender and the

 

44



--------------------------------------------------------------------------------

Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by the Swing Line Lender of any telephonic Swing Line Loan Notice, the
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless the Swing Line
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 2:00 p.m. on the date of
the proposed Swing Line Borrowing (A) directing the Swing Line Lender not to
make such Swing Line Loan as a result of the limitations set forth in the first
proviso to the first sentence of Section 2.04(a), or (B) that one or more of the
applicable conditions specified in Article IV is not then satisfied, then,
subject to the terms and conditions hereof, the Swing Line Lender will, not
later than 3:00 p.m. on the borrowing date specified in such Swing Line Loan
Notice, make the amount of its Swing Line Loan available to the Borrower.

(c)    Refinancing of Swing Line Loans.

(i)    The Swing Line Lender at any time in its sole and absolute discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lender to so request on its behalf), that each Lender with a
Revolving Commitment make a Base Rate Revolving Loan in an amount equal to such
Lender’s Applicable Percentage (with respect to such Lender’s Revolving
Commitment) of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the Aggregate Revolving Commitments and the conditions
set forth in Section 5.02. The Swing Line Lender shall furnish the Borrower with
a copy of the applicable Committed Loan Notice promptly after delivering such
notice to the Administrative Agent. Each Lender shall make an amount equal to
its Applicable Percentage (with respect to such Lender’s Revolving Commitment)
of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable Swing
Line Loan) for the account of the Swing Line Lender at the Administrative
Agent’s Office not later than 1:00 p.m. on the day specified in such Committed
Loan Notice, whereupon, subject to Section 2.04(c)(ii), each Lender that so
makes funds available shall be deemed to have made a Base Rate Revolving Loan to
the Borrower in such amount. The Administrative Agent shall remit the funds so
received to the Swing Line Lender.

(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Borrowing in accordance with Section 2.04(c)(i), the request for Base
Rate Revolving Loans submitted by the Swing Line Lender as set forth herein
shall be deemed to be a request by the Swing Line Lender that each of the
Lenders fund its risk participation in the relevant Swing Line Loan and each
Lender’s payment to the Administrative Agent for the account of the Swing Line
Lender pursuant to Section 2.04(c)(i) shall be deemed payment in respect of such
participation.

(iii)    If any Lender fails to make available to the Administrative Agent for
the account of the Swing Line Lender any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(i), the Swing Line Lender shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the greater of the Federal Funds Rate
and a rate determined by the Swing Line Lender in accordance with banking
industry rules on interbank compensation, plus any administrative, processing or
similar fees customarily charged by the Swing Line Lender in connection with the
foregoing. If such Lender pays such amount (with interest and fees as
aforesaid), the amount so paid shall constitute such Lender’s Committed Loan
included in the relevant Committed Borrowing or funded participation in the
relevant Swing Line Loan, as the case may be. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

 

45



--------------------------------------------------------------------------------

(iv)    Each Lender’s obligation to make Committed Loans or to purchase and fund
risk participations in Swing Line Loans pursuant to this Section 2.04(c) shall
be absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against the Swing Line Lender, the Borrower or any other
Person for any reason whatsoever, (B) the occurrence or continuance of a
Default, or (C) any other occurrence, event or condition, whether or not similar
to any of the foregoing; provided, however, that each Lender’s obligation to
make Committed Loans pursuant to this Section 2.04(c) is subject to the
conditions set forth in Section 5.02. No such funding of risk participations
shall relieve or otherwise impair the obligation of the Borrower to repay Swing
Line Loans, together with interest as provided herein.

(d)    Repayment of Participations.

(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if the Swing Line Lender receives any
payment on account of such Swing Line Loan, the Swing Line Lender will
distribute to such Lender its Applicable Percentage (with respect to such
Lender’s Revolving Commitment) thereof in the same funds as those received by
the Swing Line Lender.

(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Lender shall pay to the Swing Line Lender its Applicable
Percentage (with respect to such Lender’s Revolving Commitment) thereof on
demand of the Administrative Agent, plus interest thereon from the date of such
demand to the date such amount is returned, at a rate per annum equal to the
Federal Funds Rate. The Administrative Agent will make such demand upon the
request of the Swing Line Lender. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Loan or risk participation
pursuant to this Section 2.04 to refinance such Lender’s Applicable Percentage
(with respect to such Lender’s Revolving Commitment) of any Swing Line Loan,
interest in respect of such Applicable Percentage shall be solely for the
account of the Swing Line Lender.

(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

2.05.    Prepayments.

(a)    Voluntary Prepayments of Loans.

(i)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time (A) voluntarily prepay Base Rate Loans in whole or in part
without premium or penalty except as provided in Section 2.05(a)(iii), and
(B) voluntarily prepay Eurodollar Rate Loans in whole or in part on the last day
of the applicable Interest Period without premium or penalty except as provided
Section 2.05(a)(iii) and Section 3.05 hereof; provided that (1) such notice must
be received by the Administrative Agent not later than 11:00 a.m. (x) three
(3) Business Days prior to any date of prepayment of Eurodollar Rate Loans and
(y) on the date of prepayment of Base Rate Loans; (2) any prepayment of
Eurodollar Rate Loans shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof (or, if less, the entire principal amount
thereof then outstanding); (3) any prepayment of Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess thereof
(or, if less, the entire principal amount thereof then outstanding); and (4) any
prepayment of the Term Loans shall be applied ratably to the Term Loans. Each
such notice shall specify the date and amount of such prepayment and the
Class and Type(s) of Committed Loans to be prepaid. The Administrative Agent
will promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment. If such notice
is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on

 

46



--------------------------------------------------------------------------------

the date specified therein. Any prepayment of a Eurodollar Rate Loan shall be
accompanied by all accrued interest on the amount prepaid, together with any
additional amounts required pursuant to Section 3.05. Each such prepayment shall
be applied to the Committed Loans of the Lenders in accordance with their
respective Applicable Percentages.

(ii)    The Borrower may, upon notice to the Swing Line Lender (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(A) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 1:00 p.m. on the date of the prepayment, and (B) any such
prepayment shall be in a minimum principal amount of $100,000. Each such notice
shall specify the date and amount of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein.

(iii)    Any prepayment made pursuant to this Section 2.05(a)(i) or
Section 2.05(b)(v) of the Tranche B Term Loans as a result of a Repricing Event
shall be accompanied by a prepayment fee, which shall initially be 1% of the
aggregate principal amount prepaid and shall decline to 0% after the six-month
anniversary of the Closing Date. Such amounts shall be due and payable to the
Tranche B Lenders on the date of effectiveness of such Repricing Event.

(b)    Mandatory Prepayments.

(i)    Aggregate Revolving Commitments. If for any reason the Total Revolving
Outstandings at any time exceed the Aggregate Revolving Commitments then in
effect, the Borrower shall immediately prepay Revolving Loans or Swing Line
Loans and/or Cash Collateralize the L/C Obligations in an aggregate amount equal
to such excess; provided, however, that the Borrower shall not be required to
Cash Collateralize the L/C Obligations pursuant to this Section 2.05(b)(i)
unless after the prepayment in full of the Revolving Loans and Swing Line Loans
the Total Revolving Outstandings exceed the Letter of Credit Sublimit.

(ii)    Total Facility Outstandings. If for any reason the Total Facility
Outstandings as of any date of determination exceed the Borrowing Base as of
such date, the Borrower shall immediately prepay the Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.05(b)(iii) unless after the
prepayment in full of the Loans the remaining L/C Obligations exceed the Letter
of Credit Sublimit.

(iii)    Borrowing Base Property Dispositions.

(A)    Upon the Disposition of any Borrowing Base Property, the Borrower shall,
immediately upon the receipt of the Net Cash Proceeds related thereto (and, in
any case, not later than the day following the date on which such Disposition
occurs) prepay Loans and/or Cash Collateralize the L/C Obligations in an
aggregate amount equal to (x) if after giving effect to such Disposition there
is less than two (2) remaining hotel Borrowing Base Properties, one hundred
percent (100%) of such Net Cash Proceeds or (y) if after giving effect to such
Disposition there is at least two remaining hotel Borrowings Base Properties,
the lesser of (1) one hundred percent (100%) of such Net Cash Proceeds and
(2) the amount of the prepayment required to cause the Total Facility
Outstandings as of the date of such prepayment to be equal to or less than fifty
percent (50.0%) of the then-applicable BBP Value. Notwithstanding anything to
the contrary contained herein, upon the first occurrence of any such Disposition
of a Borrowing Base Property, the percentage referenced in clause (b) of the
definition of the term “Borrowing Base” contained in Section 1.01 shall,
immediately upon the consummation of such Disposition, be irrevocably reduced
from fifty-five percent (55.0%) to fifty percent (50.0%). Further, all
Dispositions of Borrowing Base Properties hereunder remain subject to the terms
and conditions set forth in Section 8.05 (including, without limitation, the
timely delivery by the Borrower of a Pro Forma Compliance Certificate giving Pro
Forma Effect to such Disposition). The Administrative Agent

 

47



--------------------------------------------------------------------------------

shall, in connection with any assertion or claim by the Borrower that it is
entitled to prepay an amount that is less than one hundred percent (100%) of the
Net Cash Proceeds with respect to any Disposition of a Borrowing Base Property,
have the right to obtain, at the expense of the Borrower, a new appraisal with
respect to any one or more of the remaining Borrowing Base Properties as of such
date for recalculation of the Appraised Values associated therewith (such
appraisal to be in form and substance acceptable to the Administrative Agent, in
its discretion). The Borrower shall, pending the completion of such
re-appraisals, deposit one hundred percent (100%) of the Net Cash Proceeds
related to such Disposition in an account controlled by the Administrative Agent
to be held in escrow pending the final determination of the new Appraised Values
for the remaining Borrowing Base Properties and shall execute any and all other
documents, instruments or agreements requested by Administrative Agent in
connection with such account or to establish Administrative Agent’s rights with
respect thereto. Upon the final determination of the new Appraised Values for
the remaining Borrowing Base Properties, the Administrative Agent shall release
any amount of such Net Cash Proceeds to which the Borrower may be entitled
pursuant to the proviso set forth above.

(B)    In addition to any prepayments required pursuant to item (A) above, to
the extent any Net Cash Proceeds from the Disposition of a Borrowing Base
Property are applied to pay down any Indebtedness of any Loan Party or any of
their Subsidiaries, such Net Cash Proceeds shall be applied to discharge or
otherwise prepay the Obligations prior to any payment being made against any
Indebtedness evidenced by or related to any Senior Notes Indenture.

(iv)    Casualty and Condemnation Events Related to Borrowing Base Properties.
The Borrower shall deliver to the Administrative Agent the Net Cash Proceeds
related to any Involuntary Disposition with respect to any Borrowing Base
Property immediately upon the receipt of such Net Cash Proceeds. Such Net Cash
Proceeds will be held in escrow by the Administrative Agent subject to the terms
of Section 7.07 hereof. If the Borrower and Loan Parties elect, pursuant to
Section 7.07 hereof, not to fully rebuild, reconstruct and otherwise restore the
applicable Borrowing Base Property with such Net Cash Proceeds, such Net Cash
Proceeds will, following the sixty (60) day decision period provided the
Borrower in such Section 7.07 or upon the written direction of the Borrower, be
applied to the Obligations in the manner described in subsection (vii) below
except to the extent that (A) such prepayment would be in an amount that would
necessarily result in a paydown of the principal balance of the Term Loans
(assuming the Borrower’s election to cause such proceeds to be first applied to
the Revolving Loans and the Cash Collateralization of the L/C Obligations); (B)
the Borrower delivers to the Administrative Agent, prior to the end of such
sixty (60) day period and prior to its delivery of any written direction for
application of the funds against the Obligations, a request for the re-appraisal
of such Borrowing Base Property (which such appraisal shall constitute an
appraisal obtained in connection with a casualty or condemnation event pursuant
to Section 7.12 hereof) and return of any Net Cash Proceeds held by the
Administrative Agent which would otherwise necessarily be used for the
prepayment of the Term Loans; (C) there exists, at the time of the Borrower’s
written request and upon receipt of such new appraisal, no Default or Event of
Default hereunder; and (D) the Borrowing Base, once calculated taking into
account such new appraisal, is sufficient to cover the Total Facility
Outstandings as of the date on which such new appraisal is obtained. If Borrower
provides a request pursuant to item (B) above, the Net Cash Proceeds held in
escrow by the Administrative Agent (1) shall, upon the receipt of the Borrower’s
request pursuant to item (B) above, be applied, to the extent possible, to the
outstanding Swing Line Loans and Revolving Loans and to the Cash
Collateralization of the L/C Obligations; and (2) if items (A) – (D) are fully
satisfied, the excess proceeds remaining after application to the Revolving
Loans and to the Cash Collateralization of the L/C Obligations shall be returned
to the Borrower. To the extent the Borrower delivers a request pursuant to item
(B) above and the new appraisal obtained shows that the Borrowing Base is not
sufficient to cover the Total Facility Outstandings, the remaining amount held
by the Administrative Agent in escrow shall be immediately applied to the
Obligations in accordance with subclause (vii) below. The parties hereto each
acknowledge and agree that the funds held by the Administrative Agent in escrow
shall, at all times prior to application to the Obligations or return to the
Borrower, be subject to a first priority security interest in favor of the
Administrative Agent for the benefit of the Secured Parties.

 

48



--------------------------------------------------------------------------------

(v)    Debt Issuance. The Borrower shall deliver to the Administrative Agent the
Net Cash Proceeds related to any Debt Issuance (other than as permitted by
Section 8.03), not later than the next Business Day following such incurrence.

(vi)    Excess Cash Flow. If, for any fiscal year of the Borrower commencing
with the fiscal year ending December 31, 2018, there shall be Excess Cash Flow,
then, on the relevant Excess Cash Flow Application Date, the Tranche B Term
Loans shall be prepaid by an amount equal to (A) (x) 50% of Excess Cash Flow for
the fiscal year then ended if the Consolidated Net Leverage Ratio at the end of
such period is greater than or equal to 4.75:1.00, (y) 25% of Excess Cash Flow
for the fiscal year then ended if the Consolidated Net Leverage Ratio at the end
of such period is less than 4.75:1.00 but greater than or equal to 4.25:1.00 and
(z) 0% of Excess Cash Flow for the fiscal year then ended if the Consolidated
Net Leverage Ratio at the end of such period is less than 4.25:1.00 minus
(B) the aggregate principal amount of optional prepayments of Term Loans or
Revolving Loans (accompanied by a permanent reduction in the corresponding
Revolving Commitments in an aggregate amount equal to such prepayment of
Revolving Loans) pursuant to Section 2.05(a) made during such period to the
extent such prepayment (1) does not occur in connection with a refinancing of
all or a portion of such Loans and (2) is made with Internally Generated Funds.
Each such prepayment shall be made on a date (an “Excess Cash Flow Application
Date”) no later than five Business Days after the earlier of the date on which
the financial statements of the Company referred to in Section 7.01(a), for the
fiscal year with respect to which such prepayment is made, (i) are required to
be delivered to the Administrative Agent and (ii) are actually delivered;
provided, however, that no such prepayment under this Section 2.05(b)(vi) if the
foregoing prepayment amount would be less than $5,000,000.

(vii)    Application of Mandatory Prepayments. All amounts required to be paid
pursuant to this Section 2.05(b) shall be applied as follows:

(A)    with respect to all amounts prepaid pursuant to Section 2.05(b)(i), first
to Swing Line Loans and then to Revolving Loans and (after all Revolving Loans
and Swing Line Loans have been repaid) to Cash Collateralize L/C Obligations;

(B)    subject to Section 2.05(b)(vii)(D), with respect to all amounts prepaid
pursuant to Sections 2.05(b)(ii), (iii) or (iv), to Term Loans, Revolving Loans
or Swing Line Loans (at the option and written direction of the Borrower
delivered concurrently with such prepayment) and (after all Term Loans,
Revolving Loans and Swing Line Loans have been repaid) to Cash Collateralize L/C
Obligations; provided, that to the extent no direction is given by Borrower with
respect to the application of any such prepayments, such prepayments shall be
applied first, to the Swing Line Loans, second, to the Revolving Loans and,
third, to the Term Loans;

(C)    with respect to all amounts prepaid pursuant to Sections 2.05(b)(v) or
(vi), to Term Loans to be applied ratably; and

(D)    if the Borrower elects or is deemed to have elected to pay Term Loans in
accordance with Section 2.05(b)(vii)(B), or if Borrower is required to make a
prepayment of the Term Loans in accordance with Section 2.05(b)(v) or (vi), each
Tranche B Term Lender shall have the right to reject (a “Declining Tranche B
Lender”) all or any part of the prepayment (the “Declined Amount”) within two
(2) Business Days following a notice of prepayment (or if no notice is provided,
the date of such prepayment) by notice to the Administrative Agent and to the
extent disbursed to the Declining Tranche B Lender, return of the Declined
Amounts to the Administrative Agent. The Administrative Agent shall within five
(5) Business Days of receipt of the Declined Amounts notify the Borrower and pay
the Declined Amounts first, to the Closing Date Term Loans, second to Swing Line
Loans, third to Revolving Loans, and fourth, after all Closing Date Term Loans,
Swing Line Loans and Revolving Loans have been repaid, to the Borrower.

 

49



--------------------------------------------------------------------------------

Within the parameters of the applications set forth above, prepayments shall be
applied first to Base Rate Loans and then to Eurodollar Rate Loans in direct
order of Interest Period maturities. All prepayments under this Section 2.05(b)
shall be applied ratably (other than as expressly set forth in
Section 2.05(b)(vii)) without premium or penalty except as set forth in
Section 2.05(a)(iii) and Section 3.05 and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

(viii)    Prepayment Account. If the Borrower is required to make a mandatory
prepayment of Eurodollar Rate Loans under this Section 2.05(b), the Borrower
shall have the right, in lieu of making such prepayment in full, to deposit an
amount equal to such mandatory prepayment with the Administrative Agent in a
cash collateral account maintained (pursuant to documentation reasonably
satisfactory to the Administrative Agent) by and in the sole dominion and
control of the Administrative Agent. Any amounts so deposited shall be held by
the Administrative Agent as collateral for the prepayment of such Eurodollar
Rate Loans and shall be applied to the prepayment of the applicable Eurodollar
Rate Loans at the end of the current Interest Periods applicable thereto. At the
request of the Borrower, amounts so deposited shall be invested by the
Administrative Agent in Cash Equivalents maturing prior to the date or dates on
which it is anticipated that such amounts will be applied to prepay such
Eurodollar Rate Loans; any interest earned on such Cash Equivalents will be for
the account of the Borrower and the Borrower will deposit with the
Administrative Agent the amount of any loss on any such Cash Equivalents to the
extent necessary in order that the amount of the prepayment to be made with the
deposited amounts may not be reduced.

(ix)    Availability. Prepayments of the Revolving Loans or Swing Line Loans
made pursuant to this Section 2.05(b) shall not be deemed to permanently reduce
the Aggregate Revolving Commitments.

2.06.    Termination, Reduction or Increase of Commitments and Loans; Extensions
of Revolving Credit Maturity Date.

(a)    Voluntary and Mandatory Reductions.

(i)    The Borrower may, upon notice to the Administrative Agent, terminate the
Aggregate Revolving Commitments, or from time to time permanently reduce the
Aggregate Revolving Commitments; provided, that (i) any such notice shall be
received by the Administrative Agent not later than 11:00 a.m. five (5) Business
Days prior to the date of termination or reduction, (ii) any such partial
reduction shall be in an aggregate amount of $10,000,000 or any whole multiple
of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, (A) the Total Revolving Outstandings
would exceed the Aggregate Revolving Commitments or (B) with respect to any
Aggregate Revolving Commitment reduction or termination, the Total Facility
Outstandings would exceed the Borrowing Base, and (iv) if, after giving effect
to any reduction of the Aggregate Revolving Commitments, the Letter of Credit
Sublimit or the Swing Line Sublimit exceeds the amount of the Aggregate
Revolving Commitments, such Sublimit shall be automatically reduced by the
amount of such excess.

(ii)    The Aggregate Revolving Commitments shall automatically be reduced to
zero ($0) upon the termination or expiration of the Availability Period.

(b)    Increases of Commitments or Loans. The Borrower may at any time and from
time to time, upon prior written notice by the Borrower to the Administrative
Agent, (i) increase the Aggregate Revolving Commitments (but not the Letter of
Credit Sublimit or the Swing Line Sublimit), (ii) increase the total original
principal amount of Closing Date Term Loans, and/or (iii) increase the total
original principal amount of the Tranche B Term Loans, by a maximum aggregate
amount of up to FIVE HUNDRED MILLION DOLLARS ($500,000,000) as follows:

(i)    Increase in Aggregate Revolving Commitments. The Borrower may, at any
time and from time to time, upon prior written notice by the Borrower to the
Administrative Agent increase the Aggregate Revolving Commitments (but not the
Letter of Credit Sublimit or the Swing Line Sublimit) with additional Revolving
Commitments from any existing Lender with a Revolving Commitment or new

 

50



--------------------------------------------------------------------------------

Revolving Commitments from any other Eligible Assignee selected by the Borrower
and reasonably acceptable to the Administrative Agent, any L/C Issuer and the
Swing Line Lender; provided that:

(A)    any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof.

(B)    no Default or Event of Default shall exist and be continuing at the time
of any such increase.

(C)    no existing Lender shall be under any obligation to increase its
Commitment and any such decision whether to increase its Revolving Commitment
shall be in such Lender’s sole and absolute discretion.

(D)    (1) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent and/or (2) any
existing Lender electing to increase its Commitment shall have executed a
commitment agreement reasonably satisfactory to the Administrative Agent.

(E)    After giving effect to such increase, the Administrative Agent shall
reallocate any outstanding Revolving Loans among the Lenders to the extent
necessary to keep the outstanding Revolving Loans ratable with any revised
Revolving Commitments arising from any nonratable increase in the Revolving
Commitments under this Section.

(F)    as a condition precedent to such increase, the Borrower shall deliver to
the Administrative Agent a certificate of each Loan Party dated as of the date
of such increase (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (1) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (2) in the case
of the Borrower, certifying that, before and after giving effect to such
increase, (x) the representations and warranties contained in Article VI and the
other Loan Documents are true and correct in all material respects on and as of
the date of such increase, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date and (y) no Default
or Event of Default exists.

(G)    as a condition precedent to such increase, the Borrower shall deliver to
the Administrative Agent a Pro Forma Compliance Certificate demonstrating that,
upon giving effect to such increase, on a Pro Forma Basis, (1) the Loan Parties
would be in compliance with the financial covenants set forth in Section 8.11 as
of the first day of the four calendar quarter period ending as of the most
recent calendar quarter end preceding the date of such increase with respect to
which the Administrative Agent has received the Required Financial Information
and (2) the Total Facility Outstandings do not exceed the Borrowing Base.

(H)    Schedule 2.01 shall be deemed revised to reflect the new Revolving
Commitments and Applicable Percentages of the applicable Lenders.

(I)    the Borrower shall execute and provide new Notes to such Lenders as may
request in connection herewith.

(J)    the Borrower shall pay all fees required in connection with such increase
in the Aggregate Revolving Commitments and all costs and expenses (including
attorneys’ costs and fees) incurred by the Administrative Agent in documenting
or implementing such increase.

(K)    After giving effect to such increase, the Borrowing Base Leverage will
not exceed fifty-five percent (55.0%).

 

51



--------------------------------------------------------------------------------

(ii)    Increase in Amount of Closing Date Term Loans. The Borrower may, at any
time, upon prior written notice to the Administrative Agent, institute one or
more additional term loans (each an “Incremental Closing Date Term Loan”);
provided that

(A)    any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof.

(B)    no Default or Event of Default shall exist and be continuing at the time
of any such increase.

(C)    no existing Lender shall be under any obligation to participate in any
Incremental Closing Date Term Loan and any such decision whether to participate
shall be in such Lender’s sole and absolute discretion.

(D)    (1) any new Lender shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent and/or (2) any
existing Lender electing to participate in an Incremental Closing Date Term Loan
shall have executed a commitment agreement reasonably satisfactory to the
Administrative Agent.

(E)    following the advance of an Incremental Closing Date Term Loan, such
amounts shall be deemed to be Closing Date Term Loans and shall be subject to
substantially the same terms and conditions as all other Closing Date Term
Loans.

(F)    as a condition precedent to such Incremental Closing Date Term Loan, the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the date of such increase (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (1) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such Incremental Closing Date Term Loan and (2) certifying that, before and
after giving effect to such increase, (x) the representations and warranties
contained in Article VI and the other Loan Documents are true and correct in all
material respects on and as of the date of such increase, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct in all material respects as of such
earlier date and (y) no Default or Event of Default exists.

(G)    as a condition precedent to such Incremental Closing Date Term Loan, the
Borrower shall deliver to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Incremental Closing
Date Term Loan, on a Pro Forma Basis, (1) the Loan Parties would be in
compliance with the financial covenants set forth in Section 8.11 as of the
first day of the four calendar quarter period ending as of the most recent
calendar quarter end preceding the date of such increase with respect to which
the Administrative Agent has received the Required Financial Information and
(2) the Total Facility Outstandings do not exceed the Borrowing Base.

(H)    Schedule 2.01 shall be deemed revised to reflect the amount of the
Incremental Closing Date Term Loan and the Applicable Percentages of the
applicable Lenders.

(I)    the Borrower shall execute and provide new Notes to such Lenders as may
request in connection herewith.

(J)    the Borrower shall pay all fees required in connection with such increase
in the Closing Date Term Loans and all costs and expenses (including attorneys’
costs and fees) incurred by the Administrative Agent in documenting or
implementing such increase.

(K)    After giving effect to such increase, the Borrowing Base Leverage will
not exceed fifty-five percent (55.0%).

 

52



--------------------------------------------------------------------------------

(iii)    Increase in Amount of Tranche B Term Loans. The Borrower may, at any
time, upon prior written notice to the Administrative Agent, institute one or
more additional term loans (each an “Incremental Tranche B Term Loan”); provided
that

(A)    any such increase shall be in a minimum principal amount of $10,000,000
and in integral multiples of $1,000,000 in excess thereof.

(B)    no Default or Event of Default shall exist and be continuing at the time
of any such increase.

(C)    no existing Lender shall be under any obligation to participate in any
Incremental Tranche B Term Loan and any such decision whether to participate
shall be in such Lender’s sole and absolute discretion.

(D)    (1) any new Lender shall be acceptable to Borrower, Administrative Agent
and each Arranger, and shall join this Agreement by executing such joinder
documents reasonably required by the Administrative Agent and/or (2) any
existing Lender electing to participate in an Incremental Tranche B Term Loan
shall have executed a commitment agreement reasonably satisfactory to the
Administrative Agent.

(E)    following the advance of an Incremental Tranche B Term Loan, such amounts
shall be deemed to be Tranche B Term Loans and shall be subject to substantially
the same terms and conditions as all other Tranche B Term Loans, provided, that
such Incremental Tranche B Term Loans may have maturity dates which are later
than the Tranche B Term Loan Maturity Date.

(F)    as a condition precedent to such Incremental Tranche B Term Loan, the
Borrower shall deliver to the Administrative Agent a certificate of each Loan
Party dated as of the date of such increase (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (1) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
such Incremental Tranche B Term Loan and (2) certifying that, before and after
giving effect to such increase, (x) the representations and warranties contained
in Article VI and the other Loan Documents are true and correct in all material
respects on and as of the date of such increase, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date
and (y) no Default or Event of Default exists.

(G)    as a condition precedent to such Incremental Tranche B Term Loan, the
Borrower shall deliver to the Administrative Agent a Pro Forma Compliance
Certificate demonstrating that, upon giving effect to such Incremental Tranche B
Term Loan, on a Pro Forma Basis, (1) the Loan Parties would be in compliance
with the financial covenants set forth in Section 8.11 as of the first day of
the four calendar quarter period ending as of the most recent calendar quarter
end preceding the date of such increase with respect to which the Administrative
Agent has received the Required Financial Information and (2) the Total Facility
Outstandings do not exceed the Borrowing Base.

(H)    Schedule 2.01 shall be deemed revised to reflect the amount of the
Incremental Tranche B Term Loan and the Applicable Percentages of the applicable
Lenders.

(I)    the Borrower shall execute and provide new Notes to such Lenders as may
request in connection herewith.

(J)    the Borrower shall pay all fees required in connection with such increase
in the Tranche B Term Loans and all costs and expenses (including attorneys’
costs and fees) incurred by the Administrative Agent in documenting or
implementing such increase.

 

53



--------------------------------------------------------------------------------

(K)    After giving effect to such increase, the Borrowing Base Leverage will
not exceed fifty-five percent (55.0%).

(iv)    Notwithstanding anything in this Agreement to the contrary, if the
weighted average interest rates applicable to the Incremental Closing Date Term
Loans, Incremental Tranche B Term Loans, and/or Revolving Loans made pursuant to
this Section 2.06(b) exceed the interest rates set forth in Section 2.08 for the
Tranche B Term Loans by more than 50 basis points, then the interest rates set
forth in Section 2.08 for the Tranche B Term Loans shall increase by the Yield
Differential (it being understood that any increase in the weighted average
interest rates may (i) take the form of original issue discount (“OID”) or
upfront fees, with such OID or upfront fees being equated to such interest
margins in a manner determined by the Administrative Agent and consistent with
generally accepted financial practice based on an assumed four-year life to
maturity or (ii) be accomplished by a combination of an increase in the weighted
average interest rates, OID and/or upfront fees).

(v)    The effectiveness of any increase under this Section 2.06(b) shall, in
each case, be subject to the securing of additional commitments from existing
Lenders, each in its sole discretion, or the obtaining of commitments of one or
more new lending institutions, each of which new lending institutions must be an
Eligible Assignee and otherwise acceptable to the Borrower, Wells Fargo
Securities, LLC and the Administrative Agent.

(vi)    After giving effect to all increases under this Section 2.06(b), (i) the
Outstanding Amount of the Tranche B Term Loans shall not exceed the limitation
set forth in Section 8.12, and (ii) in no event shall the Aggregate Revolving
Commitments, together with the total original principal amount of Closing Date
Term Loans and the total original principal amount of the Tranche B Term Loans,
in the aggregate, exceed ONE BILLION NINE HUNDRED MILLION DOLLARS
($1,900,000,000).

(c)    General. The Administrative Agent will promptly notify the Lenders of any
such notice of termination, reduction or increase of the Aggregate Revolving
Commitments or any increase in the Closing Date Term Loans or Tranche B Term
Loans. Any reduction of the Aggregate Revolving Commitments shall be applied to
the Revolving Commitment of each Lender according to its Applicable Percentage.
All Revolver Unused Fees accrued until the effective date of any termination of
the Aggregate Revolving Commitments shall be paid on the effective date of such
termination.

(d)    Extensions of Revolving Credit Maturity Date. The Borrower shall have the
right to extend the Original Revolving Credit Maturity Date to the First
Extended Revolving Credit Maturity Date (the “First Extension Option”) and,
following the successful exercise of the First Extension Option, Borrower shall
have the right to extend the First Extended Revolving Credit Maturity Date to
the Second Extended Revolving Credit Maturity Date (the “Second Extension
Option”; together with the First Extension Option, the “Extension Options” and
each an “Extension Option”), in each such case, subject to the satisfaction of
the conditions precedent set forth in this Section below. The Borrower may
exercise each Extension Option only by executing and delivering to the
Administrative Agent at least sixty (60) days, but not more than one hundred
eighty (180) days, prior to the then-current Revolving Credit Maturity Date, a
written request for such extension (an “Extension Request”). The Administrative
Agent shall notify the Revolving Lenders if it receives an Extension Request
promptly upon receipt thereof. Subject to satisfaction of the following
conditions, the applicable Extension Option shall become effective:
(x) immediately prior to such extension and immediately after giving effect
thereto, (A) no Default or Event of Default shall exist, and (B) the
representations and warranties made or deemed made by the Borrower and each
other Loan Party in the Loan Documents to which any of them is a party, shall be
true and correct in all material respects (except in the case of a
representation or warranty qualified by materiality, in which case such
representation or warranty shall be true and correct in all respects) on and as
of the date of such extension with the same force and effect as if made on and
as of such date except to the extent that such representations and warranties
expressly relate solely to an earlier date (in which case such representations
and warranties shall have been true and correct in all material respects (except
in the case of a representation or warranty qualified by materiality, in which
case such representation or warranty shall be true and correct in all respects)
on and as of such earlier date), and (y) the Borrower shall have paid the
Extension Fee for the applicable Extension Option payable under Section 2.09(c).
At any time prior to the effectiveness of any such extension, upon the
Administrative Agent’s request, the Borrower shall deliver to the Administrative
Agent a certificate from the chief executive officer or chief financial officer
certifying the matters referred to in the immediately preceding clauses (x)(A)
and (x)(B).

 

54



--------------------------------------------------------------------------------

2.07.    Repayment of Loans.

(a)    Revolving Loans. The Borrower shall repay to the Revolving Lenders on the
Revolving Credit Maturity Date the aggregate principal amount of Revolving Loans
outstanding on such date.

(b)    Term Loans.

(i)    The Borrower shall repay to the Closing Date Term Loan Lenders on the
Closing Date Term Loan Maturity Date the aggregate principal amount of the
Closing Date Term Loans outstanding on such date.

(ii)    The Borrower shall repay to the Tranche B Term Lenders, on each
March 31, June 30, September 30 and December 31, beginning with June 30, 2017 or
if any such date is not a Business Day, on the immediately following Business
Day, a principal amount of the Tranche B Term Loans equal to 0.25% of the
initial aggregate principal amount of such Tranche B Term Loans, together in
each case with accrued and unpaid interest on the principal amount to be paid to
but excluding the date of such payment. The Borrower shall repay to the Tranche
B Term Lenders on the Tranche B Term Loan Maturity Date the aggregate principal
amount of the Tranche B Term Loans outstanding on such date.

(c)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) the date five (5) Business Days after such Swing Line
Loan is made and (ii) the Revolving Credit Maturity Date.

2.08.    Interest.

(a)    Subject to the provisions of subsection (b) below, (i) each Eurodollar
Rate Loan shall bear interest on the outstanding principal amount thereof for
each Interest Period at a rate per annum equal to the Eurodollar Rate for such
Interest Period plus the Applicable Margin; (ii) each Base Rate Loan and each
Swing Line Loan shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Margin.

(b)    (i) If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then,
unless otherwise agreed to by the Required Lenders, such amount shall thereafter
bear interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)    Upon the request of the Required Lenders, while any Event of Default
(other than an Event of Default predicated on the failure of the Borrower to pay
amounts due under the Loan Documents, as addressed in subclauses (i) and (ii)
above) exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

(iv)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

 

55



--------------------------------------------------------------------------------

2.09.    Fees.

In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a)    Revolver Unused Fees. The Borrower shall, for each day during the term of
this Agreement on which there exist any Revolving Commitments, pay to the
Administrative Agent for the account of each Lender holding a Revolving
Commitment (in accordance with such Lender’s Applicable Percentage thereof), an
unused fee (the “Revolver Unused Fee”) equal to the Unused Rate times the actual
daily amount by which the Aggregate Revolving Commitments exceed the Total
Revolver Outstandings (less the amount of any outstanding Swing Line Loans) as
of such date. The Revolver Unused Fee shall accrue at all times during the term
of this Agreement on which there exist any Revolving Commitments, including at
any time during which one or more of the conditions in Article V is not met, and
shall be due and payable quarterly in arrears on the last Business Day of each
March, June, September and December, commencing on June 30, 2017 (with such
initial payment to include such fees commencing from the Closing Date), and on
the Revolving Credit Maturity Date; provided, that (A) no Revolver Unused Fee
shall accrue on the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender and (B) any Revolver Unused Fee accrued with
respect to the Revolving Commitment of a Defaulting Lender during the period
prior to the time such Lender became a Defaulting Lender and unpaid at such time
shall not be payable by the Borrower so long as such Lender shall be a
Defaulting Lender. The Revolver Unused Fee shall be calculated quarterly in
arrears, based on the applicable daily Unused Rates during each day of such
quarter.

(b)    Other Fees. The Borrower shall pay to each Arranger and the
Administrative Agent, for their own respective accounts, fees in the amounts and
at the times specified in the applicable Fee Letter (without duplication of fees
otherwise referenced herein). Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(c)    Revolving Credit Extension Fee. If the Borrower exercises an Extension
Option in accordance with Section 2.06(d), the Borrower agrees to pay to the
Administrative Agent, with respect to each Extension Option exercised, for the
account of each Revolving Credit Lender a fee equal to seventy-five thousandths
of one percent (0.075%) of the amount of such Revolving Credit Lender’s
Revolving Commitment (whether or not utilized) (the “Extension Fee”). Such
Extension Fee shall be fully earned and due and payable in full on the date the
applicable Extension Option is effective.

2.10.    Computation of Interest and Fees; Retroactive Adjustment of Applicable
Margin.

(a)    All computations of fees and interest shall be made on the basis of a
360-day year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.12(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.

(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower, the Borrower or the Lenders determine that
(i) the Consolidated Funded Indebtedness to Total Asset Value Ratio, as
calculated by the Borrower as of any applicable date, was inaccurate and (ii) a
proper calculation of the Consolidated Funded Indebtedness to Total Asset Value
Ratio would have resulted in higher pricing for such period, the Borrower shall
immediately and retroactively be obligated to pay to the Administrative Agent
for the account of the applicable Lenders, any L/C Issuer or the Swing Line
Lender, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any
Lender, any L/C Issuer or the Swing Line Lender), an amount equal to the excess
of the amount of interest and fees that should have been paid for such period
over the amount of interest and fees actually

 

56



--------------------------------------------------------------------------------

paid for such period; provided, however, the Administrative Agent shall be
required to make any demand pursuant to this Section 2.10(b) within six months
of the first date that the Administrative Agent had actual knowledge of any such
inaccurate calculation. This paragraph shall not limit the rights of the
Administrative Agent, any Lender or any L/C Issuer, as the case may be, under
Section 2.03(c)(iii), 2.03(h) or 2.08(b) or under Article IX. The Borrower’s
obligations under this paragraph shall survive the termination of the
Commitments of all of the Lenders and the repayment of all other Obligations
hereunder.

2.11.    Evidence of Debt.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records (including the Register maintained pursuant to
Section 11.06(c)) maintained by such Lender and by the Administrative Agent in
the ordinary course of business. Such accounts or records maintained by the
Administrative Agent and each Lender shall be conclusive absent manifest error
of the amount of the Credit Extensions made by the Lenders to the Borrower and
the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent (including
the Register maintained pursuant to Section 11.06(c)) shall control in the
absence of manifest error. Upon the request of any Lender made through the
Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a promissory note which shall evidence such
Lender’s Loans in addition to such accounts or records. Each such promissory
note shall (i) in the case of Revolving Loans, be in the form of Exhibit D-1 (a
“Revolving Note”), (ii) in the case of the Closing Date Term Loans, be in the
form of Exhibit D-2(a) (a “Closing Date Term Note”), (iii) in the case of the
Tranche B Term Loans, be in the form of Exhibit D-2(b) (a “Tranche B Term Note”)
and (iv) in the case of the Swing Line Loans, be in the form of Exhibit D-3 (the
“Swing Line Note”). Each Lender may attach schedules to its Note and endorse
thereon the date, Type (if applicable), amount and maturity of its Loans and
payments with respect thereto.

(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records (including the Register maintained pursuant
to Section 11.06(c)) evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent (including the Register
maintained pursuant to Section 11.06(c)) shall control in the absence of
manifest error.

2.12.    Payments Generally; Administrative Agent’s Clawback.

(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in Dollars and in immediately available funds not later than 2:00 p.m. on
the date specified herein. The Administrative Agent will promptly distribute to
each Lender its Applicable Percentage (or other applicable share as provided
herein) of such payment in like funds as received by wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. If any payment to be made
by the Borrower shall come due on a day other than a Business Day, payment shall
be made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

(b)    Fundings and Payments; Presumptions by Administrative Agent.

(i)    Funding by Lenders. Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date (or, with respect to a Borrowing
of Base Rate Loans, prior to the proposed time) of any Committed Borrowing that
such Lender will not make available to the Administrative Agent such Lender’s
share of such Committed Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with
Section 2.02 and

 

57



--------------------------------------------------------------------------------

may, in reliance upon such assumption, make available to the Borrower a
corresponding amount. In such event, if a Lender has not in fact made its share
of the applicable Committed Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in
immediately available funds with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the greater of the Federal Funds Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation and (B) in the case of a payment to be made by
the Borrower, the interest rate applicable to Base Rate Loans. If the Borrower
and such Lender shall pay such interest to the Administrative Agent for the same
or an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Committed Borrowing to the
Administrative Agent, then the amount so paid shall constitute such Lender’s
Loan included in such Committed Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have against a Lender that shall
have failed to make such payment to the Administrative Agent.

(ii)    Payments by Borrower. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or any L/C Issuer
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
any L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or any L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or any L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the greater of the Federal Funds
Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Committed Loans and to fund participations in Letters of Credit and
Swing Line Loans and to make payments pursuant to Section 11.04(c) are several
and not joint. The failure of any Lender to make any Committed Loan, to fund any
such participation or to make any payment under Section 11.04(c) on any date
required hereunder shall not relieve any other Lender of its corresponding
obligation to do so on such date, and no Lender shall be responsible for the
failure of any other Lender to so make its Committed Loan, purchase its
participation or make its payment pursuant to Section 11.04(c).

(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

2.13.    Sharing of Payments by Lenders.

If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Committed Loans made by it, or the participations in L/C

 

58



--------------------------------------------------------------------------------

Obligations or in Swing Line Loans held by it (excluding any amounts applied by
the Swing Line Lender to outstanding Swing Line Loans and excluding any amounts
received by any L/C Issuer and/or the Swing Line Lender to secure the
obligations of a Defaulting Lender to fund risk participations hereunder)
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Committed Loans or participations and accrued interest thereon
greater than its pro rata share thereof as provided herein, then the Lender
receiving such greater proportion shall (a) notify the Administrative Agent of
such fact, and (b) purchase (for cash at face value) participations in the Loans
and subparticipations in L/C Obligations and Swing Line Loans of the other
Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Committed Loans and other amounts owing them, provided that:

(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)    the provisions of this Section shall not be construed to apply to
(x) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (y) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Committed Loans or subparticipations in L/C Obligations or Swing Line Loans to
any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

2.14.    Cash Collateral.

(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or any L/C Issuer (i) if any L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing or (ii) if, as of the Letter of Credit Expiration Date, any L/C
Obligation for any reason remains outstanding, the Borrower shall, in each case,
immediately Cash Collateralize the then Outstanding Amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, promptly
upon the request of the Administrative Agent, any L/C Issuer or the Swing Line
Lender, the Borrower shall deliver to the Administrative Agent Cash Collateral
in an amount sufficient to cover all Fronting Exposure (after giving effect to
Section 2.15(a)(iv) and any Cash Collateral provided by the Defaulting Lender).

(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at the Administrative Agent. The
Borrower, and to the extent provided by any Revolving Lender, such Revolving
Lender, hereby grants to (and subjects to the control of) the Administrative
Agent, for the benefit of the Administrative Agent, any L/C Issuer and the
Revolving Lenders (including the Swing Line Lender) and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all balances therein, and all other property so provided as
collateral pursuant hereto, and in all proceeds of the foregoing, all as
security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.

(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.14 or Sections
2.03, 2.04, 2.05, 2.15 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied in satisfaction of the specific L/C Obligations,
Swing Line Loans, obligations to fund participations therein (including, as to
Cash Collateral provided by a Defaulting Lender, any interest accrued on such
obligation) and other obligations for which the Cash Collateral was so provided,
prior to any other application of such property as may be provided herein.

 

59



--------------------------------------------------------------------------------

(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender), (ii) the Administrative Agent’s good
faith determination that there exists excess Cash Collateral or (iii) repayment
in full of the Obligations (other than contingent indemnification obligations
for which no claim has been asserted), together with termination of all
Commitments hereunder; provided, however, (x) that Cash Collateral furnished by
or on behalf of a Loan Party shall not be released during the continuance of a
Default or Event of Default (and following application as provided in this
Section 2.14 may be otherwise applied in accordance with Section 9.03) and
(y) the Person providing Cash Collateral and any L/C Issuer or Swing Line
Lender, as applicable, may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

2.15.    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendment. The Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.

(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amount received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to any L/C Issuer or
Swing Line Lender hereunder; third, if so determined by the Administrative Agent
or requested by any L/C Issuer or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of that Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which that Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of that Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, any
L/C Issuer or Swing Line Lender as a result of any final and non-appealable
judgment of a court of competent jurisdiction obtained by any Lender, any L/C
Issuer or Swing Line Lender against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default exists, to the payment of any amounts
owing to the Borrower as a result of any final and non-appealable judgment of a
court of competent jurisdiction obtained by the Borrower against that Defaulting
Lender as a result of that Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to that Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which that Defaulting Lender has not fully funded its appropriate share and
(y) such Loans or L/C Borrowings were made at a time when the conditions set
forth in Section 5.02 were satisfied or waived, such payment shall be applied
solely to pay the Loans of, and L/C Borrowings owed to, all non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of, or L/C Borrowings owed to, that Defaulting Lender. Any payments, prepayments
or other amounts paid or payable to a Defaulting Lender that are applied (or
held) to pay amounts owed by a Defaulting Lender or to post Cash Collateral
pursuant to this Section 2.15(a)(ii) shall be deemed paid to and redirected by
that Defaulting Lender, and each Lender irrevocably consents hereto.

 

60



--------------------------------------------------------------------------------

(iii)    Certain Fees. The Defaulting Lender (x) shall not be entitled to
receive any Commitment Fee pursuant to Section 2.09(a) for any period during
which such Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
such Defaulting Lender) and (y) shall be limited in its right to receive Letter
of Credit Fees as provided in Section 2.03(h).

(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.03 and 2.04, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (x) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (y) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) the Commitment of that non-Defaulting Lender minus (2) the
aggregate Outstanding Amount of the Revolving Loans of that Lender. Subject to
Section 11.20, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and any L/C Issuer agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determined to be necessary to cause the Revolving Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Applicable Percentages
(without giving effect to Section 2.15(a)(iv)), whereupon that Lender will cease
to be a Defaulting Lender; provided, that, no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; provided, further, that,
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender having been
a Defaulting Lender.

2.16.    Funds Transfer Disbursements.

(a)    Generally. The Borrower hereby authorizes the Administrative Agent to
disburse the proceeds of any Loan made by any Lender or any Affiliate of a
Lender pursuant to the Loan Documents as requested by an authorized
representative of the Borrower to any of the accounts designated in the
Disbursement Instruction Agreement. The Borrower agrees to be bound by any
transfer request: (i) authorized or transmitted by the Borrower; or, (ii) made
in the Borrower’s name and accepted by the Administrative Agent in good faith
and in compliance with these transfer instructions, even if not properly
authorized by the Borrower. The Borrower further agrees and acknowledges that
the Administrative Agent may rely solely on any bank routing number or
identifying bank account number or name provided by the Borrower to effect a
wire of funds transfer even if the information provided by the Borrower
identifies a different bank or account holder than named by the Borrower. The
Administrative Agent is not obligated or required in any way to take any actions
to detect errors in information provided by the Borrower. If the Administrative
Agent takes any actions in an attempt to detect errors in the transmission or
content of transfer or requests or takes any actions in an attempt to detect
unauthorized funds transfer requests, the Borrower agrees that no matter how
many times the Administrative Agent takes these actions the Administrative Agent
will not in any situation be liable for failing to take or correctly perform
these actions in the future and such actions shall not become any part of the
transfer disbursement procedures authorized under this provision, the Loan
Documents, or any agreement between the Administrative Agent and the Borrower.
The Borrower agrees to notify the Administrative Agent of any errors in the
transfer of any funds or of any unauthorized or improperly authorized transfer
requests within fourteen (14) days after the Administrative Agent’s confirmation
to the Borrower of such transfer.

 

61



--------------------------------------------------------------------------------

(b)    Funds Transfer. The Administrative Agent will, in its sole discretion,
determine the funds transfer system and the means by which each transfer will be
made. The Administrative Agent may delay or refuse to accept a funds transfer
request if the transfer would: (i) violate the terms of this authorization
(ii) require use of a bank unacceptable to the Administrative Agent or any
Lender or prohibited by any Governmental Authority; (iii) cause the
Administrative Agent or any Lender to violate any Federal Reserve or other
regulatory risk control program or guideline, or (iv) otherwise cause the
Administrative Agent or any Lender to violate any Law or regulation.

(c)    Limitation of Liability. Neither the Administrative Agent, any L/C Issuer
nor any Lender shall be liable to the Borrower or any other parties for
(i) errors, acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which the Borrower’s
transfers may be made or information received or transmitted, and no such entity
shall be deemed an agent of the Administrative Agent, any L/C Issuer or any
Lender, (ii) any loss, liability or delay caused by fires, earthquakes, wars,
civil disturbances, power surges or failures, acts of government, labor
disputes, failures in communications networks, legal constraints or other events
beyond Administrative Agent’s, L/C Issuer’s or any Lender’s control, or
(iii) any special, consequential, indirect or punitive damages, whether or not
(x) any claim for these damages is based on tort or contract or (y) the
Administrative Agent, any L/C Issuers, any Lender or the Borrower knew or should
have known the likelihood of these damages in any situation. Neither the
Administrative Agent, any L/C Issuer nor any Lender makes any representations or
warranties other than those expressly made in this Agreement.

2.17.    Recourse.

The Obligations shall be fully, jointly and severally, recourse to Borrower,
Guarantors and all of their respective assets.

ARTICLE III.

TAXES, YIELD PROTECTION AND ILLEGALITY

3.01.    Taxes.

(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of the Borrower hereunder or under any other Loan Document shall be
made free and clear of and without reduction or withholding for any Indemnified
Taxes or Other Taxes, provided that if the Borrower or an applicable withholding
agent shall be required by applicable law to deduct any Indemnified Taxes
(including any Other Taxes) from such payments, then (i) the sum payable by the
Borrower shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent, Lender or L/C Issuer, as the case may
be, receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or applicable withholding agent shall
make such deductions and (iii) the Borrower or applicable withholding agent
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.

(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.

(c)    Indemnification by the Borrower.

(i)    The Borrower shall indemnify the Administrative Agent, each Lender and
any L/C Issuer, within ten (10) days after demand therefor, for the full amount
of any Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section) paid by the Administrative Agent, such Lender or any L/C Issuer, as the
case may be, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. The Borrower shall also, and does hereby, indemnify the
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, for any

 

62



--------------------------------------------------------------------------------

amount which a Lender or any L/C Issuer for any reason fails to pay indefeasibly
to the Administrative Agent as required by clause (ii) of this subsection. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender or any L/C Issuer (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender or any L/C Issuer, shall be conclusive absent manifest error.

(ii)    Without limiting the provisions of subsection (a) or (b) above, each
Lender and any L/C Issuer shall, and does hereby, indemnify the Administrative
Agent (but only to the extent that the Borrower has not already done so and
without limiting the Borrower’s obligation to do so), and shall make payment in
respect thereof within ten (10) days after demand therefor, against any and all
Taxes (including any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.07(d) relating to the maintenance of a Participant
Register) and any and all related losses, claims, liabilities, penalties,
interest and reasonable expenses (including the fees, charges and disbursements
of any counsel for the Administrative Agent) incurred by or asserted against the
Administrative Agent by any Governmental Authority and attributable to such
Lender or any L/C Issuer, as the case may be, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
Each Lender and any L/C Issuer hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender or any L/C
Issuer, as the case may be, under this Agreement or any other Loan Document
against any amount due to the Administrative Agent under this clause (ii). The
agreements in this clause (ii) shall survive the resignation and/or replacement
of the Administrative Agent, any assignment of rights by, or the replacement of,
a Lender or any L/C Issuer, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all other Obligations.

(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

(e)    Status of Lenders. Any Foreign Lender that is entitled to an exemption
from or reduction of withholding tax under the law of the jurisdiction in which
the Borrower is resident for tax purposes, or any treaty to which such
jurisdiction is a party, with respect to payments hereunder or under any other
Loan Document shall deliver to the Borrower (with a copy to the Administrative
Agent), at the time or times prescribed by applicable law or reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation prescribed by applicable law as will permit such
payments to be made without withholding or at a reduced rate of withholding. In
addition, any Lender, if requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

Without limiting the generality of the foregoing, in the event that the Borrower
is resident for tax purposes in the United States, any Foreign Lender shall
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the request of the Borrower or the Administrative Agent, but
only if such Foreign Lender is legally entitled to do so), whichever of the
following is applicable:

(i)    duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, (or successor form) claiming eligibility for benefits
of an income tax treaty to which the United States is a party,

(ii)    duly completed copies of Internal Revenue Service Form W-8ECI (or
successor form),

(iii)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the

 

63



--------------------------------------------------------------------------------

Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed copies of Internal Revenue Service Form W-8BEN or
W-8BEN-E, as applicable, (or successor form), or

(iv)    any other form (including, for example, Internal Revenue Service Form
W-8IMY, or successor form) prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower or the Administrative Agent to determine
the withholding or deduction required to be made.

In addition, each Lender shall deliver to the Administrative Agent and the
Borrower at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Administrative Agent or the Borrower sufficient for
the Administrative Agent and the Borrower to comply with their obligations under
FATCA and to determine whether payments to such Lender are subject to
withholding tax under FATCA. Solely for purposes of this paragraph, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or any L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or any L/C Issuer, as the case may be.
If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this
Section with respect to the Taxes or Other Taxes giving rise to such refund),
net of all out-of-pocket expenses of the Administrative Agent, such Lender or
any L/C Issuer, as the case may be, and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund), provided that the Borrower, upon the request of the Administrative
Agent, such Lender or any L/C Issuer, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent, such Lender or any
L/C Issuer in the event the Administrative Agent, such Lender or any L/C Issuer
is required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Administrative Agent, any Lender or any
L/C Issuer to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to the Borrower or any other Person.

(g)    Certain Terms. For purposes of this Section 3.01, the term “Lender”
includes any L/C Issuer and the term “applicable law” includes FATCA.

3.02.    Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist. Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate Loans.
Upon any such prepayment or conversion, the Borrower shall also pay accrued
interest on the amount so prepaid or converted.

 

64



--------------------------------------------------------------------------------

3.03.    Inability to Determine Rates.

If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurodollar Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

3.04.    Increased Costs.

(a)    Increased Costs Generally. If any Change in Law shall:

(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Eurodollar Rate) or
any L/C Issuer;

(ii)    subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Eurodollar Rate Loan made by it, or change the basis of
taxation of payments to such Lender or any L/C Issuer in respect thereof (except
for Indemnified Taxes or Other Taxes covered by Section 3.01 and the imposition
of, or any change in the rate of, any Excluded Tax payable by such Lender or any
L/C Issuer); or

(iii)    impose on any Lender or any L/C Issuer or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or any
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or any L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon request of such Lender or any L/C Issuer, the Borrower will
pay to such Lender or any L/C Issuer, as the case may be, such additional amount
or amounts as will compensate such Lender or any L/C Issuer, as the case may be,
for such additional costs incurred or reduction suffered.

(b)    Capital Requirements. If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or any L/C Issuer or any Lending Office of
such Lender or such Lender’s or any L/C Issuer’s holding company, if any,
regarding capital requirements and/or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s or any L/C Issuer’s
capital or on the capital of such Lender’s or any L/C Issuer’s holding company,
if any, as a consequence of this Agreement, the Commitments of such Lender or
the Loans made by, or participations in Letters of Credit held by, such Lender,
or the Letters of Credit issued by any L/C Issuer, to a level below that which
such Lender or any L/C Issuer or such Lender’s or any L/C Issuer’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or any L/C Issuer’s policies and the policies of
such Lender’s or any L/C Issuer’s holding company with respect to capital

 

65



--------------------------------------------------------------------------------

adequacy), then from time to time the Borrower will pay to such Lender or any
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or any L/C Issuer or such Lender’s or any L/C Issuer’s
holding company for any such reduction suffered.

(c)    Certificates for Reimbursement. A certificate of a Lender or any L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or any L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section and delivered to the Borrower shall be
conclusive absent manifest error. The Borrower shall pay such Lender or any L/C
Issuer, as the case may be, the amount shown as due on any such certificate
within ten (10) days after receipt thereof.

(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or any L/C Issuer’s right
to demand such compensation, provided that the Borrower shall not be required to
compensate a Lender or any L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or any L/C Issuer, as the case
may be, notifies the Borrower of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or any L/C Issuer’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the nine-month period
referred to above shall be extended to include the period of retroactive effect
thereof).

3.05.    Compensation for Losses.

Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:

(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or

(c)    any assignment or other termination of a Eurodollar Rate Loan on a day
other than the last day of the Interest Period therefor as a result of a request
by the Borrower pursuant to Section 11.13 or in connection with Section 2.06(b);

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

3.06.    Mitigation Obligations; Replacement of Lenders.

(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or

 

66



--------------------------------------------------------------------------------

affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not otherwise be
disadvantageous to such Lender. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b)    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with
Section 11.13.

3.07.    Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Revolving Commitments and repayment of all other
Obligations hereunder.

ARTICLE IV.

GUARANTY

4.01.    The Guaranty.

Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Affiliate of a Lender that enters into a Swap Contract or Treasury
Management Agreement with a Loan Party, the Administrative Agent and L/C Issuer
as hereinafter provided, as primary obligor and not as surety, the prompt
payment of the Obligations in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory Cash Collateralization or
otherwise) strictly in accordance with the terms thereof. The Guarantors hereby
further agree that if any of the Obligations are not paid in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration, as a
mandatory Cash Collateralization or otherwise), the Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever, and
that in the case of any extension of time of payment or renewal of any of the
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
Cash Collateralization or otherwise) in accordance with the terms of such
extension or renewal.

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents, Swap Contracts or Treasury Management Agreements, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall be limited to an aggregate amount equal to the largest amount that would
not render such obligations subject to avoidance under the Debtor Relief Laws,
any comparable provisions of any applicable state Law or any applicable
corporate or other organizational Laws relating to the ability of an entity to
approve and authorize or make Guarantees or Indebtedness (or the effectiveness
of any such approval or authorization or making) in excess of an amount that
would render such entity insolvent or such other amount as may be established by
such Law.

4.02.    Obligations Unconditional.

The obligations of the Guarantors under Section 4.01 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Loan Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
which might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor, it being the intent of this Section 4.02 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Article IV until
such time as the Obligations have been Fully Satisfied. Without limiting the
generality of the foregoing, it is agreed that, to the fullest extent permitted
by law, the occurrence of any one or more of the following shall not alter

 

67



--------------------------------------------------------------------------------

or impair the liability of any Guarantor hereunder which shall remain absolute
and unconditional as described above:

(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;

(b)    any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract or Treasury Management Agreement between any Loan
Party and any Lender, or any Affiliate of a Lender, or any other agreement or
instrument referred to in the Loan Documents or such Swap Contracts or Treasury
Management Agreements shall be done or omitted;

(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Loan Documents, any Swap Contract or Treasury
Management Agreement between any Loan Party and any Lender, or any Affiliate of
a Lender, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements shall be
waived or any other guarantee of any of the Obligations or any security therefor
shall be released, impaired or exchanged in whole or in part or otherwise dealt
with;

(d)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or

(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Loan Documents, any Swap Contract or Treasury Management Agreement between
any Loan Party and any Lender, or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents, such Swap Contracts
or such Treasury Management Agreements, or against any other Person under any
other guarantee of, or security for, any of the Obligations.

4.03.    Reinstatement.

The obligations of the Guarantors under this Article IV shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent, L/C Issuer and each
Lender on demand for all reasonable costs and expenses (including, without
limitation, fees and expenses of counsel) incurred by the Administrative Agent
or such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.

4.04.    Certain Additional Waivers.

Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.02 and through the exercise of rights of
contribution pursuant to Section 4.06.

 

68



--------------------------------------------------------------------------------

4.05.    Remedies.

The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent, L/C Issuer and
the Lenders, on the other hand, the Obligations may be declared to be forthwith
due and payable as provided in Section 9.02 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said
Section 9.02) for purposes of Section 4.01 notwithstanding any stay, injunction
or other prohibition preventing such declaration (or preventing the Obligations
from becoming automatically due and payable) as against any other Person and
that, in the event of such declaration (or the Obligations being deemed to have
become automatically due and payable), the Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Guarantors for purposes of Section 4.01. The Guarantors acknowledge and agree
that their obligations hereunder are secured in accordance with the terms of the
Collateral Documents and that the Lenders may exercise their remedies thereunder
in accordance with the terms thereof.

4.06.    Rights of Contribution.

The Guarantors hereby agree as among themselves that, in connection with
payments made hereunder, each Guarantor shall have a right of contribution from
each other Guarantor in accordance with applicable Law. Such contribution rights
shall be subordinate and subject in right of payment to the Obligations until
such time as the Obligations have been Fully Satisfied, and none of the
Guarantors shall exercise any such contribution rights until the Obligations
have been Fully Satisfied.

4.07.    Guarantee of Payment; Continuing Guarantee.

The guarantee in this Article IV is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.

4.08.    Keepwell.

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each Loan Party to honor all of
its obligations under this Guaranty in respect of Swap Contracts (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 4.08 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 4.08, or otherwise
under this Guaranty, voidable under applicable law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section shall remain in
full force and effect until such time as the Obligations have been Fully
Satisfied. Each Qualified ECP Guarantor intends that this Section 4.08
constitute, and this Section 4.08 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

ARTICLE V.

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

5.01.    Conditions of Closing Date and Initial Credit Extension and Closing
Date.

The conditions to effectiveness of this Agreement, and to the occurrence of the
Closing Date and the obligation of any L/C Issuer and each Lender to make its
initial Credit Extension under this Agreement are subject to satisfaction of the
following conditions precedent:

(a)    Loan Documents, Organization Documents, Etc. The Administrative Agent’s
receipt of the following, each of which shall be originals or telecopies
(followed promptly by originals) unless otherwise specified, each properly
executed by a Responsible Officer of the signing Loan Party, each dated the
Closing Date (or, in the

 

69



--------------------------------------------------------------------------------

case of certificates of governmental officials, a recent date before the Closing
Date) or such other date as specified herein and each in form and substance
satisfactory to the Administrative Agent and each of the Lenders:

(i)    executed counterparts of this Agreement and the other Loan Documents
(provided, that with respect to the Mortgage Instruments, the originals thereof
and the amendments executed in connection with this Agreement shall have been
delivered to title agents or other parties acceptable to the Administrative
Agent for recording in the land records of the applicable jurisdictions in which
the Borrowing Base Properties are located and the Administrative Agent shall
have received fully executed copies of same);

(ii)    Notes executed by the Borrower in favor of each Lender requesting same;

(iii)    copies of the Organization Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Closing Date;

(iv)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;

(v)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
(A) the jurisdiction of its incorporation or organization and (B) each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect; and

(vi)    a Disbursement Instruction Agreement effective as of the Closing Date.

(b)    Opinions of Counsel. The Administrative Agent shall have received, in
each case dated as of the Closing Date and in form and substance reasonably
satisfactory to the Administrative Agent:

(i)    a legal opinion of Bass, Berry & Sims, PLC, general counsel for the Loan
Parties;

(ii)    a legal opinion of special local counsel for each Loan Party not
organized in the State of Tennessee or Delaware; and

(iii)    a legal opinion of special local counsel for the Loan Parties for each
state in which any Borrowing Base Property is located.

(c)    Personal Property Collateral. The Administrative Agent shall have
received the following (excluding any of the following delivered in connection
with or under the Existing Credit Agreement with respect to any applicable
Collateral, the further delivery of which would, in the judgment of the
Administrative Agent, be redundant or duplicative of such items previously
delivered):

(i)    updated searches of Uniform Commercial Code filings in the jurisdiction
of organization of each Loan Party and each jurisdiction where any Collateral is
located or where a filing would need to be made in order to perfect the
Administrative Agent’s security interest in the Collateral, copies of the
financing statements on file in such jurisdictions and evidence that no Liens
exist other than Permitted Liens;

(ii)    duly executed UCC financing statements for each appropriate jurisdiction
as is necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;

 

70



--------------------------------------------------------------------------------

(iii)    updated searches of ownership of, and Liens on, intellectual property f
each Loan Party in the appropriate governmental offices;

(iv)    all certificates evidencing any certificated Capital Stock pledged to
the Administrative Agent pursuant to the Pledge Agreement, together with duly
executed in blank, undated stock powers attached thereto;

(v)    duly executed notices of grant of security interest in the form required
by the Pledge Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

(vi)    all instruments and chattel paper (if any) in the possession of any of
the Loan Parties, together with allonges or assignments as may be necessary or
appropriate to perfect the Administrative Agent’s security interest in the
Collateral; and

(vii)    duly executed consents as are necessary, in the Administrative Agent’s
sole discretion, to perfect the Administrative Agent’s security interest in the
Collateral.

(d)    Real Property Collateral. The Administrative Agent shall have received
the following, in each case in form and substance reasonably satisfactory to the
Administrative Agent (excluding any of the following delivered in connection
with or under the Existing Credit Agreement with respect to any applicable
Collateral, the further delivery of which would, in the judgment of the
Administrative Agent, be redundant or duplicative of such items previously
delivered):

(i)    if required by the Administrative Agent, fully executed and notarized
amendments to the Mortgage Instruments (each, a “Mortgage Modification” and
collectively the “Mortgage Modifications”) reflecting changes necessitated by
the execution and delivery hereof as an amendment and/or restatement of the
mortgages, deeds of trust or deeds to secure debt (each, as amended by the
Mortgage Modifications, and as heretofore or hereafter further amended,
modified, restated or supplemented from time to time, a “Mortgage Instrument”
and collectively the “Mortgage Instruments”), encumbering the fee interest
and/or leasehold interest of any Loan Party in each of the Borrowing Base
Properties existing as of the Closing Date; and;

(ii)    in the case of each real property leasehold interest of any Loan Party
constituting a Borrowing Base Property, (A) such estoppel letters, consents and
waivers from the landlords on such real property as may be required by the
Administrative Agent, which estoppel letters shall be in the form and substance
reasonably satisfactory to the Administrative Agent and (B) evidence that the
applicable lease, a memorandum of lease with respect thereto, or other evidence
of such lease in form and substance reasonably satisfactory to the
Administrative Agent, has been or will be recorded in all places to the extent
necessary or desirable, in the reasonable judgment of the Administrative Agent,
so as to enable the Mortgage Instrument encumbering such leasehold interest to
effectively create a valid and enforceable first priority lien (subject only to
Liens acceptable to the Administrative Agent, in its discretion) on such
leasehold interest in favor of the Administrative Agent (or such other Person as
may be required or desired under local law) for the benefit of Lenders;

(iii)    maps or plats of an ALTA (or other form acceptable to the
Administrative Agent in its discretion) survey of the sites of the real property
covered by the Mortgage Instruments certified to the Title Insurance Company in
a manner reasonably satisfactory to each of the Administrative Agent and the
Title Insurance Company, dated a date reasonably satisfactory to each of the
Administrative Agent and the Title Insurance Company by an independent
professional licensed land surveyor, which maps or plats and the surveys on
which they are based shall be sufficient to delete any standard printed survey
exception contained in the applicable title policy and be made in accordance
with the Minimum Standard Detail Requirements for Land Title Surveys, jointly
established and adopted by the American Land Title Association and the American
Congress on Surveying and Mapping in 1997, with all items from Table A thereof
completed, except for Nos. 5 and 12;

 

71



--------------------------------------------------------------------------------

(iv)    if available in the applicable state where such Borrowing Base Property
is located, and if required by the Administrative Agent, modification
endorsements to each existing loan policy of title insurance issued by the Title
Insurance Company (the “Title Policy Endorsements”) with respect to each
Borrowing Base Property, assuring the Administrative Agent that the lien of the
Mortgage Instruments, from and after the Closing Date, shall continue to be a
valid and enforceable first priority mortgage lien on the applicable Borrowing
Base Property, free and clear of all defects and encumbrances except Permitted
Liens, which Title Policy Endorsements shall otherwise be in form and substance
reasonably satisfactory to the Administrative Agent, together with evidence of
recording of the Mortgage Modifications in the land records of the proper
jurisdictions and evidence of the Borrower’s payment of all premiums required to
be paid as a condition to the issuance of such Title Policy Endorsements;

(v)    [intentionally omitted];

(vi)    evidence reasonably satisfactory to the Administrative Agent that each
of the Borrowing Base Properties, and the uses of the Borrowing Base Properties,
are in compliance in all material respects with all applicable zoning laws (the
evidence submitted as to which should include the zoning designation made for
each of the Borrowing Base Properties, the permitted uses of each such Borrowing
Base Properties under such zoning designation and, if available, zoning
requirements as to parking, lot size, ingress, egress and building setbacks);

(vii)    an updated “as-is” and “as-stabilized” appraisal of each Borrowing Base
Property, each such appraisal to be in form and substance acceptable to the
Administrative Agent in its discretion and from an appraiser acceptable to the
Administrative Agent in its discretion; provided, that to the extent required by
FIRREA, each such appraisal shall either satisfy the requirements of FIRREA or
be accompanied by appraisals meeting such requirements; and

(viii)    updated evidence of insurance with respect to each Borrowing Base
Property in form and substance acceptable to the Administrative Agent and
otherwise meeting the requirements set forth in Section 7.07 hereof and in the
Mortgage Instrument executed with respect thereto.

(e)    Evidence of Insurance. Receipt by the Administrative Agent of copies of
all other insurance policies or certificates of insurance of the Loan Parties
evidencing liability and casualty insurance meeting the requirements set forth
in Section 7.07 hereof and otherwise set forth in the Loan Documents, including,
but not limited to, naming the Administrative Agent as additional insured (in
the case of liability insurance) or loss payee (in the case of hazard insurance)
on behalf of the Lenders.

(f)    Officer’s Certificates. The Administrative Agent shall have received a
certificate or certificates executed by a Responsible Officer of the Borrower as
of the Closing Date, in form and substance satisfactory to the Administrative
Agent, stating that (A) the conditions specified in Sections 5.02(a) and
(b) have been satisfied, (B) each Loan Party is in compliance with all existing
financial obligations, (C) all material governmental, shareholder and third
party consents and approvals, if any, with respect to the Loan Documents and the
transactions contemplated thereby have been obtained (and attaching copies
thereof), and (D) no action, suit, investigation or proceeding is pending or
threatened in any court or before any arbitrator or governmental instrumentality
that purports to affect any Loan Party or any transaction contemplated by the
Loan Documents, if such action, suit, investigation or proceeding could
reasonably be expected to have a Material Adverse Effect.

(g)    Solvency. The Administrative Agent shall have received (i) a certificate
executed by a Responsible Officer of the Borrower as of the Closing Date, in
form and substance satisfactory to the Administrative Agent, regarding the
Solvency of each of the Loan Parties on a consolidated basis.

(h)    Fees. Any fees required to be paid on or before the Closing Date,
together with any Unused Fees that have accrued, but that are not yet payable,
under the Existing Credit Agreement, shall have been paid.

(i)    Attorney Costs. The Borrower shall have paid all reasonable fees, charges
and disbursements of counsel of the Administrative Agent to the extent invoiced
prior to or on the Closing Date, plus such additional

 

72



--------------------------------------------------------------------------------

amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred or to be
incurred by it through the closing proceedings (provided that such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

(j)    Compliance Certificate. The Administrative Agent shall have received a
duly completed Compliance Certificate as of March 31, 2017, signed by a
Responsible Officer of the Borrower and a Pro Forma Compliance Certificate as of
the Closing Date, taking into account any material Acquisitions, Dispositions or
Debt Issuances or any other events or circumstances which, on a Pro Forma Basis,
have had an effect on the calculations presented in the Compliance Certificate
as of March 31, 2017.

(k)    Accuracy of Representations and Warranties. The representations and
warranties of the Borrower and each other Loan Party contained in Article VI or
any other Loan Document, or which are contained in any document furnished at any
time under or in connection herewith or therewith, shall be true and correct on
and as of the Closing Date.

(l)    No Default. No Default shall exist, or would result from, such proposed
Credit Extension or from the application of the proceeds thereof.

(m)    Know Your Customer. The Borrower and each other Loan Party shall have
provided all information requested by the Administrative Agent and each Lender
in order to comply with applicable “know your customer” and Anti-Money
Laundering Laws, including without limitation, the Patriot Act;

(n)    Material Adverse Changes. There shall not have occurred a material
adverse change (i) in the business, assets, properties, liabilities (actual or
contingent), operations, condition (financial or otherwise) of the Loan Parties
and their respective Subsidiaries, taken as a whole, during the period from
December 31, 2016 through and including the Closing Date or (ii) in the facts
and information regarding such entities as represented to date and the
Administrative Agent shall have completed a due diligence investigation of the
Loan Parties (with the aid of such parties) revealing no material adverse
changes or departures from the information and materials previously provided by
such parties.

(o)    Material Adverse Effect. The absence of any condition, circumstance,
action, suit, investigation or proceeding pending or, to the knowledge of the
Borrower and/or Guarantors, threatened in any court or before any arbitrator or
governmental authority that could reasonably be expected to have a Material
Adverse Effect.

(p)    Other. Receipt by the Lenders of such other documents, instruments,
agreements or information as reasonably requested by any Lender, including, but
not limited to, information regarding litigation, tax, accounting, labor,
insurance, pension liabilities (actual or contingent), real estate leases,
material contracts, environmental conditions, asset valuations/appraisals, debt
agreements, property ownership and contingent liabilities of the Consolidated
Parties.

5.02.    Conditions to all Credit Extensions.

The obligation of each Lender to honor any Request for Credit Extension (other
than a Committed Loan Notice requesting only a conversion of Committed Loans to
the other Type, or a continuation of Eurodollar Rate Loans) is subject to the
following conditions precedent:

(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
date of such Credit Extension, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date, and except that for purposes of
this Section 5.02, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

(b)    No Default shall exist, or would result from, such proposed Credit
Extension.

 

73



--------------------------------------------------------------------------------

(c)    There shall not have been commenced against any Consolidated Party an
involuntary case under any applicable Debtor Relief Law, now or hereafter in
effect, or any case, proceeding or other action for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or for the
winding up or liquidation of its affairs, and such involuntary case or other
case, proceeding or other action shall remain undismissed.

(d)    The Administrative Agent and, if applicable, any L/C Issuer or Swing Line
Lender shall have received a Request for Credit Extension in accordance with the
requirements hereof.

(e)    Assuming the effectiveness of the requested Credit Extension, (i) the
Total Facility Outstandings as of such date do not exceed the Borrowing Base and
(ii) the Total Revolving Outstandings do not exceed the Aggregate Revolving
Commitments.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Committed Loans to the other Type or a continuation of
Eurodollar Rate Loans) submitted by the Borrower shall be deemed to be a
representation and warranty that the conditions specified in Sections 5.02(a),
(b), (c) and (e) have been satisfied on and as of the date of the applicable
Credit Extension.

5.03.    Conditions to funding Closing Date Term Loans.

The obligation of each Lender to fund its pro rata share of the Closing Date
Term Loans on the Closing Date Term Loan Funding Date is subject to satisfaction
of the following conditions precedent on or before the date sixty (60) days
following the Closing Date:

(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects on and as of the
Closing Date Term Loan Funding Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall be true and correct as of such earlier date, and except that for
purposes of this Section 5.03, the representations and warranties contained in
subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.01.

(b)    No Default shall exist, or would result from, such funding of the Closing
Date Term Loans.

(c)    There shall not have been commenced against any Consolidated Party an
involuntary case under any applicable Debtor Relief Law, now or hereafter in
effect, or any case, proceeding or other action for the appointment of a
receiver, liquidator, assignee, custodian, trustee, sequestrator (or similar
official) of such Person or for any substantial part of its Property or for the
winding up or liquidation of its affairs, and such involuntary case or other
case, proceeding or other action shall remain undismissed.

(d)    Administrative Agent shall have received from the Lenders Closing Date
Term Loan Commitments in the aggregate amount of TWO HUNDRED MILLION DOLLARS
($200,000,000).

(e)    Administrative Agent shall have received evidence as to (A) whether any
Borrowing Base Property is in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards (a “Flood Hazard
Property”) and (B) if any Borrowing Base Property is a Flood Hazard Property,
(1) whether the community in which such Borrowing Base Property is located is
participating in the National Flood Insurance Program, (2) the applicable Loan
Party’s written acknowledgment of receipt of written notification from the
Administrative Agent (a) as to the fact that such Borrowing Base Property is a
Flood Hazard Property and (b) as to whether the community in which each such
Flood Hazard Property is located is participating in the National Flood
Insurance Program and (3) copies of insurance policies or certificates of
insurance of the Consolidated Parties evidencing flood insurance satisfactory to
the Administrative Agent and naming the Administrative Agent as sole loss payee
on behalf of the Lenders.

 

74



--------------------------------------------------------------------------------

(f)    Borrower, Parent, Administrative Agent and the Lenders shall have entered
into an amendment to this Agreement, effective concurrently with the funding of
the Closing Date Term Loans, memorializing the increased outstanding amount of
the Closing Date Term Loans to $200,000,000, extending the maturity dates of the
Closing Date Term Loans and the Revolving Loans, and providing for such other
modifications as agreed to between Borrower, Parent, Administrative Agent and
the Lenders (the “Closing Date Term Loan Amendment”).

(g)    Borrower shall have provided executed and delivered updated Mortgage
Modifications reflecting changes necessitated by the execution and delivery of
the Closing Date Term Loan Amendment as an amendment to the Mortgage
Instruments.

(h)    Assuming the funding of the Closing Date Term Loans on the Closing Date
Term Loan Funding Date, the Total Facility Outstandings as of such date shall
not exceed the Borrowing Base.

(i)    The Borrower shall have executed and provided new Notes to any Lenders
requesting new Notes in connection therewith.

(j)    The Borrower shall have paid all fees required in connection with such
funding of the Closing Date Term Loans and all costs and expenses (including
attorneys’ costs and fees) incurred by the Administrative Agent in documenting
or implementing such increase.

(k)    The Borrower shall have provided the Lenders with such other documents,
instruments, agreements or information as reasonably requested by any Lender,
provided, however, that so long as the Closing Date Term Loan Funding Date is
within sixty (60) days following the Closing Date, and except as otherwise
required under this Section 5.03, Borrower shall not be required to provide
Administrative Agent or the Lenders with any of the items required under
Section 5.01 to the extent such items were provided in connection with the
closing of this Agreement.

ARTICLE VI.

REPRESENTATIONS AND WARRANTIES

The Loan Parties represent and warrant to the Administrative Agent and the
Lenders that:

6.01.    Existence, Qualification and Power; Compliance with Laws.

Each Consolidated Party (a) is duly organized or formed, validly existing and in
good standing under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority under the laws of its
jurisdiction of incorporation or organization and all requisite governmental
licenses, authorizations, consents and approvals to (i) own its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents, if any, to which it is a party and (c) is duly qualified and is
licensed and in good standing under the Laws of each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification or license; except in each case referred to in
clause (b)(i) or (c), to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect.

6.02.    Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is party, have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) conflict with or
result in any breach or contravention of, or result in or require the creation
of any Lien under, or require any payment to be made under (i) any material
Contractual Obligation to which such Person is a party or affecting such Person
or the Property of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law
(including, without limitation, Regulation U or Regulation X issued by the FRB).
Each Loan Party and each Subsidiary thereof is in compliance with all
Contractual Obligations referred to in clause (b)(i), except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

75



--------------------------------------------------------------------------------

6.03.    Governmental Authorization; Other Consents.

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, except for (a) consents, authorizations, notices and filings described
in Schedule 6.03 to the Disclosure Letter, all of which have been obtained or
made or have the status described in such schedules and (b) filings or
recordations to perfect the Liens created by the Collateral Documents.

6.04.    Binding Effect.

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of such Loan
Party, enforceable against each Loan Party that is party thereto in accordance
with its terms except as enforceability may be limited by applicable Debtor
Relief Laws and by general equitable principles (whether enforcement is sought
by proceedings in equity or at law).

6.05.    Financial Statements; No Material Adverse Effect.

(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Consolidated Parties as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material Indebtedness, material commitments
for Indebtedness and material tax liabilities of the Consolidated Parties as of
the date of such financial statements.

(b)    Except as disclosed on Schedule 6.05 to the Disclosure Letter during the
period from December 31, 2016 to and including the Closing Date, there has been
no sale, transfer or other disposition by any Consolidated Party of any material
part of the business or Property of the Consolidated Parties, taken as a whole,
and no purchase or other acquisition by any of them of any business or property
(including any Capital Stock of any other Person) material in relation to the
consolidated financial condition of the Consolidated Parties, taken as a whole,
in each case, which is not reflected in the foregoing financial statements or in
the notes thereto and has not otherwise been disclosed in writing to the Lenders
on or prior to the Closing Date.

(c)    The financial statements delivered pursuant to Section 7.01(a) and
(b) have been prepared in accordance with GAAP (except as may otherwise be
permitted under Section 7.01(a) and (b)) and present fairly (on the basis
disclosed in the footnotes to such financial statements) the consolidated
financial condition, results of operations and cash flows of the Consolidated
Parties as of such date and for such periods.

(d)    During the period from December 31, 2016, to and including the Closing
Date, there has been no event or circumstance, either individually or in the
aggregate, that has had or could reasonably be expected to have a Material
Adverse Effect.

(e)    Each delivery hereunder by the Parent or any of its Subsidiaries of any
financial statements, compliance certificates or other calculations involving
pro forma determinations or calculations fairly presents the pro forma financial
condition of the Parent and/or its Subsidiaries (as applicable) as at the date
set forth thereon.

6.06.    Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened or contemplated, at law, in equity, in
arbitration or before any Governmental Authority, by or

 

76



--------------------------------------------------------------------------------

against any Consolidated Party or against any of its properties or revenues that
(a) purport to affect or pertain to this Agreement or any other Loan Document,
or any of the transactions contemplated hereby or (b) as to which there is a
reasonable probability of an adverse determination that could reasonably be
expected, either individually or in the aggregate, to have a Material Adverse
Effect.

6.07.    No Default.

No Consolidated Party is in default under or with respect to any Contractual
Obligation that could, either individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. No Default has occurred and is
continuing or would result from the consummation of the transactions
contemplated by this Agreement or any other Loan Document.

6.08.    Ownership of Property; Liens.

Each Consolidated Party has good record and marketable title in fee simple to,
or valid leasehold interests in, (a) all Borrowing Base Properties and (b) all
other Real Property necessary or used in the ordinary conduct of its business,
except, with respect to clause (b) only, for such defects in title as could not
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The Property of the Consolidated Parties is subject to no Liens,
other than Permitted Liens.

6.09.    Environmental Compliance.

Except, (i) with respect to the Borrowing Base Properties, as disclosed and
described in Schedule 6.09 to the Disclosure Letter and (ii) with respect to all
other Real Properties, where the occurrence and/or existence of any of the
following could not reasonably be expected to have a Material Adverse Effect:

(a)    Each of the Real Properties and all operations at the Real Properties are
in material compliance with all applicable Environmental Laws, there is no
material violation of any Environmental Law with respect to the Real Properties
or the Businesses, and there are no conditions relating to the Real Properties
or the Businesses that could give rise to material liability of any Consolidated
Party under any applicable Environmental Laws.

(b)    None of the Real Properties contains, or, to the best knowledge of the
Consolidated Parties, has previously contained, any Hazardous Materials at, on
or under the Real Properties in amounts or concentrations that constitute or
constituted a material violation of, or could give rise to material liability of
any Consolidated Party under, Environmental Laws.

(c)    In the past five (5) years, no Consolidated Party has received any
written notice of, or inquiry from any Governmental Authority regarding, any
violation, alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Real Properties or the Businesses, nor does any Responsible
Officer of any Loan Party have knowledge or reason to believe that any such
notice will be received or is being threatened.

(d)    Hazardous Materials have not been transported or disposed of from the
Real Properties, or generated, treated, stored or disposed of at, on or under
any of the Real Properties or any other location, in each case by or on behalf
of any Consolidated Party in material violation of, or in a manner that could
give rise to material liability under, any applicable Environmental Law.

(e)    No judicial proceeding or governmental or administrative action is
pending or, to the knowledge of the Responsible Officers of the Loan Parties,
threatened, under any Environmental Law to which any Consolidated Party is or
will be named as a party, nor are there any consent decrees or other decrees,
consent orders, administrative orders or other orders, or other binding
administrative or judicial requirements outstanding under any Environmental Law
with respect to the Consolidated Parties, the Real Properties or the Businesses.

(f)    There has been no release, or threat of release, of Hazardous Materials
at or from the Real Properties, or arising from or related to the operations
(including, without limitation, disposal) of any Consolidated Party in
connection with the Real Properties or otherwise in connection with the
Businesses, in violation of or in amounts or in a manner that could give rise to
material liability of any Consolidated Party under Environmental Laws.

 

77



--------------------------------------------------------------------------------

6.10.    Insurance.

The Properties of the Parent and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Parent, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Parent or the applicable Subsidiary operates and
otherwise in compliance with the requirements of Section 7.07. The present
insurance coverage of the Loan Parties as of the Closing Date is outlined as to
carrier, policy number, expiration date, type and amount on Schedule 6.10 to the
Disclosure Letter.

6.11.    Taxes.

The Consolidated Parties have filed all Federal, state and other material tax
returns and reports required to be filed, and have paid prior to delinquency all
Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed tax
assessment against the Parent or any Subsidiary that Parent or any Subsidiary
has received written notice of and would, if made, be reasonably expected to
have a Material Adverse Effect. Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.

6.12.    ERISA Compliance.

(a)    (i) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state Laws and
(ii) each Pension Plan that is intended to be a qualified plan under
Section 401(a) of the Code has received a favorable determination letter from
the Internal Revenue Service to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the Internal Revenue Service to be exempt from federal income
tax under Section 501(a) of the Code or an application for such a letter is
currently being processed by the Internal Revenue Service and to the best
knowledge of the Loan Parties, nothing has occurred which would prevent, or
cause the loss of, such tax-qualified status.

(b)    There are no pending or, to the best knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan or Multiemployer Plan that could reasonably be expected
to have a Material Adverse Effect. There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(c)    (i) no ERISA Event has occurred with respect to any Pension Plan and to
the knowledge of the Loan Parties there is no fact, event or circumstance that
could reasonably be expected to constitute or result in an ERISA Event with
respect to any Pension Plan; (ii) the Parent and each ERISA Affiliate have met
all applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) neither the Parent nor any
ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (iv) neither the Parent nor any ERISA Affiliate has engaged in
a transaction that could reasonably be expected to be subject to Section 4069 or
Section 4212(c) of ERISA; and (v) no Pension Plan has been terminated by the
plan administrator thereof in a non-standard termination or by the PBGC, and no
event or circumstance has occurred or exists that could reasonably be expected
to cause the PGBC to institute proceedings under Title IV of ERISA to terminate
any Pension Plan.

 

78



--------------------------------------------------------------------------------

6.13.    Capital Structure/Subsidiaries.

The corporate capital and ownership structure of the Consolidated Parties, as of
the Closing Date, is as described in Schedule 6.13(a) to the Disclosure Letter.
Set forth on Schedule 6.13(b) to the Disclosure Letter is a complete and
accurate list, as of the Closing Date, with respect to each of the direct and
indirect Subsidiaries of the Parent including (i) jurisdiction of incorporation,
(ii) percentage of outstanding shares of each class owned (directly or
indirectly) by the Consolidated Parties and the number of such shares owned by
the Consolidated Parties with respect to the Loan Parties or where the
Consolidated Parties own less than one hundred percent (100%) of the applicable
entity and (iii) number and effect, if exercised, of all outstanding options,
warrants, rights of conversion or purchase and all other similar rights with
respect thereto. The outstanding Capital Stock of all such Persons is validly
issued, fully paid and non-assessable and is owned by the Consolidated Parties,
directly or indirectly, in the manner set forth on Schedule 6.13(b) to the
Disclosure Letter, free and clear of all Liens (other than those arising under
or contemplated in connection with the Loan Documents). As of the Closing Date,
other than as set forth in Schedule 6.13(b) to the Disclosure Letter, neither
the Parent nor any of the other Loan Parties has outstanding any securities
convertible into or exchangeable for its Capital Stock nor does any such Person
have outstanding any rights to subscribe for or to purchase or any options for
the purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to
its Capital Stock.

6.14.    Margin Regulations; Investment Company Act.

(a)    No Loan Party or any Subsidiary is engaged or will engage, principally or
as one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.

(b)    None of any Loan Party, any Person Controlling a Loan Party, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

6.15.    Disclosure.

Each Loan Party has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case, as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

6.16.    Compliance with Laws.

Each Consolidated Party is in compliance in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its Properties, except in such instances in which
(a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

6.17.    Intellectual Property.

Each Loan Party has the legal right to use, all material trademarks, service
marks, trade names, trade dress, patents, copyrights, technology, know-how and
processes (the “Intellectual Property”) necessary for each of them to conduct
its business as currently conducted, except to the extent that failure to
maintain the right to use such Intellectual Property could not reasonably be
expected to have a Material Adverse Effect. No Loan Party owns any material
Intellectual Property related to the Borrowing Base Properties.

 

79



--------------------------------------------------------------------------------

6.18.    Solvency.

The Loan Parties are Solvent on a consolidated basis.

6.19.    Investments.

All Investments of each Consolidated Party are Permitted Investments.

6.20.    Business Locations.

As of the Closing Date, set forth on Schedule 6.20 to the Disclosure Letter, is
(a) a list of all Real Properties located in the United States that are owned or
leased by the Loan Parties, (b) a list of all locations where any tangible
personal property of a Loan Party is located and (c) the chief executive office
and principal place of business of each Loan Party.

6.21.    Brokers’ Fees.

No Consolidated Party has any obligation to any Person in respect of any
finder’s, broker’s, investment banking or other similar fee in connection with
any of the transactions contemplated under the Loan Documents.

6.22.    Labor Matters.

Except as set forth on Schedule 6.22 to the Disclosure Letter, there are no
collective bargaining agreements or Multiemployer Plans covering the employees
of a Consolidated Party as of the Closing Date. None of the Consolidated Parties
has suffered any strikes, walkouts, work stoppages or other material labor
difficulty within the last five (5) years.

6.23.    Representations and Warranties from Other Loan Documents.

Each of the representations and warranties made by any of the Loan Parties in
any of the other Loan Documents is true and correct in all material respects.

6.24.    Collateral Documents.

The provisions of the Collateral Documents are effective to create in favor of
the Administrative Agent for the benefit of the Lenders and any other secured
parties identified therein, a legal, valid and enforceable first priority
(subject only to Permitted Liens) security interest or Lien in all right, title
and interest of the Parent and its Subsidiaries in the Collateral described
therein and all proceeds thereof. Except for filings completed prior to the
Closing Date and as contemplated by this Agreement and the Collateral Documents,
no filing or other action will be necessary to perfect or protect such security
interest.

6.25.    Borrowing Base Properties; Leases and Ground Leases.

(a)    Each of the Borrowing Base Properties is either (i) wholly owned in fee
by a Loan Party or (ii) leased by a Loan Party pursuant to a long term ground
lease which has been reviewed and approved by the Administrative Agent, in its
discretion, in each case subject to (x) no Liens other than Permitted Liens and
(y) the terms of the Lease Agreements.

(b)    To the extent a Borrowing Base Property is leased by a Loan Party
pursuant to a ground lease, (i) such lease is in full force and effect and
remains unmodified except to the extent disclosed to the Administrative Agent in
writing; (ii) no rights in favor of the applicable Loan Party lessee have been
waived, canceled or surrendered; (iii) no election or option under such ground
lease has been exercised by the Loan Party lessee; (iv) all

 

80



--------------------------------------------------------------------------------

rental and other charges due and payable thereunder have been paid in full
(except to the extent such payment is not yet overdue); (v) no Loan Party or
other Consolidated Party is in default under or has received any notice of
default with respect to such ground lease; (vi) to the knowledge of the Loan
Parties, no lessor under such a ground lease is in default thereunder; (vii) a
true and correct copy of such ground lease (together with any amendments,
modifications, restatements or supplements thereof) has been delivered to the
Administrative Agent; and (viii) there exist no adverse claims as to the
applicable Loan Party’s title or right to possession of the leasehold premises
referenced therein.

6.26.    Nature of Business.

The Loan Parties are engaged principally in the business of developing, owning
and operating hotel properties and other businesses described in the Parent’s
SEC filings.

6.27.    REIT Status.

On and subsequent to January 1, 2017:

(a)    The Parent is and has been qualified as a real estate investment trust
under Section 856 of the Code; and

(b)    Upon the filing of Parent’s federal income tax return for 2013, the
Parent is and has been in compliance in all material respects with all
provisions of the Code applicable to the qualification of the Parent as a real
estate investment trust.

6.28.    Anti-Corruption Laws and Sanctions. None of the Consolidated Parties,
or any of their respective directors, officers, or, to the knowledge of such
Consolidated Party, employees, Affiliates or any agent or representative of the
Consolidated Parties that will act in any capacity in connection with or benefit
from this Agreement, (i) is a Sanctioned Person or currently the subject or
target of any Sanctions, (ii) has its assets located in a Sanctioned Country,
(ii) directly or indirectly derives revenues from investments in, or
transactions with, Sanctioned Persons or (iv) has violated any Anti-Money
Laundering Law in any material respect. Each of the Consolidated Parties, and to
the knowledge of each of the Consolidated Parties, each director, officer,
employee, agent and Affiliate of the Consolidated Parties, is in compliance with
the Anti-Corruption Laws in all material respects. The Borrower has implemented
and maintains in effect policies and procedures designed to ensure compliance
with the Anti-Corruption Laws and applicable Sanctions by the Consolidated
Parties, their respective directors, officers, employees, Affiliates and agents
and representatives of the Consolidated Parties that will act in any capacity in
connection with or benefit from this Agreement.

ARTICLE VII.

AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall not be Fully Satisfied, or any Letter of Credit shall
remain outstanding, each Loan Party shall, and shall (except in the case of the
covenants set forth in Sections 7.01, 7.02, 7.03 and 7.11) cause each Subsidiary
to:

7.01.    Financial Statements.

Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(a)    as soon as available, but in any event within ninety (90) days after the
end of each calendar year (commencing with the calendar year ended 2017), a
consolidated balance sheet of the Consolidated Parties as at the end of such
calendar year, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows for such calendar year, setting forth in
each case in comparative form the figures for the previous calendar year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be

 

81



--------------------------------------------------------------------------------

audited and accompanied by a report and opinion of an independent certified
public accountant of nationally recognized standing reasonably acceptable to the
Required Lenders, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification, exception, assumption or explanatory language or
any qualification, exception, assumption or explanatory language as to the scope
of such audit and such statements to be certified by a Responsible Officer of
the Parent to the effect that such statements are fairly stated in all material
respects when considered in relation to the consolidated financial statements of
the Parent and its Subsidiaries; and

(b)    as soon as available, but in any event within forty-five (45) days after
the end of each of the first three calendar quarters of each calendar year, a
consolidated balance sheet of the Consolidated Parties as at the end of such
calendar quarter, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such calendar quarter and
for the portion of the calendar year then ended, setting forth in each case in
comparative form the figures for the corresponding calendar quarter of the
previous calendar year and the corresponding portion of the previous calendar
year, all in reasonable detail, such consolidated statements to be certified by
a Responsible Officer of the Parent as fairly presenting the financial
condition, results of operations, shareholders’ equity and cash flows of the
Consolidated Parties in accordance with GAAP, subject only to normal year-end
audit adjustments and the absence of footnotes and such statements to be
certified by a Responsible Officer of the Parent to the effect that such
statements are fairly stated in all material respects when considered in
relation to the consolidated financial statements of the Parent and its
Subsidiaries.

As to any information contained in materials furnished pursuant to
Section 7.02(h), the Parent shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Parent to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

7.02.    Certificates; Other Information.

Deliver to the Administrative Agent, in form and detail satisfactory to the
Administrative Agent and the Required Lenders:

(a)    concurrently with the delivery of the financial statements referred to in
Section 7.01(a), a certificate of its independent certified public accountants
certifying such financial statements;

(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), (i) a duly completed Compliance Certificate signed by
a Responsible Officer of the Parent and calculating the financial covenants in
Section 8.11, and the Borrowing Base using the financial information provided in
such financial statements and (ii) operating statements for each of the
Borrowing Base Properties for the most-recently ended calendar quarter;

(c)    within thirty (30) days following the final completion thereof and, in
any case, not more than ninety (90) days following the end of each calendar
year, beginning with the calendar year ending December 31, 2017, an annual
budget and forecasted balance sheet of the Consolidated Parties containing,
among other things, pro forma financial statements for the next calendar year,
in each case prepared in good faith on the basis of the assumptions stated
therein, which assumptions shall be fair in light of the conditions existing at
the time of delivery of such forecasts, and shall represent, at the time of
delivery, the Parent’s best estimate of its future financial performance;

(d)    within ninety (90) days after the end of each calendar year, a
certificate containing information regarding the amount of all material
Dispositions, Debt Issuances, Equity Issuances and Acquisitions that occurred
during the prior calendar year;

(e)    promptly after any request by the Administrative Agent or any Lender,
copies of any detailed audit reports, management letters or recommendations
submitted to the board of directors (or the audit committee of the board of
directors) of the Parent by independent accountants in connection with the
accounts or books of the Parent or any Subsidiary, or any audit of any of them;

 

82



--------------------------------------------------------------------------------

(f)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 7.01 or any other clause of this Section 7.02;

(g)    promptly, and in any event within five (5) Business Days after receipt
thereof by any Loan Party or any Subsidiary thereof, copies of each notice or
other correspondence received from the SEC (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Loan Party or any Subsidiary thereof;

(h)    promptly after the same are available, (i) copies of each annual report,
proxy or financial statement or other report or communication sent to the
stockholders of the Parent, and copies of all annual, regular, periodic and
special reports and registration statements which the Parent may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934 or to a holder of any Indebtedness owed by any Consolidated
Party in its capacity as such a holder and not otherwise required to be
delivered to the Administrative Agent pursuant hereto and (ii) upon the request
of the Administrative Agent, all reports and written information to and from the
United States Environmental Protection Agency, or any state or local agency
responsible for environmental matters, the United States Occupational Health and
Safety Administration, or any state or local agency responsible for health and
safety matters, or any successor agencies or authorities concerning
environmental, health or safety matters;

(i)    promptly upon receipt thereof, a copy of any other report or “management
letter” submitted by independent accountants to any Consolidated Party in
connection with any annual, interim or special audit of the books of such
Person;

(j)    within ninety (90) days after the end of each calendar year, copies of
the most current Smith Travel Accommodations Report available, including each
Borrowing Base Property with its primary competitive set; and

(k)    promptly, such additional information regarding the business, financial
or corporate affairs of the Parent or any Subsidiary, or compliance with the
terms of the Loan Documents, as the Administrative Agent or any Lender may from
time to time reasonably request.

Documents required to be delivered pursuant to Section 7.01(a) or (b) or
Section 7.02 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Parent posts such
documents, or provides a link thereto, on the Parent’s website on the Internet
at the website address listed on Schedule 11.02; or (ii) on which such documents
are posted on the Parent’s behalf on an Internet or intranet website, if any, to
which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided that: (i) the Parent shall deliver paper copies of such
documents to the Administrative Agent or any Lender that requests the Parent to
deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (ii) the Parent
shall notify the Administrative Agent and each Lender (by telecopier or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents. Notwithstanding anything contained herein, in every instance
the Parent shall be required to provide paper copies of the Compliance
Certificates required by Section 7.02(b) to the Administrative Agent and each of
the Lenders. Except for such Compliance Certificates, the Administrative Agent
shall have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Parent with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

The Parent hereby acknowledges that (a) the Administrative Agent will make
available to the Lenders and any L/C Issuer materials and/or information
provided by or on behalf of the Parent hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Parent or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Parent hereby agrees that (w) all Borrower Materials that are to
be made available to Public Lenders

 

83



--------------------------------------------------------------------------------

shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Parent shall be deemed to have
authorized the Administrative Agent, any L/C Issuer and the Lenders to treat
such Borrower Materials as either publicly available information or not material
information (although it may be sensitive and proprietary) with respect to the
Parent or its securities for purposes of United States Federal and state
securities laws; (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent shall be entitled to treat any Borrower
Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Investor.”

7.03.    Notices and Information.

(a)    Promptly notify the Administrative Agent and each Lender of the
occurrence of any Default and the nature thereof.

(b)    Promptly notify the Administrative Agent and each Lender of any matter
that has resulted or could reasonably be expected to result in a Material
Adverse Effect (including, without limitation, any of the following (to the
extent reasonably expected to result in a Material Adverse Effect): (i) breach
or non-performance of, or any default under, a Contractual Obligation of the
Parent or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Parent or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Parent or any
Subsidiary, including pursuant to any applicable Environmental Laws).

(c)    Promptly notify the Administrative Agent and each Lender of the
occurrence of any ERISA Event.

(d)    Promptly notify the Administrative Agent and each Lender of any material
change in accounting policies or financial reporting practices by the Parent or
any Subsidiary, including any determination by the Parent referred to in
Section 2.10(b).

(e)    Upon the reasonable written request of the Administrative Agent following
the occurrence of any event or the discovery of any condition which the
Administrative Agent or the Required Lenders reasonably believe has caused (or
could be reasonably expected to cause) the representations and warranties set
forth in Section 6.09 to be untrue in any material respect, the Loan Parties
will furnish or cause to be furnished to the Administrative Agent, at the Loan
Parties’ expense, a report of an environmental assessment of reasonable scope,
form and depth, (including, where appropriate, invasive soil or groundwater
sampling) by a consultant reasonably acceptable to the Administrative Agent as
to the nature and extent of the presence of any Hazardous Materials on any Real
Properties and as to the compliance by any Consolidated Party with Environmental
Laws at such Real Properties. If the Loan Parties fail to deliver such an
environmental report within seventy-five (75) days after receipt of such written
request then the Administrative Agent may arrange for same, and the Consolidated
Parties hereby grant to the Administrative Agent and its representatives access
to the Real Properties to reasonably undertake such an assessment (including,
where appropriate, invasive soil or groundwater sampling). The reasonable cost
of any assessment arranged for by the Administrative Agent pursuant to this
provision will be payable by the Loan Parties on demand and added to the
obligations secured by the Collateral Documents.

(f)    At the time of delivery of the financial statements and reports provided
for in Section 7.01(a), deliver to the Administrative Agent a report signed by
an Responsible Officer of the Parent setting forth (i) a list of registration
numbers for all patents, trademarks, service marks, trade names and copyrights
awarded to any Loan Party since the last day of the immediately preceding
calendar year and (ii) a list of all patent applications, trademark
applications, service mark applications, trade name applications and copyright
applications submitted by any Loan Party since the last day of the immediately
preceding calendar year and the status of each such application, all in such
form as shall be reasonably satisfactory to the Administrative Agent.

Each notice pursuant to this Section 7.03(a) through (e) shall be accompanied by
a statement of a Responsible Officer of the Parent setting forth details of the
occurrence referred to therein and stating what action the Parent has taken and
proposes to take with respect thereto. Each notice pursuant to Section 7.03(a)
shall describe with particularity any and all provisions of this Agreement and
any other Loan Document that have been breached.

 

84



--------------------------------------------------------------------------------

7.04.    Borrowing Base Property Ownership; Guarantors.

Ensure at all times that each of the Borrowing Base Properties are (a) either
(i) wholly owned in fee by a Loan Party or (ii) ground leased by a Loan Party
pursuant to a long term ground lease which has been reviewed and approved by the
Administrative Agent, in its discretion and (b) subject to no Liens other than
Permitted Liens; provided, however, that the Loan Parties shall be permitted to
lease each of the Borrowing Base Properties to the Tenants pursuant to the Lease
Agreements. If, subsequent to the Closing Date, any Subsidiary that is not a
Loan Party obtains, for any reason, any interest in a Borrowing Base Property
following the Closing Date (other than pursuant to the Lease Agreements), the
Parent shall cause such Subsidiary to immediately upon obtaining such interest,
(x) enter into and deliver to the Administrative Agent a Joinder Agreement and
(y) deliver to the Administrative Agent the materials and information with
respect to such Subsidiary if it had been a Loan Party on the Closing Date,
including, without limitation, the materials and information set forth in
Sections 5.01(a)(iii) – (v), (b), (c) and (e), together with any additional
information or materials as may be reasonably requested by the Administrative
Agent in connection therewith.

7.05.    Preservation of Existence, Etc.

(a)    Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 8.04 or 8.05; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business; (c) preserve or
renew all of its material registered copyrights, patents, trademarks, trade
names and service marks to the extent necessary for the continued conduct of its
business; and (d) maintain or cause to be maintained (as applicable) the
Parent’s status as a REIT in compliance with all applicable provisions of the
Code relating to such status.

7.06.    Maintenance of Properties.

With respect to each of the Borrowing Base Properties: (a) cause the Tenants to
maintain, preserve and protect all of its material properties and equipment
necessary in the operation of its business in good working order and condition,
ordinary wear and tear and Involuntary Dispositions excepted; (b) cause the
Tenants to make all necessary repairs thereto and renewals and replacements
thereof; (c) cause the Tenants to use the standard of care typical in the
industry in the operation and maintenance of its facilities and the personal
property related thereto; (d) cause the Tenants to comply in all material
respects with the terms, conditions, restrictions and other requirements of all
recorded documents related thereto; (e) cause the Tenants to comply in all
material respects with the terms, conditions, restrictions and other
requirements set forth in all applicable local, state and Federal ordinances,
zoning laws and other applicable laws; and (f) cause the Loan Party owning each
such respective Borrowing Base Property to also own all material personal and
real Property (including, without limitation, furnishings, equipment, software
and other Property) required for the continued operation and maintenance of such
Borrowing Base Property in the ordinary course of business (except for (i) such
Property as has been traditionally leased by such Loan Party in connection with
such operation and maintenance, to the extent such leases have been disclosed to
the Administrative Agent in writing prior to the date of this Agreement,
(ii) leasing arrangements with respect to the central plant equipment related to
such Borrowing Base Property, to the extent such arrangements are on terms and
conditions similar to those typically found in the convention center hotel
industry and otherwise on terms and conditions and subject to documentation
acceptable to the Administrative Agent in its discretion and (iii) the transfer
of personal property related to the Borrowing Base Properties to the Tenants as
permitted hereunder).

7.07.    Maintenance of Insurance; Condemnation and Casualty.

(a)    Maintain or cause to be maintained in full force and effect insurance
(including worker’s compensation insurance, liability insurance, property
insurance and business interruption insurance) in such amounts, covering such
risks and liabilities and with such deductibles or self insurance retentions
(i) as are, with respect to the Borrowing Base Properties, generally maintained
by Persons who own, operate and/or maintain convention center hotel properties
or as may be otherwise reasonable given the risks and liabilities associated
with

 

85



--------------------------------------------------------------------------------

the operation, ownership and maintenance of convention center hotel properties;
(ii) as are, with respect to all other Property held by such Persons, in
accordance with normal industry practice; (iii) in any case (with respect to all
Properties), as may be required pursuant to the terms of the Collateral
Documents; and (iv) with respect to any self-insurance retentions, in amounts
and subject to terms and conditions disclosed in writing to the Administrative
Agent and reasonably acceptable to the Administrative Agent; provided, that the
Administrative Agent hereby pre-approves changes or other increases in such
retention amounts to an amount up to $1,400,000 per Borrowing Base Property. The
Administrative Agent shall be named as mortgagee and loss payee, as its interest
may appear or as it may deem necessary, and as certificate holder and additional
insured with respect to any such insurance providing coverage in respect of any
Collateral, and each provider of any such insurance shall agree, by endorsement
upon the policy or policies issued by it or by independent instruments furnished
to the Administrative Agent, that it will give the Administrative Agent thirty
(30) days prior written notice before any such policy or policies shall be
altered or canceled. Not in limitation of the foregoing, the Loan Parties shall,
with respect to each Borrowing Base Property, maintain builder’s risk and
contractor’s liability insurance during any period of construction in an amount
equal to not less than 100% of the value of the work completed and, upon
completion, “all risk” insurance in an amount equal to not less than 100% of the
replacement cost of such assets, in all cases with insurers having an A.M. Best
policyholder’s rating of not less than A- and financial size category of not
less than IX (or, in the case of any general liability coverage of the Loan
Parties in excess of $50,000,000, but less than $100,000,000, B++/VII (or such
lesser rating and size as may be approved by the Administrative Agent in its
sole discretion), and above $100,000,000 at the option and discretion of the
Parent), which insurance shall in any event not provide for materially less
coverage than the insurance in effect on the Closing Date; provided, that (A) in
the case of general liability insurance, coverage equal to or in excess of
$100,000,000 per occurrence/annual aggregate shall not be deemed to be
“materially less” coverage for purposes of this provision and (B) with respect
to “all risk” coverage of the Loan Parties in excess of $50,000,000, the A.M.
Best rating of the applicable insurer may be less than A- and/or have a
financial size category of less than VII to the extent requested by the Parent
and consented to by the Administrative Agent (such consent to be in the absolute
discretion of the Administrative Agent). The Loan Parties will deliver to the
Administrative Agent upon request of the Administrative Agent from time to time
full information as to the insurance carried and within ten (10) days of receipt
of notice from any insurer a copy of any notice of cancellation or material
change in coverage from that existing on the Closing Date.

(b)    If any loss occurs at any time when any applicable Loan Party has failed
to perform any of the covenants and agreements set forth in this Section 7.07
with respect to any insurance payable because of loss sustained to any part of
the Borrowing Base Properties or the Property related thereto, whether or not
such insurance is required by Administrative Agent, Administrative Agent shall
(for the benefit of the Secured Parties) nevertheless be entitled to the benefit
of all insurance covering the loss and held by or for any such Loan Party, to
the same extent as if it had been made payable to Administrative Agent. Upon any
foreclosure hereof or transfer of title to any Borrowing Base Property in
extinguishment of the whole or any part of the Obligations, all of the
applicable Loan Party’s right, title and interest in and to the insurance
policies referred to in this Agreement (including unearned premiums) and all
proceeds payable thereunder shall thereupon vest in the purchaser at foreclosure
or other such transferee, to the extent permissible under such policies.
Insurance proceeds from any loss with respect to any Borrowing Base Property (or
the Property related thereto) shall also be subject to the following terms and
conditions:

(i)    Administrative Agent shall (for the benefit of the Secured Parties) have
the right (but not the obligation) to make proof of loss for, settle and adjust
any claim under, and receive the proceeds of, all insurance for loss of or
damage to the Borrowing Base Properties or the Property related thereto
regardless of whether or not such insurance policies are required by
Administrative Agent, and the expenses incurred by Administrative Agent in the
adjustment and collection of insurance proceeds shall be a part of the
Obligations and shall be due and payable to Administrative Agent in accordance
with Section 11.04 hereof. Administrative Agent shall not be, under any
circumstances, liable or responsible for failure to collect or exercise
diligence in the collection of any of such proceeds or for the obtaining,
maintaining or adequacy of any insurance or for failure to see to the proper
application of any amount paid over to any Loan Party.

(ii)    To the extent any of the proceeds related to insurance coverage with
respect to any of the Borrowing Base Properties or the Property related thereto
(the “BBP Insurance Proceeds”) are delivered to or otherwise obtained by the
Parent or any other Loan Party and are (A) in the aggregate, in a gross amount
in excess of $50,000,000 (the applicable casualty constituting, in such case, a
“Substantial Casualty”) or

 

86



--------------------------------------------------------------------------------

(B) the Parent and Loan Parties do not intend to use such BBP Insurance Proceeds
for the purpose of restoring or rebuilding the applicable Borrowing Base
Property or the Property related thereto, such proceeds shall be immediately
delivered to the Administrative Agent to be held or applied in accordance with
the provisions of this Section 7.07(b). Prior to any required delivery of BBP
Insurance Proceeds by the Loan Parties to the Administrative Agent, such BBP
Insurance Proceeds shall be held in escrow by the applicable Loan Party(ies) for
the account and benefit of the Administrative Agent and the Secured Parties.

(iii)    Any BBP Insurance Proceeds received by Administrative Agent (whether
from the applicable insurer or from a Loan Party pursuant to subclause
(ii) above) shall, after deduction therefrom of all reasonable expenses actually
incurred by Administrative Agent in the collection of the same, including
attorneys’ fees, be (A) held by the Administrative Agent in escrow in a cash
collateral account subject to a first priority security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties), to the extent
such BBP Insurance Proceeds relate to a Substantial Casualty and the Parent has
elected to fully rebuild, reconstruct and restore the Property pursuant to and
in accordance with the terms of this Section 7.07(b); (B) applied by the
Administrative Agent to the Obligations in the priority set forth in
Section 2.05(b)(vii), to the extent the Parent has elected not to fully rebuild,
reconstruct and restore the Property pursuant to and in accordance with the
terms of this Section 7.07(b) (provided, that the Parent will have a period of
sixty (60) days following the delivery of such proceeds to the Administrative
Agent in which to deliver written notice to the Administrative Agent stating
whether it intends to rebuild, reconstruct and restore the Property or cause
such proceeds to be applied to the Obligations and the details of same and
provided, further, that any failure to deliver any such notice shall evidence
the Parent’s election to cause such proceeds to be applied to the Obligations in
accordance with this subclause (iii)(B)); or (C) delivered to the Parent or any
Loan Party designated by the Parent for the purpose of financing the rebuilding,
reconstruction and restoration of the applicable Property, to the extent such
BBP Insurance Proceeds do not relate to a Substantial Casualty and the Parent
has elected to fully rebuild, reconstruct and restore the Property pursuant to
and in accordance with the terms of this Section 7.07(b); provided, that, if
(1) the BBP Insurance Proceeds paid in connection with any given casualty event
are in excess of the amount that is spent on the reconstruction, rebuilding or
restoration of the applicable Borrowing Base Property, (2) the Parent requests
in writing the return of such funds following the completion of such rebuilding,
reconstruction and restoration and (3) there is no then-continuing Default or
Event of Default, the Administrative Agent shall return such excess funds to the
Parent. The Parent and each Loan Party hereby assigns to, and grants
Administrative Agent a security interest in, all BBP Insurance Proceeds (prior
to application thereof) and to any escrow account established pursuant to the
terms of this Section 7.07(b) and in the funds held therein to secure the
payment and performance of the Obligations.

(iv)    In the event that the Parent elects to cause the full rebuilding,
restoration and reconstruction of any Borrowing Base Property or the Property
related thereto following any casualty resulting in BBP Insurance Proceeds, the
Parent and Loan Parties shall (A) if such BBP Insurance Proceeds relate to a
Substantial Casualty, (1) certify to the Administrative Agent that, in its good
faith judgment, such casualty event is covered by the insurance held by the
Parent or the applicable Loan Party; (2) deliver all information required by the
applicable insurer for processing of the applicable claim within thirty
(30) days of the occurrence of such event (or, to the extent delivery within
such time frame is not reasonably possible, as soon as reasonably practicable
following such event); (3) upon receipt of the applicable BBP Insurance Proceeds
or, if earlier, upon receipt of the applicable insurer’s confirmation of the
approved amounts thereof, deliver evidence to the Administrative Agent (in form
and substance reasonably acceptable to the Administrative Agent) that there are
sufficient funds from such BBP Insurance Proceeds (or prospective BBP Insurance
Proceeds) and from cash and Cash Equivalents available to the applicable Loan
Party, if needed, to completely restore or repair the applicable Property to its
use, value and condition immediately prior to the casualty as well as to
maintain compliance with the financial and other covenants set forth herein; and
(4) proceed to use commercially reasonable good faith efforts to pursue and
resolve such claim with the applicable insurer as expeditiously as is reasonably
possible without compromising any material rights of the Parent or any other
Loan Party with respect to such claim; (B) diligently commence to (1) prepare
(or cause to be prepared) all plans and specifications with respect to the full
rebuilding, reconstruction and restoration of the applicable Property (to the
extent necessary in connection with such rebuilding, reconstruction and/or
restoration), such plans and specifications to be, in the case of a Substantial
Casualty, in all material respects acceptable to the Administrative Agent in its
reasonable

 

87



--------------------------------------------------------------------------------

discretion, and (2) enter into any necessary engineering, architects and
construction contracts required to fully complete such rebuilding,
reconstruction and restoration on reasonable market-based terms and conditions;
provided, that the Parent shall, in the case of a Substantial Casualty, complete
items (1) and (2) of this subclause (iv)(B) within twelve (12) months following
the applicable casualty event in a manner that is satisfactory to the
Administrative Agent, in its reasonable discretion and shall, within (6) months
following the applicable casualty, provide preliminary plans and specifications
and a summary budget with respect to the applicable restoration; (C) in the case
of any Substantial Casualty, deposit into the escrow account being maintained by
the Administrative Agent pursuant to clause (iii) above any amount of cash and
Cash Equivalents (in addition to the BBP Insurance Proceeds held therein),
which, in the reasonable judgment of Administrative Agent, is necessary and
sufficient to fund the full rebuilding, reconstruction and restoration of the
applicable Property to its use, value and condition immediately prior to the
casualty; provided, that the Administrative Agent shall be entitled, at the
expense of the Loan Parties, to consult such professionals as Administrative
Agent may deem necessary, in its sole discretion, to determine the total costs
of restoring the applicable Property; (D) cause the applicable rebuilding,
reconstruction and restoration to be diligently completed in a workmanlike
manner under, if necessary for such rebuilding, reconstruction and restoration,
the supervision of an architect and/or engineer selected and paid for by the
Parent or the Loan Parties but, in the case of a Substantial Casualty, approved
in advance by the Administrative Agent in its reasonable discretion, and, in the
case of a Substantial Casualty, by a general contractor who must be acceptable
in all material respects to Administrative Agent, in its reasonable discretion
and who shall have, if required by the Administrative Agent, obtained
(1) payment and performance bonds from a corporate surety reasonably acceptable
to Administrative Agent and naming Administrative Agent as dual obligee or
(2) such other protections concerning performance of the applicable contractor
as may be reasonably satisfactory to the Administrative Agent; and (E) have
otherwise complied with any of the terms, conditions or restrictions set forth
herein or in any Mortgage Instrument or other Loan Document with respect to the
consummation of such rebuilding, reconstruction and restoration. If any of the
foregoing conditions are not satisfied, Administrative Agent may, in its sole
discretion (subject to the direction of the Required Lenders), apply all BBP
Insurance Proceeds held by it to the payment of the Obligations in accordance
with the priorities established pursuant to Section 2.05(b)(vii).

(v)    With respect to BBP Insurance Proceeds held by the Administrative Agent
pursuant to the terms of this Section 7.07(b) in connection with any Substantial
Casualty, the Administrative Agent shall, following the satisfaction of the
conditions set forth in subclauses (iv)(A) and (iv)(B)(1) and (2), disburse such
BBP Insurance Proceeds to the Parent or any Loan Party for the payment of
invoices related to the rebuilding, reconstruction or restoration of the
applicable Property (A) to the extent the Administrative Agent will not incur
any liability to any other person as a result of such use or release of such BBP
Insurance Proceeds; (B) subject to such holdbacks and other terms, conditions
and restrictions as may be in accordance with the construction lending practices
of the Administrative Agent and (C) to the extent no Default or Event of Default
is then-continuing.

(vi)    Notwithstanding anything contained in the foregoing to the contrary,
(1) immediately upon the occurrence and during the continuance of any Default,
Administrative Agent may cease the distribution of any amounts related to the
BBP Insurance Proceeds or otherwise held in the escrow account related thereto
until such Default is cured or waived by the Lenders in accordance with the
terms hereof; (2) immediately upon the occurrence and during the continuance of
any Event of Default, Administrative Agent may apply all BBP Insurance Proceeds
and any other sums deposited with Administrative Agent pursuant to the terms of
this Section 7.07(b) to the repayment of the Obligations in accordance with the
priorities established pursuant to Section 2.05(b)(vii); and (3) Administrative
Agent may apply all BBP Insurance Proceeds and any other sums deposited with
Administrative Agent pursuant to the terms of this Section 7.07(b) and held by
Administrative Agent as of the Maturity Date to the repayment of the Obligations
in accordance with the priorities established pursuant to Section 2.05(b)(vii).

(vii)    Regardless of whether any BBP Insurance Proceeds are applied to reduce
the Obligations pursuant to the terms of this Section 7.07(b), the unpaid
portion of the Obligations shall remain in full force and effect and the payment
thereof shall not be excused. The Loan Parties shall at all times comply with
the requirements of the insurance policies required hereunder and of the issuers
of such policies and of any board of underwriters or similar body as applicable
to or affecting the Borrowing Base Properties or the Property related thereto.

 

88



--------------------------------------------------------------------------------

(c)    The Parent shall notify Administrative Agent immediately of any
threatened or pending proceeding for condemnation affecting any Borrowing Base
Property or the Property related thereto or arising out of damage to any
Borrowing Base Property or the Property related thereto, and Parent shall, at
Parent’s expense, diligently prosecute any such proceedings. Administrative
Agent shall (for the benefit of the Secured Parties) have the right (but not the
obligation) to participate in any such proceeding and to be represented by
counsel of its own choice. Proceeds related to any condemnation event with
respect to any Borrowing Base Property or the Property related thereto shall
also be subject to the following terms and conditions:

(i)    Administrative Agent shall be entitled to receive all sums which may be
awarded or become payable to any Loan Party for the condemnation of any
Borrowing Base Property or the Property related thereto, or any part thereof,
for public or quasi-public use, or by virtue of private sale in lieu thereof
(such proceeds constituting the “BBP Condemnation Proceeds”). The applicable
Loan Party(ies) shall, promptly upon request of Administrative Agent, execute
such additional assignments and other documents as may be necessary from time to
time to permit such participation and to enable Administrative Agent to collect
and receive any such BBP Condemnation Proceeds. Administrative Agent shall not
be, under any circumstances, liable or responsible for failure to collect or to
exercise diligence in the collection of any BBP Condemnation Proceeds or for
failure to see to the proper application of any amount paid over to any Loan
Party. Administrative Agent is hereby authorized, in the name of any applicable
Loan Party, to execute and deliver valid acquittances for, and to appeal from,
any award, judgment or decree constituting BBP Condemnation Proceeds. All costs
and expenses (including but not limited to attorneys’ fees) incurred by
Administrative Agent in connection with any condemnation shall be a demand
obligation owing by the Parent and the Loan Parties payable to Administrative
Agent in accordance with Section 11.04 hereof.

(ii)    To the extent any of the BBP Condemnation Proceeds are delivered to or
otherwise obtained by the Parent or any other Loan Party and are (A) in the
aggregate, in a gross amount in excess of $50,000,000 (the applicable
condemnation constituting, in such case, a “Substantial Condemnation”) or
(B) the Parent and Loan Parties do not intend to use such BBP Condemnation
Proceeds for the purpose of restoring or rebuilding the applicable Borrowing
Base Property or the Property related thereto, such proceeds shall be
immediately delivered to the Administrative Agent to be held or applied in
accordance with the provisions of this Section 7.07(c). Prior to any required
delivery of BBP Condemnation Proceeds by the Loan Parties to the Administrative
Agent, such BBP Condemnation Proceeds shall be held in escrow by the applicable
Loan Party(ies) for the account and benefit of the Administrative Agent and the
Secured Parties.

(iii)    Any BBP Condemnation Proceeds received by Administrative Agent (whether
from the applicable Governmental Authority or from a Loan Party pursuant to
subclause (ii) above) shall, after deduction therefrom of all reasonable
expenses actually incurred by Administrative Agent in the collection of the
same, including attorneys’ fees, be (A) held by the Administrative Agent in
escrow in a cash collateral account subject to a first priority security
interest in favor of the Administrative Agent (for the benefit of the Secured
Parties), to the extent such BBP Condemnation Proceeds relate to a Substantial
Condemnation and the Parent has elected to fully rebuild, reconstruct and
restore the Property pursuant to and in accordance with the terms of this
Section 7.07(c); (B) applied by the Administrative Agent to the Obligations in
the priority set forth in Section 2.05(b)(vii), to the extent the Parent has
elected not to fully rebuild, reconstruct and restore the Property pursuant to
and in accordance with the terms of this Section 7.07(c) (provided, that the
Parent will have a period of sixty (60) days following the delivery of such
proceeds to the Administrative Agent in which to deliver written notice to the
Administrative Agent stating whether it intends to rebuild, reconstruct and
restore the Property or cause such proceeds to be applied to the Obligations and
the details of same and provided, further, that any failure to deliver any such
notice shall evidence the Parent’s election to cause such proceeds to be applied
to the Obligations in accordance with this subclause (iii)(B)); or (C) delivered
to the Parent or any Loan Party designated by the Parent for the purpose of
financing the rebuilding, reconstruction and restoration of the applicable
Property, to the extent such BBP Condemnation Proceeds do not relate to a
Substantial Condemnation and the Parent

 

89



--------------------------------------------------------------------------------

has elected to fully rebuild, reconstruct and restore the Property pursuant to
and in accordance with the terms of this Section 7.07(c); provided, that, if
(1) the BBP Condemnation Proceeds paid in connection with any given condemnation
event are in excess of the amount that is spent on the reconstruction,
rebuilding or restoration of the applicable Borrowing Base Property, (2) the
Parent requests in writing the return of such funds following the completion of
such rebuilding, reconstruction and restoration and (3) there is no
then-continuing Default or Event of Default, the Administrative Agent shall
return such excess funds to the Parent. The Parent and each Loan Party hereby
assigns to, and grants Administrative Agent a security interest in, all BBP
Condemnation Proceeds (prior to application thereof) and to any escrow account
established pursuant to the terms of this Section 7.07(c) and in the funds held
therein to secure the payment and performance of the Obligations.

(iv)    In the event that the Parent elects to cause the full rebuilding,
restoration and reconstruction of any Borrowing Base Property or the Property
related thereto following any condemnation resulting in BBP Condemnation
Proceeds, the Parent and Loan Parties shall (A) if such BBP Condemnation
Proceeds relate to a Substantial Condemnation, provide to the Administrative
Agent, within thirty (30) days of the related condemnation event (or, to the
extent delivery within such time frame is not reasonably possible, as soon as
reasonably practicable following such event), evidence satisfactory to the
Administrative Agent in its reasonable discretion that there are sufficient
funds from the BBP Condemnation Proceeds and from cash and Cash Equivalents
available to the applicable Loan Party, if needed, to completely restore or
repair the applicable Property to its use, value and condition immediately prior
to the condemnation as well as to maintain compliance with the financial and
other covenants set forth herein; (B) diligently commence to (1) prepare (or
cause to be prepared) all plans and specifications with respect to the full
rebuilding, reconstruction and restoration of the applicable Property (to the
extent necessary in connection with such rebuilding, reconstruction and/or
restoration), such plans and specifications to be, in the case of a Substantial
Condemnation, in all material respects acceptable to the Administrative Agent in
its reasonable discretion, and (2) enter into any necessary engineering,
architects and construction contracts required to fully complete such
rebuilding, reconstruction and restoration on reasonable market-based terms and
conditions; provided, that the Parent shall, in the case of a Substantial
Condemnation, complete items (1) and (2) of this subclause (iv)(B) within twelve
(12) months following the applicable condemnation event in a manner that is
satisfactory to the Administrative Agent, in its reasonable discretion and
shall, within (6) months following the applicable condemnation event, provide
preliminary plans and specifications and a summary budget with respect to the
applicable restoration; (C) in the case of any Substantial Condemnation, deposit
into the escrow account being maintained by the Administrative Agent pursuant to
clause (iii) above any amount of cash and Cash Equivalents (in addition to the
BBP Condemnation Proceeds held therein), which, in the reasonable judgment of
Administrative Agent, is necessary and sufficient to fund the full rebuilding,
reconstruction and restoration of the applicable Property to its use, value and
condition immediately prior to the condemnation; provided, that the
Administrative Agent shall be entitled, at the expense of the Loan Parties, to
consult such professionals as Administrative Agent may deem necessary, in its
sole discretion, to determine the total costs of restoring the applicable
Property; (D) cause the applicable rebuilding, reconstruction and restoration to
be diligently completed in a workmanlike manner under the supervision of an
architect and/or engineer, if necessary for such rebuilding, reconstruction and
restoration, selected and paid for by the Parent or the Loan Parties but, in the
case of a Substantial Condemnation, approved in advance by the Administrative
Agent in its reasonable discretion, and, in the case of a Substantial
Condemnation, by a general contractor who must be acceptable in all material
respects to Administrative Agent, in its reasonable discretion and who shall
have, if required by the Administrative Agent, obtained (1) payment and
performance bonds from a corporate surety reasonably acceptable to
Administrative Agent and naming Administrative Agent as dual obligee or (2) such
other protections concerning performance of the applicable contractor as may be
reasonably satisfactory to the Administrative Agent; and (E) have otherwise
complied with any of the terms, conditions or restrictions set forth herein or
in any Mortgage Instrument or other Loan Document with respect to the
consummation of such rebuilding, reconstruction and restoration. If any of the
foregoing conditions are not satisfied, Administrative Agent may, in its sole
discretion (subject to the direction of the Required Lenders), apply all BBP
Condemnation Proceeds held by it to the payment of the Obligations in accordance
with the priorities established pursuant to Section 2.05(b)(vii).

 

90



--------------------------------------------------------------------------------

(v)    With respect to BBP Condemnation Proceeds held by the Administrative
Agent pursuant to the terms of this Section 7.07(c) in connection with any
Substantial Condemnation, the Administrative Agent shall, following the
satisfaction of the conditions set forth in subclauses (iv)(A) and (iv)(B)(1)
and (2), disburse such BBP Condemnation Proceeds to the Parent or any Loan Party
for the payment of invoices related to the rebuilding, reconstruction or
restoration of the applicable Property (A) to the extent the Administrative
Agent will not incur any liability to any other person as a result of such use
or release of such BBP Condemnation Proceeds; (B) subject to such holdbacks and
other terms, conditions and restrictions as may be in accordance with the
construction lending practices of the Administrative Agent and (C) to the extent
no Default or Event of Default is then-continuing.

(vi)    Notwithstanding anything contained in the foregoing to the contrary,
(1) immediately upon the occurrence and during the continuance of any Default,
Administrative Agent may cease the distribution of any amounts related to the
BBP Condemnation Proceeds or otherwise held in the escrow account related
thereto until such Default is cured or waived by the Lenders in accordance with
the terms hereof; (2) immediately upon the occurrence and during the continuance
of any Event of Default, Administrative Agent may apply all BBP Condemnation
Proceeds and any other sums deposited with Administrative Agent pursuant to the
terms of this Section 7.07(c) to the repayment of the Obligations in accordance
with the priorities established pursuant to Section 2.05(b)(vii); and
(3) Administrative Agent may apply all BBP Condemnation Proceeds and any other
sums deposited with Administrative Agent pursuant to the terms of this
Section 7.07(c) and held by Administrative Agent as of the Maturity Date to the
repayment of the Obligations in accordance with the priorities established
pursuant to Section 2.05(b)(vii).

(vii)    Regardless of whether any BBP Condemnation Proceeds are applied to
reduce the Obligations pursuant to the terms of this Section 7.07(c), the unpaid
portion of the Obligations shall remain in full force and effect and the payment
thereof shall not be excused.

(d)    Deliver (or cause to be delivered) to the Administrative Agent fully paid
American Land Title Association Lender’s Extended Coverage title insurance
policies with respect to each of the Borrowing Base Properties, such that, at
all times, the aggregate amount of coverage under such title insurance policies
is equal to or greater than (i) the aggregate amount of Commitments hereunder
(as such amount may be increased or decreased from time to time hereunder in
accordance with the provision of Section 2.06 or otherwise), plus (ii)
$20,000,000. Each such title insurance policies covering an individual Borrowing
Base Property shall be in form and in an amount reasonable acceptable to the
Administrative Agent, and shall include all such endorsements as are reasonably
requested by the Administrative Agent (including tie-in, first loss and last
dollar endorsements, in each case, where available). Each such title insurance
policy shall be issued, coinsured and reinsured by title insurers reasonably
acceptable to the Administrative Agent, insuring the applicable Mortgage
Instruments to be valid first and subsisting Liens on the property described
therein, free and clear of all defects and encumbrances except Permitted Liens,
and shall provide for such other affirmative insurance (including endorsements
for future advances under the Loan Documents and for zoning of the applicable
Borrowing Base Property, in each case where available) and such coinsurance and
direct access reinsurance as the Administrative Agent reasonably may deem
necessary or desirable and as may be available in the state where such Borrowing
Base Property is located.

7.08.    Compliance with Laws and Contractual Obligations.

Comply with the requirements of all Laws, all Contractual Obligations and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law,
Contractual Obligation or order, writ, injunction or decree is being contested
in good faith by appropriate proceedings diligently conducted; or (b) the
failure to comply therewith could not reasonably be expected to have a Material
Adverse Effect. The Borrower shall maintain in effect and enforce policies and
procedures designed to ensure compliance with the Anti-Corruption Laws and
applicable Sanctions by the Loan Parties, their respective directors, officers,
employees, Affiliates and agents and representatives of the Loan Parties that
will act in any capacity in connection with or benefit from this Agreement.

 

91



--------------------------------------------------------------------------------

7.09.    Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Parent or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Parent or such Subsidiary, as the case may be.

7.10.    Inspection Rights.

Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its Properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the
Administrative Agent and Lenders (as applicable) and at such reasonable times
during normal business hours and as often as may be reasonably desired, upon
reasonable advance notice to the Borrower; provided, however, that when an Event
of Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time during normal business
hours and without advance notice. The Loan Parties agree that the Administrative
Agent, and its representatives, may, notwithstanding the foregoing provisions
concerning the allocation of expenses related to inspections, conduct an annual
audit of the Collateral and books and records of the Consolidated Parties at the
expense of the Loan Parties.

7.11.    Use of Proceeds.

The proceeds of the Closing Date Term Loans, Tranche B Term Loans, Revolving
Loans and the Letters of Credit shall be used for working capital, capital
expenditures, and other lawful corporate purposes, including, but not limited
to, the repayment of indebtedness, permitted dividend payments, permitted
repurchases of REIT stock, property acquisitions and other permitted
investments.

7.12.    Additional/Update Appraisals.

Acknowledge and agree that the Administrative Agent shall have the right, in its
discretion, to obtain, at the expense of the Borrower, a new or updated “as-is”
appraisal with respect to each Borrowing Base Property once every eighteen
(18) months during the term of this Agreement for use in determining such
Borrowing Base Property’s Appraised Value. In addition to the foregoing, the
Loan Parties hereby acknowledge and agree that the Administrative Agent shall,
(a) upon the occurrence of any Substantial Casualty or Substantial Condemnation,
have the right to obtain a new appraisal with respect to the Borrowing Base
Property which is the subject thereof both upon the delivery of the plans and
specifications related to the rebuilding, reconstruction and restoration of such
Property and upon the completion of such rebuilding, reconstruction and
restoration; provided, that the appraisal obtained in connection with the
delivery of the applicable plans and specifications related to such rebuilding,
reconstruction and restoration shall be performed on as “as-completed” basis and
(b) in connection with the Disposition of a Borrowing Base Property or the
removal of a Borrowing Base Property, have the right to obtain new appraisals
with respect to the remaining Borrowing Base Properties. To the extent the
Administrative Agent incurs any costs or expenses related to any new appraisal
provided for in this Section 7.12, the Borrower and/or other Loan Parties shall
reimburse the Administrative Agent upon demand in the amount of such costs or
expenses. Each appraisal obtained pursuant to this Section 7.12 shall be in form
and substance and from an appraiser acceptable to the Administrative Agent.

7.13.    Automatic Removal of Borrowing Base Properties.

Acknowledge and agree that notwithstanding anything contained herein to the
contrary, to the extent any Borrowing Base Property (a) ceases to be wholly
owned by a Loan Party or ground leased by a Loan Party pursuant to a long term
ground lease which has been reviewed and approved by the Administrative Agent,
in its discretion; or (b) ceases to be encumbered by a first priority perfected
Lien (subject only to Permitted Liens) in favor of the Administrative Agent (for
the benefit of the Secured Parties), (i) such Real Property shall cease to
qualify as a

 

92



--------------------------------------------------------------------------------

Borrowing Base Property hereunder, (ii) Schedule 1.01(b) shall be deemed to have
been amended to remove such Real Property from the list of Borrowing Base
Properties and (iii) the Borrower shall make the payment required by
Section 2.05(b)(ii), if any; provided, that no such removal of a Borrowing Base
Property from qualification as such shall result in the release of any Liens in
favor of the Administrative Agent except to the extent otherwise specifically
provided herein or in any other Loan Document. Notwithstanding the foregoing, in
no event shall the leasing of the Borrowing Base Properties to the Tenants
pursuant to the Lease Agreements trigger the removal of the Borrowing Base
Properties under this Section 7.13.

7.14.    Pledged Assets.

Each Loan Party will (a) cause all real Property interests related to the
Borrowing Base Properties (other than the Designated Outparcels), all personal
Property (including, without limitation, any and all construction drawings,
construction plans and architectural renderings relating thereto) owned by the
Loan Parties and relating to any Borrowing Base Properties (other than vehicles
subject to certificates of title) and all of the Pledged Interests to be subject
at all times to first priority, perfected and, in the case of the real Property
interest in each Borrowing Base Property (whether leased or owned), title
insured Liens in favor of the Administrative Agent to secure the Obligations
pursuant to the terms and conditions of the Collateral Documents or, with
respect to any such Property acquired subsequent to the Closing Date that
becomes a Borrowing Base Property, such other additional security documents as
the Administrative Agent shall reasonably request, subject in any case only to
Permitted Liens; (b) except to the extent the delivery of the following would,
in the judgment of the Administrative Agent, be redundant or duplicative of such
items delivered in connection with or under the Existing Credit Agreement with
respect to any Collateral described in the foregoing clause (a), deliver such
other documentation as the Administrative Agent may reasonably request in
connection with the foregoing, including, without limitation, appropriate UCC-1
financing statements, real estate title insurance policies, surveys,
environmental reports, landlord’s waivers, certified resolutions and other
organizational and authorizing documents of such Person, favorable opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Administrative Agent’s Liens thereunder) and
other items of the types required to be delivered pursuant to Section 5.01(c)
and (d), all in form, content and scope reasonably satisfactory to the
Administrative Agent; (c) indemnify and/or reimburse (as applicable) the
Administrative Agent for any and all costs, expenses, losses, claims, fees or
other amounts paid or incurred by the Administrative Agent to the extent paid or
incurred in connection with the filing or recording of any documents, agreement
or instruments related to the Collateral, the protection of any of the
Collateral, its rights and interests therein or any Loan Party’s underlying
rights and interests therein or the enforcement of any of its other rights with
respect to the Collateral; provided, that the reimbursement and indemnity
obligations set forth in this clause (c) shall be in addition to and in
furtherance of all other reimbursement or indemnity obligations of the Loan
Parties referenced herein or in any other Loan Document; provided further, that
the obligations set forth in clauses (a), (b) and (c) above shall not apply to
the extent such obligation would violate the Parent’s requirements with respect
to maintaining its status as a REIT; and (d) cause the rights of the applicable
Loan Parties under the Lease Agreements to be subject at all times to first
priority, perfected Liens in favor of the Administrative Agent to secure the
Obligations pursuant to the terms and conditions of the Collateral Documents.

7.15.    Ground Leases.

Shall (and Borrower shall cause such Loan Parties to), with respect to any
ground lease related to any Borrowing Base Property or material easement
agreements in favor of such Loan Party and related to any Borrowing Base
Property (as applicable):

(a)    pay when due the rent and other amounts due and payable thereunder
(subject to applicable cure or grace periods);

(b)    timely perform and observe all of the material terms, covenants and
conditions required to be performed and observed by it as tenant thereunder
(subject to applicable cure or grace periods);

(c)    do all things necessary to preserve and keep unimpaired such ground lease
or easement agreement and its rights thereunder;

 

93



--------------------------------------------------------------------------------

(d)    not waive, excuse or discharge any of the material obligations of the
lessor or other obligor thereunder;

(e)    diligently and continuously enforce the material obligations of the
lessor or other obligor thereunder;

(f)    not do, permit or suffer (i) any act, event or omission which would be
likely to result in a default or permit the applicable lessor or other obligor
to terminate or exercise any other remedy with respect to the applicable ground
lease or easement or (ii) any act, event or omission which, with the giving of
notice or the passage of time, or both, would constitute a default or permit the
lessor or such other obligor to exercise any other remedy under the applicable
agreement;

(g)    cancel, terminate, surrender, modify or amend any of the provisions of
any such ground lease or easement or agree to any termination, amendment,
modification or surrender thereof without the prior written consent of the
Administrative Agent;

(h)    deliver to the Administrative Agent all default and other material
notices received by it or sent by it under the applicable ground lease or
easement agreement;

(i)    at Administrative Agent’s request, provide to Administrative Agent any
information or materials relating to such ground lease or easement agreement and
evidencing such Loan Party’s due observance and performance of its obligations
thereunder;

(j)    not permit or consent to the subordination of such ground lease or
easement agreement to any mortgage or other leasehold interest of the premises
related thereto;

(k)    execute and deliver (to the extent permitted to do so under such ground
lease or easement agreement), upon the request of the Administrative Agent, any
documents, instruments or agreements as may be required to permit the
Administrative Agent to cure any default under such ground lease or easement
agreement;

(l)    provide to Administrative Agent written notice of its intention to
exercise any option or renewal or extension rights with respect to such ground
lease or easement at least thirty (30) days prior to the expiration of the time
to exercise such right or option and, upon the direction of the Administrative
Agent, duly exercise any renewal or extension option with respect to any such
ground lease or easement (provided, that Borrower and each Loan Party hereby
appoints the Administrative Agent its attorney-in-fact, coupled with an
interest, to execute and deliver, for and in the name of such Person, all
instruments, documents or agreements necessary to extend or renew any such
ground lease or easement);

(m)    not treat, in connection with the bankruptcy or other insolvency
proceedings of any ground lessor or other obligor, any ground lease or easement
agreement as terminated, cancelled or surrendered pursuant to the Bankruptcy
Code without the Administrative Agent’s prior written consent;

(n)    in connection with the bankruptcy or other insolvency proceedings of any
ground lessor or other obligor, ratify the legality, binding effect and
enforceability of the applicable ground lease or easement agreement within the
applicable time period therefore in such proceedings, notwithstanding any
rejection by such ground lessor or obligor or trustee, custodian or receiver
related thereto;

(o)    provide to the Administrative Agent not less than thirty (30) days prior
written notice of the date on which the applicable Loan Party shall apply to any
court or other governmental authority for authority or permission to reject the
applicable ground lease or easement agreement in the event that there shall be
filed by or against any Loan Party any petition, action or proceeding under the
Bankruptcy Code or any similar federal or state law; provided, that the
Administrative Agent shall have the right, but not the obligation, to serve upon
the applicable Loan Party within such thirty (30) day period a notice stating
that (i) the Administrative Agent demands that such Loan Party assume and the
assign the relevant ground lease or easement agreement to the Administrative
Agent subject to an in accordance with the Bankruptcy Code and (ii) the
Administrative Agent covenants to cure or

 

94



--------------------------------------------------------------------------------

provide reasonably adequate assurance thereof with respect to all defaults
susceptible of being cured by the Administrative Agent and of future performance
under the applicable ground lease or easement agreement; provided, further, that
if the Administrative Agent serves such notice upon the applicable Loan Party,
such Loan Party shall not seek to reject the applicable agreement and shall
promptly comply with such demand;

(p)    permit the Administrative Agent (at its option), during the continuance
of any Event of Default, to (i) perform and comply with all obligations under
the applicable ground lease or easement agreement; (ii) do and take such action
as the Administrative Agent deems necessary or desirable to prevent or cure any
default by such Loan Party under such ground lease or easement agreement and
(iii) enter in and upon the applicable premises related to such ground lease or
easement agreement to the extent and as often as the Administrative Agent deems
necessary or desirable in order to prevent or cure any default under the
applicable ground lease or easement agreement;

(q)    in the event of any arbitration, court or other adjudicative proceedings
under or with respect to any such ground lease or easement agreement, permit the
Administrative Agent (at its option) to exercise all right, title and interest
of the applicable Loan Party in connection with such proceedings; provided, that
(i) Borrower and each other Loan Party hereby irrevocably appoint the
Administrative Agent as their attorney-in-fact (which appointment shall be
deemed coupled with an interest) to exercise such right, interest and title and
(ii) the Loan Parties shall bear all costs, fees and expenses related to such
proceedings; provided, further, that each Loan Party hereby further agrees that
the Administrative Agent shall have the right, but not the obligation, to
proceed in respect of any claim, suit, action or proceeding relating to the
rejection of any of the ground leases or easement agreements referenced above by
the relevant ground lessor or obligor as a result of bankruptcy or similar
proceedings (including, without limitation, the right to file and prosecute all
proofs of claims, complaints, notices and other documents in any such bankruptcy
case or similar proceeding); and

(r)    deliver to the Administrative Agent (or, subject to the requirements of
the subject ground lease, cause the applicable lessor or other obligor to
deliver to the Administrative Agent) an estoppel certificate in relation to such
ground lease or easement agreement in form and substance acceptable to the
Administrative Agent, in its discretion, and, in any case, setting forth (i) the
name of lessee and lessor under the ground lease (if applicable); (ii) that such
ground lease or easement agreement is in full force and effect and has not been
modified except to the extent Administrative Agent has received notice of such
modification; (iii) that no rental and other payments due thereunder are
delinquent as of the date of such estoppel; and (iv) whether such Person knows
of any actual or alleged defaults or events of default under the applicable
ground lease or easement agreement;

provided, that each Loan Party hereby agrees to execute and deliver to
Administrative Agent, within ten (10) days of any request therefor, such
documents, instruments, agreements, assignments or other conveyances reasonably
requested by the Administrative Agent in connection with or in furtherance of
any of the provisions set forth above or the rights granted to the
Administrative Agent in connection therewith.

7.16.    Lease Agreements.

Except with respect to Borrowing Base Properties that have been disposed of in
accordance with the terms of Section 8.05:

(a)    Enforce, at all times, all material terms and provisions of the
applicable Loan Party’s Lease Agreement with the applicable Tenant.

(b)    Cause the rights under the Management Agreements and all other material
assets of the Tenants to be pledged to secure the obligations of the Tenants
under the Lease Agreements.

(c)    Cause RHP Operations and Attractions Holdings, LLC (“Attractions”) and
RHP Hotel Operations Holdco, LLC to guaranty the obligations of the Tenants
under the Lease Agreements. Notwithstanding the foregoing, in connection with
and as a condition precedent to a corporate disposition or reorganization
otherwise permitted pursuant to the terms of this Agreement, (i) Borrower shall
be permitted to replace one or both of Attractions and RHP Hotel Operations
Holdco, LLC, as guarantors of, and pledgors as security for, the obligations

 

95



--------------------------------------------------------------------------------

of the Tenants under the Lease Agreements, with each of the new taxable REIT
subsidiary (non-Loan Party) entities which own, directly or indirectly, such
Tenants (collectively, the “New Inter-Company Lease Guarantors”); and (ii) the
pledge agreement in favor of Administrative Agent shall be amended to permit
(with the prior written consent of Administrative Agent) the pledge of the
ownership interests in the New Inter-Company Lease Guarantor that is the
top-tier taxable REIT subsidiary (i.e., owned directly by a Credit Party) to be
substituted for the pledge of the ownership interests in Attractions in the
event Attractions no longer directly or indirectly owns the Tenants.

7.17.    Management Agreements.

Cause the Tenants to enforce and comply with all material terms and provisions
of the Management Agreements.

7.18.    Flood Compliance Deliverables.

Borrower shall use good faith efforts to, within thirty (30) days following the
Closing Date (or such longer period as approved by Administrative Agent),
provide to each Lender all information reasonably requested by such Lender in
order for such Lender to comply with its internal flood compliance procedures,
provided that this obligation shall cease on the earlier of (i) the funding of
the Closing Date Term Loans or (ii) the date on which Lenders and/or Borrower
elect not to fund the Closing Date Term Loans. Additionally, subject to
Borrower’s compliance with this Section 7.18, Lenders shall use good faith
efforts to complete each of their respective flood compliance procedures within
sixty (60) days following the Closing Date.

ARTICLE VIII.

NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall not be Fully Satisfied, or any Letter of Credit shall
remain outstanding, no Loan Party shall, nor shall it permit any Subsidiary to,
directly or indirectly:

8.01.    Liens.

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a)    Liens pursuant to any Loan Document;

(b)    Liens existing on the Closing Date and listed on Schedule 8.01 to the
Disclosure Letter and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased, (iii) the direct or any contingent obligor with
respect thereto is not changed, and (iv) any renewal or extension of the
obligations secured or benefited thereby is permitted by Section 8.03(b);

(c)    Liens (other than Liens imposed under ERISA) for taxes, assessments or
governmental charges or levies not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

(d)    statutory Liens of landlords and Liens of carriers, warehousemen,
mechanics, materialmen and suppliers and other Liens imposed by law or pursuant
to customary reservations or retentions of title arising in the ordinary course
of business and in an aggregate amount not to exceed (in the aggregate), with
respect to the Borrowing Base Properties, (i) an amount equal to (A) ten percent
(10.0%) of the construction budget of any hotel then being constructed by the
Loan Parties (including construction costs with respect to any portion of an
operating hotel then subject to an expansion, but in all cases excluding
pre-opening costs and capitalized interest related to any such property), plus
(B) $50,000,000 in the aggregate with respect to all other operating properties;
provided, further, that with respect to all Liens referenced in this subclause
(i), such Liens shall secure only amounts not yet

 

96



--------------------------------------------------------------------------------

due and payable or, if due and payable, are unattached and no other action has
been taken to enforce the same, plus (ii) $15,000,000 in the aggregate with
respect to any Liens which have attached or are subject to some enforcement
action and, in each case, for which adequate reserves determined in accordance
with GAAP have been established; provided, that Liens referenced in this
subclause (ii) with respect to which the Borrower (x) has procured bonding such
that the applicable Lien does not, under the laws of the applicable
jurisdiction, attach to the subject Borrowing Base Property(ies) or (y) has
otherwise provided security reasonably satisfactory to the Administrative Agent
(which may be in the form of a reserve against Borrower’s availability for
Revolving Loans), shall not be considered “Liens” with respect to the Borrowing
Base Properties for purposes of this Section 8.01(d);

(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety bonds (other than bonds
related to judgments or litigation), performance bonds and other obligations of
a like nature incurred in the ordinary course of business;

(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person and which, with respect to Borrowing Base
Properties, have been reviewed and approved by the Administrative Agent (such
approval to be in the sole discretion of the Administrative Agent);

(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h) or securing appeal or other surety bonds
related to such judgments;

(i)    Liens securing Indebtedness permitted under Section 8.03;

(j)    Leases or subleases permitted under Section 8.17;

(k)    any interest of title of a lessor under, and Liens arising from UCC
financing statements (or equivalent filings, registrations or agreements in
foreign jurisdictions) relating to, leases permitted by this Agreement;

(l)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 8.02;

(m)    normal and customary rights of setoff upon deposits of cash in favor of
banks or other depository institutions;

(n)    Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(o)    Liens of sellers of goods to the Parent and any of its Subsidiaries
arising under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business, covering only the goods sold
and securing only the unpaid purchase price for such goods and related expenses;

(p)    Liens pursuant to any Permitted PILOT Transaction; and

(q)    Liens on (i) the assets of the Tenants to secure their obligations under
the Lease Agreements and (ii) the assets of RHP Operations and Attractions
Holdings, LLC and RHP Operations HoldCo, LLC to secure the guaranties of their
obligations of the Tenants under the Lease Agreements.

 

97



--------------------------------------------------------------------------------

8.02.    Investments.

Make any Investments, except:

(a)    Investments held by the Parent or such Subsidiary in the form of Cash
Equivalents;

(b)    Investments existing as of the Closing Date and set forth in
Schedule 8.02 to the Disclosure Letter;

(c)    Investments consisting of advances or loans to directors, officers,
employees, agents, customers or suppliers in an aggregate principal amount
(including Investments of such type set forth in Schedule 8.02 to the Disclosure
Letter) not to exceed $10,000,000 at any time outstanding; provided, that all
such advances must be in compliance with applicable Laws, including, but not
limited to, the Sarbanes-Oxley Act of 2002.

(d)    Investments (whether constituting Acquisitions or otherwise) in
Subsidiaries of the Parent (or Persons that will, immediately upon the
consummation of such Investment, be Subsidiaries of the Parent) or in the assets
of such Persons, to the extent such Investments are made in Persons or Property
relating to the types of businesses which are not prohibited by Section 8.07
hereof;

(e)    Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(f)    Investments (whether constituting Acquisitions or otherwise) in Persons
that are Unconsolidated Affiliates (or that will, immediately upon the
consummation of such Investment, be an Unconsolidated Affiliate) or in the
assets of such Persons, to the extent such Investments are made in Persons or
Property relating to the types of businesses which are not prohibited by
Section 8.07 hereof; provided, however, that in the aggregate such Investments
by the Borrower and the other Loan Parties in Persons which are Unconsolidated
Affiliates (whether made pursuant to this clause (f) or any other clause of this
Section 8.02) shall not, at any time, exceed an amount equal to fifteen percent
(15.0%) of Consolidated Total Asset Value; provided, further, that, in each
case, Persons which become Unconsolidated Affiliates by reason of the sale of an
interest in any assets existing as of the Closing Date shall be excluded from
this calculation and shall not be limited pursuant to this Section 8.02; or

(g)    Investments in connection with a Permitted PILOT Transaction.

8.03.    Indebtedness.

Create, incur, assume or suffer to exist any Indebtedness, except:

(a)    Indebtedness under the Loan Documents;

(b)    Indebtedness of the Parent and its Subsidiaries outstanding on the
Closing Date and set forth in Schedule 8.03 to the Disclosure Letter (and
renewals, refinancings and extensions thereof on terms and conditions no less
favorable to such Person than such existing Indebtedness; provided that the
amount of such Indebtedness is not increased at the time of such refinancing,
refunding, renewal or extension except by an amount equal to a reasonable
premium or other reasonable amount paid, and fees and expenses reasonably
incurred, in connection with such refinancing and by an amount equal to any
existing commitments unutilized thereunder);

(c)    intercompany Indebtedness and Guarantees with respect to Indebtedness so
long as in each case the related Investment made by the holder of such
Indebtedness or by the provider of such Guarantee, as applicable, is permitted
under Section 8.02 (other than Section 8.02(f));

(d)    obligations (contingent or otherwise) of the Parent or any Subsidiary
existing or arising under any Swap Contract, provided that (i) such obligations
are (or were) entered into by such Person in the ordinary course of business for
the purpose of directly mitigating risks associated with liabilities,
commitments, investments, assets, or property held or reasonably anticipated by
such Person, or changes in the value of securities issued by such Person, and
not for purposes of speculation or taking a “market view;” and (ii) such Swap
Contract does not contain any provision exonerating the non-defaulting party
from its obligation to make payments on outstanding transactions to the
defaulting party;

 

98



--------------------------------------------------------------------------------

(e)    [Intentionally omitted];

(f)    Guarantees with respect to any Indebtedness permitted under this
Section 8.03;

(g)    Indebtedness in the form of Capital Lease obligations and purchase money
Indebtedness; provided that (i) the total of all such Indebtedness for all such
Persons taken together shall not exceed an aggregate principal amount of
$25,000,000 at any one time outstanding; (ii) such Indebtedness when incurred
shall not exceed the purchase price of the asset(s) financed; and (iii) no such
Indebtedness shall be refinanced for a principal amount in excess of the
principal balance outstanding thereon at the time of such refinancing;

(h)    Guarantees of Operating Lease obligations of Subsidiaries of the Parent;

(i)    other Indebtedness hereafter incurred by the Parent or any of its
Subsidiaries in an amount not to exceed an aggregate amount of $25,000,000 at
any time outstanding; provided, that the Parent (i) shall provide the
Administrative Agent with copies of any certifications, computations or other
information or materials required to be provided by it under the Senior Notes
Indenture with respect to the incurrence of any such Indebtedness (if any) and
(ii) shall not incur any such Indebtedness if it has reason to believe that the
incurrence of such Indebtedness is likely to result in the occurrence of a
Default or Event of Default hereunder or under any Loan Document; and

(j)    other Indebtedness hereafter incurred by the Parent or any of its
Subsidiaries; provided, that the Parent shall have delivered to the
Administrative Agent a Pro Forma Compliance Certificate demonstrating that, upon
giving effect on a Pro Forma Basis to the incurrence of such Indebtedness and to
the concurrent retirement of any other Indebtedness of any Consolidated Party,
the Loan Parties would be in compliance with the covenant in Section 8.02(f) and
the financial covenants set forth in Section 8.11 (regardless of whether
Section 8.11 is in effect or the Closing Date Term Loan Facility or Revolving
Credit Facility have been Fully Satisfied) and as of the most recent calendar
quarter end with respect to which the Administrative Agent has received the
Required Financial Information.

8.04.    Fundamental Changes.

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person; provided, that, notwithstanding the foregoing provisions
of this Section 8.04, but subject to the terms of Sections 7.13 and 7.14,
(a) the Borrower may merge or consolidate with any of its Subsidiaries;
provided, that the Borrower shall be the continuing or surviving corporation,
(b) any Loan Party other than the Borrower or the Parent may merge or
consolidate with any other Loan Party or the Borrower or the Parent, as
applicable, (c) any Consolidated Party which is not a Loan Party may be merged
or consolidated with or into any Loan Party provided that such Loan Party shall
be the continuing or surviving corporation, (d) any Consolidated Party which is
not a Loan Party may be merged or consolidated with or into any other
Consolidated Party which is not a Loan Party, including any merger of such non
Loan Party into an acquisition target, (e) any Subsidiary of the Parent may
merge with any Person that is not a Loan Party in connection with a Disposition
permitted under Section 8.05, and (f) any Wholly Owned Subsidiary of the Parent
that is not a Loan Party may Dispose of all or substantially all of its assets
(whether now owned or hereafter acquired), dissolve, liquidate or wind up its
affairs at any time provided that such Disposition, dissolution, liquidation or
winding up, as applicable, could not reasonably be expected to have a Material
Adverse Effect. Notwithstanding anything contained or implied herein to the
contrary, this provision shall not, in any case, be construed to limit (y) the
transfer, sale or other disposition by a non-Loan Party Subsidiary of the Parent
of any of its assets (whether a portion of or all or substantially all of its
assets) to the Parent or any other Subsidiary of the Parent or (z) the transfer,
sale or other disposition by a Loan Party Subsidiary of the Parent of any of its
assets (whether a portion of or all or substantially all of its assets) to any
other Loan Party.

 

99



--------------------------------------------------------------------------------

8.05.    Dispositions.

Make any Disposition of any Borrowing Base Property (other than (x) the
Disposition of a Borrowing Base Property pursuant to a Permitted PILOT
Transaction and (y) in connection with the Lease Agreements) unless:

(a)    the consideration paid in connection therewith shall be in an amount not
less than the fair market value of the Property disposed of and in cash or Cash
Equivalents with such payment to be made contemporaneously with consummation of
the applicable transaction;

(b)    no later than five (5) Business Days prior to any such Disposition, the
Parent shall have delivered to the Administrative Agent (i) a Pro Forma
Compliance Certificate demonstrating that, upon giving effect on a Pro Forma
Basis to such transaction and any prepayments to be made in connection therewith
pursuant to Section 2.05, the Loan Parties would be in compliance with the
provisions of Article II hereof concerning the Total Revolving Outstandings and
Total Facility Outstandings, the covenant set forth in Section 8.02(f) and the
financial covenants set forth in and Section 8.11 (regardless of whether
Section 8.11 is in effect or the Closing Date Term Loan Facility or Revolving
Credit Facility have been Fully Satisfied) as of the most recent calendar
quarter end with respect to which the Administrative Agent has received the
Required Financial Information and (ii) a certificate of a Responsible Officer
of the Parent specifying the anticipated date of such Disposition, briefly
describing the asset(s) to be sold or otherwise disposed of and setting forth
the value of such assets, the aggregate consideration and the Net Cash Proceeds
to be received for such assets in connection with such Disposition and
certifying that no Default or Event of Default then exists;

(c)    the Loan Parties, to the extent required by Section 2.05(b), prepay the
Loans (and Cash Collateralize L/C Obligations) in the amount and as of the date
required pursuant to such section;

(d)    for all Dispositions of Borrowing Base Properties following (or occurring
concurrently with) the initial Disposition of a Borrowing Base Property
hereunder, such Disposition has been approved in writing by the Required
Lenders;

(e)    to the extent not applied in accordance with Section 8.05(c), the Net
Cash Proceeds derived from any such Disposition are applied to Indebtedness or
otherwise reinvested in a manner not prohibited hereunder or a binding
commitment to so reinvest is entered into within three hundred sixty (360) days
following the receipt of such Net Cash Proceeds by the Loan Parties;

(f)    immediately following such Disposition, there shall exist at least two
(2) hotel Borrowing Base Properties that continue to fully qualify as such
pursuant to the terms of this Agreement.

8.06.    Restricted Payments.

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except:

(a)    each Subsidiary may make Restricted Payments (directly or indirectly) to
any Loan Party and any other Person that owns any Capital Stock in such
Subsidiary, ratably according to their respective holdings of the type of
Capital Stock in respect of which such Restricted Payment is being made;

(b)    the Parent and each Subsidiary may declare and make dividend payments or
other distributions payable solely in the Capital Stock of such Person;

(c)    the Parent and each Subsidiary may purchase, redeem or otherwise acquire
Capital Stock issued by it with the proceeds received from the substantially
concurrent issue of new shares of its common stock or other common Capital
Stock;

(d)    as long as no Default shall have occurred and continuing, the Parent and
its Subsidiaries may make Restricted Payments to the holders of its Capital
Stock to the extent not prohibited by the Senior Notes Indenture;

(e)    the Parent shall be permitted to make Restricted Payments to the holders
of its Capital Stock and during any fiscal year in an amount not to exceed the
FFO Distribution Allowance for such fiscal year; and

 

100



--------------------------------------------------------------------------------

(f)    the Borrower shall be permitted to make Restricted Payments in cash to
the Parent and its other limited partners, in each case to permit the Parent to
make Restricted Payments in cash to the holders of its Capital Stock to the
extent necessary to (x) maintain its status as a REIT and (y) pay any special or
extraordinary tax liabilities of the Parent then due (after taking into account
any losses, offsets and credits, as applicable), and the Parent shall be able to
distribute such Restricted Payments to its equity holders.

8.07.    Change in Nature of Business.

Engage in any material line of business substantially different from those lines
of business conducted by the Parent and its Subsidiaries on the Closing Date or
any business substantially related or incidental thereto or any other line of
business related to the entertainment or hospitality industries.

8.08.    Transactions with Affiliates and Insiders.

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person other than (a) advances of working
capital to any Loan Party, (b) transfers of cash and assets to any Loan Party,
(c) intercompany transactions expressly permitted by Section 8.02, Section 8.03,
Section 8.04, Section 8.05 or Section 8.06, (d) compensation and reimbursement
of expenses of officers and directors approved in accordance with company
policies, (e) the Lease Agreements with the Tenants, and (f) except as otherwise
specifically limited in this Agreement, other transactions which are entered
into in the ordinary course of such Person’s business on terms and conditions
substantially as favorable to such Person as would be obtainable by it in a
comparable arms-length transaction with a Person other than an officer, director
or Affiliate.

8.09.    Burdensome Agreements.

(a)    Enter into any Contractual Obligation that encumbers or restricts the
ability of any such Person to (i) pay dividends or make any other distributions
to any Loan Party on its Capital Stock or with respect to any other interest or
participation in, or measured by, its profits, (ii) pay any Indebtedness or
other obligation owed to any Loan Party, (iii) make loans or advances to any
Loan Party, (iv) sell, lease or transfer any of its Property to any Loan Party
or (v) except in respect of any Consolidated Party which is not a Loan Party,
(A) pledge its Property pursuant to the Loan Documents or any renewals,
refinancings, exchanges, refundings or extension thereof or (B) act as a Loan
Party pursuant to the Loan Documents or any renewals, refinancings, exchanges,
refundings or extension thereof, except (in respect of any of the matters
referred to in clauses (i)-(v)(A) above) for (1) this Agreement and the other
Loan Documents, (2) any Permitted Lien or any document or instrument governing
any Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien or (3) customary
restrictions and conditions contained in any agreement relating to the sale of
any Property permitted under Section 8.05 pending the consummation of such sale.

(b)    Enter into any Contractual Obligation that prohibits or otherwise
restricts the existence of any Lien upon any of its Property in favor of the
Administrative Agent (for the benefit of the Lenders) for the purpose of
securing the Obligations, whether now owned or hereafter acquired, or requiring
the grant of any security for any obligation if such Property is given as
security for the Obligations, except (i) in connection with any Permitted Lien
or any document or instrument governing any Permitted Lien, provided that any
such restriction contained therein relates only to the asset or assets subject
to such Permitted Lien and (ii) pursuant to customary restrictions and
conditions contained in any agreement relating to the sale of any Property
permitted under Section 8.05, pending the consummation of such sale.

Notwithstanding the foregoing, the Loan Parties shall be permitted to enter into
the Lease Agreements with the Tenants and the Tenants shall be permitted to
enter into the Management Agreements with Marriott Hotel Services, Inc.

8.10.    Use of Proceeds.

Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to

 

101



--------------------------------------------------------------------------------

extend credit to others for the purpose of purchasing or carrying margin stock
or to refund indebtedness originally incurred for such purpose. The Borrower
shall not, and shall not permit any other Loan Party or any other Subsidiary to,
use any proceeds of the Loans or any Letter of Credit (a) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (b) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (c) in any manner that would result in the violation
of any Sanctions applicable to any party hereto.

8.11.    Financial Covenants.

Except as provided in Sections 8.03(j) and 8.05(b), prior to (i) the Closing
Date Term Loan Maturity Date, solely with respect to the Closing Date Term Loan
Facility and (ii) the Revolving Credit Maturity Date, solely with respect to the
Revolving Credit Facility:

(a)    Consolidated Funded Indebtedness to Total Asset Value Ratio. Permit the
Consolidated Funded Indebtedness to Total Asset Value Ratio, as of the end of
any calendar quarter, to be greater than sixty-five percent (65.0%).

(b)    Consolidated Tangible Net Worth. Permit the Consolidated Tangible Net
Worth, at any time, to be less than the sum of (i) $175,000,000 plus
(ii) seventy-five percent (75%) of Net Cash Proceeds received by any
Consolidated Party in connection with any Equity Issuance after December 31,
2016.

(c)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio, as of the end of any calendar quarter, to be less than
1.50 to 1.0.

(d)    Implied Debt Service Coverage Ratio. Permit the Implied Debt Service
Coverage Ratio, as of the end of any calendar quarter, to be less than 1.60 to
1.0.

8.12.    Reduction Limitations.

Other than following the later of (i) the Closing Date Term Loan Maturity Date
or (ii) the expiration of the Aggregate Revolving Commitment on the applicable
Revolving Credit Maturity Date, permit the Outstanding Amount of the Tranche B
Term Loans to equal or exceed either (a) the Aggregate Revolving Commitments
plus the Outstanding Amount of the Closing Date Term Loans or (b) if the
Aggregate Revolving Commitments have been terminated, the Total Revolving
Outstandings plus the Outstanding Amount of the Closing Date Term Loans.

8.13.    Prepayment of Other Indebtedness, Etc.

Permit any Consolidated Party to, if any Default or Event of Default has
occurred and is continuing or would be directly or indirectly caused as a result
thereof, (a) amend or modify any of the terms of any Indebtedness of such
Consolidated Party (other than Indebtedness under the Loan Documents) if such
amendment or modification would add or change any terms in a manner adverse to
such Consolidated Party, or shorten the final maturity or average life to
maturity or require any payment to be made sooner than originally scheduled or
increase the interest rate applicable thereto, or (b) make (or give any notice
with respect thereto) any voluntary, optional or other non-scheduled payment,
prepayment, redemption, acquisition for value (including without limitation, by
way of depositing money or securities with the trustee with respect thereto
before due for the purpose of paying when due), refund, refinance or exchange of
any Indebtedness of such Consolidated Party (other than Indebtedness under the
Loan Documents) (in each case, whether or not mandatory).

8.14.    Organization Documents; Fiscal Year.

Permit any Consolidated Party to (a) amend, modify or change its Organization
Documents in a manner materially adverse to the Lenders or (b) change its fiscal
year.

 

102



--------------------------------------------------------------------------------

8.15.    Ownership of Subsidiaries.

Notwithstanding any other provisions of this Agreement to the contrary,
(a) permit any Person (other than the Parent or any Wholly Owned Subsidiary of
the Parent) to own any Capital Stock of any Loan Party that owns a Borrowing
Base Property, except (i) to qualify directors where required by applicable law,
(ii) as a result of or in connection with a dissolution, merger, consolidation
or disposition of a Subsidiary not prohibited by Section 8.04 or Section 8.05 or
(iii) the Borrower may issue limited partnership interest to third parties as
long as the Parent owns not less than 75% of the Borrower, (b) permit any Loan
Party that owns a Borrowing Base Property to issue or have outstanding any
shares of preferred Capital Stock, (c) permit, create, incur, assume or suffer
to exist any Lien on any Capital Stock constituting Pledged Interests.

8.16.    Sale Leasebacks.

Permit any Consolidated Party to enter into any Sale and Leaseback Transaction
with respect to any Borrowing Base Property, other than a Permitted PILOT
Transaction.

8.17.    Leases.

Permit any Consolidated Party to enter into, terminate, cancel, amend, restate,
supplement or otherwise modify any Lease relating to any Borrowing Base Property
without the prior written consent of the Administrative Agent (such consent to
be granted or withheld in the reasonable discretion of the Administrative Agent,
subject to the applicable tenant’s entering into of a subordination,
non-disturbance and attornment agreement with respect to the applicable Lease in
form and substance acceptable to the Administrative Agent); provided, that this
Section 8.17 shall not be deemed (a) to prohibit the applicable Loan Party’s
continued performance under any Lease existing as of the Closing Date; (b) to
require the Administrative Agent’s approval for any Lease or any such
termination, cancellation, amendment, restatement, supplement or modification
thereof with respect to Leases permitted or authorized under the Management
Agreements (other than the Lease Agreements) or any parking, restaurant, retail,
business, spa, laundry service spaces or wireless antennae leases or any other
leases for uses that are customary or ancillary to the operation of the
applicable Borrowing Base Property that is on market-rate terms and conditions
and by its terms is expressly subordinated to the Mortgage Instrument related to
the applicable Borrowing Base Property; (c) to prohibit the applicable Loan
Party from terminating any Lease by reason of a default by the tenant
thereunder, provided that such termination is commercially reasonable; (d) to
prohibit the entering into by a Loan Party of any ground lease with respect to
outparcels held in connection with the applicable Borrowing Base Property, to
the extent (i) the value of such ground leased outparcels are not material to
the operation of the applicable hotel and (ii) the applicable ground lessee has
entered into a subordination, non-disturbance and attornment agreement with
respect to the applicable ground lease in form and substance acceptable to the
Administrative Agent; (e) to prohibit the Loan Parties from entering into the
Lease Agreements; or (f) to prohibit RHP Hotels, LLC, as successor by merger to
RHP Property OH, LLC, from leasing what is commonly referred to as the La Petite
Building on market terms.

8.18.    Foreign Subsidiaries.

Permit the owner of any Borrowing Base Property to be a Foreign Subsidiary.

8.19.    Borrowing Base Property Matters.

Permit (a) any Borrowing Base Property to cease to be wholly owned by a Loan
Party or ground leased by a Loan Party pursuant to a long term ground lease
which has been reviewed and approved by the Administrative Agent, in its
discretion, except in connection with a Disposition completed in accordance with
Section 8.05; provided that such Property will no longer be a Borrowing Base
Property in accordance with Section 7.13, (b) the existence of (i) any default
or event of default of a Loan Party under any ground lease underlying any Loan
Party’s ownership of any Borrowing Base Property or (ii) any default or event of
default by a ground lessor under any such ground lease which default or event of
default has caused or otherwise resulted in or could reasonably be expected to
cause or otherwise result in any material interference with the applicable Loan
Party lessee’s occupancy or other rights under the applicable ground lease;
(c) any Borrowing Base Property to cease to be encumbered by a first

 

103



--------------------------------------------------------------------------------

priority perfected Lien (subject only to Permitted Liens) in favor of the
Administrative Agent (for the benefit of the Secured Parties); or (d) any Lease
Agreement (other than a Lease Agreement with respect to a Borrowing Base
Property disposed of in accordance with the terms of Section 8.05) to cease to
be encumbered by a first priority perfected Lien (subject only to Permitted
Liens) in favor of the Administrative Agent (for the benefit of the Secured
Parties).

8.20.    Management Agreements/Lease Agreements.

(a)    Permit the Tenants to amend, modify or change the Management Agreements
except for such amendments, modifications or changes that would not reasonably
be likely to adversely affect the Lenders.

(b)    Amend, modify or change the Lease Agreements except for such amendments,
modifications or changes that would not reasonably be likely to adversely affect
the Lenders.

ARTICLE IX.

EVENTS OF DEFAULT AND REMEDIES

9.01.    Events of Default.

Any of the following shall constitute an Event of Default:

(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within five (5) days after the same becomes due, any
interest on any Loan or on any L/C Obligation, any fee due hereunder or any
other amount payable hereunder, under any other Loan Document or under any Fee
Letter; or

(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.08,
7.10, 7.11, 7.13, 7.14, 7.15, 7.16, or Article VIII or any Guarantor fails to
perform or observe any term, covenant or agreement contained in Article IV
hereof; provided, that, any Financial Covenant Default shall not constitute an
Event of Default with respect to the Tranche B Term Loans until the date on
which any Revolving Loans or Closing Date Term Loans have been declared by the
Administrative Agent to be due and payable pursuant to this Article IX on
account of a Financial Covenant Default; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document or any Fee Letter on its part to be performed or observed
and such failure continues for thirty (30) days after the earlier of (i) the
Borrower’s obtaining knowledge thereof or (ii) the delivery of notice from the
Administrative Agent; or

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or

(e)    Cross-Default. (i) A Loan Party or any Subsidiary (A) fails to perform or
observe (beyond the applicable grace period with respect thereto, if any) any
Contractual Obligation if such failure could reasonably be expected to have a
Material Adverse Effect, (B) fails to make any payment when due (whether by
scheduled maturity, required prepayment, acceleration, demand, or otherwise) in
respect of any Indebtedness or Guarantee (including, without limitation, any
Senior Notes Indenture, but other than Indebtedness hereunder and Indebtedness
under Swap Contracts) having an aggregate principal amount (including undrawn
committed or available amounts and including amounts owing to all creditors
under any combined or syndicated credit arrangement) of more than the Threshold
Amount, or (C) fails to observe or perform any other agreement or condition
relating to any such Indebtedness or Guarantee or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event occurs,
the effect of which default or other event is to cause, or to permit the holder
or holders of

 

104



--------------------------------------------------------------------------------

such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or an offer to repurchase,
prepay, defease or redeem such Indebtedness to be made, prior to its stated
maturity, or such Guarantee to become payable or cash collateral in respect
thereof to be demanded; or (ii) there occurs under any Swap Contract an Early
Termination Date (as defined in such Swap Contract) resulting from (A) any event
of default under such Swap Contract as to which the Borrower or any Subsidiary
is the Defaulting Party (as defined in such Swap Contract) or (B) any
Termination Event (as so defined) under such Swap Contract as to which the
Borrower or any Subsidiary is an Affected Party (as so defined) and, in either
event, the Swap Termination Value owed by the Borrower or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) A Loan Party or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy; or

(h)    Judgments. There is entered against a Loan Party or any Subsidiary
(i) any one or more final judgments or orders for the payment of money in an
aggregate amount exceeding the Threshold Amount (to the extent not covered by
independent third-party insurance as to which the insurer does not dispute
coverage), or (ii) any one or more non-monetary final judgments that have, or
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

(i)    ERISA. (i) An ERISA Event occurs with respect to a Plan which has
resulted or could reasonably be expected to result in liability of a Loan Party
or any Subsidiary under Title IV of ERISA to the Plan or the PBGC in an
aggregate amount in excess of the Threshold Amount, or (ii) a Loan Party or any
ERISA Affiliate fails to pay when due, after the expiration of any applicable
grace period, any installment payment with respect to its withdrawal liability
under Section 4201 of ERISA under a Multiemployer Plan in an aggregate amount in
excess of the Threshold Amount; or

(j)    Invalidity of Loan Documents; Guarantees. (i) Any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or satisfaction in full of all the Obligations, ceases to be
in full force and effect; or any Loan Party or any other Person contests in any
manner the validity or enforceability of any Loan Document; or any Loan Party
denies that it has any or further liability or obligation under any Loan
Document, or purports to revoke, terminate or rescind any Loan Document; or
(ii) except as the result of or in connection with a dissolution, merger or
disposition of a Subsidiary not prohibited by Section 8.04 or Section 8.05, the
Guaranty given by any Guarantor hereunder or any provision thereof shall cease
to be in full force and effect, or any Guarantor hereunder or any Person acting
by or on behalf of such Guarantor shall deny or disaffirm such Guarantor’s
obligations under its Guaranty, or any Guarantor shall default in the due
performance or observance of any term, covenant or agreement on its part to be
performed or observed pursuant to its Guaranty; or

(k)    Change of Control. There occurs any Change of Control; or

(l)    Abandonment of Collateral/Construction. The Loan Parties abandon or
otherwise cease operations with respect to any Borrowing Base Property for a
period in excess of (A) seven (7) consecutive days or

 

105



--------------------------------------------------------------------------------

(B) twenty (20) days in the aggregate over the term hereof (subject, in each
case, to Designated Force Majeure Events or Other Covered Events, but regardless
of whether any other conditions typically described as “force majeure” may exist
with respect to any such property);

(m)    Lease Agreements/Management Agreements. (i) Any event of default occurs
in connection with any Lease Agreement, subject to applicable notice or grace
periods, (ii) any event of default occurs under a Management Agreement, subject
to applicable notice or grace periods, as a result of an action or inaction by
the applicable Tenant or (iii) any Lease Agreement or Management Agreement
ceases to be in full force and effect (except with respect to a Borrowing Base
Property disposed of in accordance with Section 8.05);

(n)    SNDA. Any SNDA ceases to be in full force and effect (except with respect
to a Borrowing Base Property disposed of in accordance with Section 8.05); or

(o)    Money Laundering. The indictment, arraignment, custodial detention or
conviction of any Loan Party, any Affiliate or a Loan Party, or any officer,
director, agent or representative acting, at any time, in any capacity on behalf
of any Loan Party, on any charge of violating any Anti-Money Laundering Laws, or
the involvement of any such Person in any activity which, in the reasonable
opinion of the Administrative Agent, could result in an indictment, arraignment,
custodial detention or conviction on any such charge.

9.02.    Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders (and
in the case of a Financial Covenant Default, the Required Covenant Lenders),
take any or all of the following actions:

(a)    declare the commitment of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(d)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
any L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

9.03.    Application of Funds.

After the exercise of remedies provided for in Section 9.02(b) (or after the
Loans have automatically become immediately due and payable and the L/C
Obligations have automatically been required to be Cash Collateralized as set
forth in the proviso to Section 9.02), any amounts received on account of the
Obligations shall, subject to the provisions of Section 2.14 and Section 2.15 be
applied by the Administrative Agent in the following order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

 

106



--------------------------------------------------------------------------------

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and any L/C Issuer (including fees, charges
and disbursements of counsel to any L/C Issuer and amounts payable under Article
III), ratably among them in proportion to the respective amounts described in
this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and any L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to (a) payment of that portion of the Obligations constituting accrued
and unpaid principal of the Loans and L/C Borrowings, (b) payment of breakage,
termination or other payments, and any interest accrued thereon, due under any
Swap Contract between any Loan Party and any Lender, or any Affiliate of a
Lender, to the extent such Swap Contract is permitted by Section 8.03(d), (c)
payments of amounts due under any Treasury Management Agreement between any Loan
Party and any Lender, or any Affiliate of a Lender and (d) Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders, applicable Affiliates (in the case
of such Swap Contracts and Treasury Management Agreements) and any L/C Issuer in
proportion to the respective amounts described in this clause Fourth held by
them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.14 amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fourth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.

ARTICLE X.

ADMINISTRATIVE AGENT

10.01.    Appointment and Authority.

(a)    Each of the Lenders and each L/C Issuer hereby irrevocably appoints Wells
Fargo Bank, as its contractual representative, to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and each L/C Issuer, and neither the Borrower
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.

(b)    The Administrative Agent shall also act as the “collateral agent” under
the Loan Documents, and each of the Lenders and each L/C Issuer hereby
irrevocably appoints and authorizes the Administrative Agent to act as the agent
of such Lender and each L/C Issuer for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any of the Loan Parties to
secure any of the Obligations, together with such powers and discretion as are
reasonably incidental thereto. In this connection, the Administrative Agent, as
“collateral agent” and any co-agents, sub-agents and attorneys-in-fact appointed
by the Administrative Agent pursuant to Section 10.05 for purposes of holding or
enforcing any Lien on the Collateral (or any portion thereof) granted under the
Collateral Documents, or for exercising any rights and remedies thereunder at
the direction of the Administrative Agent), shall be entitled to the benefits of
all provisions of this Article X and Article XI (including Section 11.04(c), as
though such co-agents, sub-agents and attorneys-in-fact were the “collateral
agent” under the Loan Documents) as if set forth in full herein with respect
thereto.

 

107



--------------------------------------------------------------------------------

10.02.    Rights as a Lender.

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
any Loan Party or any Subsidiary or other Affiliate thereof as if such Person
were not the Administrative Agent hereunder and without any duty to account
therefor to the Lenders.

10.03.    Exculpatory Provisions.

The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Administrative Agent:

(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;

(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable law; and

(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to any Loan Party or any of its Affiliates
that is communicated to or obtained by the Person serving as the Administrative
Agent or any of its Affiliates in any capacity.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower, a
Lender or any L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article V or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

10.04.    Reliance by Administrative Agent.

The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been

 

108



--------------------------------------------------------------------------------

signed, sent or otherwise authenticated by the proper Person. The Administrative
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to have been made by the proper Person, and shall not incur any
liability for relying thereon. In determining compliance with any condition
hereunder to the making of a Loan, or the issuance of a Letter of Credit, that
by its terms must be fulfilled to the satisfaction of a Lender or any L/C
Issuer, the Administrative Agent may presume that such condition is satisfactory
to such Lender or such L/C Issuer unless the Administrative Agent shall have
received notice to the contrary from such Lender or such L/C Issuer prior to the
making of such Loan or the issuance of such Letter of Credit. The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

10.05.    Delegation of Duties.

The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Administrative Agent and any such sub-agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent.

10.06.    Resignation/Removal of Administrative Agent.

The Administrative Agent may at any time give notice of its resignation to the
Lenders, the L/C Issuers and the Borrower. In addition, the Administrative Agent
may be removed at the written direction of the Required Lenders to the extent
the Administrative Agent is shown to be grossly negligent in the performance of
its material obligations and/or duties hereunder or to have engaged in willful
misconduct in the performance of such obligations and/or duties; provided, that
any such removal of an Administrative Agent shall also constitute its removal as
an L/C Issuer. Upon receipt of any such notice of resignation or upon any
removal of the Administrative Agent by the Required Lenders, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor, which shall be a bank with an office in the United States, or an
Affiliate of any such bank with an office in the United States. In the case of a
retiring Administrative Agent, if no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may on behalf of the Lenders
and the L/C Issuers, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided, that if the Administrative Agent shall
notify the Borrower and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or any L/C Issuer under any of the
Loan Documents, the retiring Administrative Agent shall continue to hold such
collateral security until such time as a successor Administrative Agent is
appointed) and (2) all payments, communications and determinations provided to
be made by, to or through the Administrative Agent shall instead be made by or
to each Lender and each L/C Issuer directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. In the case of the removal of an Administrative Agent by the Required
Lenders, such removal shall constitute the immediate termination of such
Administrative Agent’s position hereunder and (1) the removed Administrative
Agent shall be immediately discharged from its duties and obligations hereunder
and under the other Loan Documents (except that in the case of any collateral
security held by the Administrative Agent on behalf of the Lenders or any L/C
Issuer under any of the Loan Documents, the removed Administrative Agent shall
continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender and each L/C Issuer directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section. Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) or removed Administrative Agent, and the retiring or
removed Administrative Agent shall be discharged from all of its duties and
obligations hereunder or under the other Loan Documents (if not

 

109



--------------------------------------------------------------------------------

already discharged therefrom as provided above in this Section). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 10.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring or removed Administrative Agent was
acting as Administrative Agent.

Any resignation by or removal of an Administrative Agent pursuant to this
Section shall also constitute its resignation or removal as an L/C Issuer and
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring or removed L/C Issuer and Swing
Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangement satisfactory to the retiring L/C Issuer to effectively assume the
obligations of the retiring L/C Issuer with respect to such Letters of Credit.

10.07.    Non-Reliance on Administrative Agent and Other Lenders.

Each of the Lenders and each L/C Issuer expressly acknowledges and agrees that
neither the Administrative Agent nor any of its officers, directors, employees,
agents, advisors, counsel, attorneys in fact or other affiliates has made any
representations or warranties to such L/C Issuer or such Lender and that no act
by the Administrative Agent hereafter taken, including any review of the affairs
of the Borrower, any other Loan Party or any other Subsidiary or Affiliate,
shall be deemed to constitute any such representation or warranty by the
Administrative Agent to any L/C Issuer or any Lender. Each of the Lenders and
each L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent, any other Lender or counsel to the Administrative
Agent, or any of their respective officers, directors, employees, agents or
counsel, and based on the financial statements of the Borrower, the other Loan
Parties, the other Subsidiaries and other Affiliates, and inquiries of such
Persons, its independent due diligence of the business and affairs of the
Borrower, the other Loan Parties, the other Subsidiaries and other Persons, its
review of the Loan Documents, the legal opinions required to be delivered to it
hereunder, the advice of its own counsel and such other documents and
information as it has deemed appropriate, made its own credit and legal analysis
and decision to enter into this Agreement and the transactions contemplated
hereby. Each of the Lenders and each L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent, any other
Lender or counsel to the Administrative Agent or any of their respective
officers, directors, employees and agents, and based on such review, advice,
documents and information as it shall deem appropriate at the time, continue to
make its own decisions in taking or not taking action under the Loan Documents.
The Administrative Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower or any other Loan Party of the Loan
Documents or any other document referred to or provided for therein or to
inspect the properties or books of, or make any other investigation of, the
Borrower, any other Loan Party or any other Subsidiary. Except for notices,
reports and other documents and information expressly required to be furnished
to the Lenders and any L/C Issuer by the Administrative Agent under this
Agreement or any of the other Loan Documents, the Administrative Agent shall
have no duty or responsibility to provide any Lender or any L/C Issuer with any
credit or other information concerning the business, operations, property,
financial and other condition or creditworthiness of the Borrower, any other
Loan Party or any other Affiliate thereof which may come into possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys in fact or other Affiliates. Each of the Lenders and each L/C Issuer
acknowledges that the Administrative Agent’s legal counsel in connection with
the transactions contemplated by this Agreement is only acting as counsel to the
Administrative Agent and is not acting as counsel to any Lender or any L/C
Issuer.

10.08.    No Other Duties, Etc.

Anything herein to the contrary notwithstanding, none of the Bookrunners,
Arrangers, Syndication Agents or Documentation Agents listed on the cover page
hereof or to the Existing Credit Agreement shall have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Administrative Agent, a Lender or an L/C
Issuer hereunder.

 

110



--------------------------------------------------------------------------------

10.09.    Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations (other than obligations under Swap Contracts and Treasury Management
Agreements to which the Administrative Agent is not a party) that are owing and
unpaid and to file such other documents as may be necessary or advisable in
order to have the claims of the Lenders, any L/C Issuer and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders, any L/C Issuer and the Administrative
Agent and their respective agents and counsel and all other amounts due the
Lenders, any L/C Issuer and the Administrative Agent under Sections 2.03(h) and
(i), 2.09 and 11.04) allowed in such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and any L/C Issuer, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under
Sections 2.09 and 11.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or to authorize the
Administrative Agent to vote in respect of the claim of any Lender in any such
proceeding.

10.10.    Collateral and Guaranty Matters.

The Lenders and each L/C Issuer irrevocably authorize the Administrative Agent,
at its option and in its discretion,

(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Revolving Commitments and payment in full of all Obligations (other
than contingent indemnification obligations) and the expiration or termination
of all Letters of Credit, (ii) that is transferred or to be transferred as part
of or in connection with any Disposition permitted hereunder or under any other
Loan Document (provided, that in the case of any transfer of a Borrowing Base
Property, such transfer shall be accompanied by the prepayment (if any) of the
Obligations required pursuant to Section 2.05(b)), or (iii) subject to
Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders;

(b)    to release, upon the written request of Borrower, any Guarantor from its
obligations under the Guaranty if (x) such Person ceases to be a Subsidiary of
the Parent as a result of a transaction permitted hereunder or (y) such Person
(or all of its assets) are otherwise sold, transferred or disposed of by the
Parent or another applicable Loan Party and, after giving effect to such sale,
transfer or disposition, (A) Parent, on a Pro Forma Basis, is in compliance with
all financial covenants contained herein (including, without limitation, the
covenants set forth in Sections 8.02(f) and 8.11), (B) after giving effect
thereto, the Total Facility Outstandings do not exceed the Borrowing Base,
(C) no Defaults or Events of Default exist as of the date of the requested
release and (D) Parent certifies in writing to the satisfaction of the
above-noted conditions; and

 

111



--------------------------------------------------------------------------------

(c)    to subordinate any Lien on any Property granted to the Administrative
Agent under the Loan Documents to the holder of any Lien on such Property that
is permitted by Section 8.01(i) for Indebtedness incurred pursuant to
Section 8.03(g).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of Property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 10.11.

10.11.    Approvals of Lenders.

All communications from the Administrative Agent to any Lender requesting such
Lender’s determination, consent, approval or disapproval (a) shall be given in
the form of a written notice to such Lender, (b) shall be accompanied by a
description of the matter or issue as to which such determination, approval,
consent or disapproval is requested, or shall advise such Lender where
information, if any, regarding such matter or issue may be inspected, or shall
otherwise describe the matter or issue to be resolved, (c) shall include, if
reasonably requested by such Lender and to the extent not previously provided to
such Lender, written materials and a summary of all oral information provided to
the Administrative Agent by the Borrower in respect of the matter or issue to be
resolved, and (d) shall include the Administrative Agent’s recommended course of
action or determination in respect thereof.

ARTICLE XI.

MISCELLANEOUS

11.01.    Amendments, Etc.

No amendment or waiver of any provision of this Agreement or any other Loan
Document, and no consent to any departure by the Borrower, the Parent or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower, the Parent or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent, and each such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given; provided, however, that no such amendment,
waiver or consent shall:

(a)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender (it being understood and agreed that a waiver of any condition
precedent set forth in Section 5.02 or of any Default or Event of Default or
mandatory reduction in the Commitments shall not constitute a change in the
terms of any Commitment of any Lender); provided, however, that this clause
shall not be deemed to prevent the Required Lenders and Loan Parties from
approving (i) any increase in the aggregate Commitments of the Lenders hereunder
(to the extent such increase does not increase the Commitment of any individual
Lender without such Lender’s written consent); and/or (ii) the addition of one
or more borrowing tranches to this Agreement and providing for the ratable
sharing of the benefits of this Agreement and the other Loan Documents with the
other then-outstanding Obligations in respect of the extensions of credit from
time to time outstanding under such additional borrowing tranche(s) and the
accrued interest and fees in respect thereof; and/or (iii) the inclusion of such
lenders under any additional borrowing tranches in the determination of the
“Required Lenders” or “Lenders” hereunder and/or consent rights in favor of such
Persons under any or all of subsections (b) through (j) (inclusive) of this
Section 11.01 corresponding to the consent rights of the other Lenders
thereunder;

(b)    postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

(c)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or any fees or other amounts payable hereunder or under
any other Loan Document without the written consent of each Lender directly
affected thereby; provided, however, that only the consent of the Required
Lenders shall be necessary to amend the definition of “Default Rate” or to waive
any obligation of the Borrower to pay interest or Letter of Credit Fees at the
Default Rate;

 

112



--------------------------------------------------------------------------------

(d)    change Section 2.12 or Section 9.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender directly affected thereby;

(e)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender directly affected thereby;

(f)    except as the result of or in connection with a Disposition permitted by
and pursuant to Section 8.05, release all or substantially all of the Collateral
without the written consent of each Lender directly affected thereby;

(g) (i) release the Borrower or (ii) except as the result of or in connection
with a dissolution or merger of a Guarantor permitted by Section 8.04 or a
Disposition of all or substantially all of such Guarantor’s assets permitted by
and pursuant to Section 8.05, or except to the extent permitted by
Section 10.10, release any Guarantor from its respective obligations under the
Loan Documents without the written consent of each Lender directly affected
thereby;

(h)    without the consent of Required Revolving Lenders, (i) waive any Default
or Event of Default for purposes of the funding of a Revolving Loan under
Section 5.02(b); (ii) amend, change, waive, discharge or terminate
Section 2.01(a), 2.02 or 2.03 or (iii) amend or change any provision of this
Section 11.01(h); or

(i)    without the express written approval of each of the Lenders directly
affected thereby, permit the addition of any Property to the list set forth on
Schedule 1.01(b) or otherwise permit any additional Property to be treated as a
“Borrowing Base Property” for purposes of this Agreement; provided, that this
provision shall not be deemed to restrict the removal of Properties from
Schedule 1.01(b) to the extent otherwise permitted herein.

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable L/C Issuer in addition to the Lenders
required above, affect the rights or duties of such L/C Issuer under this
Agreement or any Issuer Document relating to any Letter of Credit issued or to
be issued by it (including, without limitation, the priority of any payments,
indemnities or reimbursements due to such L/C Issuer hereunder); (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document (including, without limitation, the priority of any payments,
indemnities or reimbursements due to the Administrative Agent); (iii) no
amendment, waiver or consent shall, unless in writing and signed by the Swing
Line Lender in addition to the Lenders required above, affect the rights or
duties of the Swing Line Lender under this Agreement; and (iv) any Fee Letter
may be amended, or rights or privileges thereunder waived, in a writing executed
only by the applicable parties thereto.

Notwithstanding anything to the contrary herein, any waiver, amendment or
modification of this Agreement that by its terms directly affects the rights or
duties under this Agreement of a particular Class of Lenders (but not each
Class of Lenders) may be effected by an agreement or agreements in writing
entered into by Borrower and the requisite percentage in interest of the
affected Class of Lenders that would be required to consent thereto under this
Section 11.01 if such Class or Classes of Lenders were the only Class or Classes
of Lenders hereunder at the time.

Notwithstanding anything to the contrary set forth herein or in any other Loan
Document but subject to the proviso in Section 9.01(b), (i) no Tranche B Term
Lender shall have any right to exercise, or direct the Administrative Agent to
exercise or refrain from exercising, any right or remedy arising or available
hereunder or under any other Loan Document upon the occurrence or during the
continuance of a Default or an Event of Default if the only such Default or
Event of Default that shall have occurred and be continuing is a Financial
Covenant Default, (ii) prior to the Closing Date Term Loan Maturity Date with
respect to the Closing Date Term Loan Facility or the Revolving Credit Maturity
Date with respect to the Revolving Credit Facility, no Tranche B Term Lender
shall have any right

 

113



--------------------------------------------------------------------------------

to approve or disapprove (X) any amendment or modification to Section 8.11, (Y)
any waiver of a Financial Covenant Default or (Z) any amendment or modification
to the definition of “Required Covenant Lenders” and (iii) it is understood and
agreed that any Tranche B Term Loans held by any Tranche B Term Lender shall be
excluded from any vote of the Lenders (and shall be deemed to not be
outstanding) for the purposes described in clause (i) above and clause
(ii) above, including in determining whether the “Required Covenant Lenders”
have directed the Administrative Agent to exercise or refrain from exercising
any such rights or remedies or to approve or disapprove any such amendment,
modification or waiver. For the avoidance of doubt (a) nothing in this paragraph
shall in any way limit or restrict the rights or remedies of the Tranche B Term
Lenders in connection with any Default or Event of Default other than a
Financial Covenant Default (whether arising before or after the occurrence of
the Financial Covenant Default) or the right of any Tranche B Term Lenders to
approve or disapprove any amendment or modification to any other provision
hereof or of any other Loan Document or to waive any Default or Event of Default
other than a Financial Covenant Default and (b) after the occurrence of the
Closing Date Term Loan Maturity Date with respect to the Closing Date Term Loan
Facility or the Revolving Credit Maturity Date with respect to the Revolving
Credit Facility, the Tranche B Term Lenders will have a right to approve or
disapprove the actions specified in clauses (ii)(X), (ii)(Y) and (ii)(Z) of this
paragraph.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that (x) the Commitment of such Lender may not be increased or extended,
or amounts due to it permanently reduced (other than by way of payment) or the
payment date of any outstanding amounts owing to it extended, without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender more adversely than other affected Lenders shall require the
consent of such Defaulting Lender.

Notwithstanding the fact that the consent of all the Lenders is required in
certain circumstances as set forth above, (x) each Lender is entitled to vote as
such Lender sees fit on any bankruptcy reorganization plan that affects the
Loans, and each Lender acknowledges that the provisions of Section 1126(c) of
the Bankruptcy Code supersedes the unanimous consent provisions set forth herein
and (y) the Required Lenders shall determine whether or not to allow a Loan
Party to use cash collateral in the context of a bankruptcy or insolvency
proceeding and such determination shall be binding on all of the Lenders.

11.02.    Notices; Effectiveness of Electronic Communications.

(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:

(i)    if to the Borrower, the Administrative Agent, any L/C Issuer or the Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and

(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)    Electronic Communications. Notices and other communications to the
Lenders and any L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent, provided that the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by

 

114



--------------------------------------------------------------------------------

electronic communication. The Administrative Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

(c)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
Swing Line Lender and any L/C Issuer may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, Swing Line Lender and any L/C Issuer. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.

(d)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, each L/C Issuer, the Swing Line Lender and the other
Lenders shall be entitled to rely and act upon any notices (including telephonic
Committed Loan Notices and Swing Line Loan Notices) purportedly given by or on
behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, each L/C Issuer, the Swing Line Lender, each other
Lender and the Related Parties of each of them from all losses, costs, expenses
and liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

(e)    Delivery of Documents to Lenders. Promptly upon any Lender’s reasonable
request, the Administrative Agent shall deliver to such Lender any materials or
information delivered by any Loan Party to it in its capacity as Administrative
Agent hereunder. In addition, the Administrative Agent shall promptly deliver to
the Lenders any notices or other materials received by it indicating the
occurrence or continuance of any Default or Event of Default hereunder, in each
case, to the extent such notices or materials are clearly marked as a “Notice of
Default/Event of Default” or Administrative Agent has actual knowledge that such
notices or other materials contain such information.

(f)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the

 

115



--------------------------------------------------------------------------------

Borrower, any Lender, any L/C Issuer or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender, any L/C Issuer or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

11.03.    No Waiver; Cumulative Remedies.

No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder shall operate as a waiver thereof; nor shall any
single or partial exercise of any right, remedy, power or privilege hereunder
preclude any other or further exercise thereof or the exercise of any other
right, remedy, power or privilege. The rights, remedies, powers and privileges
herein provided are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and each L/C Issuer; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or the Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (c) any Lender
from exercising setoff rights in accordance with Section 11.08 (subject to the
terms of Section 2.13), or (d) any Lender from filing proofs of claim or
appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that if at any time there is no Person acting as Administrative Agent
hereunder and under the other Loan Documents, then (i) the Required Lenders
shall have the rights otherwise ascribed to the Administrative Agent pursuant to
Section 9.02 and (ii) in addition to the matters set forth in clauses (b), (c)
and (d) of the preceding proviso and subject to Section 2.13, any Lender may,
with the consent of the Required Lenders, enforce any rights and remedies
available to it and as authorized by the Required Lenders.

11.04.    Expenses; Indemnity; Damage Waiver.

(a)    Costs and Expenses. The Borrower shall pay (without duplication of other
amounts required to be paid by Borrower hereunder): (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable out-of-pocket expenses incurred by any L/C
Issuer in connection with the issuance, amendment, renewal or extension of any
Letter of Credit or any demand for payment thereunder and (iii) all
out-of-pocket expenses incurred by the Administrative Agent, any L/C Issuer or,
during the continuance of an Event of Default, the Lenders (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any L/C Issuer), and shall pay all fees and time charges for attorneys
who may be employees of the Administrative Agent, any L/C Issuer or, during the
continuance of any Event of Default, any Lender, in connection with the
enforcement or protection of its rights (A) in connection with this Agreement
and the other Loan Documents, including its rights under this Section, or (B) in
connection with the Loans made or Letters of Credit issued hereunder, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Agent Lender (in their
respective agent capacities), each Lender and each L/C Issuer, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and

 

116



--------------------------------------------------------------------------------

hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee), and shall indemnify and hold harmless each
Indemnitee from all fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby or any administration thereof,
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of whether any Indemnitee is a party thereto,
IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF
THE COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE; provided,
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court of competent jurisdiction by final and non-appealable
judgment to have resulted from the gross negligence or willful misconduct of
such Indemnitee.

(c)    Reimbursement by Lenders. To the extent that the Borrower for any reason
fails to indefeasibly pay any amount required under subsection (a) or (b) of
this Section to be paid by it to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer or any Related Party of any of the foregoing, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), any L/C Issuer or such Related Party, as the case may be, such
Lender’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount,
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent (or any such sub-agent) or any L/C Issuer in
its capacity as such, or against any Related Party of any of the foregoing
acting for the Administrative Agent (or any such sub-agent) or any L/C Issuer in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.

(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and the Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Revolving
Commitments and the repayment, satisfaction or discharge of all the other
Obligations.

11.05.    Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be

 

117



--------------------------------------------------------------------------------

fraudulent or preferential, set aside or required (including pursuant to any
settlement entered into by the Administrative Agent, such L/C Issuer or such
Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall be revived and continued in
full force and effect as if such payment had not been made or such setoff had
not occurred, and (b) each Lender and each L/C Issuer severally agrees to pay to
the Administrative Agent upon demand its applicable share (without duplication)
of any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in effect.
The obligations of the Lenders and the L/C Issuers under clause (b) of the
preceding sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

11.06.    Successors and Assigns.

(a)    Successors and Assigns Generally. The provisions of this Agreement and
the other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and their respective successors and assigns permitted hereby,
except that neither the Borrower nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender and no Lender may
assign or otherwise transfer any of its rights or obligations hereunder except
(i) to an assignee in accordance with the provisions of subsection (b) of this
Section, (ii) by way of participation in accordance with the provisions of
subsection (d) of this Section, or (iii) by way of pledge or assignment of a
security interest subject to the restrictions of subsection (f) of this
Section (and any other attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in subsection (d) of this Section and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans (including
for purposes of this subsection (b), participations in L/C Obligations and in
Swing Line Loans) at the time owing to it); provided, that any such assignment
shall be subject to the following conditions:

(i)    Minimum Amounts.

(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Revolving Commitment or Revolving Loans or Closing Date
Term Loan Commitments or Closing Date Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 and the aggregate amount of the Tranche
B Term Loan Commitment or Tranche B Term Loans of the assigning Lender subject
to each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $1,000,000, in each case, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single Eligible Assignee (or to an Eligible
Assignee and members of its Assignee Group) will be treated as a single
assignment for purposes of determining whether such minimum amount has been met.

 

118



--------------------------------------------------------------------------------

(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not (A) apply to the Swing Line
Lender’s rights and obligations in respect of Swing Line Loans or (B) prohibit
any Lender from assigning all or a portion of its rights and obligations among
the Revolving Loan Commitments or outstanding Term Loans on a non-pro rata
basis;

(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:

(A)    the consent of the Parent (such consent not to be unreasonably withheld
or delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment, (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund or (3) Parent fails to consent or
object to any such assignment within five (5) Business Days following Parent’s
receipt of the request therefor;

(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;

(C)    the consent of any L/C Issuer (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Letters
of Credit (whether or not then outstanding); and

(D)    the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Line Loans (whether or not then outstanding).

(c)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of $3,500 (or, if the
assigning Lender is a Defaulting Lender, $7,000); provided, however, that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment. The assignee, if it is not a
Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

(i)    No Assignment to Borrower. No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

(d)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(e)    Defaulting Lenders. No such assignment shall be made to a Defaulting
Lender or any of its Subsidiaries or Affiliates.

(f)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

 

119



--------------------------------------------------------------------------------

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.

(g)    Register. The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of (and stated interests on) the Loans and
L/C Obligations owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrower, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. In addition, the Administrative Agent shall maintain on the Register
information regarding the designation, and revocation of designation, of any
Lender as a Defaulting Lender. The Register shall be available for inspection by
the Borrower and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.

(h)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person or the Borrower or any of the Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent, the Lenders and any L/C Issuer shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.08 as though it were a Lender, provided
such Participant agrees to be subject to Section 2.13 as though it were a
Lender.

Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrower, maintain a register on which it enters
the name and address of each Participant and the principal amounts of (and
stated interest on) each Participant’s interest in the Loans or other
Obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other Obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Commitment, Loan, Letter of Credit or other Obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose

 

120



--------------------------------------------------------------------------------

name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(i)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e) as though it were a Lender (it being
understood that the documentation required under Section 3.01(e) shall be
delivered to the participating Lender).

(j)    Certain Pledges. Any Lender may, without the consent of, or notice to,
the Borrower or the Administrative Agent, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

(k)    Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption (or in
any amendment or modification hereof) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.

(l)    USA Patriot Act Notice; Compliance. In order for the Administrative Agent
to comply with the USA Patriot Act of 2001 (Public Law 107-56), prior to any
Lender or Participant that is organized under the laws of a jurisdiction outside
of the United States of America becoming a party hereto, the Administrative
Agent may request, and such Lender or Participant shall provide to the
Administrative Agent, its name, address, tax identification number and/or such
other identification information as shall be necessary for the Administrative
Agent to comply with federal law.

(m)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time Wells
Fargo Bank assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, Wells Fargo Bank may, (i) upon thirty (30) days’ notice
to the Borrower and the Lenders, resign as L/C Issuer and/or (ii) upon thirty
(30) days’ notice to the Borrower, resign as Swing Line Lender. In the event of
any such resignation as L/C Issuer or Swing Line Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor L/C Issuer or Swing Line
Lender hereunder; provided, however, that no failure by the Borrower to appoint
any such successor shall affect the resignation of Wells Fargo Bank as L/C
Issuer or Swing Line Lender, as the case may be. If Wells Fargo Bank resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of any
L/C Issuer hereunder with respect to all Letters of Credit issued by Wells Fargo
Bank outstanding as of the effective date of its resignation as L/C Issuer and
all L/C Obligations with respect thereto (including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c)). If Wells Fargo Bank resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment of a successor L/C
Issuer and/or Swing Line Lender, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as the case may be, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to Wells Fargo Bank to effectively assume the obligations of Wells
Fargo Bank with respect to such Letters of Credit.

 

121



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary contained herein, if at any time any
L/C Issuer assigns all of its Revolving Commitment and Revolving Loans pursuant
to subsection (b) above, such L/C Issuer may, upon thirty (30) days’ notice to
the Borrower and the Lenders, resign as L/C Issuer. In the event of any such
resignation as L/C Issuer, the Borrower shall be entitled to appoint from among
the Lenders a successor L/C Issuer hereunder; provided, however, that no failure
by the Borrower to appoint any such successor shall affect the resignation of
such resigning L/C Issuer. If any L/C Issuer resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of any L/C Issuer hereunder
with respect to all Letters of Credit issued by such L/C Issuer outstanding as
of the effective date of its resignation as L/C Issuer and all L/C Obligations
with respect thereto (including the right to require the Lenders to make Base
Rate Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.03(c)). Upon the appointment of a successor L/C Issuer, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer, and (b) the successor L/C
Issuer shall issue letters of credit in substitution for the Letters of Credit,
if any, outstanding at the time of such succession or make other arrangements
satisfactory to the resigning L/C Issuer to effectively assume the obligations
of such resigning L/C Issuer with respect to such Letters of Credit.

11.07.    Treatment of Certain Information; Confidentiality.

Each of the Administrative Agent, the Lenders and any L/C Issuer agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates’ respective partners, directors, officers, employees, agents,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement containing
provisions substantially the same as those of this Section, to (i) any assignee
of or Participant in, or any prospective assignee of or Participant in, any of
its rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower and its obligations, (g) with the consent of the Borrower or (h) to
the extent such Information (x) becomes publicly available other than as a
result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower.

For purposes of this Section, “Information” means all information received from
the Parent or any Subsidiary relating to the Parent or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any L/C Issuer on a non-confidential
basis prior to disclosure by the Parent or any Subsidiary, provided that, in the
case of information received from the Parent or any Subsidiary after the Closing
Date, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

11.08.    Set-off.

If an Event of Default shall have occurred and be continuing, each Lender, any
L/C Issuer and each of their respective Affiliates is hereby authorized at any
time and from time to time, after obtaining the prior written consent of the
Administrative Agent (which consent shall only be withheld for the purpose of
preventing any triggering of any applicable “single action” laws), to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by such Lender, any L/C Issuer or any such Affiliate to or for the
credit or the account of the Borrower or any other Loan Party against any and
all of the obligations of the Borrower or such Loan Party now or hereafter
existing under this Agreement or any other Loan Document to such Lender or any
L/C Issuer, irrespective of whether or not such Lender or any L/C Issuer shall
have made any demand under this Agreement or any other Loan Document and
although such obligations of the Borrower or such Loan Party may be contingent
or unmatured or are owed to a branch or office of such Lender or any L/C Issuer
different

 

122



--------------------------------------------------------------------------------

from the branch or office holding such deposit or obligated on such
indebtedness; provided, that in the event that any Defaulting Lender shall
exercise any such right of setoff hereunder, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, any
L/C Issuer, the Swing Line Lender and their respective Affiliates under this
Section are in addition to other rights and remedies (including other rights of
setoff) that such Lender, any L/C Issuer or their respective Affiliates may
have. Each Lender and any L/C Issuer agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

11.09.    Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, such
Person may, to the extent permitted by applicable Law, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and
(c) amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest throughout the contemplated term of the Obligations
hereunder.

11.10.    Counterparts; Integration; Effectiveness.

This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Loan Documents constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. This Agreement shall become effective (i) when executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts thereof that, when taken together, bear the signatures of each of
the other parties thereto, and (ii) upon satisfaction of each of the conditions
to effectiveness of this Agreement set forth in Article V. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.

11.11.    Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.

11.12.    Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other

 

123



--------------------------------------------------------------------------------

jurisdiction. Without limiting the foregoing provisions of this Section 11.12,
if and to the extent that the enforceability of any provisions in this Agreement
relating to Defaulting Lenders shall be limited by Debtor Relief Laws, as
determined in good faith by the Administrative Agent, any L/C Issuer or the
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.

11.13.    Replacement of Lenders.

If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, provided no
Default or Event of Default then exists, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
Eligible Assignee that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment), provided that:

(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);

(b)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and

(d)    such assignment does not conflict with applicable Laws.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

11.14.    Governing Law; Jurisdiction; Etc.

(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.

 

124



--------------------------------------------------------------------------------

(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

11.15.    Waiver of Jury Trial.

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

11.16.    USA PATRIOT Act Notice.

Each Lender that is subject to the Patriot Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that pursuant to the requirements of the USA Patriot
Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the
“Patriot Act”), it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.

11.17    Entire Agreement. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

11.17.    Subordination of Intercompany Debt.

Each Loan Party agrees that all intercompany Indebtedness among Loan Parties
(the “Intercompany Debt”) is subordinated in right of payment, to the prior
payment in full of all Obligations. Notwithstanding any provision of this
Agreement to the contrary, Loan Parties may make and receive payments with
respect to the Intercompany Debt to the extent otherwise permitted by this
Agreement; provided, that in the event of and during the continuation of any
Event of Default, no payment shall be made by or on behalf of any Loan Party on
account of any Intercompany Debt. In the event that any Loan Party receives any
payment of any Intercompany Debt at a time when such payment is prohibited by
this Section 11.18 hereof, such payment shall be held by such Loan Party, in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request, to, the Administrative Agent.

 

125



--------------------------------------------------------------------------------

11.18.    No Advisory or Fiduciary Responsibility.

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees, and acknowledges its Affiliates’ understanding, that:
(i) (A) the arranging and other services regarding this Agreement provided by
the Administrative Agent, the Arranger, and the other Agent Lenders are
arm’s-length commercial transactions between the Borrower, each other Loan Party
and their respective Affiliates, on the one hand, and the Administrative Agent,
the Arranger, and the Agent Lenders, on the other hand, (B) each of the Borrower
and the other Loan Parties has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) the Borrower
and each other Loan Party is capable of evaluating, and understands and accepts,
the terms, risks and conditions of the transactions contemplated hereby and by
the other Loan Documents; (ii) (A) the Administrative Agent, the Arranger, and
each Agent Lender each is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary for the Borrower, any
other Loan Party or any of their respective Affiliates, or any other Person and
(B) neither the Administrative Agent, the Arranger nor any the other Agent
Lenders has any obligation to the Borrower, any other Loan Party or any of their
respective Affiliates with respect to the transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents; and (iii) the Administrative Agent, the Arranger and the other Agent
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent, the Arranger nor any other Agent Lender has any obligation
to disclose any of such interests to the Borrower, any other Loan Party or any
of their respective Affiliates. To the fullest extent permitted by law, each of
the Borrower and the other Loan Parties hereby waives and releases any claims
that it may have against the Administrative Agent, the Arranger and the other
Agent Lenders with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby. Each Loan Party agrees that it will not claim that any of the
Administrative Agent, the Arrangers, other Arrangers or the Lenders has rendered
advisory services of any nature or respect or owes a fiduciary or similar duty
to such Loan Party, in connection with such transactions or the process leading
thereto.

11.19.    Amendment of Existing Credit Agreement.

Each of the parties hereto hereby agrees that (i) the outstanding balance of the
obligations under the Existing Credit Agreement remain outstanding and
constitute Obligations hereunder and (ii) this Agreement is an amendment of the
Existing Credit Agreement, all documents, instruments or agreements creating
security interests or liens in favor of the “Administrative Agent” or “Lenders”
as defined in the Existing Credit Agreement and securing the obligations
thereunder continue to secure the Obligations under this Agreement and nothing
contained herein is intended to represent a novation of any type with respect to
the “Obligations” as defined in the Existing Credit Agreement or with respect to
any other Indebtedness evidenced by the Existing Credit Agreement or any
documents, instruments or agreements executed in connection therewith. This
amendment and restatement is being approved and executed by no less than the
Required Lenders under the Existing Credit Agreement and shall have full force
and effect as between Borrower and all Lenders. This Credit Agreement is being
entered into as an amendment and restatement, instead of an amendment to the
Existing Credit Agreement, for administrative purposes only, and the failure of
any Lender to execute this Credit Agreement shall not affect its obligations
under the Existing Credit Agreement as amended herein.

11.20.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:

(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and

 

126



--------------------------------------------------------------------------------

(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(i)    a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK –SCHEDULE(S) AND EXHIBIT(S) TO
FOLLOW]

 

127



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

  BORROWER:    

    RHP HOTEL PROPERTIES, LP

   

    a Delaware limited partnership

      By:   RHP Partner, LLC,         a Delaware limited liability company      
  its general partner         By:  
                /s/ Mark Fioravanti                                          
                Mark Fioravanti                           Vice President  
GUARANTORS:    

    RYMAN HOSPITALITY PROPERTIES, INC.,

   

    a Delaware corporation

   

    By:

              /s/ Mark Fioravanti                 
                                                 Mark Fioravanti      
            President and Chief Financial Officer    

    RHP PROPERTY GP, LP

   

    a Florida limited partnership

      By:   Opryland Hospitality, LLC,         a Tennessee limited liability
company         its general partner         By:  
                    /s/ Mark Fioravanti                                       
                    Mark Fioravanti                               Vice President

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

RHP PROPERTY GT, LP

a Delaware limited partnership

  By:   Opryland Hospitality, LLC,     a Tennessee limited liability company    
its general partner     By:  

              /s/ Mark Fioravanti

                    Mark Fioravanti                     Vice President

RHP PROPERTY NH, LLC

a Maryland limited liability company

By:  

        /s/ Mark Fioravanti

          Mark Fioravanti           Vice President

RHP PARTNER, LLC

a Delaware limited liability company

By:  

        /s/ Mark Fioravanti

          Mark Fioravanti           Vice President

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

RHP HOTELS, LLC

a Delaware limited liability company

By:  

        /s/ Mark Fioravanti

          Mark Fioravanti           Vice President

RHP PROPERTY GT, LLC

a Delaware limited liability company

By:  

        /s/ Mark Fioravanti

          Mark Fioravanti           Vice President

OPRYLAND HOSPITALITY, LLC

a Tennessee limited liability company

By:  

        /s/ Mark Fioravanti

          Mark Fioravanti           Vice President

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT AND LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as a Lender, Swing Line
Lender and L/C Issuer, and as Administrative Agent By:  

    /s/ Anand J. Jobanputra                                  .

Name:       Anand J. Jobanputra Title:       Senior Vice President

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH,

in its capacity as a Lender

By:  

/s/ James Rolison                                              .

Name:   James Rolison Title:   Managing Director By:  

/s/ Joanna Soliman                                            .

Name:   Joanna Soliman Title:   Vice President

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

JP MORGAN CHASE BANK, N.A.,

in its capacity as a Lender

By:  

/s/ Amrish Despai                                                .

Name:   Amrish Despai Title:   Vice President

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

in its capacity as a Lender

By:  

/s/ Lori Y. Jensen                                                  .

Name:   Lori Y. Jensen Title:   Senior Vice President

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK,

in its capacity as a Lender

By:  

/s/ Steven Jonassen                                             .

Name:   Steven Jonassen Title:   Managing Director By:  

/s/ Adam Jenner                                                  .

Name:   Adam Jenner Title:   Director

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

THE BANK OF NOVA SCOTIA,

in its capacity as a Lender

By:  

/s/ Chad Hale                                                             .

Name:   Chad Hale Title:   Director & Execution Head   REGAL

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

CAPITAL ONE, N.A.,

in its capacity as a Lender

By:  

/s/ Thomas A. Kashynski                                     .

Name:   Thomas A. Kashynski Title:   Senior Vice President

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

MIDFIRST BANK, a federally chartered savings association,

in its capacity as a Lender

By:  

/s/ Tom L. Gray                                                    .

Name:   Tom L. Gray Title:   Vice President

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

RAYMOND JAMES BANK, N.A.,

in its capacity as a Lender

By:  

    /s/ Matthew Stein                                             .

Name:       Matthew Stein Title:       Vice President

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

TD BANK, N.A.,

in its capacity as a Lender

By:  

    /s/ Sean Dunne                                                   .

Name:       Sean Dunne Title:       Vice President

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, in its capacity as a Lender By:  

/s/ William G. Karl                                                 .

Name:   William G. Karl Title:   Executive Officer

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

Schedule 1.01(a)

Guarantors

 

1. Ryman Hospitality Properties, Inc., a Delaware corporation

2. RHP Partner, LLC, a Delaware limited liability company

3. RHP Hotels, LLC, a Delaware limited liability company

4. RHP Property GP, LP, a Florida limited partnership

5. RHP Property GT, LP, a Delaware limited partnership

6. RHP Property NH, LLC, a Maryland limited liability company

7. RHP Property GT, LLC, a Delaware limited liability company

8. Opryland Hospitality, LLC, a Tennessee limited liability company

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

Schedule 1.01(b)

Borrowing Base Properties

 

1. Gaylord Opryland Resort & Convention Center, located at 2800 Opryland Drive,
Nashville, Tennessee 37214, consisting of 2,888 rooms and 640,000 square feet of
meeting space (the “Gaylord Opryland”).

 

2. Gaylord Palms Resort & Convention Center, located at 6000 West Osceola
Parkway, Kissimmee, Florida 34746, consisting of 1,416 rooms and 400,000 square
feet of meeting space (the “Gaylord Palms”).

 

3. Gaylord Texan Resort & Convention Center, located at 1501 Gaylord Trail,
Grapevine, Texas 76051, consisting of 1,511 rooms and 400,000 square feet of
meeting space (the “Gaylord Texan”).

 

4. Gaylord National Resort & Convention Center, located at 201 Waterfront
Street, National Harbor, Maryland 20745, consisting of approximately 1,996 rooms
and 470,000 square feet of meeting space (the “Gaylord National”).

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

Schedule 1.01(d)

Designated Outparcels

Parcel of land located in Grapevine, Tarrant County, Texas and further described
as Lot 2, Block 1, Opryland Second Addition Cabinet A, Slide 9044 P.R.T.C.T.

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

Schedule 2.01

Commitments and Applicable Percentages

Closing Date Term Loans and Revolving Loan

 

Lender

   Closing Date
Term Loan
Commitment      Pro Rata
Share of
Closing Date
Term Loans     Revolving
Commitment      Pro Rata Share
of Revolving
Commitment  

Wells Fargo Bank, National Association

   $ 0        0.00000000 %    $ 78,800,000        11.25714286 % 

Bank of America, N.A.

   $ 0        0.00000000 %    $ 78,800,000        11.25714286 % 

Deutsche Bank AG New York Branch

   $ 0        0.00000000 %    $ 78,800,000        11.25714286 % 

JPMorgan Chase Bank, N.A.

   $ 0        0.00000000 %    $ 78,800,000        11.25714286 % 

U.S. Bank National Association

   $ 0        0.00000000 %    $ 78,800,000        11.25714286 % 

Credit Agricole

   $ 0        0.00000000 %    $ 70,000,000        10.00000000 % 

The Bank of Nova Scotia

   $ 0        0.00000000 %    $ 63,000,000        9.00000000 % 

Capital One, N.A.

   $ 0        0.00000000 %    $ 55,000,000        7.85714286 % 

TD Bank, N.A.

   $ 0        0.00000000 %    $ 42,000,000        6.00000000 % 

Sumitomo Mitsui Banking Corporation

   $ 0        0.00000000 %    $ 42,000,000        6.00000000 % 

MidFirst Bank

   $ 0        0.00000000 %    $ 20,000,000        2.85714286 % 

Raymond James Bank, N.A.

   $ 0        0.00000000 %    $ 14,000,000        2.00000000 %    

 

 

    

 

 

   

 

 

    

 

 

 

Total

   $ 0        0.00000000 %    $ 700,000,000        100.00000000 %    

 

 

    

 

 

   

 

 

    

 

 

 

Tranche B Term Loan

 

Lender

   Tranche B Term
Loan Commitment      Pro Rata Share of
Tranche B Term Loans  

Deutsche Bank AG New York Branch

   $ 500,000,000        100.00000000 %    

 

 

    

 

 

 

Total

   $ 500,000,000        100.00000000 %    

 

 

    

 

 

 

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

Schedule 11.02

Administrative Agent’s Office, Certain Addresses for Notices

If to the Borrower:

RHP Hotel Properties, LP

One Gaylord Drive

Nashville, Tennessee 37214

Attn: Chief Financial Officer

Phone: (615) 316-6000

Borrower’s website: http://www.rymanhp.com

If to the Administrative Agent:

Notices (other than Requests for Extensions of Credit):

Wells Fargo Bank, National Association

Hospitality Finance Group

301 S. College Street, 4th Floor

MAC D1053-04N

Charlotte, NC 28202

Attention: Anand Jobanputra

Phone: (704) 383-4013

Fax: (704) 715-1428

Email: anand.jobanputra@wellsfargo.com

With a CC to:

Wells Fargo Bank, National Association

Hospitality Finance Group

2030 Main Street, Suite 800

Irvine, CA 92614

Attention: Rhonda Friedly

Phone: (949) 251-4383

Fax: (949) 851-9728

Email: friedlyr@wellsfargo.com

For Requests for Extensions of Credit:

Wells Fargo Bank, National Association

Hospitality Finance Group

301 S. College Street, 4th Floor

MAC D1053-04N

Charlotte, NC 28202

Attention: Anand Jobanputra

Phone: (704) 383-4013

Fax: (704) 715-1428

Email: anand.jobanputra@wellsfargo.com

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

With a CC to:

Wells Fargo Bank, National Association

Hospitality Finance Group

2030 Main Street, Suite 800

Irvine, CA 92614

Attention: Rhonda Friedly

Phone: (949) 251-4383

Fax: (949) 851-9728

Email: friedlyr@wellsfargo.com

For Payments (Closing Date Term Loan Facility, Tranche B Term Loan Facility and
Revolving Credit Facility):

Wells Fargo Bank, National Association

CRE Agency Services-Loan Service Operations

600 S. 4th Street, 9th Floor

Minneapolis, MN 55415

Attention: Marsha Rouch

Telephone: (612) 667-1098

Fax: (866) 968-5589

Email: marsha.rouch@wellsfargo.com

If to Wells Fargo Bank, National Association as L/C Issuer:

Wells Fargo Bank, National Association

Hospitality Finance Group

301 S. College Street, 4th Floor

MAC D1053-04N

Charlotte, NC 28202

Attention: Anand Jobanputra

Phone: (704) 383-4013

Fax: (704) 715-1428

Email: anand.jobanputra@wellsfargo.com

With a CC to:

Wells Fargo Bank, National Association

Hospitality Finance Group

2030 Main Street, Suite 800

Irvine, CA 92614

Attention: Rhonda Friedly

Phone: (949) 251-4383

Fax: (949) 851-9728

Email: friedlyr@wellsfargo.com

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

And CC to:

Wells Fargo Bank, National Association

CRE Agency Services-Loan Service Operations

600 S. 4th Street, 9th Floor

Minneapolis, MN 55415

Attention: Marsha Rouch

Telephone: (612) 667-1098

Fax: (866) 968-5589

Email: marsha.rouch@wellsfargo.com

If to Wells Fargo Bank, National Association, as Swing Line Lender:

Wells Fargo Bank, National Association

Hospitality Finance Group

301 S. College Street, 4th Floor

MAC D1053-04N

Charlotte, NC 28202

Attention: Anand Jobanputra

Phone: (704) 383-4013

Fax: (704) 715-1428

Email: anand.jobanputra@wellsfargo.com

With a CC to:

Wells Fargo Bank, National Association

Hospitality Finance Group

2030 Main Street, Suite 800

Irvine, CA 92614

Attention: Rhonda Friedly

Phone: (949) 251-4383

Fax: (949) 851-9728

Email: friedlyr@wellsfargo.com

And CC to:

Wells Fargo Bank, National Association

CRE Agency Services-Loan Service Operations

600 S. 4th Street, 9th Floor

Minneapolis, MN 55415

Attention: Marsha Rouch

Telephone: (612) 667-1098

Fax: (866) 968-5589

Email: marsha.rouch@wellsfargo.com

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

If to Lenders, as Lenders and/or L/C Issuers, as applicable:

Bank of America, N.A.

Primary Credit Contact

Roger Davis

Senior Vice President

Bank of America, N.A.

901 Main Street, 64th Floor

Dallas, TX 75202

Tel: (214) 209-9505

Fax: (214) 209-1559

Email: davis.c.davis@baml.com

Primary Operations Contact

Susheel Kumar Jaiswal

Customer Service Representative

Bank of America, N.A.

501 N. Main Street

Dallas, TX 75217

Tel: (415) 436-3685 x64344

Fax: (972) 728-9506

Email: susheel.k.jaiswal@bankofamerica.com

Deutsche Bank AG New York Branch

Primary Credit Contact

Frank Iantorno

Vice President

Hanover Street Capital, LLC

48 Wall Street, 14th Floor

New York, NY 10005

Tel: (212) 380-9390

Fax: n/a

Email: frank.iantorno@hanoverstcap.com

Primary Operations Contact

Lakshmi Thimmaraju

5022 Gate Parkway, Suite 200

Jacksonville, FL 32256

Tel: (904) 520-5449

Fax: (866) 240-3622

Email: Loan.admin-Ny@db.com

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

JPMorgan Chase Bank, N.A.

Primary Credit Contact

Amrish Desai

Vice President

JPMorgan Chase Bank, N.A.

383 Madison Avenue, Floor 24

New York, NY 10179

Tel: (212) 622-6401

Fax: n/a

Email: amrish.desai@chase.com

Operations Contact

Pallanti Pavan Kumar

Account Manager

JPMorgan Chase Bank, N.A.

Sarjaput Outer Ring Road, Vathur Hobli, Floor 01

Bangalore, 560 087, India

Tel: +91-80-66762935

Fax: (201) 244-3885

Email: Pallanti.v.pavan.kumar@jpmorgan.com

US Bank National Association

Primary Credit Contact

Lori Jensen

Vice President

US Bank National Association

1100 Abernathy Road, Bldg. 500, Suite 1250

Atlanta, GA 30052

Tel: (770) 512-3118

Fax: (770) 512-3130

Email: lori.jensen@usbank.com

Primary Operations Contact

Breyn Smasal

Loan Processor

US Bank National Association

400 City Center

Oshkosh, WI 54901

Tel: (920) 237-7436

Fax: (920) 237-7993

Complex.credits.oshksoh@usbank.com

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

If to Lenders

Credit Agricole Corporate and Investment Bank

Primary Credit Contact

Steve Jonassen

Managing Director

1301 Ave of Americas

New York, NY 10019

Tel: (212) 261-7764

Fax: n/a

Steve.jonassen@ca-cib.com

Primary Operations Contact

Gener P. David

Loan Administrator

1301 Ave of Americas

New York, NY 10019

Tel: (732) 590-7751

Fax: (917) 849-5543

Email: Gener.David@ca-cib.com

The Bank of Nova Scotia

Primary Credit Contact

Chad Hale

Director

The Bank of Nova Scotia

40 King Street West

Toronto, Ontario M5H 1H1

Telephone: 416) 350-1173

Fax: 416) 350-1161

Email: chad.hale@scotiabank.com

Primary Operations Contact

Vesna Vukelich

Corporate Loan Officer

The Bank of Nova Scotia

720 King Street West, 2nd Floor

Toronto, Ontario M5P 2T3

Tel: (212) 225-5705

Fax: (212) 225-5709

Vesna.vukelich@scotiabank.com

Capital One, N.A.

Primary Credit Contact

Ashish Tandon

Vice President

Capital One, N.A.

1680 Capital One Drive

McLean, VA 22102

Tel: (703) 720-6736

Fax: (703) 720-2023

ashish.tandon@capitalone.com

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

Primary Operations Contact

Jill Wilbert

Loan Admin Coordinator

Capital One, N.A.

6200 Chevy Chase Drive

Laurel, MD 20707

Tel: (301) 953-6174

Fax: (301) 953-8692

CLSSyndicationMember@capitalone.com

TD Bank, N.A.

Primary Credit Contact

Sean Dunne

Vice President

TD Bank, N.A.

2307 W. Kennedy Boulevard, 3rd Floor

Tampa, FL 33609

Tel: (813) 250-3093

Fax: (813) 258-5622

Email: sean.dunne@td.com

Primary Operations Contact

Barbara Matta

Investor Processing

TD Bank, N.A.

6000 Atrium Way

Mt. Laurel, NJ 08054

Tel: (856) 533-4683

Fax: (856) 533-7128 or (856) 533-4879

Sumitomo Mitsui Banking Corporation

Primary Credit Contact

John Corrigan

Sumitomo Mitsui Banking Corporation, NY Branch

277 Park Avenue

New York, NY 10172

Tel: (212) 224-4735

Fax: (212) 224-5190

E-mail: jcorrigan@smbclf.com

Primary Operations Contact

Delma Mitchell

Sumitomo Mitsui Banking Corporation, NY Branch

277 Park Avenue

New York, NY 10172

Tel: (212) 224-4387

Fax: (212) 224-4391

E-mail: Delma_c_mitchell@smbcgroup.com

Raymond James Bank, N.A.

Primary Credit Contact

Matthew Stein

Raymond James Bank, N.A.

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

710 Carillon Parkway

St. Petersburg, FL 33716

Phone: (727) 567-5118

Fax: (866) 205-1396

E-mail: matt.stein@raymondjames.com

Primary Operations Contact

Loan Ops/CML

Raymond James Bank, N.A.

710 Carillon Parkway

St. Petersburg, FL 33716

Tel: (727) 567-1815

Fax: (866) 597-4002

Email: RJBank-LoanOpsCorp@RaymondJames.com

 

Fifth Amended and Restated Credit Agreement

Ryman Hospitality Properties, Inc.



--------------------------------------------------------------------------------

Exhibit A-1

FORM OF COMMITTED LOAN NOTICE

Date:             ,         

 

To: Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of [            , 2017] (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among RHP HOTEL
PROPERTIES, LP, a Delaware limited partnership, (together with any permitted
successors and assigns, the “Borrower”), RYMAN HOSPITALITY PROPERTIES, INC., a
Delaware corporation (the “Parent”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Wells Fargo Bank,
National Association, as Administrative Agent, Swing Line Lender and L/C Issuer.

The undersigned hereby requests (select one):

 

  ☐ A Borrowing of [Revolving][Term] Loans

 

  ☐ A conversion or continuation of Loans

 

  1. On                      (a Business Day).

 

  2. In the amount of $        .

 

  3. Comprised of                                          .

  [Type of Committed Loan requested]

 

  4. For Eurodollar Rate Loans: with an Interest Period of      months.

[For Borrowings of Revolving Loans & Term Loans]

[The Borrowing requested herein complies with Section 2.01 of the Agreement.]

The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 shall be satisfied on and as of the date of the applicable Credit
Extension.

 

RHP HOTEL PROPERTIES, LP By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Exhibit A-2

FORM OF SWING LINE LOAN NOTICE

Date:             ,         

 

To: Wells Fargo Bank, National Association, as Swing Line Lender

Wells Fargo Bank, National Association, as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Fifth Amended and Restated Credit Agreement,
dated as of [            , 2017] (as amended, restated, extended, supplemented
or otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among RHP HOTEL
PROPERTIES, LP, a Delaware limited partnership, (together with any permitted
successors and assigns, the “Borrower”), RYMAN HOSPITALITY PROPERTIES, INC., a
Delaware corporation (the “Parent”), the Guarantors from time to time party
thereto, the Lenders from time to time party thereto and Wells Fargo Bank,
National Association, as Administrative Agent, Swing Line Lender and L/C Issuer.

The undersigned hereby requests a Swing Line Loan:

1.        On                                           (a Business Day).

2.        In the amount of $        .

The Swing Line Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.04(a) of the Agreement.

The Borrower hereby represents and warrants that the conditions specified in
Section 4.02 shall be satisfied on and as of the date of the applicable Credit
Extension.

 

RHP HOTEL PROPERTIES, LP By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Exhibit B

FORM OF SECURITY AGREEMENT

FIFTH AMENDED AND RESTATED SECURITY AGREEMENT

[Related to RYMAN HOSPITALITY PROPERTIES, INC.

Fifth Amended and Restated Credit Agreement, dated as of [            , 2017]]

THIS FIFTH AMENDED AND RESTATED SECURITY AGREEMENT (this “Security Agreement”),
dated as of [            , 2017], is by and among the parties identified as
“Grantors” on the signature pages hereto and such other parties as may become
Grantors hereunder after the date hereof (individually a “Grantor”, and
collectively the “Grantors”) and WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
holders of the Secured Obligations referenced below and is an amendment and
restatement of that certain Fourth Amended and Restated Security Agreement among
the parties hereto and dated as of April 18, 2013 (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Replaced
Security Agreement”).

W I T N E S S E T H

WHEREAS, pursuant to that certain Fifth Amended and Restated Credit Agreement,
dated as of the date hereof (as amended, modified, extended, renewed or replaced
from time to time, the “Credit Agreement”). among Ryman Hospitality Properties,
Inc., a Delaware corporation (the “Parent”), RHP Hotel Properties, LP, a
Delaware limited partnership (the “Borrower”), the Guarantors party thereto, the
Lenders and the Administrative Agent, the Lenders have agreed to make Loans upon
the terms and subject to the conditions set forth therein; and

WHEREAS, this Security Agreement is required under the terms of the Credit
Agreement.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

1.    Definitions.

(a)    Capitalized terms used and not otherwise defined herein shall have the
meanings provided in the Credit Agreement.

(b)    The following terms shall have the meanings assigned thereto in the
Uniform Commercial Code in effect in the State of New York on the date hereof:
Accession, Account, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Commingled Goods, Consumer Goods, Deposit Account, Document, Equipment,
Farm Products, Fixtures, General Intangible, Goods, Instrument, Inventory,
Investment Property, Letter-of-Credit Right, Manufactured Home, Proceeds,
Software, timber to be cut, Supporting Obligation and Tangible Chattel Paper.

(c)    As used herein, the following terms shall have the meanings set forth
below:

“Collateral” has the meaning provided in Section 3 hereof.

“Copyright License” means any written agreement, naming any Grantor as licensor,
granting any right under any Copyright.

“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office and (b) all renewals thereof.



--------------------------------------------------------------------------------

“Patent License” means any agreement, whether written or oral, providing for the
grant by or to a Grantor of any right to manufacture, use or sell any invention
covered by a Patent.

“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.

“Secured Obligations” means, without duplication, (i) all of the Obligations and
(ii) all reasonable and documented costs and expenses actually incurred by the
Administrative Agent in connection with enforcement and collection of the
Obligations, including reasonable and documented attorneys’ fees.

“Trademark License” means any agreement, written or oral, providing for the
grant by or to a Grantor of any right to use any Trademark.

“Trademarks” means (a) all registered trademarks, trade names, corporate names,
company names, business names, fictitious business names, trade styles, service
marks, logos and other registered source or business identifiers, and the
goodwill associated therewith, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications in connection
therewith and (b) all renewals thereof.

“UCC” means the Uniform Commercial Code of the applicable jurisdiction(s).

“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.

2.    Effectiveness. This Security Agreement (including, without limitation, the
grant of security interest in Section 3, the representations and warranties in
Section 5 and the covenants in Section 6) shall become effective immediately
upon the Closing Date without any further action on the part of any of the
parties hereto.

3.    Grant of Security Interest in the Collateral. To secure the prompt payment
and performance in full when due, whether by lapse of time, acceleration,
mandatory prepayment or otherwise, of the Secured Obligations, (a) Borrower and
each Guarantor (other than Ryman Hospitality Properties, Inc.) hereby grants to
the Administrative Agent, for the benefit of the holders of the Secured
Obligations, a continuing security interest in, and a right to set off against,
any and all right, title and interest of such Grantor in and to all of the
following, whether now owned or existing or owned, acquired, or arising
hereafter:

(i)    all Accounts;

(ii)    all cash and currency;

(iii)    all Chattel Paper;

(iv)    all Commercial Tort Claims, including those identified on Schedule 2
attached hereto;

(v)    all Copyrights;

(vi)    all Copyright Licenses;

(vii)    all Deposit Accounts;

(viii)    all Documents;

(ix)    all Equipment;

(x)    all Fixtures;



--------------------------------------------------------------------------------

(xi)    all General Intangibles;

(xii)    all Instruments;

(xiii)    all Inventory;

(xiv)    all Investment Property;

(xv)    all Letter-of-Credit Rights;

(xvi)    all Patents;

(xvii)    all Patent Licenses;

(xviii)    all Software;

(xix)    all Supporting Obligations;

(xx)    all Trademarks;

(xxi)    all Trademark Licenses;

(xxii)    all domain names;

(xxiii)    all Goods;

(xxiv)    all Payment Intangibles;

(xxv)    all other personal property of such Grantor of whatever type or
description; and

(xxvi)    to the extent not otherwise included, all Accessions and all Proceeds
of any and all of the foregoing.

and (b) Ryman Hospitality Properties, Inc., hereby grants to the Administrative
Agent, for the benefit of the holders of the Secured Obligations, a continuing
security interest in, and a right to set off against, any and all right, title
and interest of such Grantor in and to all of the following, whether now owned
or existing or owned, acquired, or arising hereafter, in each case to the extent
the same is attached to, contained in, related to, arising from or used in
connection with the operation, ownership, maintenance, construction, development
or marketing of or otherwise in connection with any one or more of the Borrowing
Base Properties:

(i)    all Copyrights;

(ii)    all Copyright Licenses;

(iii)    all Patents;

(iv)    all Patent Licenses;

(v)    all Software;

(vi)    all Supporting Obligations;

(vii)    all Trademarks;

(viii)    all Trademark Licenses; and



--------------------------------------------------------------------------------

(ix)    to the extent not otherwise included, all Accessions and all Proceeds of
any and all of the foregoing.

The property listed in clauses (a)(i)-(xxvi) and (b)(i)-(ix) above shall be
collectively referred to as the “Collateral”.

Notwithstanding anything to the contrary contained herein, the security
interests granted under this Security Agreement shall not (A) extend to any
Property that is subject to a Lien securing purchase money Indebtedness
permitted under the Credit Agreement pursuant to documents that prohibit such
Grantor from granting any other Liens in such Property, (B) extend to any lease,
license or other contract if the grant of a security interest in such lease,
license or contract in the manner contemplated by this Security Agreement is
prohibited by the terms of such lease, license or contract or by law and would
result in the termination of such lease, license or contract, but only to the
extent that (1) after reasonable efforts, consent from the relevant party or
parties has not been obtained, (2) any such prohibition could not be rendered
ineffective pursuant to the UCC or any other applicable law (including Debtor
Relief Laws) or principles of equity, and (3) in the event of the termination or
elimination of any such prohibition or the requirement for any consent contained
in any applicable Law, General Intangible, permit, lease, license, contract or
other Instrument, to the extent sufficient to permit any such item to become
Collateral hereunder, or upon the granting of any such consent, or waiving or
terminating any requirement for such consent, a security interest in such
General Intangible, permit, lease, license, contract or other Instrument shall
be automatically and simultaneously granted hereunder and shall be included as
Collateral hereunder, and (C) extend to any vehicles owned by any Grantor that
are subject to certificates of title.

The Grantors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes continuing collateral security
for all of the Secured Obligations, whether now existing or hereafter arising
and (ii) is not to be construed as an assignment or license of any Copyrights,
Copyright Licenses, Patents, Patent Licenses, Trademarks or Trademark Licenses.

4.    Provisions Relating to Accounts.

(a)    Anything herein to the contrary notwithstanding, each of the Grantors
shall remain liable under each of the Accounts to observe and perform all the
conditions and obligations to be observed and performed by it thereunder, all in
accordance with the terms of any agreement giving rise to each such Account.
Neither the Administrative Agent nor any holder of the Secured Obligations shall
have any obligation or liability under any Account (or any agreement giving rise
thereto) by reason of or arising out of this Security Agreement or the receipt
by the Administrative Agent or any holder of the Secured Obligations of any
payment relating to such Account pursuant hereto, nor shall the Administrative
Agent or any holder of the Secured Obligations be obligated in any manner to
perform any of the obligations of a Grantor under or pursuant to any Account (or
any agreement giving rise thereto), to make any payment, to make any inquiry as
to the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party under any Account (or any agreement
giving rise thereto), to present or file any claim, to take any action to
enforce any performance or to collect the payment of any amounts that may have
been assigned to it or to which it may be entitled at any time or times.

(b)    At any time after the occurrence and during the continuation of an Event
of Default, (i) the Administrative Agent shall have the right, but not the
obligation, to make test verifications of the Accounts in any manner and through
any medium that it reasonably considers advisable, and the Grantors shall
furnish all such assistance and information as the Administrative Agent may
reasonably require in connection with such test verifications, (ii) upon the
Administrative Agent’s request and at the expense of the Grantors, the Grantors
shall cause independent public accountants or others reasonably satisfactory to
the Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (iii) the Administrative Agent in its own name or in the name of
others may communicate with account debtors on the Accounts to verify with them
to the Administrative Agent’s satisfaction the existence, amount and terms of
any Accounts.



--------------------------------------------------------------------------------

5.    Representations and Warranties. Each Grantor hereby represents and
warrants to the Administrative Agent, for the ratable benefit of the holders of
the Secured Obligations, that:

(a)    Legal Name.

(i)    Each Grantor’s exact legal name (and for the prior five years or since
the date of its formation has been), and each Grantor’s taxpayer identification
number and organization identification number, if any, are as of the date hereof
as set forth on Schedule 5(a) hereto.

(ii)    Each Grantor’s jurisdiction of incorporation or formation is (and for
the prior five years or since the date of its incorporation or formation has
been) as of the date hereof as set forth on Schedule 6.13 to the Credit
Agreement.

(iii)    Other than as set forth on Schedule 5(c) hereto, no Grantor has been
party to a merger, consolidation or other change in structure in the five years
prior to the Closing Date.

(b)    Ownership. Each Grantor is the legal and beneficial owner of its
Collateral and has the right to pledge, sell, assign or transfer the same.

(c)    Security Interest/Priority. This Security Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
holders of the Secured Obligations, in the Collateral of such Grantor, except as
enforceability may be limited by applicable Debtor Relief Laws or by equitable
principles relating to enforceability. When properly perfected by filing of
financing statements, such security interest shall constitute a perfected
security interest in such Collateral, to the extent such security interest can
be perfected by filing of financing statements under the UCC, free and clear of
all Liens except for Permitted Liens.

(d)    Types of Collateral. None of the Collateral consists of, or is the
Accessions or the Proceeds of, As-Extracted Collateral, Consumer Goods, Farm
Products, Manufactured Homes, or timber to be cut.

(e)    Accounts. (i) To such Grantor’s knowledge, each Account of such Grantor
that is Collateral hereunder and the papers and documents relating thereto are
genuine and in all material respects what they purport to be, (ii) each Account
of such Grantor that is collateral hereunder arises out of (A) a bona fide sale
of goods sold and delivered by such Grantor (or is in the process of being
delivered) or (B) services theretofore actually rendered by such Grantor to, the
account debtor named therein and (iii) no surety bond was required or given in
connection with any Account of such Grantor that is Collateral hereunder or the
contracts or purchase orders out of which they arose.

(f)    Inventory. No Inventory of such Grantor that is Collateral hereunder is
held by any Person other than such Grantor pursuant to consignment, sale or
return, sale on approval or similar arrangement.

(g)    Copyrights, Patents and Trademarks.

(i)    Each Copyright, Patent and Trademark of such Grantor is valid,
subsisting, unexpired, enforceable and has not been abandoned as of the date
hereof (except as deemed necessary in the reasonable business judgment of
Grantor) to the knowledge of such Grantor.

(ii)    None of the material Copyrights, Patents and Trademarks of such Grantor
is the subject of any licensing or franchise agreement as of the date hereof.

(iii)    No holding, decision or judgment has been finally rendered by any
Governmental Authority that would limit, cancel or question the validity of any
Copyright, Patent or Trademark of such Grantor.

(h)    No action or proceeding is pending in writing seeking to limit, cancel or
question the validity of any Copyright, Patent or Trademark of such Grantor, or
that, if adversely determined, could reasonably be expected to have a material
adverse effect on the value of any material Copyright, Patent or Trademark of
such Grantor.



--------------------------------------------------------------------------------

(i)    All applications pertaining to the material Copyrights, Patents and
Trademarks of each Grantor have been duly and properly filed (except as deemed
necessary in the reasonable business judgment of Grantor), and all registrations
or letters pertaining to such Copyrights, Patents and Trademarks have been duly
and properly filed and issued.

(i)    Except as expressly permitted by the Credit Agreement, no Grantor has
made any assignment or agreement in conflict with the security interest in the
Copyrights, Patents or Trademarks of any Grantor hereunder.

(j)    Commercial Tort Claims. Schedule 2 hereto sets forth each Commercial Tort
Claim that is Collateral hereunder seeking damages in excess of $1,000,000
before any Governmental Authority by or in favor of such Grantor.

6.    Covenants. Each Grantor covenants that, so long as any of the Secured
Obligations remains outstanding (other than any such obligations which by the
terms thereof are stated to survive termination of the Loan Documents and any
contingent indemnity obligations that are not yet due and payable) and until all
of the commitments relating thereto have been terminated, such Grantor shall:

(a)    Other Liens. Defend the Collateral against the claims and demands of all
other parties claiming an interest therein other than Permitted Liens.

(b)    Instruments/Tangible Chattel Paper/Documents. If any amount payable under
or in connection with any of the Collateral shall be or become evidenced by any
Instrument or Tangible Chattel Paper, or if any property constituting Collateral
shall be stored or shipped subject to a Document in each case having a value in
excess of $250,000, (i) ensure that such Instrument, Tangible Chattel Paper or
Document is either in the possession of such Grantor at all times or, if
requested by the Administrative Agent, is immediately delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent and (ii) ensure that any Collateral consisting of Tangible
Chattel Paper is marked with a legend acceptable to the Administrative Agent
indicating the Administrative Agent’s security interest in such Tangible Chattel
Paper.

(c)    Perfection of Security Interest. Execute and deliver to the
Administrative Agent such agreements, assignments or instruments (including
affidavits, notices, reaffirmations and amendments and restatements of existing
documents, as the Administrative Agent may reasonably request) and do all such
other things as the Administrative Agent may reasonably deem necessary,
appropriate or convenient (i) to assure to the Administrative Agent the
effectiveness, perfection and priority of its security interests hereunder,
including (A) such instruments as the Administrative Agent may from time to time
reasonably request in order to perfect and maintain the security interests
granted hereunder in accordance with the UCC, (B) with regard to Copyrights, a
Notice of Grant of Security Interest in Copyrights for filing with the United
States Copyright Office in the form of Schedule 6(c)(i) attached hereto or other
form reasonably acceptable to the Administrative Agent, (C) with regard to
Patents, a Notice of Grant of Security Interest in Patents for filing with the
United States Patent and Trademark Office in the form of Schedule 6(c)(ii)
attached hereto or other form reasonably acceptable to the Administrative Agent
and (D) with regard to Trademarks, a Notice of Grant of Security Interest in
Trademarks for filing with the United States Patent and Trademark Office in the
form of Schedule 6(c)(iii) attached hereto or other form reasonably acceptable
to the Administrative Agent, (ii) to consummate the transactions contemplated
hereby and (iii) to otherwise protect and assure the Administrative Agent of its
rights and interests hereunder. To that end, each Grantor authorizes the
Administrative Agent to file one or more financing statements (which, as to each
Grantor other than Ryman Hospitality Properties, Inc., may describe the
collateral as “all assets” or “all personal property”) disclosing the
Administrative Agent’s security interest in any or all of the Collateral of such
Grantor without such Grantor’s signature thereon, and further each Grantor also
hereby irrevocably makes, constitutes and appoints the Administrative Agent, its
nominee or any other Person whom the Administrative Agent may designate, as such
Grantor’s attorney-in-fact with full power and for the limited purpose to sign
in the name of such Grantor any such financing statements (including renewal
statements), amendments and supplements, notices or any similar documents that
in the Administrative Agent’s reasonable discretion would be necessary,
appropriate or convenient in order to perfect and maintain perfection of the
security interests granted hereunder, such power, being coupled with an
interest, being and remaining irrevocable so long as the Secured Obligations
remain unpaid and until the commitments relating thereto shall have been
terminated. Each Grantor hereby agrees that a carbon, photographic or other
reproduction of this Security Agreement or any such financing statement is
sufficient for filing as a



--------------------------------------------------------------------------------

financing statement by the Administrative Agent without notice thereof to such
Grantor wherever the Administrative Agent may in its sole discretion desire to
file the same. In the event for any reason the law of any jurisdiction other
than New York becomes or is applicable to the Collateral of any Grantor or any
part thereof, or to any of the Secured Obligations, such Grantor agrees to
execute and deliver all such instruments and to do all such other things as the
Administrative Agent in its sole discretion reasonably deems necessary,
appropriate or convenient to preserve, protect and enforce the security
interests of the Administrative Agent under the law of such other jurisdiction
(and, if a Grantor shall fail to do so promptly upon the request of the
Administrative Agent, then the Administrative Agent may execute any and all such
requested documents on behalf of such Grantor pursuant to the power of attorney
granted hereinabove). If any Collateral is in the possession or control of a
Grantor’s agents and the Administrative Agent so requests, such Grantor agrees
to notify such agents in writing of the Administrative Agent’s security interest
therein and, upon the Administrative Agent’s request, instruct them to hold all
such Collateral for the account of the holders of the Secured Obligations and
subject to the Administrative Agent’s instructions. Each Grantor agrees to mark
its books and records to reflect the security interest of the Administrative
Agent in the Collateral.

(d)    Control. Execute and deliver all agreements, assignments, instruments or
other documents as the Administrative Agent shall reasonably request for the
purpose of obtaining and maintaining control within the meaning of the UCC with
respect to any Collateral consisting of Deposit Accounts, Investment Property,
Letter-of-Credit Rights and Electronic Chattel Paper.

(e)    Collateral held by Warehouseman, Bailee, etc. If any Collateral is at any
time in the possession or control of a warehouseman, bailee, agent or processor
of such Grantor, (i) notify the Administrative Agent of such possession or
control, (ii) notify such Person of the Administrative Agent’s security interest
in such Collateral, (iii) instruct such Person to hold all such Collateral for
the Administrative Agent’s account and subject to the Administrative Agent’s
instructions and (iv) use commercially reasonable efforts to obtain an
acknowledgment from such Person that it is holding such Collateral for the
benefit of the Administrative Agent.

(f)    Treatment of Accounts. Not grant or extend the time for payment of any
Account, or compromise or settle any Account for less than the full amount
thereof, or release any Person or property, in whole or in part, from payment
thereof, or allow any credit or discount thereon, other than as normal and
customary in the ordinary course of a Grantor’s business or as required by law.

(g)    Covenants Relating to Copyrights.

(i)    Not do any act or knowingly omit to do any act whereby any Copyright
owned by it and material to the business of such Grantor may become invalidated
and (A) not do any act, or knowingly omit to do any act, whereby any Copyright
owned by it and material to the business of such Grantor may become injected
into the public domain; (B) notify the Administrative Agent promptly if it knows
that any Copyright owned by it and material to the business of such Grantor may
become injected into the public domain or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any court or tribunal in the United States or
any other country) regarding a Grantor’s ownership of any such Copyright or its
validity; (C) take all necessary steps as it shall deem appropriate under the
circumstances, to maintain and pursue each application (and to obtain the
relevant registration) of each Copyright owned by a Grantor and material to the
business of such Grantor and to maintain each registration of each Copyright
owned by a Grantor and material to the business of such Grantor including,
without limitation, filing of applications for renewal where necessary; and
(D) promptly notify the Administrative Agent of any material infringement of any
Copyright of a Grantor that is material to the business of such Grantor of which
it becomes aware and take such actions as it shall reasonably deem appropriate
under the circumstances to protect such Copyright, including, where appropriate,
the bringing of suit for infringement, seeking injunctive relief and seeking to
recover any and all damages for such infringement.

(ii)    Not make any assignment or agreement in conflict with the security
interest in the Copyrights of each Grantor hereunder (other than in connection
with a Permitted Lien or as otherwise provided in the Credit Agreement).



--------------------------------------------------------------------------------

(h)    Covenants Relating to Patents and Trademarks.

(i)    With respect to each material Trademark of such Grantor, (A) continue to
use such Trademark on each and every trademark class of goods applicable to its
current line as reflected in its current catalogs, brochures and price lists in
order to maintain such Trademark in full force free from any valid claim of
abandonment for non-use unless such Grantor determines to abandon any Trademark
in is reasonable business judgment, (B) maintain as in the past the quality of
products and services offered under any Trademark in use, (C) employ such
Trademark with the appropriate notice of registration, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect, and (D) not (and not permit any licensee or sublicensee thereof to) do
any act or knowingly omit to do any act whereby any Trademark may become
invalidated.

(ii)    Not do any act, or omit to do any act, whereby any material Patent of
such Grantor may become abandoned or dedicated.

(iii)    Notify the Administrative Agent immediately if it knows that any
application or registration relating to any material Patent or Trademark of such
Grantor may become abandoned or dedicated, or of any adverse determination or
development (including, without limitation, the institution of, or any such
determination or development in, any proceeding in the United States Patent and
Trademark Office or any court or tribunal in any country) regarding a Grantor’s
ownership of any material Patent or Trademark or its right to register the same
or to keep and maintain the same.

(iv)    Take all commercially reasonable steps, including, without limitation,
in any proceeding before the United States Patent and Trademark Office, or any
similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of its material Patents and
Trademarks, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.

(v)    Promptly notify the Administrative Agent after it learns that any
material Patent or Trademark of such Grantor included in the Collateral is
infringed, misappropriated or diluted by a third party and, to the extent such
infringement could have a material adverse effect on any business of Grantor or
its Subsidiaries or otherwise have a material adverse effect on the value of
such Patent or Trademark, promptly sue for infringement, misappropriation or
dilution, to seek injunctive relief where appropriate and to recover any and all
damages for such infringement, misappropriation or dilution, or to take such
other actions as it shall reasonably deem appropriate under the circumstances to
protect such Patent or Trademark.

(i)    Commercial Tort Claims.

(i)    Promptly notify the Administrative Agent in writing of the initiation of
any Commercial Tort Claim that is Collateral hereunder seeking damages in excess
of $1,000,000 before any Governmental Authority by or in favor of such Grantor.

(ii)    Execute and deliver such statements, documents and notices and do and
cause to be done all such things as the Administrative Agent may reasonably deem
necessary, appropriate or convenient, or as are required by law, to create,
perfect and maintain the Administrative Agent’s security interest in any
Commercial Tort Claim that is Collateral hereunder.

7.    Advances by Holders of the Secured Obligations. On failure of any Grantor
to perform any of the covenants and agreements contained herein, the
Administrative Agent may, at its sole option and in its sole discretion, perform
the same and in so doing may expend such sums as the Administrative Agent may
reasonably deem advisable in the performance thereof, including, without
limitation, the payment of any insurance premiums, the payment of any taxes, a
payment to obtain a release of a Lien or potential Lien, expenditures made in
defending against any adverse claim and all other expenditures that the
Administrative Agent may make for the protection of the security hereof or that
may be compelled to make by operation of law. All such sums and amounts so
expended



--------------------------------------------------------------------------------

shall be repayable by the Grantors on a joint and several basis (subject to
Section 24 hereof) promptly upon timely notice thereof and demand therefor,
shall constitute additional Secured Obligations and shall bear interest from the
date said amounts are expended at the Default Rate. No such performance of any
covenant or agreement by the Administrative Agent on behalf of any Grantor, and
no such advance or expenditure therefor, shall relieve the Grantors of any
default under the terms of this Security Agreement, the other Loan Documents or
any other documents relating to the Secured Obligations. The Administrative
Agent may make any payment hereby authorized in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Grantor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

8.    Events of Default. The occurrence of an event which under the Credit
Agreement or any other Loan Document would constitute an Event of Default shall
be an event of default hereunder (an “Event of Default”).

9.    Remedies.

(a)    General Remedies. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent and the holders of the
Secured Obligations shall have, in addition to the rights and remedies provided
herein, in the Loan Documents, in any other documents relating to the Secured
Obligations, or by law (including, without limitation, levy of attachment and
garnishment), the rights and remedies of a secured party under the UCC of the
jurisdiction applicable to the affected Collateral and, further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others (to the extent permitted under applicable law), (i) subject
to the rights of tenants in possession, enter on any premises on which any of
the Collateral may be located and, without resistance or interference by the
Grantors, take possession of the Collateral, (ii) dispose of any Collateral on
any such premises, (iii) require the Grantors to assemble and make available to
the Administrative Agent at the expense of the Grantors any Collateral at any
place and time designated by the Administrative Agent that is reasonably
convenient to both parties, (iv) remove any Collateral from any such premises
for the purpose of effecting sale or other disposition thereof, and/or
(v) except as provided below in the case of notice required by law, without
demand and without advertisement, notice or hearing, all of which each of the
Grantors hereby waives to the fullest extent permitted by law, at any place and
time or times, sell and deliver any or all Collateral held by or for it at
public or private sale, by one or more contracts, in one or more parcels, for
cash, upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements). Each of the Grantors acknowledges that any
private sale referenced above may be at prices and on terms less favorable to
the seller than the prices and terms that might have been obtained at a public
sale and agrees (to the extent permitted by applicable law) that such private
sale shall be deemed to have been made in a commercially reasonable manner.
Neither the Administrative Agent’s compliance with applicable law nor its
disclaimer of warranties relating to the Collateral shall be considered to
adversely affect the commercial reasonableness of any sale. In addition to all
other sums due the Administrative Agent and the holders of the Secured
Obligations with respect to the Secured Obligations, the Grantors shall pay the
Administrative Agent and each of the holders of the Secured Obligations all
reasonable documented costs and expenses actually incurred by the Administrative
Agent or any such holder of the Secured Obligations, including, but not limited
to, reasonable attorneys’ fees and court costs, in obtaining or liquidating the
Collateral, in enforcing payment of the Secured Obligations, or in the
prosecution or defense of any action or proceeding by or against the
Administrative Agent or the holders of the Secured Obligations or the Grantors
concerning any matter arising out of or connected with this Security Agreement,
any Collateral or the Secured Obligations, including, without limitation, any of
the foregoing arising in, arising under or related to a case under the
Bankruptcy Code. To the extent the rights of notice cannot be legally waived
hereunder, each Grantor agrees that any requirement of reasonable notice shall
be met if such notice is personally served on or mailed, postage prepaid, to the
Borrower in accordance with the notice provisions of Section 11.02 of the Credit
Agreement at least ten Business Days before the time of sale or other event
giving rise to the requirement of such notice. The Administrative Agent and the
holders of the Secured Obligations shall not be obligated to make any sale or
other disposition of the Collateral regardless of notice having been given. To
the extent permitted by applicable law, any holder of the Secured Obligations
may be a purchaser at any such sale. To the extent permitted by applicable law,
each of the Grantors hereby waives all of its rights of redemption with respect
to any such sale. Subject to the provisions of applicable law, the
Administrative Agent and the holders of the Secured Obligations may postpone or
cause the postponement of the sale of all or any portion of the Collateral



--------------------------------------------------------------------------------

by announcement at the time and place of such sale, and such sale may, without
further notice, to the extent permitted by applicable law, be made at the time
and place to which the sale was postponed, or the Administrative Agent and the
holders of the Secured Obligations may further postpone such sale by
announcement made at such time and place.

(b)    Remedies Relating to Accounts. Upon the occurrence of an Event of Default
and during the continuation thereof, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Grantor will
promptly upon request of the Administrative Agent instruct all account debtors
to remit all payments in respect of Accounts to a mailing location selected by
the Administrative Agent and (ii) the Administrative Agent shall have the right
to enforce any Grantor’s rights against its customers and account debtors, and
the Administrative Agent or its designee may notify any Grantor’s customers and
account debtors that the Accounts of such Grantor have been assigned to the
Administrative Agent or of the Administrative Agent’s security interest therein,
and may (either in its own name or in the name of a Grantor or both) demand,
collect (including without limitation by way of a lockbox arrangement), receive,
take receipt for, sell, sue for, compound, settle, compromise and give
acquittance for any and all amounts due or to become due on any Account, and, in
the Administrative Agent’s discretion, file any claim or take any other action
or proceeding to protect and realize upon the security interest of the holders
of the Secured Obligations in the Accounts. Each Grantor acknowledges and agrees
that the Proceeds of its Accounts remitted to or on behalf of the Administrative
Agent in accordance with the provisions hereof shall be solely for the
Administrative Agent’s own convenience and that such Grantor shall not have any
right, title or interest in such Accounts or in any such other amounts except as
expressly provided herein. The Administrative Agent and the holders of the
Secured Obligations shall have no liability or responsibility to any Grantor for
acceptance of a check, draft or other order for payment of money bearing the
legend “payment in full” or words of similar import or any other restrictive
legend or endorsement or be responsible for determining the correctness of any
remittance. Each Grantor hereby agrees to indemnify the Administrative Agent and
the holders of the Secured Obligations from and against all liabilities,
damages, losses, actions, claims, judgments, costs, expenses, charges and
reasonable attorneys’ fees suffered or incurred by the Administrative Agent or
the holders of the Secured Obligations (each, an “Indemnified Party”) because of
the maintenance of the foregoing arrangements except as relating to or arising
out of the gross negligence or willful misconduct of an Indemnified Party or its
officers, employees or agents. In the case of any investigation, litigation or
other proceeding, the foregoing indemnity shall be effective whether or not such
investigation, litigation or proceeding is brought by a Grantor, its directors,
shareholders or creditors or an Indemnified Party or any other Person or any
other Indemnified Party is otherwise a party thereto.

(c)    Access. In addition to the rights and remedies hereunder, upon the
occurrence of an Event of Default and during the continuation thereof, the
Administrative Agent shall have the right, subject to the rights of tenants in
possession, to enter and remain upon the various premises of the Grantors
without cost or charge to the Administrative Agent, and use the same, together
with materials, supplies, books and records of the Grantors for the purpose of
collecting and liquidating the Collateral, or for preparing for sale and
conducting the sale of the Collateral, whether by foreclosure, auction or
otherwise. In addition, the Administrative Agent may remove Collateral, or any
part thereof, from such premises and/or any records with respect thereto, in
order to effectively collect or liquidate such Collateral.

(d)    Nonexclusive Nature of Remedies. Failure by the Administrative Agent or
the holders of the Secured Obligations to exercise any right, remedy or option
under this Security Agreement, any other Loan Document, any other documents
relating to the Secured Obligations, or as provided by law, or any delay by the
Administrative Agent or the holders of the Secured Obligations in exercising the
same, shall not operate as a waiver of any such right, remedy or option. No
waiver hereunder shall be effective unless it is in writing, signed by the party
against whom such waiver is sought to be enforced and then only to the extent
specifically stated, which in the case of the Administrative Agent or the
holders of the Secured Obligations shall only be granted as provided herein. To
the extent permitted by applicable law, neither the Administrative Agent, the
holders of the Secured Obligations, nor any party acting as attorney for the
Administrative Agent or the holders of the Secured Obligations, shall be liable
hereunder for any acts or omissions or for any error of judgment or mistake of
fact or law other than their gross negligence or willful misconduct hereunder.
The rights and remedies of the Administrative Agent and the holders of the
Secured Obligations under this Security Agreement shall be cumulative and not
exclusive of any other right or remedy that the Administrative Agent or the
holders of the Secured Obligations may have.



--------------------------------------------------------------------------------

(e)    Retention of Collateral. To the extent permitted under applicable law, in
addition to the rights and remedies hereunder, upon the occurrence and during
the continuation of an Event of Default, the Administrative Agent may, after
providing the notices required by Sections 9-620 and 9-621 of the UCC or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, accept or retain all or any portion of the Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have accepted or retained any Collateral in satisfaction of any
Secured Obligations for any reason.

(f)    Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Grantors shall be jointly and severally liable for the deficiency (subject to
Section 24 hereof), together with interest thereon at the Default Rate for Base
Rate Revolving Loans, together with the costs of collection and reasonable
attorneys’ fees. Any surplus remaining after the full payment and satisfaction
of the Secured Obligations shall be returned to the Grantors or to whomsoever a
court of competent jurisdiction shall determine to be entitled thereto.

10.    Rights of the Administrative Agent.

(a)    Power of Attorney. In addition to other powers of attorney contained
herein, each Grantor hereby designates and appoints the Administrative Agent, on
behalf of the holders of the Secured Obligations, and each of its designees or
agents, as attorney-in-fact of such Grantor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuation of an Event of Default:

(i)    to demand, collect, settle, compromise and adjust, and give discharges
and releases concerning the Collateral, all as the Administrative Agent may
reasonably deem appropriate;

(ii)    to commence and prosecute any actions at any court for the purposes of
collecting any of the Collateral and enforcing any other right in respect
thereof;

(iii)    to defend, settle or compromise any action brought and, in connection
therewith, give such discharge or release as the Administrative Agent may
reasonably deem appropriate;

(b)    to receive, open and dispose of mail addressed to a Grantor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral on behalf of and in the name
of such Grantor, or securing, or relating to such Collateral;

(i)    to pay or discharge taxes, liens, security interests or other
encumbrances levied or placed on or threatened against the Collateral;

(c)    to direct any parties liable for any payment in connection with any of
the Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(d)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Collateral;

(e)    to sell, assign, transfer, make any agreement in respect of, or otherwise
deal with or exercise rights in respect of, any Collateral or the goods or
services that have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;

(f)    to adjust and settle claims under any insurance policy relating thereto;

(i)    to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, security and pledge
agreements, affidavits, notices and other agreements,



--------------------------------------------------------------------------------

instruments and documents that the Administrative Agent may reasonably deem
appropriate in order to perfect and maintain the security interests and liens
granted in this Security Agreement and in order to fully consummate all of the
transactions contemplated herein;

(g)    to institute any foreclosure proceedings that the Administrative Agent
may reasonably deem appropriate; and

(h)    to do and perform all such other acts and things as the Administrative
Agent may reasonably deem appropriate or convenient in connection with the
Collateral.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations shall remain
outstanding (other than any such obligations which by the terms there of are
stated to survive termination of the Loan Documents and any contingent indemnity
obligations that are not yet due and payable) and until all of the commitments
relating thereto shall have been terminated. The Administrative Agent shall be
under no duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Administrative
Agent in this Security Agreement, and shall not be liable for any failure to do
so or any delay in doing so. The Administrative Agent shall not be liable for
any act or omission or for any error of judgment or any mistake of fact or law
in its individual capacity or its capacity as attorney-in-fact except acts or
omissions resulting from its gross negligence or willful misconduct. This power
of attorney is conferred on the Administrative Agent solely to protect, preserve
and realize upon its security interest in the Collateral.

(i)    The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder, the Administrative Agent shall have no duty
or liability to preserve rights pertaining thereto, it being understood and
agreed that the Grantors shall be responsible for preservation of all rights in
the Collateral, and the Administrative Agent shall be relieved of all
responsibility for the Collateral upon surrendering it or tendering the
surrender of it to the Grantors. The Administrative Agent shall be deemed to
have exercised reasonable care in the custody and preservation of the Collateral
in its possession if such Collateral is accorded treatment substantially equal
to that which the Administrative Agent accords its own property, which shall be
no less than the treatment employed by a reasonable and prudent agent in the
industry, it being understood that the Administrative Agent shall not have
responsibility for taking any necessary steps to preserve rights against any
parties with respect to any of the Collateral. In the event of a public or
private sale of Collateral pursuant to Section 8 hereof, the Administrative
Agent shall have no obligation to clean, repair or otherwise prepare the
Collateral for sale.

11.    Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

12.    Application of Proceeds. Upon the occurrence and during the continuation
of an Event of Default, any payments in respect of the Secured Obligations and
any proceeds of the Collateral, when received by the Administrative Agent or any
of the holders of the Secured Obligations in cash or its equivalent, will be
applied in reduction of the Secured Obligations in the order set forth in the
Credit Agreement or other document relating to the Secured Obligations, and each
Grantor irrevocably waives the right to direct the application of such payments
and proceeds and acknowledges and agrees that the Administrative Agent shall
have the continuing and exclusive right to apply and reapply any and all such
payments and proceeds in the Administrative Agent’s sole discretion,
notwithstanding any entry to the contrary upon any of its books and records.

13.    Continuing Agreement.

(a)    This Security Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any of the Secured
Obligations remains outstanding (other than any such obligations which by the
terms thereof are stated to survive termination of the Loan Documents and any
contingent indemnity obligations that are not yet due and payable) and until all
of the commitments relating thereto have been terminated. Upon such payment and
termination, this Security Agreement and the liens and security interests of the
Administrative Agent hereunder shall be automatically terminated and the
Administrative Agent shall, upon the request and at the expense of the Grantors,
execute and deliver all UCC termination statements and/or other documents
reasonably requested by the Grantors evidencing such termination.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Security Agreement.



--------------------------------------------------------------------------------

(b)    This Security Agreement shall continue to be effective or be
automatically reinstated, as the case may be, if at any time payment, in whole
or in part, of any of the Secured Obligations is rescinded or must otherwise be
restored or returned by the Administrative Agent or any holder of the Secured
Obligations as a preference, fraudulent conveyance or otherwise under any
bankruptcy, insolvency or similar law, all as though such payment had not been
made; provided that in the event payment of all or any part of the Secured
Obligations is rescinded or must be restored or returned, all reasonable costs
and expenses (including, without limitation, attorneys’ fees and disbursements)
actually incurred by the Administrative Agent or any holder of the Secured
Obligations in defending and enforcing such reinstatement shall be deemed to be
included as a part of the Secured Obligations.

14.    Amendments and Waivers. This Security Agreement and the provisions hereof
may not be amended, waived, modified, changed, discharged or terminated except
as set forth in Section 11.01 of the Credit Agreement.

15.    Successors in Interest. This Security Agreement shall create a continuing
security interest in the Collateral and shall be binding upon each Grantor, its
successors and assigns, and shall inure, together with the rights and remedies
of the Administrative Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Administrative Agent and the holders of the
Secured Obligations and their successors and permitted assigns; provided,
however, that none of the Grantors may assign its rights or delegate its duties
hereunder without the prior written consent of the each Lender or the Required
Lenders under the Credit Agreement; provided, further, however, that Grantor
shall have the right to transfer the Patents, Trademarks and Copyrights subject
to the security interests created hereby to an intellectual property holding
company upon (a) prior written notice to the Administrative Agent and (b) the
execution and delivery by such holding company of any documents, instruments,
agreements or other materials necessary or reasonably requested by the
Administrative Agent to evidence or cause the uninterrupted continuation of a
first priority perfected security interest in favor of the Administrative Agent
for the benefit of the Secured Parties with respect to such Patents, Trademarks
and Copyrights. To the fullest extent permitted by law, each Grantor hereby
releases the Administrative Agent and each holder of the Secured Obligations,
their respective successors and assigns and their respective officers,
attorneys, employees and agents, from any liability for any act or omission or
any error of judgment or mistake of fact or of law relating to this Security
Agreement or the Collateral, except for any liability arising from the gross
negligence or willful misconduct of the Administrative Agent or such holder, or
their respective officers, attorneys, employees or agents.

16.    Notices. All notices required or permitted to be given under this
Security Agreement shall be given as provided in Section 11.02 of the Credit
Agreement.

17.    Counterparts. This Security Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. It shall not be
necessary in making proof of this Security Agreement to produce or account for
more than one such counterpart.

18.    Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Security Agreement.

19.    Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
The terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.

20.    Severability. If any provision of this Security Agreement is determined
to be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.



--------------------------------------------------------------------------------

21.    Entirety. This Security Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.

22.    Survival. All representations and warranties of the Grantors hereunder
shall survive the execution and delivery of this Security Agreement, the other
Loan Documents and the other documents relating to the Secured Obligations, the
delivery of the Notes and the extension of credit thereunder or in connection
therewith.

23.    Other Security. To the extent that any of the Secured Obligations are now
or hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by a Grantor), or by a guarantee,
endorsement or property of any other Person, then the Administrative Agent shall
have the right to proceed against such other property, guarantee or endorsement
upon the occurrence and during the continuation of any Event of Default, and the
Administrative Agent shall have the right, in its sole discretion, to determine
which rights, security, liens, security interests or remedies the Administrative
Agent shall at any time pursue, relinquish, subordinate, modify or take with
respect thereto, without in any way modifying or affecting any of them or the
Secured Obligations or any of the rights of the Administrative Agent or the
holders of the Secured Obligations under this Security Agreement, under any of
the other Loan Documents or under any other document relating to the Secured
Obligations.

24.    Joint and Several Obligations of Grantors.

(a)    Subject to subsection (c) of this Section 24, each of the Grantors is
accepting joint and several liability hereunder in consideration of the
financial accommodation to be provided by the holders of the Secured
Obligations, for the mutual benefit, directly and indirectly, of each of the
Grantors and in consideration of the undertakings of each of the Grantors to
accept joint and several liability for the obligations of each of them.

(b)    Subject to subsection (c) of this Section 24, each of the Grantors
jointly and severally hereby irrevocably and unconditionally accepts, not merely
as a surety but also as a co-debtor, joint and several liability with the other
Grantors with respect to the payment and performance of all of the Secured
Obligations arising under this Security Agreement, the other Loan Documents and
any other documents relating to the Secured Obligations, it being the intention
of the parties hereto that all the Secured Obligations shall be the joint and
several obligations of each of the Grantors without preferences or distinction
among them.

(c)    Notwithstanding any provision to the contrary contained herein, in any
other of the Loan Documents or in any other documents relating to the Secured
Obligations, the obligations of each Guarantor under the Credit Agreement and
the other Loan Documents shall be limited to an aggregate amount equal to the
largest amount that would not render such obligations subject to avoidance under
Section 548 of the Bankruptcy Code, any comparable provisions of any applicable
state law or any applicable corporate or other organizational Laws relating to
the ability of an entity to approve, authorize and make Guarantees or
Indebtedness (or the effectiveness of any such approval, authorization or
making) in excess of an amount that would render such entity insolvent or such
other amount as may be established by such Law.

25.    Costs and Expenses. At all times hereafter, the Grantors agree to
promptly pay upon demand any and all reasonable costs and expenses of the
Administrative Agent or the holders of the Secured Obligations, (a) as required
under Section 11.04 of the Credit Agreement and (b) as necessary to protect the
Collateral or to exercise any rights or remedies under this Security Agreement
or with respect to any Collateral. All of the foregoing costs and expenses shall
constitute Secured Obligations hereunder.

26.    Amendment and Restatement. The parties hereto hereby acknowledge and
agree that (a) this Security Agreement represents an amendment and restatement
of the Replaced Security Agreement, (b) the liens and security interests in
favor of the Administrative Agent and Lenders and created by the Replaced
Security Agreement shall continue uninterrupted upon the effectiveness hereof
and (c) nothing contained herein is intended to represent a novation of any type
with respect to the “Secured Obligations” as defined in the Replaced Security
Agreement.



--------------------------------------------------------------------------------

27.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges and agrees that Section 11.20 of the Credit Agreement is
hereby incorporated in its entirety as if fully set forth herein.

[Remainder of Page Left Intentionally Blank - Signature Page(s) and Exhibits to
Follow]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Security Agreement
to be duly executed and delivered as of the date first above written.

 

GRANTORS:   RYMAN HOSPITALITY PROPERTIES, INC.,   a Delaware corporation   By:  

 

    Mark Fioravanti     Executive Vice President; Chief Financial Officer  

RHP HOTELS, LLC,

a Delaware limited liability company

  By:  

 

    Mark Fioravanti     Vice President  

RHP PROPERTY GP, LP,

a Florida limited partnership

  By:  

Opryland Hospitality, LLC,

a Tennessee limited liability company

its general partner

    By:  

 

      Mark Fioravanti       Vice President



--------------------------------------------------------------------------------

RHP PROPERTY GT, LP, a Delaware limited partnership By:  

Opryland Hospitality, LLC, its general partner

a Tennessee limited liability company

its general partner

  By:  

 

    Mark Fioravanti     Vice President RHP PROPERTY NH, LLC a Maryland limited
liability company By:  

 

  Mark Fioravanti   Vice President

RHP HOTEL PROPERTIES, LP,

a Delaware limited partnership

By:  

RHP Partner, LLC,

a Delaware limited liability company,

its general partner

  By:  

 

    Mark Fioravanti     Vice President

RHP PARTNER, LLC,

a Delaware limited liability company

By:  

 

  Mark Fioravanti   Vice President

RHP PROPERTY GT, LLC,

a Delaware limited liability company

By:  

 

  Mark Fioravanti   Vice President



--------------------------------------------------------------------------------

OPRYLAND HOSPITALITY, LLC a Tennessee limited liability company By:  

 

  Mark Fioravanti   Vice President



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent By:  
                                                                             
                Name:                                        
                                         Title:  
                                                                            



--------------------------------------------------------------------------------

SCHEDULE 2

COMMERCIAL TORT CLAIMS



--------------------------------------------------------------------------------

SCHEDULE 6(c)(i)

NOTICE OF GRANT OF SECURITY INTEREST IN COPYRIGHTS

United States Copyright Office

Ladies and Gentlemen:

Please be advised that pursuant to the Fifth Amended and Restated Security
Agreement, dated as of [            , 2017], (as the same may be amended,
modified, extended or restated from time to time, the “Security Agreement”) by
and among the Grantors party thereto (each a “Grantor” and collectively, the
“Grantors”) and Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”) for the holders of the Secured Obligations
referenced therein, the undersigned Grantor has granted a continuing security
interest in and continuing lien upon, the copyrights and copyright applications
shown on Schedule 1 attached hereto to the Administrative Agent for the ratable
benefit of the holders of the Secured Obligations.

The undersigned Grantor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the copyrights and copyright applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
copyright or copyright application.

 

Very truly yours,

 

[Grantor] By:  

 

  Name:  

 

  Title:  

 

Acknowledged and Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent By:                                      
                                                          Name:  
                                                                               
Title:                                        
                                       



--------------------------------------------------------------------------------

SCHEDULE 6(c)(ii)

NOTICE OF GRANT OF SECURITY INTEREST IN PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Fifth Amended and Restated Security
Agreement, dated as of [            , 2017], (the “Security Agreement”), by and
among the Grantors party thereto (each a “Grantor” and collectively, the
“Grantors”) and Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”) for the holders of the Secured Obligations
referenced therein, the undersigned Grantor has granted a continuing security
interest in and continuing lien upon, the patents and patent applications set
forth on Schedule 1 attached hereto to the Administrative Agent for the ratable
benefit of the holders of the Secured Obligations.

The undersigned Grantor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the patents and patent applications set forth on Schedule 1 attached
hereto (i) may only be terminated in accordance with the terms of the Security
Agreement and (ii) is not to be construed as an assignment of any patent or
patent application.

 

Very truly yours,

 

[Grantor] By:  

 

  Name:  

 

  Title:  

 

Acknowledged and Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent By:                                      
                                                          Name:  
                                                                               
Title:                                        
                                       



--------------------------------------------------------------------------------

SCHEDULE 6(c)(iii)

NOTICE OF GRANT OF SECURITY INTEREST IN TRADEMARKS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to the Fifth Amended and Restated Security
Agreement, dated as of [            , 2017], (the “Security Agreement”), by and
among the Grantors party thereto (each a “Grantor” and collectively, the
“Grantors”) and Wells Fargo Bank, National Association, as Administrative Agent
(the “Administrative Agent”) for the holders of the Secured Obligations
referenced therein, the undersigned Grantor has granted a continuing security
interest in and continuing lien upon, the trademarks and trademark applications
set forth on Schedule 1 attached hereto to the Administrative Agent for the
ratable benefit of the holders of the Secured Obligations.

The undersigned Grantor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the trademarks and trademark applications set forth on Schedule 1
attached hereto (i) may only be terminated in accordance with the terms of the
Security Agreement and (ii) is not to be construed as an assignment of any
trademark or trademark application.

 

Very truly yours,

 

[Grantor] By:  

 

  Name:     Title:  

Acknowledged and Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Exhibit C

FORM OF PLEDGE AGREEMENT

FIFTH AMENDED AND RESTATED PLEDGE AGREEMENT

[Related to RYMAN HOSPITALITY PROPERTIES, INC.

Fifth Amended and Restated Credit Agreement, dated [            , 2017]

THIS FIFTH AMENDED AND RESTATED PLEDGE AGREEMENT, dated as of [            ,
2017] (this “Pledge Agreement”), is made by the parties listed on the signature
pages hereto (each individually a “Pledgor” and collectively, the “Pledgors”) in
favor of Wells Fargo Bank, National Association, in its capacity as
Administrative Agent (in such capacity, the “Administrative Agent”) for the
Lenders (as defined in the Credit Agreement described below) and is an amendment
and restatement of that certain Fourth Amended and Restated Pledge Agreement,
dated as of April 18, 2013, among the parties hereto (as amended, restated,
supplemented or otherwise modified prior to the date hereof, the “Replaced
Pledge Agreement”).

RECITALS

WHEREAS, pursuant to that certain Fifth Amended and Restated Credit Agreement,
dated as of the date hereof (as amended, modified, extended, renewed or replaced
from time to time, the “Credit Agreement”), among Ryman Hospitality Properties,
Inc., a Delaware corporation (the “Parent”), RHP Hotel Properties, LP, a
Delaware limited partnership (the “Borrower”), the Guarantors party thereto, the
Lenders and the Administrative Agent, the Lenders have agreed to make Loans upon
the terms and subject to the conditions set forth therein;

WHEREAS, the Pledgors, collectively, are the owners of all of the outstanding
equity interests in the Guarantors;

WHEREAS, the Parent, either directly or indirectly, owns all of the outstanding
interests in the other Pledgors;

WHEREAS, as a result of the Pledgors’ respective ownership in the Borrower and
the Guarantors, the Pledgors expect to receive certain benefits as a result of
the pledge, assignment and grant of security interest contemplated herein; and

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Lenders to make their respective Loans
under the Credit Agreement that the Pledgors shall have executed and delivered
this Pledge Agreement to the Administrative Agent for the ratable benefit of the
holders of the Secured Obligations.

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1.    Definitions.

(a)    Capitalized terms used herein but not otherwise defined shall have the
meanings ascribed to such terms in the Credit Agreement.

(b)    The following terms which are defined in the Uniform Commercial Code (the
“UCC”) in effect in the State of New York on the date hereof are used herein as
so defined: Securities Account.



--------------------------------------------------------------------------------

(c)    As used herein, the following terms shall have the meanings set forth
below:

“Secured Obligations” means, without duplication, (i) all of the Obligations and
(ii) all reasonable and documented costs and expenses actually incurred by the
Administrative Agent in connection with enforcement and collection of the
Obligations, including reasonable and documented attorneys’ fees.

2.    Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, each Pledgor hereby pledges
and assigns to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, and grants to the Administrative Agent, for the benefit of
the holders of the Secured Obligations, a continuing security interest in, and a
right to set off against, any and all right, title and interest of such Pledgor
in and to the following, whether now owned or existing or owned, acquired, or
arising hereafter (collectively, the “Pledged Collateral”):

(a)    Pledged Capital Stock. One hundred percent (100%) of the issued and
outstanding Capital Stock owned by such Pledgor in (i) the Borrower, (ii) the
Guarantors (other than the Parent), (iii) all pledgors of equity in the
Guarantors and (iv) RHP Operations and Attractions Holdings, LLC (a list of such
Persons and the Capital Stock owned by the respective Pledgors therein, as of
the Closing Date, is set forth on Schedule 2(a) attached hereto) together with
the certificates (or other agreements or instruments), if any, representing such
Capital Stock and all options and other rights, contractual or otherwise, with
respect thereto (collectively, together with the Capital Stock described in
Sections 2(b) and 2(c) below, the “Pledged Capital Stock”), including, but not
limited to, the following:

(A)    all shares, securities, partnership interests, membership interests or
other equity interests representing a dividend on any of the Pledged Capital
Stock, or representing a distribution or return of capital upon or in respect of
the Pledged Capital Stock, or resulting from a stock split, revision,
reclassification or other exchange therefor, and any subscriptions, warrants,
rights or options issued to the holder of, or otherwise in respect of, the
Pledged Capital Stock; and

(B)    without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Capital Stock
and in which such issuer is not the surviving entity, the Capital Stock (in the
applicable percentage specified in Section 2(a) above) of the successor entity
formed by or resulting from such consolidation or merger.

(b)    Additional Shares. One hundred percent (100%) (or, if less, the full
amount owned by such Pledgor) of the issued and outstanding Capital Stock of any
Person which hereafter directly or indirectly owns a Borrowing Base Property
together with the certificates (or other agreements or instruments), if any,
representing such Capital Stock.

(c)    Proceeds. All proceeds and products of the foregoing, however and
whenever acquired and in whatever form.

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that each Pledgor may from time to time hereafter deliver
additional shares of Capital Stock to the Administrative Agent as collateral
security for the Secured Obligations. Upon delivery to the Administrative Agent,
such additional Capital Stock shall be deemed to be part of the Pledged
Collateral and shall be subject to the terms of this Pledge Agreement whether or
not Schedule 2(a) is amended to refer to such additional Capital Stock.

3.    Security for Secured Obligations. The security interest created hereby in
the Pledged Collateral constitutes continuing collateral security for all of the
Secured Obligations.

4.    Delivery of the Pledged Collateral; Perfection of Security Interest. Each
Pledgor hereby agrees that:

(a)    Delivery of Certificates. Each Pledgor shall deliver to the
Administrative Agent (i) simultaneously with or prior to the execution and
delivery of this Pledge Agreement, all certificates representing the Pledged
Capital Stock of such Pledgor and (ii) promptly upon the receipt thereof by or
on behalf of a Pledgor, all



--------------------------------------------------------------------------------

other certificates and instruments constituting Pledged Collateral of a Pledgor.
Prior to delivery to the Administrative Agent, all such certificates and
instruments constituting Pledged Collateral of a Pledgor shall be held in trust
by such Pledgor for the benefit of the Administrative Agent pursuant hereto. All
such certificates shall be delivered in suitable form for transfer by delivery
or shall be accompanied by duly executed instruments of transfer or assignment
in blank, substantially in the form provided in Exhibit 4(a) attached hereto.

(b)    Additional Securities. If such Pledgor shall receive by virtue of its
being, becoming or having been the owner of any Pledged Collateral, any
(i) certificate, including without limitation, any certificate representing a
dividend or distribution in connection with any increase or reduction of
capital, reclassification, merger, consolidation, sale of assets, combination of
shares or membership or equity interests, stock splits, spin-off or split-off,
promissory notes or other instrument; (ii) option or right, whether as an
addition to, substitution for, or an exchange for, any Pledged Collateral or
otherwise; (iii) dividends payable in securities; or (iv) distributions of
securities or other equity interests in connection with a partial or total
liquidation, dissolution or reduction of capital, capital surplus or paid-in
surplus, such Pledgor shall receive such certificate, instrument, option, right
or distribution in trust for the benefit of the Administrative Agent, shall
segregate it from such Pledgor’s other property and shall deliver it forthwith
to the Administrative Agent in the exact form received together with any
necessary endorsement and/or appropriate stock power duly executed in blank,
substantially in the form provided in Exhibit 4(a), to be held by the
Administrative Agent as Pledged Collateral and as further collateral security
for the Secured Obligations.

(c)    Financing Statements. Each Pledgor shall deliver to the Administrative
Agent such UCC or other applicable financing statements as may be reasonably
requested by the Administrative Agent in order to perfect and protect the
security interest created hereby in the Pledged Collateral of such Pledgor.

5.    Representations and Warranties. Each Pledgor hereby represents and
warrants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, that so long as any of the Secured Obligations remain
outstanding (other than any such obligations which by the terms thereof are
stated to survive termination of the Loan Documents and any contingent indemnity
obligations that are not yet due and payable):

(a)    Authorization of Pledged Capital Stock. The Pledged Capital Stock is duly
authorized and validly issued, is fully paid and, with respect to any Pledged
Capital Stock consisting of stock of a corporation, nonassessable and is not
subject to the preemptive rights of any Person. All other shares of Capital
Stock constituting Pledged Collateral will be duly authorized and validly
issued, fully paid and, with respect to any Pledged Capital Stock consisting of
stock of a corporation, nonassessable and not subject to the preemptive rights
of any Person.

(b)    Title. Each Pledgor has good and indefeasible title to the Pledged
Collateral of such Pledgor and will at all times be the legal and beneficial
owner of such Pledged Collateral free and clear of any Lien, other than
Permitted Liens. There exists no “adverse claim” within the meaning of
Section 8-102 of the UCC with respect to the Pledged Capital Stock of such
Pledgor.

(c)    Exercising of Rights. The exercise by the Administrative Agent of its
rights and remedies hereunder will not violate any law or governmental
regulation or any material contractual restriction binding on or affecting a
Pledgor or any of its property.

(d)    Pledgor’s Authority. No authorization, approval or action by, and no
notice or filing with any Governmental Authority or with the issuer of any
Pledged Capital Stock is required either (i) for the pledge made by a Pledgor or
for the granting of the security interest by a Pledgor pursuant to this Pledge
Agreement or (ii) for the exercise by the Administrative Agent or the holders of
the Secured Obligation of their rights and remedies hereunder (except as may be
required by Laws affecting the offering and sale of securities).

(e)    Security Interest/Priority. This Pledge Agreement creates a valid
security interest in favor of the Administrative Agent, for the benefit of the
holders of the Secured Obligations, in the Pledged Collateral. The taking
possession by the Administrative Agent of the certificates, if any, representing
the Pledged Capital Stock and all other certificates and instruments
constituting Pledged Collateral will perfect and establish the first priority of
the Administrative Agent’s security interest in all certificated Pledged Capital
Stock and such certificates and instruments and, upon the filing of UCC
financing statements in the appropriate filing office in the location of each



--------------------------------------------------------------------------------

Pledgor’s state of formation, the Administrative Agent shall have a first
priority perfected security interest in all uncertificated Pledged Capital Stock
consisting of partnership or limited liability company interests that do not
constitute a security pursuant to Section 8-103(c) of the UCC. Except as set
forth in this Section 5(e), no action is necessary to perfect or otherwise
protect such security interest.

(f)    No Other Capital Stock. No Pledgor owns any Capital Stock of any Person
which directly or indirectly owns a Borrowing Base Property other than as set
forth on Schedule 2(a) attached hereto.

(g)    Partnership and Limited Liability Company Interests. Except as previously
disclosed to the Administrative Agent, none of the Pledged Capital Stock
consisting of partnership or limited liability company interests (i) is dealt in
or traded on a securities exchange or in a securities market, (ii) by its terms
expressly provides that it is a security governed by Article 8 of the UCC,
(iii) is an investment company security, (iv) is held in a Securities Account or
(v) constitutes a “security” or a “financial asset” as such terms are defined in
Article 8 of the UCC.

6.    Covenants. Each Pledgor hereby covenants, that so long as any of the
Secured Obligations remain outstanding (other than any such obligations which by
the terms thereof are stated to survive termination of the Loan Documents and
any contingent indemnity obligations that are not yet due and payable) and until
all of the commitments relating thereto have been terminated, such Pledgor
shall:

(a)    Books and Records. Mark its books and records (and shall cause the issuer
of the Pledged Capital Stock of such Pledgor to mark its books and records) to
reflect the security interest granted to the Administrative Agent, for the
benefit of the holders of the Secured Obligations, pursuant to this Pledge
Agreement.

(b)    Defense of Title. Warrant and defend title to and ownership of the
Pledged Collateral of such Pledgor at its own expense against the claims and
demands of all other parties claiming an interest therein, keep the Pledged
Collateral free from all Liens, except for Permitted Liens, and not sell,
exchange, transfer, assign, lease or otherwise dispose of Pledged Collateral of
such Pledgor or any interest therein, except as permitted under the Credit
Agreement and the other Loan Documents.

(c)    Further Assurances. Promptly execute and deliver at its expense all
further instruments and documents and take all further action that the
Administrative Agent may reasonably request in order to (i) perfect and protect
the security interest created hereby in the Pledged Collateral of such Pledgor
(including, without limitation, the execution and filing of UCC financing
statements and any and all action necessary to satisfy the Administrative Agent
that the Administrative Agent has obtained a first priority perfected security
interest in all Pledged Collateral); (ii) enable the Administrative Agent to
exercise and enforce its rights and remedies hereunder in respect of the Pledged
Collateral of such Pledgor; and (iii) otherwise effect the purposes of this
Pledge Agreement, including, without limitation and if requested by the
Administrative Agent, delivering to the Administrative Agent irrevocable proxies
in respect of the Pledged Collateral of such Pledgor.

(d)    Amendments; Modifications; Changes in Corporate Status. Not make or
consent to any amendment or other modification or waiver with respect to any of
the Pledged Collateral of such Pledgor or enter into any agreement or allow to
exist any restriction with respect to any of the Pledged Collateral of such
Pledgor other than pursuant hereto or as may be permitted under the Credit
Agreement and not cause or permit without the prior written consent of the
Administrative Agent any change in the organizational documents, name or
corporate status or jurisdiction of organization of such Pledgor that could
reasonably be expected to, in any manner, cause any security interest granted
herein or any filing made in connection herewith to lapse, terminate or
otherwise become ineffective (whether immediately or as a result of the passage
of time) with respect to any of the Pledged Collateral.

(e)    Compliance with Securities Laws. File all reports and other information
now or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor.

7.    Performance of Obligations and Advances by Administrative Agent or
Lenders. On failure of any Pledgor to perform any of the covenants and
agreements contained herein, the Administrative Agent may, at its sole



--------------------------------------------------------------------------------

option and in its sole discretion, perform or cause to be performed the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures which the Administrative Agent may make
for the protection of the security hereof or which may be compelled to make by
operation of law. All such sums and amounts so expended shall be repayable by
the Pledgors on a joint and several basis (subject to Section 25 hereof)
promptly upon timely notice thereof and demand therefor, shall constitute
additional Secured Obligations and shall bear interest from the date said
amounts are expended at the Default Rate specified in the Credit Agreement for
Loans that are Base Rate Revolving Loans. No such performance of any covenant or
agreement by the Administrative Agent on behalf of any Pledgor, and no such
advance or expenditure therefor, shall relieve the Pledgors of any default under
the terms of this Pledge Agreement, the other Loan Documents or any other
documents relating to the Secured Obligations. The Administrative Agent may make
any payment hereby authorized in accordance with any bill, statement or estimate
procured from the appropriate public office or holder of the claim to be
discharged without inquiry into the accuracy of such bill, statement or estimate
or into the validity of any tax assessment, sale, forfeiture, tax lien, title or
claim except to the extent such payment is being contested in good faith by a
Pledgor in appropriate proceedings and against which adequate reserves are being
maintained in accordance with GAAP.

8.    Events of Default. The occurrence of an event which under the Credit
Agreement or any other Loan Document would constitute an Event of Default shall
be an event of default hereunder (an “Event of Default”).

9.    Remedies.

(a)    General Remedies. Upon the occurrence of an Event of Default and during
the continuation thereof, the Administrative Agent and the holders of the
Secured Obligations shall have, in respect of the Pledged Collateral of any
Pledgor, in addition to the rights and remedies provided herein, in the Loan
Documents, in any other documents relating to the Secured Obligations or by law,
the rights and remedies of a secured party under the UCC or any other applicable
law.

(b)    Sale of Pledged Collateral. Upon the occurrence of an Event of Default
and during the continuation thereof, without limiting the generality of this
Section and without notice, the Administrative Agent may, in its sole
discretion, sell or otherwise dispose of or realize upon the Pledged Collateral,
or any part thereof, in one or more parcels, at public or private sale, at any
exchange or broker’s board or elsewhere, at such price or prices and on such
other terms as the Administrative Agent may deem commercially reasonable, for
cash, credit or for future delivery or otherwise in accordance with applicable
law. To the extent permitted by law, any holder of the Secured Obligations may
in such event bid for the purchase of such securities. Each Pledgor agrees that,
to the extent notice of sale shall be required by law and has not been waived by
such Pledgor, any requirement of reasonable notice shall be met if notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed postage prepaid to such Pledgor
in accordance with the notice provisions of Section 11.02 of the Credit
Agreement at least ten (10) days before the time of such sale. The
Administrative Agent shall not be obligated to make any sale of Pledged
Collateral of such Pledgor regardless of notice of sale having been given. The
Administrative Agent may adjourn any public or private sale from time to time by
announcement at the time and place fixed therefor, and such sale may, without
further notice, be made at the time and place to which it was so adjourned.

(c)    Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
be unable or deem it impracticable to effect a public sale of all or any part of
the Pledged Collateral and that the Administrative Agent may, therefore,
determine to make one or more private sales of any such Pledged Collateral to a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire such Pledged Collateral for their own account, for investment
and not with a view to the distribution or resale thereof. Each Pledgor
acknowledges that any such private sale may be at prices and on terms less
favorable to the seller than the prices and other terms which might have been
obtained at a public sale and, notwithstanding the foregoing, agrees that such
private sale shall be deemed to have been made in a commercially reasonable
manner and that the Administrative Agent shall have no obligation to delay sale
of any such Pledged Collateral for the period of time necessary to permit the
issuer of such Pledged Collateral to register such Pledged Collateral for public
sale under the Securities Act of 1933 or under applicable state securities laws.



--------------------------------------------------------------------------------

Each Pledgor further acknowledges and agrees that any offer to sell such Pledged
Collateral which has been (i) publicly advertised on a bona fide basis in a
newspaper or other publication of general circulation in the financial community
of New York, New York (to the extent that such offer may be advertised without
prior registration under the Securities Act of 1933), or (ii) made privately in
the manner described above shall be deemed to involve a “public sale” under the
UCC, notwithstanding that such sale may not constitute a “public offering” under
the Securities Act of 1933, and the Administrative Agent may, in such event, bid
for the purchase of such Pledged Collateral.

(d)    Retention of Pledged Collateral. In addition to the rights and remedies
hereunder, upon the occurrence and during the continuation of an Event of
Default, the Administrative Agent may, after providing the notices required by
Sections 9-620 and 9-621 of the UCC (or any successor sections of the UCC) or
otherwise complying with the requirements of applicable law of the relevant
jurisdiction, retain all or any portion of the Pledged Collateral in
satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have retained any Pledged Collateral in satisfaction of any
Secured Obligations for any reason.

(e)    Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Pledgors shall be jointly and severally liable (subject to Section 25 hereof)
for the deficiency, together with interest thereon at the Default Rate specified
in the Credit Agreement for Loans that are Base Rate Revolving Loans and
together with the costs of collection and the reasonable fees of any attorneys
employed by the Administrative Agent to collect such deficiency. Any surplus
remaining after the full payment and satisfaction of the Secured Obligations
shall be returned to the Pledgors or to whomsoever a court of competent
jurisdiction shall determine to be entitled thereto.

10.    Rights of the Administrative Agent.

(a)    Power of Attorney. In addition to other powers of attorney contained
herein, each Pledgor hereby designates and appoints the Administrative Agent, on
behalf of the holders of the Secured Obligations, and each of its designees or
agents as attorney-in-fact of such Pledgor, irrevocably and with power of
substitution, with authority to take any or all of the following actions upon
the occurrence and during the continuance of an Event of Default:

(ii)    to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Pledged Collateral of such Pledgor, all as the
Administrative Agent may reasonably determine;

(iii)    to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral of such Pledgor and enforcing any other
right in respect thereof;

(iv)    to defend, settle, adjust or compromise any action, suit or proceeding
brought and, in connection therewith, give such discharge or release as the
Administrative Agent may deem reasonably appropriate;

(v)    to pay or discharge taxes, liens, security interests, or other
encumbrances levied or placed on or threatened against the Pledged Collateral of
such Pledgor;

(vi)    to direct any parties liable for any payment under any of the Pledged
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

(vii)    to receive payment of and receipt for any and all monies, claims, and
other amounts due and to become due at any time in respect of or arising out of
any Pledged Collateral of such Pledgor;

(viii)    to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral of
such Pledgor;



--------------------------------------------------------------------------------

(ix)    to execute and deliver all assignments, conveyances, statements,
financing statements, renewal financing statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and liens granted in this Pledge Agreement and in order
to fully consummate all of the transactions contemplated herein;

(x)    to exchange any of the Pledged Collateral of such Pledgor or other
property upon any merger, consolidation, reorganization, recapitalization or
other readjustment of the issuer thereof and, in connection therewith, deposit
any of the Pledged Collateral of such Pledgor with any committee, depository,
transfer agent, registrar or other designated agency upon such terms as the
Administrative Agent may determine;

(xi)    to vote for a shareholder or member resolution, or to sign an instrument
in writing, sanctioning the transfer of any or all of the Pledged Collateral of
such Pledgor into the name of the Administrative Agent or one or more of the
holders of the Secured Obligations or into the name of any transferee to whom
the Pledged Collateral of such Pledgor or any part thereof may be sold pursuant
to Section 9 hereof; and

(xii)    to do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Pledged Collateral of such Pledgor.

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Secured Obligations remain outstanding
(other than any such obligations which by the terms thereof are stated to
survive termination of the Loan Documents and any contingent indemnity
obligations that are not yet due and payable) and until all of the commitments
relating thereto shall have been terminated. The Administrative Agent shall be
under no duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Administrative
Agent in this Pledge Agreement and shall not be liable for any failure to do so
or any delay in doing so. The Administrative Agent shall not be liable for any
act or omission or for any error of judgment or any mistake of fact or law in
its individual capacity or its capacity as attorney-in-fact except acts or
omissions resulting from its gross negligence or willful misconduct. This power
of attorney is conferred on the Administrative Agent solely to protect, preserve
and realize upon its security interest in the Pledged Collateral.

(b)    Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations and any portion thereof and/or the
Pledged Collateral and any portion thereof, and the assignee shall be entitled
to all of the rights and remedies of the Administrative Agent under this Pledge
Agreement in relation thereto.

(c)    The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to ensure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder, the Administrative Agent shall have
no duty or liability to preserve rights pertaining thereto, it being understood
and agreed that each of the Pledgors shall be responsible for preservation of
all rights in the Pledged Collateral of such Pledgor, and the Administrative
Agent shall be relieved of all responsibility for such Pledged Collateral upon
surrendering it or tendering the surrender of it to such Pledgor. The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of the Pledged Collateral in its possession if such
Pledged Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Administrative Agent shall not have responsibility for
(i) ascertaining or taking action with respect to calls, conversions, exchanges,
maturities, tenders or other matters relating to any Pledged Collateral, whether
or not the Administrative Agent has or is deemed to have knowledge of such
matters; or (ii) taking any necessary steps to preserve rights against any
parties with respect to any Pledged Collateral.

(d)    Voting Rights in Respect of the Pledged Collateral.

(i)    So long as no Event of Default shall have occurred and be continuing, to
the extent permitted by law, each Pledgor may exercise any and all voting and
other consensual rights pertaining to the Pledged Collateral of such Pledgor or
any part thereof for any purpose not inconsistent with the terms of this Pledge
Agreement or the Credit Agreement; and



--------------------------------------------------------------------------------

(ii)    Upon the occurrence and during the continuance of an Event of Default,
all rights of a Pledgor to exercise the voting and other consensual rights which
it would otherwise be entitled to exercise pursuant to paragraph (i) of this
subsection (d) shall cease and all such rights shall thereupon become vested in
the Administrative Agent which shall then have the sole right to exercise such
voting and other consensual rights.

(e)    Dividend and Distribution Rights in Respect of the Pledged Collateral.

(iii)    So long as no Event of Default shall have occurred and be continuing
and subject to Section 4(b) hereof, each Pledgor may receive and retain any and
all dividends (other than stock dividends and other dividends constituting
Pledged Collateral which are addressed hereinabove), distributions or interest
paid in respect of the Pledged Collateral to the extent they are allowed under
the Credit Agreement.

(iv)    Upon the occurrence and during the continuance of an Event of Default:

(A)    all rights of a Pledgor to receive the dividends, distributions and
interest payments which it would otherwise be authorized to receive and retain
pursuant to paragraph (i) of this subsection (e) shall cease and all such rights
shall thereupon be vested in the Administrative Agent which shall then have the
sole right to receive and hold as Pledged Collateral such dividends,
distributions and interest payments; and

(B)    all dividends, distributions and interest payments which are received by
a Pledgor contrary to the provisions of subsection (A) of this Section shall be
received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Pledgor, and shall be forthwith
paid over to the Administrative Agent as Pledged Collateral in the exact form
received, to be held by the Administrative Agent as Pledged Collateral and as
further collateral security for the Secured Obligations.

(e)    Release of Pledged Collateral. The Administrative Agent may release any
of the Pledged Collateral from this Pledge Agreement or may substitute any of
the Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority lien
on all Pledged Collateral not expressly released or substituted.

11.    Rights of Required Lenders. All rights of the Administrative Agent
hereunder, if not exercised by the Administrative Agent, may be exercised by the
Required Lenders.

12.    Application of Proceeds. Upon the occurrence and during the continuance
of an Event of Default, any payments in respect of the Secured Obligations and
any proceeds of any Pledged Collateral, when received by the Administrative
Agent or any of the holders of the Secured Obligations in cash or its
equivalent, will be applied in reduction of the Secured Obligations in the order
set forth in Section 9.03 of the Credit Agreement, and each Pledgor irrevocably
waives the right to direct the application of such payments and proceeds and
acknowledges and agrees that the Administrative Agent shall have the continuing
and exclusive right to apply and reapply any and all such payments and proceeds
in the Administrative Agent’s sole discretion, notwithstanding any entry to the
contrary upon any of its books and records.

13.    Costs and Expenses. At all times hereafter, the Pledgors agree to
promptly pay upon demand any and all reasonable costs and expenses of the
Administrative Agent or the holders of the Secured Obligations, (a) as required
under Section 11.04 of the Credit Agreement and (b) as necessary to protect the
Pledged Collateral or to exercise any rights or remedies under this Pledge
Agreement or with respect to any Pledged Collateral. All of the foregoing costs
and expenses shall constitute Secured Obligations hereunder.



--------------------------------------------------------------------------------

14.    Continuing Agreement.

(a)    This Pledge Agreement shall be a continuing agreement in every respect
and shall remain in full force and effect so long as any of the Secured
Obligations remain outstanding (other than any such obligations which by the
terms thereof are stated to survive termination of the Loan Documents and any
contingent indemnity obligations that are not yet due and payable) and until all
of the commitments relating thereto have been terminated. Upon such payment and
termination, this Pledge Agreement shall be automatically terminated and the
Administrative Agent and the holders of the Secured Obligations shall, upon the
request and at the expense of the Pledgors, (i) return all certificates
representing the Pledged Capital Stock, all other certificates and instruments
constituting Pledged Collateral and all instruments of transfer or assignment
which have been delivered to the Administrative Agent pursuant to this Pledge
Agreement and (ii) forthwith release all of its liens and security interests
hereunder and shall execute and deliver all UCC termination statements and/or
other documents reasonably requested by the Pledgors evidencing such
termination. Notwithstanding the foregoing, all releases and indemnities
provided hereunder shall survive termination of this Pledge Agreement.

(b)    This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Secured Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any holder of the Secured Obligations as
a preference, fraudulent conveyance or otherwise under any bankruptcy,
insolvency or similar law, all as though such payment had not been made;
provided that in the event payment of all or any part of the Secured Obligations
is rescinded or must be restored or returned, all reasonable costs and expenses
(including without limitation any reasonable legal fees and disbursements)
incurred by the Administrative Agent or any holder of the Secured Obligations in
defending and enforcing such reinstatement shall be deemed to be included as a
part of the Secured Obligations.

15.    Amendments; Waivers; Modifications. This Pledge Agreement and the
provisions hereof may not be amended, waived, modified, changed, discharged or
terminated except as set forth in Section 11.01 of the Credit Agreement.

16.    Successors in Interest. This Pledge Agreement shall create a continuing
security interest in the Pledged Collateral and shall be binding upon each
Pledgor, its successors and assigns and shall inure, together with the rights
and remedies of the Administrative Agent and the holders of the Secured
Obligations hereunder, to the benefit of the Administrative Agent and the
holders of the Secured Obligations and their successors and permitted assigns;
provided, however, that none of the Pledgors may assign its rights or delegate
its duties hereunder without the prior written consent of each Lender or the
Required Lenders, as required by the Credit Agreement. To the fullest extent
permitted by law, each Pledgor hereby releases the Administrative Agent and each
holder of the Secured Obligations, and its successors and assigns, from any
liability for any act or omission relating to this Pledge Agreement or the
Pledged Collateral, except for any liability arising from the gross negligence
or willful misconduct of the Administrative Agent, or such holder, or its
officers, employees or agents.

17.    Notices. All notices required or permitted to be given under this Pledge
Agreement shall be in conformance with Section 11.02 of the Credit Agreement.

18.    Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.

19.    Headings. The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning,
construction or interpretation of any provision of this Pledge Agreement.

20.    Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL.
The terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction, venue and waiver of jury trial are
incorporated herein by reference, mutatis mutandis, and the parties hereto agree
to such terms.



--------------------------------------------------------------------------------

21.    Severability. If any provision of this Pledge Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable
and the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

22.    Entirety. This Pledge Agreement, the other Loan Documents and the other
documents relating to the Secured Obligations represent the entire agreement of
the parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, such Swap Contracts or the
transactions contemplated herein and therein.

23.    Survival. All representations and warranties of the Pledgors hereunder
shall survive the execution and delivery of this Pledge Agreement, the other
Loan Documents and other documents relating to the Secured Obligations, the
delivery of the Notes, the making of the Loans.

24.    Other Security. To the extent that any of the Secured Obligations are now
or hereafter secured by property other than the Pledged Collateral (including,
without limitation, real and other personal property owned by a Pledgor), or by
a guarantee, endorsement or property of any other Person, then the
Administrative Agent shall have the right to proceed against such other
property, guarantee or endorsement upon the occurrence of any Event of Default,
and the Administrative Agent have the right, in its sole discretion, to
determine which rights, security, liens, security interests or remedies the
Administrative Agent shall at any time pursue, relinquish, subordinate, modify
or take with respect thereto, without in any way modifying or affecting any of
them or any of the rights of the Administrative Agent or the holders of the
Secured Obligations under this Pledge Agreement, under any other of the Loan
Documents or under any other document relating to the Secured Obligations.

25.    Joint and Several Obligations of Pledgors.

(a)    Each of the Pledgors is accepting joint and several liability hereunder
in consideration of the financial accommodation to be provided by the holders of
the Secured Obligations under the Credit Agreement, for the mutual benefit,
directly and indirectly, of each of the Pledgors and in consideration of the
undertakings of each of the Pledgors to accept joint and several liability for
the obligations of each of them.

(b)    Each of the Pledgors jointly and severally hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Pledgors with respect to the obligations
arising under this Pledge Agreement, it being the intention of the parties
hereto that all the obligations hereunder shall be the joint and several
obligations of each of the Pledgors without preferences or distinction among
them.

(c)    Notwithstanding any provision to the contrary contained herein or in any
other of the Loan Documents, or other documents relating to the Secured
Obligations, the obligations of each Pledgor hereunder shall be limited to an
aggregate amount equal to the largest amount that would render such obligations
subject to avoidance under Section 548 of the Bankruptcy Code, any comparable
provisions of any applicable state law or any applicable corporate or other
organizational Laws relating to the ability of an entity to approve and
authorize Guarantees or Indebtedness (or the effectiveness of any such approval
or authorization) in excess of an amount that would render such entity insolvent
or such other amount as may be established by such Law.

26.    Amendment and Restatement. The parties hereto hereby acknowledge and
agree that (a) this Pledge Agreement represents an amendment and restatement of
the Replaced Pledge Agreement, (b) the liens and security interests in favor of
the Administrative Agent and Lenders and created by the Replaced Pledge
Agreement shall continue uninterrupted upon the effectiveness hereof and
(c) nothing contained herein is intended to represent a novation of any type
with respect to the “Secured Obligations” as defined in the Replaced Pledge
Agreement.

27.    Consent of Issuers of Pledged Capital Stock. Each issuer of Pledged
Capital Stock party to this Agreement hereby acknowledges, consents and agrees
to the grant of the security interests in such Pledged Capital Stock by the
applicable Pledgors pursuant to this Agreement, together with all rights
accompanying such security interest as provided by this Agreement and applicable
law, notwithstanding any anti-assignment provisions in any operating agreement,
limited partnership agreement or similar organizational or governance documents
of such issuer.



--------------------------------------------------------------------------------

28.    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges and agrees that Section 11.20 of the Credit Agreement is
hereby incorporated in its entirety as if fully set forth herein.

[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

PLEDGORS:   RHP HOTEL PROPERTIES, LP,   a Delaware limited partnership   By:  
RHP Partner, LLC,    

a Delaware limited liability company,

its general partner

    By:  

                                                                       

      Mark Fioravanti       Vice President   RYMAN HOSPITALITY PROPERTIES, INC.,
  a Delaware corporation   By:  

 

    Mark Fioravanti     Executive Vice President and Chief Financial Officer  
RHP HOTELS, LLC,   a Delaware limited liability company   By:  

 

    Mark Fioravanti     Vice President   RHP PROPERTY NH, LLC,   a Maryland
limited liability company   By:  

 

    Mark Fioravanti     Chief Financial Officer, Vice President



--------------------------------------------------------------------------------

RHP PARTNER, LLC,

a Delaware limited liability company

By:  

 

  Mark Fioravanti   Vice President

OPRYLAND HOSPITALITY, LLC.

a Tennessee limited liability company

By:  

 

  Mark Fioravanti   Chief Financial Officer, Vice President

RHP PROPERTY GT, LLC,

a Delaware limited liability company

By:  

 

  Mark Fioravanti   Vice President



--------------------------------------------------------------------------------

Accepted and agreed as of the date first above written.

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

 

By:  

 

  Name:   Anand J. Jobanputra   Title:   Vice President



--------------------------------------------------------------------------------

Schedule 2(a)

to

Fifth Amended and Restated Pledge Agreement

dated as of [             , 2017], in favor of

Wells Fargo Bank, National Association,

as Administrative Agent

PLEDGED CAPITAL STOCK

“GP” refers to a general partnership interest.

“LP” refers to a limited partnership interest.

“Member” refers to a membership interest.

“Shareholder” refers to a shareholder or corporate stock interest.

 

Pledgor

  

Subsidiary

Pledged

  

Number of
Shares

  

Certificate
Number

  

Percentage
Ownership and
Type

  

Percentage
Pledged

RHP Hotels, LLC    RHP Operations and Attractions Holdings, LLC    N/A    N/A   

100% Member

   100% RHP Hotels, LLC    RHP Property NH, LLC    N/A    N/A   

100% Member

   100% RHP Hotels, LLC    Opryland Hospitality, LLC    N/A    N/A   

100% Member

   100% RHP Hotels, LLC    RHP Property GT, LLC    N/A    N/A   

100% Member

   100% RHP Property NH, LLC    RHP Property GP, LP    N/A    N/A   

99% LP

   100% Opryland Hospitality, LLC    RHP Property GP, LP    N/A    N/A   

1% GP

   100% Opryland Hospitality, LLC    RHP Property GT, LP    N/A    N/A   

1% GP

   100% RHP Property GT, LLC    RHP Property GT, LP    N/A    N/A   

99% LP

   100% RHP Hotel Properties, LP    RHP Hotels, LLC    N/A    N/A   

100% Member

   100% RHP Partner, LLC    RHP Hotel Properties, LP    N/A    N/A   

0.5% GP

   100% Ryman Hospitality Properties, Inc.    RHP Hotel Properties, LP    N/A   
N/A   

99.5% LP

   100% Ryman Hospitality Properties, Inc.    RHP Partner, LLC    N/A    N/A   

100% Member

   100%



--------------------------------------------------------------------------------

Exhibit 4(a)

to

Fifth Amended and Restated Pledge Agreement

dated as of [             , 2017] in favor of

Wells Fargo Bank, National Association,

as Administrative Agent

Irrevocable Stock Power

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following shares of capital stock of                             , a
                     corporation:

 

No. of Shares

  

Certificate No.

  

and irrevocably appoints                                          its agent and
attorney-in-fact to transfer all or any part of such capital stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.

 

                                                                              
                         , a                      corporation By:  
                                                                              
                     Name:                                        
                                               Title:  
                                                                               
  



--------------------------------------------------------------------------------

Exhibit D-1

FORM OF REVOLVING NOTE

            , 201  

FOR VALUE RECEIVED, RHP HOTEL PROPERTIES, LP, a Delaware limited partnership
(the “Borrower”), hereby promises to pay to                      or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Revolving Loan from time to
time made by the Lender to the Borrower under that certain Fifth Amended and
Restated Credit Agreement, dated as of [            , 2017] (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan from the date of such Revolving Loan until such principal amount
is paid in full, at such interest rates and at such times as provided in the
Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office. If any amount is not paid
in full when due hereunder, such unpaid amount shall bear interest, to be paid
upon demand, from the due date thereof until the date of actual payment (and
before as well as after judgment) computed at the per annum rate set forth in
the Agreement.

This Revolving Note is one of the Revolving Notes referred to in the Agreement,
is entitled to the benefits thereof and may be prepaid in whole or in part
subject to the terms and conditions provided therein. This Revolving Note is
also entitled to the benefits of the Guaranty and is secured by the Collateral.
Upon the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Revolving
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Revolving Loans made by the Lender shall be evidenced
by one or more loan accounts or records maintained by the Lender in the ordinary
course of business. The Lender may also attach schedules to this Revolving Note
and endorse thereon the date, amount and maturity of its Revolving Loans and
payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Revolving Note.

THIS REVOLVING NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

RHP HOTEL PROPERTIES, LP

a Delaware limited partnership,

By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Exhibit D-2(a)

FORM OF CLOSING TERM NOTE

            , 201  

FOR VALUE RECEIVED, RHP HOTEL PROPERTIES, LP, a Delaware limited partnership
(the “Borrower”), hereby promises to pay to                      or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Term Loan from time to time
made by the Lender to the Borrower under that certain Fifth Amended and Restated
Credit Agreement, dated as of [            , 2017] (as amended, restated,
extended, supplemented or otherwise modified in writing from time to time, the
“Agreement;” the terms defined therein being used herein as therein defined),
among the Borrower, the Guarantors from time to time party thereto, the Lenders
from time to time party thereto and Wells Fargo Bank, National Association, as
Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Term Loan from the date of such Term Loan until such principal amount is paid in
full, at such interest rates and at such times as provided in the Agreement. All
payments of principal and interest shall be made to the Administrative Agent for
the account of the Lender in Dollars in immediately available funds at the
Administrative Agent’s Office. If any amount is not paid in full when due
hereunder, such unpaid amount shall bear interest, to be paid upon demand, from
the due date thereof until the date of actual payment (and before as well as
after judgment) computed at the per annum rate set forth in the Agreement.

This Term Note is one of the Term Notes referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Term Note is also entitled to
the benefits of the Guaranty and is secured by the Collateral. Upon the
occurrence and continuation of one or more of the Events of Default specified in
the Agreement, all amounts then remaining unpaid on this Term Note shall become,
or may be declared to be, immediately due and payable all as provided in the
Agreement. Term Loans made by the Lender shall be evidenced by one or more loan
accounts or records maintained by the Lender in the ordinary course of business.
The Lender may also attach schedules to this Term Note and endorse thereon the
date, amount and maturity of its Term Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

THIS TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW YORK.

 

RHP HOTEL PROPERTIES, LP

a Delaware limited partnership,

By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Exhibit D-2(b)

FORM OF TRANCHE B TERM NOTE

            , 201  

FOR VALUE RECEIVED, RHP HOTEL PROPERTIES, LP, a Delaware limited partnership
(the “Borrower”), hereby promises to pay to                      or registered
assigns (the “Lender”), in accordance with the provisions of the Agreement (as
hereinafter defined), the principal amount of each Tranche B Term Loan from time
to time made by the Lender to the Borrower under that certain Fifth Amended and
Restated Credit Agreement, dated as of [            , 2017] (as amended,
restated, extended, supplemented or otherwise modified in writing from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among the Borrower, the Guarantors from time to time party thereto,
the Lenders from time to time party thereto and Wells Fargo Bank, National
Association, as Administrative Agent, Swing Line Lender and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Tranche B Term Loan from the date of such Tranche B Term Loan until such
principal amount is paid in full, at such interest rates and at such times as
provided in the Agreement. All payments of principal and interest shall be made
to the Administrative Agent for the account of the Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Tranche B Term Note is one of the Tranche B Term Notes referred to in the
Agreement, is entitled to the benefits thereof and may be prepaid in whole or in
part subject to the terms and conditions provided therein. This Tranche B Term
Note is also entitled to the benefits of the Guaranty and is secured by the
Collateral. Upon the occurrence and continuation of one or more of the Events of
Default specified in the Agreement, all amounts then remaining unpaid on this
Tranche B Term Note shall become, or may be declared to be, immediately due and
payable all as provided in the Agreement. Tranche B Term Loans made by the
Lender shall be evidenced by one or more loan accounts or records maintained by
the Lender in the ordinary course of business. The Lender may also attach
schedules to this Tranche B Term Note and endorse thereon the date, amount and
maturity of its Tranche B Term Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Term Note.

THIS TRANCHE B TERM NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF NEW YORK.

 

RHP HOTEL PROPERTIES, LP

a Delaware limited partnership,

By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Exhibit D-3

FORM OF SWING LINE NOTE

            , 201  

FOR VALUE RECEIVED, RHP HOTEL PROPERTIES, LP, a Delaware limited partnership
(the “Borrower”), hereby promises to pay to Wells Fargo Bank, National
Association, or registered assigns (the “Swing Line Lender”), in accordance with
the provisions of the Agreement (as hereinafter defined), the principal amount
of each Swing Line Loan from time to time made by the Swing Line Lender to the
Borrower under that certain Fifth Amended and Restated Credit Agreement, dated
as of [            , 2017] (as amended, restated, extended, supplemented or
otherwise modified in writing from time to time, the “Agreement;” the terms
defined therein being used herein as therein defined), among the Borrower, the
Guarantors from time to time party thereto, the Lenders from time to time party
thereto and Wells Fargo Bank, National Association, as Administrative Agent,
Swing Line Lender and L/C Issuer.

The Borrower promises to pay interest on the unpaid principal amount of each
Swing Line Loan from the date of such Swing Line Loan until such principal
amount is paid in full, at such interest rates and at such times as provided in
the Agreement. All payments of principal and interest shall be made to the
Administrative Agent for the account of the Swing Line Lender in Dollars in
immediately available funds at the Administrative Agent’s Office. If any amount
is not paid in full when due hereunder, such unpaid amount shall bear interest,
to be paid upon demand, from the due date thereof until the date of actual
payment (and before as well as after judgment) computed at the per annum rate
set forth in the Agreement.

This Swing Line Note is the Swing Line Note referred to in the Agreement, is
entitled to the benefits thereof and may be prepaid in whole or in part subject
to the terms and conditions provided therein. This Swing Line Note is also
entitled to the benefits of the Guaranty and is secured by the Collateral. Upon
the occurrence and continuation of one or more of the Events of Default
specified in the Agreement, all amounts then remaining unpaid on this Swing Line
Note shall become, or may be declared to be, immediately due and payable all as
provided in the Agreement. Swing Line Loans made by the Swing Line Lender shall
be evidenced by one or more loan accounts or records maintained by the Swing
Line Lender in the ordinary course of business. The Swing Line Lender may also
attach schedules to this Swing Line Note and endorse thereon the date, amount
and maturity of its Swing Line Loans and payments with respect thereto.

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Swing Line Note.

THIS SWING LINE NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK.

 

RHP HOTEL PROPERTIES, LP

a Delaware limited partnership,

By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Exhibit E

FORM OF COMPLIANCE CERTIFICATE

For the calendar quarter ended             , 201  .

I,                     , [Title] of RYMAN HOSPITALITY PROPERTIES, INC. (the
“Parent”) hereby certify that, to the best of my knowledge and belief, with
respect to that certain Fifth Amended and Restated Credit Agreement, dated as of
[            , 2017] (as amended, modified, restated or supplemented from time
to time, the “Credit Agreement”; all of the defined terms in the Credit
Agreement are incorporated herein by reference), among the Parent, RHP Hotel
Properties, LP (the “Borrower”), the Guarantors, the Lenders and Wells Fargo
Bank, National Association, as Administrative Agent, Swing Line Lender and L/C
Issuer.

 

  a. The company-prepared financial statements which accompany this certificate
are true and correct in all material respects and have been prepared in
accordance with GAAP applied on a consistent basis, subject to changes resulting
from normal year-end audit adjustments.

 

  b. Since                      (the date of the last similar certification, or,
if none, the Closing Date) no Default or Event of Default has occurred under the
Credit Agreement.

Delivered herewith are (a) detailed calculations demonstrating compliance by the
Loan Parties with (i) the Borrowing Base provisions of the Credit Agreement,
(ii) the financial covenants contained in Section 8.11 of the Credit Agreement
and (iii) the Credit Facilities Implied DSCR as of the end of the calendar
period referred to above and (b) operating statements for each of the Borrowing
Base Properties for the most-recently ended calendar quarter.

This      day of             , 201  .

 

RYMAN HOSPITALITY PROPERTIES, INC. By:  

 

  Name:  

 

  Title:  

 



--------------------------------------------------------------------------------

Attachment to Officer’s Certificate

Computation of Financial Covenants



--------------------------------------------------------------------------------

Exhibit F

FORM OF JOINDER AGREEMENT

THIS JOINDER AGREEMENT (the “Agreement”), dated as of             , 201  , is by
and between                     , a                      (the “Subsidiary”), and
WELLS FARGO BANK, NATIONAL ASSOCIATION, in its capacity as Administrative Agent
under that certain Fifth Amended and Restated Credit Agreement, dated as of
[            , 2017] (as it may be amended, modified, restated or supplemented
from time to time, the “Credit Agreement”), by and among RHP HOTEL PROPERTIES,
LP, a Delaware limited partnership (the “Borrower”), the Guarantors, the Lenders
and Wells Fargo Bank, National Association, as Administrative Agent, Swing Line
Lender and L/C Issuer.

All of the defined terms in the Credit Agreement are incorporated herein by
reference.

The Loan Parties are required by Section 7.04 of the Credit Agreement to cause
the Subsidiary to become a “Guarantor”.

Accordingly, the Subsidiary hereby agrees as follows with the Administrative
Agent, for the benefit of the Lenders:

1.    The Subsidiary hereby acknowledges, agrees and confirms that, by its
execution of this Agreement, the Subsidiary will be (a) deemed to be a party to
the Credit Agreement, [the Pledge Agreement] and the Security Agreement, (b) a
“Guarantor” for all purposes of the Credit Agreement, and shall have all of the
obligations of a Guarantor thereunder as if it had executed the Credit
Agreement, [and] (c) a “Grantor” for all purposes of the Security Agreement, and
shall have all of the obligations of a Grantor thereunder [and (d) a “Pledgor”
for all purposes of the Pledge Agreement and shall have all of the obligations
of a Grantor thereunder]. The Subsidiary hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions
applicable to the Guarantors contained in the Credit Agreement. Without limiting
the generality of the foregoing terms of this paragraph 1, the Subsidiary hereby
jointly and severally together with the other Guarantors, guarantees to each
Lender and the Administrative Agent, as provided in Article IV of the Credit
Agreement, the prompt payment and performance of the Obligations in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof.

2.    The address of the Subsidiary for purposes of all notices and other
communications is                     ,
                                        , Attention of                     
(Facsimile No.                     ).

3.    The Subsidiary hereby waives acceptance by the Administrative Agent and
the Lenders of the guaranty by the Subsidiary under Section 4 of the Credit
Agreement upon the execution of this Agreement by the Subsidiary.

4.    This Agreement may be executed in two or more counterparts, each of which
shall constitute an original but all of which when taken together shall
constitute one contract.

5.    This Agreement shall be governed by and construed and interpreted in
accordance with the laws of the State of New York.

[Remainder of Page Intentionally Blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Subsidiary has caused this Agreement to be duly executed
and delivered by its authorized officers, and the Administrative Agent, for the
benefit of the Lenders, has caused the same to be accepted by its authorized
officer and the Administrative Agent, as of the day and year first above
written.

 

[SUBSIDIARY] By:                                      
                                                                Name:  
                                                                               
       Title:                                        
                                               Acknowledged and accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:                                      
                                                                Name:  
                                                                               
       Title:                                        
                                              



--------------------------------------------------------------------------------

Schedule 1

TO FORM OF JOINDER AGREEMENT

[Chief Executive Office and

Chief Place of Business of Subsidiary]



--------------------------------------------------------------------------------

Schedule 2

TO FORM OF JOINDER AGREEMENT

[Types and Locations of Collateral]



--------------------------------------------------------------------------------

Schedule 3

TO FORM OF JOINDER AGREEMENT

[Tradenames]



--------------------------------------------------------------------------------

Schedule 4

TO FORM OF JOINDER AGREEMENT

[Patents and Trademarks]



--------------------------------------------------------------------------------

Schedule 5

TO FORM OF JOINDER AGREEMENT

[Subsidiary Equity]



--------------------------------------------------------------------------------

Exhibit G

FORM OF ASSIGNMENT AND ASSUMPTION

This ASSIGNMENT AND ASSUMPTION (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein have the meanings
provided in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Assumption as if set forth
herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swing Line Loans
and the Guarantees included in such facilities) and (ii) to the extent permitted
to be assigned under applicable law, all claims, suits, causes of action and any
other right of the Assignor (in its capacity as a Lender) against any Person,
whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1    Assignor:                                         
                                                         2.    Assignee:   
                                                                               
                     [and is an Affiliate/Approved Fund of [identify Lender]] 3.
   Borrower:    RHP Hotel Properties, LP, a Delaware limited partnership 4.   
Administrative Agent:    Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement 5.    Credit Agreement:    Fifth
Amended and Restated Credit Agreement, dated as of [            , 2017] (as
amended, modified, supplemented or extended from time to time, the “Credit
Agreement”) among the Borrower, the Guarantors, the Lenders and Wells Fargo
Bank, National Association, as Administrative Agent, Swing Line Lender and L/C
Issuer. 6.    Assigned Interest:   

 

Facility Assigned1

   Aggregate Amount of
Commitment/Loans for all
Lenders2      Amount of
Commitment/Loans
Assigned*      Percentage Assigned of
Commitment/Loans3      $                       $                              % 
   $                       $                              %     $
                      $                              % 

 

1  Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment (e.g. “Revolving
Commitment” or “Term Loan Commitment”)

2  Amount to be adjusted by the counterparties to take into account any payments
or prepayments made between the Trade Date and the Effective Date.

3  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.



--------------------------------------------------------------------------------

7.    Trade Date:                                          
                       8.    Effective Date:   
                                                             

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR:   [NAME OF ASSIGNOR]   By:  

 

    Name:  

 

    Title:  

 

ASSIGNEE:   [NAME OF ASSIGNEE]   By:  

 

    Name:  

 

    Title:  

 



--------------------------------------------------------------------------------

[Consented to and]4 Accepted:

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent

By:                                        
                                                Name:   Title:   [Consented
to:]5

RHP HOTEL PROPERTIES, LP,

a Delaware limited partnership

By:                                        
                                                Name:   Title:   [Consented
to:]6

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as L/C Issuer

By:                                        
                                                Name:   Title:   [Consented
to:]7

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as a Swing Line Lender

By:                                        
                                                Name:   Title:  

 

 

4  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

5  To be added only if the consent of the Borrower is required by the terms of
the Credit Agreement.

6  To be added only if the consent of any L/C Issuer is required by the terms of
the Credit Agreement.

7  To be added only if the consent of the Swing Line Lender is required by the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

Annex 1 to Assignment and Assumption

STANDARD TERMS AND CONDITIONS

1. Representations and Warranties.

1.1. Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets the
requirements to be an assignee under Section 11.06(b)(v)-(vii) of the Credit
Agreement (subject to such consents, if any, as may be required under
Section 11.06(b)(iii) of the Credit Agreement), (iii) from and after the
Effective Date, it shall be bound by the provisions of the Credit Agreement as a
Lender thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by the Assigned Interest and
either it, or the Person exercising discretion in making its decision to acquire
the Assigned Interest, is experienced in acquiring assets of such type, (v) it
has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 7.01 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest, (vi) it has, independently and without reliance
upon the Administrative Agent or any other Lender and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase the
Assigned Interest, and (vii) if it is a Foreign Lender, attached hereto is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF DISBURSEMENT INSTRUCTION AGREEMENT

ADDITIONAL TERMS AND CONDITIONS TO THE DISBURSEMENT INSTRUCTION AGREEMENT

Definitions. The following capitalized terms shall have the meanings set forth
below:

“Authorized Representative” means any or all of the Closing Disbursement
Authorizers, Subsequent Disbursement Authorizers and Restricted Account
Disbursement Authorizers, as applicable.

“Receiving Bank” means the financial institution where a Receiving Party
maintains its account.

“Receiving Party” means the ultimate recipient of funds pursuant to a
Disbursement Request.

“Restricted Account” means an account at Wells Fargo Bank, N.A. associated with
the Loan to which Borrower’s access is restricted.

Capitalized terms used in these Additional Terms and Conditions to Disbursement
Instruction Agreement and not otherwise defined herein shall have the meanings
given to such terms in the body of the Agreement.

Disbursement Requests. Except as expressly provided in the Credit Agreement,
Administrative Agent must receive Disbursement Requests in writing. Disbursement
Requests will only be accepted from the applicable Authorized Representatives
designated in the Disbursement Instruction Agreement. Disbursement Requests will
be processed subject to satisfactory completion of Administrative Agent’s
customer verification procedures. Administrative Agent is only responsible for
making a good faith effort to execute each Disbursement Request and may use
agents of its choice to execute Disbursement Requests. Funds disbursed pursuant
to a Disbursement Request may be transmitted directly to the Receiving Bank, or
indirectly to the Receiving Bank through another bank, government agency, or
other third party that Administrative Agent considers to be reasonable.
Administrative Agent will, in its sole discretion, determine the funds transfer
system and the means by which each Disbursement will be made. Administrative
Agent may delay or refuse to accept a Disbursement Request if the Disbursement
would: (i) violate the terms of this Agreement; (ii) require use of a bank
unacceptable to Administrative Agent or Lenders or prohibited by government
authority; (iii) cause Administrative Agent or Lenders to violate any Federal
Reserve or other regulatory risk control program or guideline; or (iv) otherwise
cause Administrative Agent or Lenders to violate any applicable law or
regulation.

Limitation of Liability. Administrative Agent, L/C Issuers, Swingline Lender and
Lenders shall not be liable to Borrower or any other parties for: (i) errors,
acts or failures to act of others, including other entities, banks,
communications carriers or clearinghouses, through which Borrower’s requested
Disbursements may be made or information received or transmitted, and no such
entity shall be deemed an agent of the Administrative Agent, any L/C Issuer,
Swingline Lender or any Lender; (ii) any loss, liability or delay caused by
fires, earthquakes, wars, civil disturbances, power surges or failures, acts of
government, labor disputes, failures in communications networks, legal
constraints or other events beyond Administrative Agent’s, any L/C Issuer’s,
Swingline Lender’s or any Lender’s control; or (iii) any special, consequential,
indirect or punitive damages, whether or not (A) any claim for these damages is
based on tort or contract or (B) Administrative Agent, any L/C Issuer, Swingline
Lender any Lender or Borrower knew or should have known the likelihood of these
damages in any situation. Neither Administrative Agent, any L/C Issuer,
Swingline Lender nor any Lender makes any representations or warranties other
than those expressly made in this Agreement. IN NO EVENT WILL ADMINISTRATIVE
AGENT, ANY L/C ISSUER, SWINGLINE LENDER OR ANY LENDER BE LIABLE FOR DAMAGES
ARISING DIRECTLY OR INDIRECTLY IF A DISBURSEMENT REQUEST IS EXECUTED BY
ADMINISTRATIVE AGENT IN GOOD FAITH AN IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.

Reliance on Information Provided. Administrative Agent is authorized to rely on
the information provided by Borrower or any Authorized Representative in or in
accordance with this Agreement when executing a



--------------------------------------------------------------------------------

Disbursement Request until Administrative Agent has received a new Agreement
signed by Borrower. Borrower agrees to be bound by any Disbursement Request:
(i) authorized or transmitted by Borrower; or (ii) made in Borrower’s name and
accepted by Administrative Agent in good faith and in compliance with this
Agreement, even if not properly authorized by Borrower. Administrative Agent may
rely solely (i) on the account number of the Receiving Party, rather than the
Receiving Party’s name, and (ii) on the bank routing number of the Receiving
Bank, rather than the Receiving Bank’s name, in executing a Disbursement
Request. Administrative Agent is not obligated or required in any way to take
any actions to detect errors in information provided by Borrower or an
Authorized Representative. If Administrative Agent takes any actions in an
attempt to detect errors in the transmission or content of transfers or requests
or takes any actions in an attempt to detect unauthorized Disbursement Requests,
Borrower agrees that, no matter how many times Administrative Agent takes these
actions, Administrative Agent will not in any situation be liable for failing to
take or correctly perform these actions in the future, and such actions shall
not become any part of the Disbursement procedures authorized herein, in the
Loan Documents, or in any agreement between Administrative Agent and Borrower.

International Disbursements. A Disbursement Request expressed in US Dollars will
be sent in US Dollars, even if the Receiving Party or Receiving Bank is located
outside the United States. Administrative Agent will not execute Disbursement
Requests expressed in foreign currency unless permitted by the Credit Agreement.

Errors. Borrower agrees to notify Administrative Agent of any errors in the
Disbursement of any funds or of any unauthorized or improperly authorized
Disbursement Requests within fourteen (14) days after Administrative Agent’s
confirmation to Borrower of such Disbursement.

Finality of Disbursement Requests. Disbursement Requests will be final and will
not be subject to stop payment or recall; provided that Administrative Agent
may, at Borrower’s request, make an effort to effect a stop payment or recall
but will incur no liability whatsoever for its failure or inability to do so.



--------------------------------------------------------------------------------

CLOSING EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)



--------------------------------------------------------------------------------

SUBSEQUENT DISBURSEMENT EXHIBIT

WIRE INSTRUCTIONS

ADMINISTRATIVE AGENT TO ATTACH WIRE INSTRUCTIONS FROM RECEIVING PARTIES

All wire instructions must contain the following information:

Transfer/Deposit Funds to (Receiving Party Account Name)

Receiving Party Deposit Account Number

Receiving Bank Name, City and State

Receiving Bank Routing (ABA) Number

Further identifying information, if applicable (title escrow number, borrower
name, loan number, etc.)